 

EXHIBIT 10.57

Wells Fargo Loan No.: 33-0911464

 

LOAN AGREEMENT

Dated as of June 10, 2011

among

ALEXANDER’S OF KINGS, LLC, KINGS PARKING, LLC, AND ALEXANDER’S KINGS PLAZA, LLC,
individually or collectively, as the context may require, as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO AND THEIR ASSIGNEES UNDER SECTION 11.15,
as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

and

WELLS FARGO SECURITIES,  LLC, RBC CAPITAL MARKETS(1) AND CRÉDIT AGRICOLE
CORPORATE & INVESTMENT BANK
individually or collectively, as the context may require,
as Co-Bookrunners and Co-Lead Arrangers

 

--------------------------------------------------------------------------------

(1)  RBC Capital Markets is a marketing name for the investment banking
activities of Royal Bank of Canada and its affilites.

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

Page

 

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

 

 

 

Section 1.1

Definitions

1

Section 1.2

Principles of Construction

24

 

 

 

 

ARTICLE II – GENERAL TERMS

 

 

 

 

Section 2.1

Loan Commitment; Disbursement to Borrower

24

Section 2.2

The Loan

24

Section 2.3

Disbursement to Borrower

24

Section 2.4

The Note and the other Loan Documents

24

Section 2.5

Interest Rate

24

Section 2.6

Loan Payments

34

Section 2.7

Prepayments

35

Section 2.8

Interest Rate Protection Agreement

37

Section 2.9

Release on Payment in Full

39

Section 2.10

Intentionally omitted

39

Section 2.11

Pro Rata Treatment

39

Section 2.12

Sharing of Payments, Etc

40

Section 2.13

Several Obligations

40

 

 

 

 

ARTICLE III – REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 3.1

Legal Status and Authority

40

Each Borrower (a) is duly organized,

40

Section 3.2

Validity of Documents

40

Section 3.3

Litigation

41

Section 3.4

Agreements

41

Section 3.5

Financial Condition

42

Section 3.6

Disclosure

42

Section 3.7

No Plan Assets

42

Section 3.8

Not a Foreign Person

42

Section 3.9

Business Purposes

42

Section 3.10

Borrower Information

42

Section 3.11

Status of Property

43

Section 3.12

Financial Information

44

Section 3.13

Condemnation

44

Section 3.14

Separate Lots

44

Section 3.15

Insurance

44

Section 3.16

Use of Property

45

Section 3.17

Leases and Rent Roll

45

 

1

 

--------------------------------------------------------------------------------

 

 

 

Section 3.18

Filing and Recording Taxes

45

Section 3.19

Management Agreement; Parking Management Agreement

46

Section 3.20

Illegal Activity/Forfeiture

46

Section 3.21

Taxes

46

Section 3.22

Permitted Encumbrances

46

Section 3.23

Intentionally Omitted

46

Section 3.24

Intentionally Omitted

46

Section 3.25

Federal Reserve Regulations

46

Section 3.26

Investment Company Act

47

Section 3.27

Fraudulent Conveyance

47

Section 3.28

Embargoed Person

47

Section 3.29

Patriot Act

47

Section 3.30

Organizational Chart

48

Section 3.31

Bank Holding Company

48

Section 3.32

Intentionally Omitted

48

Section 3.33

Property Document Representations

48

Section 3.34

Intentionally Omitted

48

Section 3.35

Ground Lease

48

Section 3.36

Perfection of Accounts

50

Section 3.37

Guarantor Representations

50

 

 

 

 

ARTICLE IV – BORROWER COVENANTS

 

 

 

 

Section 4.1

Existence

50

Section 4.2

Applicable Law

51

Section 4.3

Maintenance and Use of Property

52

Section 4.4

Waste

52

Section 4.5

Property Taxes and Other Charges; Tax Filings

52

Section 4.6

Litigation

53

Section 4.7

Access to Property

53

Section 4.8

Notice of Default

53

Section 4.9

Cooperate in Legal Proceedings

53

Section 4.10

Performance by Borrower

53

Section 4.11

Awards

54

Section 4.12

Books and Records

54

Section 4.13

Estoppel Certificates

55

Section 4.14

Leases and Rents

56

Section 4.15

Management Agreement; Parking Management Agreement

59

Section 4.16

Payment for Labor and Materials

59

Section 4.17

Performance of Other Agreements; Environmental Reporting Covenant

60

Section 4.18

Debt Cancellation

60

Section 4.19

ERISA

60

Section 4.20

No Joint Assessment

61

Section 4.21

Alterations

61

Section 4.22

Property Document Covenants

62

Section 4.23

Ground Lease

62

2

 

--------------------------------------------------------------------------------

 

 

 

Section 4.24

Administrative Agent Fee

65

Section 4.25

Energy

65

 

 

 

 

ARTICLE V – ENTITY COVENANTS

 

 

 

 

Section 5.1

Single Purpose Entity/Separateness

65

Section 5.2

Independent Director

71

Section 5.3

Compliance Certificate

72

Section 5.4

Change of Name, Identity or Structure

72

Section 5.5

Business and Operations

73

 

 

 

 

ARTICLE VI – NO SALE OR ENCUMBRANCE

 

 

 

 

Section 6.1

Transfer Definitions

73

Section 6.2

No Sale/Encumbrance

73

Section 6.3

Permitted Equity Transfers

74

Section 6.4

Assignment by Borrower

75

Section 6.5

Immaterial Transfers and Easements, Etc

75

 

 

 

ARTICLE VII – INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

 

 

 

Section 7.1

Insurance

76

Section 7.2

Casualty

82

Section 7.3

Condemnation

82

Section 7.4

Restoration

83

 

 

 

 

ARTICLE VIII – RESERVE FUNDS

 

 

 

 

Section 8.1

Immediate Repairs

87

Section 8.2

Replacement Reserve Funds

87

Section 8.3

Leasing Reserve Funds

89

Section 8.4

Intentionally Omitted

90

Section 8.5

Intentionally Omitted

90

Section 8.6

Tax and Insurance Funds

90

Section 8.7

The Accounts Generally

91

 

 

 

 

ARTICLE 1X – CASH MANAGEMENT

 

 

 

 

Section 9.1

Establishment of Accounts

92

Section 9.2

Deposits into Restricted Account; Maintenance of Restricted Account

93

 

 

 

 

ARTICLE X – EVENTS OF DEFAULT, REMEDIES

 

 

 

 

Section 10.1

Event of Default

94

Section 10.2

Remedies

98

 

3

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE XI – ADMINISTRATIVE AGENT, RELATIONS AMONG LENDERS

 

 

 

Section 11.1

Appointment and Authorization

101

Section 11.2

Wells Fargo as Lender

102

Section 11.3

Collateral Matters; Protective Advances

103

Section 11.4

Post Foreclosure Plans

104

Section 11.5

Approvals of Lenders

104

Section 11.6

Notice of Defaults

105

Section 11.7

Administrative Agent’s Reliance

105

Section 11.8

Indemnification of Administrative Agent

106

Section 11.9

Lender Credit Decision, Etc

107

Section 11.10

Successor Administrative Agent

107

Section 11.11

Agent Minimum hold

108

Section 11.12

Amendment of Administrative Agent’s Duties, Etc

108

Section 11.13

Defaulting Lenders

109

Section 11.14

Participations

109

Section 11.15

Assignments

110

Section 11.16

Federal Reserve Bank Assignments

111

Section 11.17

Information to Assignee, Etc

111

Section 11.18

Amendments and Waivers

111

Section 11.19

Arrangers and Bookrunners

113

Section 11.20

Secondary Market Cooperation

114

 

 

 

 

ARTICLE XII - INDEMNIFICATIONS

 

 

 

 

Section 12.1

General Indemnification

116

Section 12.2

Mortgage and Intangible Tax and Transfer Tax Indemnification

117

Section 12.3

ERISA Indemnification

117

Section 12.4

Duty to Defend, Legal Fees and Other Fees and Expenses

117

Section 12.5

Survival

118

Section 12.6

Environmental Indemnity

118

 

 

 

 

ARTICLE XIII - EXCULPATION

 

 

 

 

Section 13.1

Exculpation

118

Section 13.2

Survival

121

 

 

 

ARTICLE XIV – NOTICES; FUNDS TRANSFER DISBURSEMENT; ELECTRONIC DELIVERY OF
CERTAIN INFORMATION

 

 

 

Section 14.1

Notices

121

Section 14.2

Funds Transfer Disbursements

123

Section 14.3

Electronic Delivery of Certain Information

124

Section 14.4

Possession of Documents

124

 

 

 

 

4

 

--------------------------------------------------------------------------------

 

 

 

 

ARTICLE XV – FURTHER ASSURANCES

 

 

 

 

Section 15.1

Replacement Documents

124

Section 15.2

Recording of Security Instrument, Etc

124

Section 15.3

Further Acts, Etc

125

Section 15.4

Changes in Tax, Debt, Credit and Documentary Stamp Laws

125

Section 15.5

Conversion to Registered Form

126

Section 15.6

Register

126

 

 

 

 

ARTICLE XVI - WAIVERS

 

 

 

 

Section 16.1

Remedies Cumulative; Waivers

127

Section 16.2

Modification, Waiver in Writing

127

Section 16.3

Delay Not a Waiver

127

Section 16.4

Waiver of Trial by Jury

128

Section 16.5

Waiver of Notice

128

Section 16.6

Remedies of Borrower

128

Section 16.7

Marshalling and Other Matters

128

Section 16.8

Waiver of Statute of Limitations

128

Section 16.9

Waiver of Counterclaim

129

Section 16.10

Sole Discretion of Administrative Agent and Lenders

129

 

 

 

 

ARTICLE XVII - MISCELLANEOUS

 

 

 

 

Section 17.1

Survival

129

Section 17.2

Governing Law

129

Section 17.3

Headings

129

Section 17.4

Severability

129

Section 17.5

Preferences

129

Section 17.6

Setoff

130

Section 17.7

Expenses

130

Section 17.8

Cost of Enforcement

131

Section 17.9

Schedules and Exhibits Incorporated

131

Section 17.10

Offsets, Counterclaims and Defenses

132

Section 17.11

No Joint venture or Partnership; No Third Party Beneficiaries; Non
Liability of Administrative Agent and Lenders

132

Section 17.12

Publicity; Confidentiality

133

Section 17.13

Conflict; Construction of Documents; Reliance

134

Section 17.14

Entire Agreement

134

Section 17.15

Liability

135

Section 17.16

Duplicate Originals; Counterparts

135

Section 17.17

Delay Outside Lender’s Control

135

Section 17.18

Intentionally Omitted

135

Section 17.19

Intentionally Omitted

135

Section 17.20

Administrative Agent’s and Lenders’ Administrative Agents

135

Section 17.21

Contribution

135

 

5

 

--------------------------------------------------------------------------------

 

 

ARTICLE XVII -
PAYMENT TERMS

ARTICLE XIX -
DEFAULT AND ACCELERATION

ARTICLE XX -
LOAN DOCUMENTS

ARTICLE XXI -
SAVINGS CLAUSE

ARTICLE XXII -
NO ORAL CHANGE

ARTICLE XXIII -
WAIVERS

ARTICLE XXIV -
TRANSFER

ARTICLE XXV -
EXCULPATION

ARTICLE XXVI -
GOVERNING LAW

ARTICLE XXVII -
NOTICES

ARTICLE XXVIII -
JOINT AND SEVERAL LIABILITY

6

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULES AND EXHIBITS

 

 

 

 

Schedule I

Immediate Repairs

 

Schedule II

Replacements

 

Schedule III

Organizational Chart

 

Schedule IV

Description of REA

 

Schedule V

Exceptions to Representations and Warranties

 

Schedule VI

Department Violations

 

 

 

 

Exhibit A

Form of Tenant Direction Notice

 

Exhibit B

Assignment and Assumption Agreement

 

Exhibit C

Individual Loan Commitments/Pro Rata Share

 

Exhibit D

Promissory Note

 

Exhibit E

Transfer Authorizer Designation Form

 

Exhibit F

Form of Collateral Assignment of Interest Rate Protection Agreement

 

Exhibit G

Form of Notice of Borrowing

 

Exhibit H

Form of Notice of Continuation

 

Exhibit I

Form of Subordination Non-Disturbance and Attornment Agreement

 

Exhibit J

Form of Section 2.5(c)(v) Certificate

 

 

 

 

 

 

 

 

 

 

 

7

 

--------------------------------------------------------------------------------

 

 

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of June 10, 2011 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), by and
among ALEXANDER’S OF KINGS, LLC, KINGS PARKING, LLC AND ALEXANDER’S KINGS PLAZA,
LLC, each having an address at c/o Alexander’s Inc., 210 Route 4 East, Paramus,
New Jersey 07652 (individually and/or collectively (as the context may require)
referred to herein as “Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent, for the benefit of Lenders (in such capacity, together
with its successors and/or assigns in such capacity, “Administrative Agent”),
each of the financial institutions initially a signatory hereto and each other
financial institution who may become a Lender pursuant to Section 11.15 hereof
(together with their successors and permitted assigns, each a “Lender” and,
collectively, “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
documentation agent (“Documentation Agent”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, RBC CAPITAL MARKETS, AND CRÉDIT AGRICOLE CORPORATE & INVESTMENT
BANK (individually or collectively, as the context may require, as
“Co-Bookrunners” and “Co-Lead Arrangers”). 

RECITALS:

Borrower desires to obtain the Loan (defined below) from Lenders and Lenders are
willing to make the Loan to Borrower, subject to and in accordance with the
terms of this Agreement and the other Loan Documents (defined below).

In consideration of the making of the Loan by Lenders and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:


ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION


SECTION 1.1            DEFINITIONS.   FOR ALL PURPOSES OF THIS AGREEMENT, EXCEPT
AS OTHERWISE EXPRESSLY REQUIRED OR UNLESS THE CONTEXT CLEARLY INDICATES A
CONTRARY INTENT:

“30/360 Basis” shall mean on the basis of a 360-day year consisting of 12 months
of 30 days each.

“Acceptable Counterparty” shall mean (i) any one of the Co-Lead Arrangers or
(ii) any counterparty to the Interest Rate Protection Agreement that has and
shall maintain, until the expiration of the applicable Interest Rate Protection
Agreement a long-term unsecured debt rating of at least “A” by S&P.

“Acceptable Delaware LLC” shall mean a limited liability company formed under
Delaware law which has at least two springing members, which, upon the
dissolution of all of the members or the withdrawal or the disassociation of all
of the members from such limited liability company, shall immediately become the
members of such limited liability company.

 

--------------------------------------------------------------------------------

 

 

“Account Collateral” shall mean (i) the Accounts, and all cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in the
Accounts from time to time; (ii) all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise payable in
respect of, or in exchange for, any or all of the foregoing; and (iii) to the
extent not covered by clauses (i) - (ii) above, all “proceeds” (as defined under
the UCC as in effect in the state in which the Accounts are located) of any or
all of the foregoing.

“Accounts” shall mean the Restricted Account, the Tax Account, the Insurance
Account, the Replacement Reserve Account, the Leasing Reserve Account and any
other similar account established by this Agreement or the other Loan Documents.

“Act” shall have the meaning set forth in Section 5.1(c) hereof.

“Acts of Terrorism” shall have the meaning set forth in Section 7.1(k) hereof.

“Actual/360 Basis” shall mean on the basis of a 360-day year and charged on the
basis of actual days elapsed for any whole or partial period in which interest
is being calculated.

“Actual Operating Expenses” shall mean all expenses, computed in accordance with
GAAP, of whatever kind and from whatever source, relating to the ownership,
operation, repair, maintenance and management of the Property that are incurred
on a regular monthly or other periodic basis, including, without limitation (and
without duplication): Taxes (based on the most current bill annualized, subject
to adjustment by Lender to take into account any known change in assessment that
has not yet been reflected in the most current tax bill); Insurance Premiums
(based on the most current premium annualized); management fees (whether or not
actually paid) equal to the greater of the actual management fees paid or two
percent (2%) of aggregate Rents; costs attributable to the ordinary operation,
repair and maintenance of the Improvements; common area maintenance costs;
advertising and marketing expenses; professional fees; license fees; general and
administrative costs and expenses related to the Property; utilities; payroll,
benefits and related taxes and expenses; janitorial expenses; computer
processing charges; operating equipment or other lease payments permitted
pursuant to this Agreement or as otherwise approved by Lender; ground lease
payments; bond assessments; and other similar costs and expenses; in each
instance, unless otherwise noted, only to the extent actually paid for by
Borrower.  Notwithstanding the foregoing, Actual Operating Expenses shall not
include debt service (including principal, interest, impounds and other
reserves), capital expenditures or any costs otherwise capitalized in accordance
with GAAP, tenant improvement costs, leasing commissions or other expenses which
are paid from escrows required by the Loan Documents; any payment or expense for
which Borrower was or is to be reimbursed from proceeds of the loan or insurance
or by any third party; federal, state or local income taxes; any non-cash
charges such as depreciation and amortization; and any item of expense otherwise
includable in Actual Operating Expenses which is paid directly by any tenant
except real estate taxes paid directly to any taxing authority by any tenant.

2

 

--------------------------------------------------------------------------------

 

 

“Additional Borrower Debtholder Restrictions” shall mean, collectively, (a) the
Borrower or any Affiliate that holds any interest in the Loan (an “Affiliate
Holder”) shall be an Eligible Assignee, (b) such Affiliate Holder’s interest
shall be fully subordinate to the interest of all Lenders that are not Affiliate
Holders, (c) Affiliate Holder will not have any right to enforce any rights or
remedies under the Loan, and (d) Affiliate Holder shall not be permitted to
attend or participate in any meetings or communications between the
Administrative Agent and the Lenders and will not be entitled to receive any
information with respect thereto.

“Adjusted LIBOR Rate” shall mean, with respect to the applicable Interest
Accrual Period, the quotient of (i) LIBOR applicable to such Interest Accrual
Period, divided by (ii) one (1) minus the Reserve Percentage, i.e.,

Adjusted LIBOR Rate  =       LIBOR______________
            (1 - Reserve Percentage)

“Administrative Agent” shall have the meaning set forth in the introductory
paragraph hereof.

“Administrative Agent Fee” shall mean an administrative fee payable by Borrower
to Administrative Agent in an amount equal to $20,000 per annum payable in
quarterly installments at the beginning of each calendar quarter, provided that
the first installment shall be prorated and equal to $1,153.85.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to Administrative Agent in a form supplied by
Administrative Agent to Lenders from time to time.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliated Manager” shall mean any managing agent of the Property in which
Borrower, Guarantor, any SPE Component Entity (if any) or any Affiliate of such
entities has, directly or indirectly, any legal, beneficial or economic
interest.

“Agent Minimum Hold” shall have the meaning set forth in Section 11.11.

“ALTA” shall mean American Land Title Association or any successor thereto.

“Alteration Threshold” shall mean an amount equal to $7,500,000.

“Alterations Collateral” shall have the meaning set forth in Section 4.21.

“Annual Budget” shall have the meaning set forth in Section 4.12(a)(vi).

“Applicable Contribution” shall have the meaning set forth in Section 17.21(f)
hereof.

3

 

--------------------------------------------------------------------------------

 

 

“Applicable Law” shall mean all applicable federal, state, county, municipal and
other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting
Borrower or the Property or any part thereof, or the construction, use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, including, without limitation, the Americans with
Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting Borrower or the Property or any part
thereof, including, without limitation, any which may (i) require repairs,
modifications or alterations in or to the Property or any part thereof, or (ii)
in any way limit the use and enjoyment thereof.

“Applicable Policies” shall have the meaning set forth in Section 7.1(k) hereof.

“Approved Bank” shall mean (a) a bank or other financial institution which has
the Required Rating or (b) a bank or other financial institution otherwise
acceptable to Administrative Agent.

“Approved ID Provider” shall mean each of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company and Lord Securities Corporation; provided, that, additional
national providers of Independent Directors may be deemed added to the foregoing
hereunder to the extent approved in writing by Administrative Agent.

“Assignee” shall have the meaning set forth in Section 11.15 hereof.

“Assignment and Assumption” shall mean an Assignment and Assumption Agreement
among a Lender, an Assignee and the Administrative Agent, substantially in the
form of Exhibit B  attached hereto and made a part hereof.

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Administrative Agent, as assignee.

“Assignment of Management Agreement” shall mean that certain Conditional
Assignment of Management Agreement dated as of the date hereof among
Administrative Agent, for the benefit of Lenders, Borrower and Manager, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

“Bank” shall have the meaning set forth in the Restricted Account Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

4

 

--------------------------------------------------------------------------------

 

 

“Base Rate” shall mean the greater of (i) the Prime Rate and (ii) the Federal
Funds Rate plus one-half of one percent (.50%).

“Base Rate Loan” shall mean the Loan at such time as interest thereon accrues at
a rate of interest based upon the Base Rate. 

“Benefit Amount” shall have the meaning set forth in Section 17.21(d) hereof.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

“Breakage Costs” shall have the meaning set forth in Section 2.5(c)(viii)
hereof.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which commercial banks in the State of New York are not open for business.

“Casualty” shall have the meaning set forth in Section 7.2.

“Casualty Consultant” shall have the meaning set forth in Section 7.4(b)(iii)
hereof.

“Closing Date” shall mean the date of the funding of the Loan.

“Co-Bookrunners” shall have the meaning set forth in the introductory paragraph
hereof.

“Co-Lead Arrangers” shall have the meaning set forth in the introductory
paragraph hereof.

“Collateral Assignment of Interest Rate Protection Agreement” shall mean any
Collateral Assignment of Interest Rate Protection Agreement executed by Borrower
as required pursuant to Section 2.8(a) hereof in connection with the Loan for
the benefit of Administrative Agent for the benefit of Lenders, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Constituent Members” shall have the meaning set forth in Section 5.2(b).

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Accrual Period to another Interest Accrual Period
pursuant to Section 2.5(f)(ii).

“Contribution” shall have the meaning set forth in Section 17.21(a) hereof.

5

 

--------------------------------------------------------------------------------

 

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise (and
Control shall not be deemed absent solely because a non-managing member, partner
or shareholder shall have veto rights with respect to major decisions).  The
terms Controlled, Controlling and Common Control shall have correlative
meanings.

“Counterparty” shall mean each counterparty to, or issuer of, any Interest Rate
Protection Agreement other than Borrower or an Affiliate of Borrower.

“Creditors Rights Laws” shall mean any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts
or debtors.

“DBRS” shall mean DBRS, Inc.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Administrative Agent and Lenders in respect of
the Loan under the Note, this Agreement or the other Loan Documents, including,
without limitation, the payment of all sums advanced and costs and expenses
incurred by Administrative Agent and/or any Lender in connection with the
enforcement and/or collection of the Debt or any part thereof.

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments under the Loan.

“Debt Yield” shall mean a fraction (i) whose numerator is the difference between
(a) the Debt Yield Income and (b) the Debt Yield Expense, as such numerator is
determined by Administrative Agent in accordance with GAAP (provided that Rents
shall not be straight-lined) and (ii) whose denominator is the outstanding
principal amount of the Debt as of the date of calculation.

“Debt Yield Expense” shall mean, as of the date of calculation, annualized
Actual Operating Expenses based on a trailing 12-month basis.

“Debt Yield Income” shall mean, as of the date of calculation, the aggregate of
(a) effective rent based on the most recent rent roll annualized, which shall
include effective rent for occupied space (adjusted as follows: (i) Rents shall
be calculated on a pro forma forward-looking and annualized basis, taking into
account Rent step-ups occurring within twelve (12) months; (ii) Rents shall only
be included with respect to in-place, signed Leases under which the applicable
Tenant has taken possession and either (A) commenced payment of Rent or (B) has
been granted up to a maximum of nine (9) months of free rent, provided, that
with respect to such Leases in this subsection (B), the annualized base Rent,
based on the initial base Rent payable after the rent commencement date under
the applicable Lease and excluding the effect of the applicable free rent
period, shall be included in Debt Yield Income; and (iii) Rents shall not be
included with respect to Leases which as of the date of calculation are (A) in
default for the failure to pay base Rent (beyond the expiration of any
applicable notice and grace period) as of the date of determination, (B)
otherwise in default beyond applicable notice and grace periods and for which a
notice of event of default or effective default thereunder has been sent and not
cured or withdrawn or (C) for which the renewal notices required under such
Leases have not been delivered to Administrative Agent on or prior to the
earlier to occur of (x) in the case of Leases in excess of 25,000 rentable
square feet only, the applicable lease renewal notification date for such
Tenant’s Lease or (y) thirty (30) days prior to the applicable expiration of
such Leases unless and until the applicable Tenants deliver such renewal notices
or actually renew such Leases), (b) Percentage Rent, (c) Expense Reimbursements,
(d) Other Income and (e) revenue actually received by Alexander’s of Brooklyn
II, LLC solely in its capacity as a member of Kings Plaza JV, LLC.

6

 

--------------------------------------------------------------------------------

 

 

“Default” shall mean the occurrence of any event hereunder or under the Note or
the other Loan Documents which, but for the giving of notice or passage of time,
or both, would be an Event of Default.

“Default Rate” shall mean, with respect to each Tranche, a rate per annum equal
to the lesser of (i) the Maximum Legal Rate, or (ii) three percent (3%) above
the Interest Rate.

“Defaulting Lender” shall have meaning set forth in Section 11.13 hereof.

“Determination Date” shall mean, with respect to any Interest Accrual Period,
the date that is two (2) London Business Days prior to the first (1st) day of
such Interest Accrual Period.

“Documentation Agent” shall have the meaning set forth in the introductory
paragraph hereof.

“Eligibility Requirements” means, with respect to any Affiliate Holder, that
such Affiliate Holder (i) has total assets (in name or under management or
advisement) in excess of $1,000,000,000 and (except with respect to a pension
advisory firm, asset manager or similar fiduciary) capital/statutory surplus or
shareholder’s equity of at least $400,000,000; provided, that, for purposes of
determining whether an Affiliate Holder satisfies the criteria of this clause
(i), assets which are carried at historical cost shall instead be valued at fair
value and (ii) is regularly engaged in the business of making or owning (or, in
the case of a pension advisory firm or similar fiduciary, regularly engaged in
managing investments in) commercial real estate loans (including mezzanine loans
to direct or indirect owners of commercial properties, which loans are secured
by pledges of direct or indirect ownership interests in the owners of such
commercial properties) or operating commercial properties.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R.  §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority.  An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

7

 

--------------------------------------------------------------------------------

 

 

“Eligible Assignee” means any Person that is:  (a) an Existing Lender and any
Affiliate of an Existing Lender provided said Existing Lender is not then a
Defaulting Lender; (b) a commercial bank, trust company, savings and loan
association, savings bank, insurance company, investment bank or pension fund
organized under the laws of the United States of America, any state thereof or
the District of Columbia, and having total assets in excess of $5,000,000,000;
(c) a commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Co-operation and Development, or a
political subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America; (d) any other Person (other than a
natural person) approved by (i) the Administrative Agent and (ii) unless an
Event of Default exists and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed); or (e) with respect to an Affiliate
Holder (and not any successor or assign thereof) only, a real estate investment
trust, pension plan, pension fund or pension advisory firm, mutual fund, an
investment company, money management firm or “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended, or
an institutional “accredited investor” within the meaning of Regulation D under
the Securities Act of 1933 or an institution substantially similar to any of the
foregoing entities, each of which satisfies the Eligibility Requirements.  If
such entity is not currently a Lender, such entity’s (or in the case of a bank
which is a subsidiary, such bank’s parent’s) senior unsecured long term
indebtedness must be rated BBB or higher by S&P, Baa2 or higher by Moody’s or
the equivalent or higher of either such rating by another rating agency
acceptable to Administrative Agent.

“Eligible Institution” shall mean (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, (i) the short term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” (or its equivalent) from two (2) of the Rating Agencies in the case of
accounts in which funds are held for thirty (30) days or less and (ii) the
senior unsecured debt obligations of which are rated at least “AA” (or its
equivalent) from two (2) of the Rating Agencies in the case of accounts in which
funds are held for more than thirty (30) days or (b) such other depository
institution otherwise approved by Administrative Agent.

“Embargoed Person” shall have the meaning set forth in Section 3.28 hereof.

“Energy Services Agreement” shall mean collectively, that certain Energy
Services Agreement, dated as of April 15, 2005 and amended on August 31, 2005,
among Kings Plaza JV, LLC and Alexander’s of Brooklyn, Inc. as affected by that
certain Amended and Restated License Agreement, dated as of April 15, 2005,
among Alexander’s Kings Plaza, LLC and Alexander’s of Brooklyn, Inc. together
with all other documents entered into by any Person in connection with the
Energy Services Agreement.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Administrative Agent and each
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

8

 

--------------------------------------------------------------------------------

 

 

“Environmental Laws” shall have the meaning set forth in the Environmental
Indemnity.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may heretofore have been or shall be amended, restated, replaced or
otherwise modified.

“Event of Default” shall have the meaning set forth in Section 10.1 hereof.

“Exculpated Parties” shall have the meaning set forth in Section 13.1 hereof.

“Excusable Delay” shall mean a delay solely due to acts of God, governmental
restrictions, stays, judgments, orders, decrees, enemy actions, civil commotion,
fire, casualty, strikes, work stoppages, shortages of labor or materials or
other causes beyond the reasonable control of Borrower, but Borrower’s lack of
funds in and of itself shall not be deemed a cause beyond the control of
Borrower.

“Existing Lender” shall mean, individually and/or collectively, as the context
may require, each Lender hereunder as of the date of determination.

“Expense Reimbursements” shall mean expense reimbursements as determined from
the most recent operating statement, to the extent recurring, determined on a
trailing 12-month basis (which shall only include actual expense reimbursements
for occupied space).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal Funds brokers
of recognized standing selected by Administrative Agent.

“Fees” shall mean any fees payable by the Borrower to Administrative Agent
and/or any Lender hereunder or under any other Loan Document.

“Fitch” shall mean Fitch, Inc.

“Flood Insurance Acts” shall have the meaning set forth in Section 7.1(a)(vii)
hereof.

9

 

--------------------------------------------------------------------------------

 

 

“Foreign Lender” shall mean a Lender organized under the laws of a jurisdiction
outside the United States of America.

“Funding Borrower” shall have the meaning set forth in Section 17.21(c) hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

“Ground Lease” shall mean that certain Indenture between the City of New York, a
municipal corporation existing under the laws of the State of New York, and U &
F Realty Corp., dated as of November 29, 1967, as amended by an Amendment of
Indenture dated September 19, 1969, and assigned by U & F Realty Corp. to Kings
Plaza Shopping Center of Flatbush Avenue, Inc. and Kings Plaza Shopping Center
of Avenue U, Inc. pursuant to an Assignment and Assumption Agreement dated
January 27, 1970, as further amended by Agreement dated May 25, 1976, and as
further assigned by Kings Plaza Shopping Center of Avenue U, Inc. (as successor
by merger to Kings Plaza Shopping Center of Flatbush Avenue, Inc.) to
Alexander’s Department Stores of Brooklyn, Inc., pursuant to an Assignment and
Assumption of City Lease, dated as of June 18, 1998, and as further assigned by
Alexander’s Department Stores of Brooklyn, Inc. to Alexander’s of Kings, LLC,
pursuant to an Assignment and Assumption of Lease, dated as of May 31, 2001.

“Guarantor” shall mean Alexander’s, Inc., a Delaware corporation.

“Guarantor Sale or Pledge” and “Guarantor Sales or Pledges” shall have the
meaning set forth in Section 6.3(c)(iii) hereof.

“Guaranty” shall mean that certain Guaranty of Recourse Obligations executed by
Guarantor and dated as of the date hereof.

“Immediate Repairs” shall have the meaning set forth in Section 8.1 hereof.

“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as obligor, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss, and (vii) any other similar amounts.

10

 

--------------------------------------------------------------------------------

 

 

“Indemnifiable Amounts” shall have the meaning set forth in Section 11.8 hereof.

“Indemnified Parties” shall mean (a) Administrative Agent and any Affiliate of
Administrative Agent, (b) each Lender, each Co-Lead Arranger and each
Co-Bookrunner, (c) any successor owner or holder of the Loan or participations
in the Loan pursuant to Sections 11.14 and/or 11.15 hereof, (d) any trustees,
custodians or other fiduciaries who hold or who have held a full or partial
interest in the Loan for the benefit of any investor or other third party, (e)
any receiver or other fiduciary appointed in a foreclosure or other Creditors
Rights Laws proceeding, (f) any officers, directors, shareholders, partners,
members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates or subsidiaries of any and all of the foregoing, and
(g) the heirs, legal representatives, successors and assigns of any and all of
the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties’ assets and business) in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Loan.

“Independent Director” shall have the meaning set forth in Section 5.2(a)
hereof.

“Individual Loan Commitment” shall mean, with respect to each Lender, the amount
set forth opposite the name of such Lender on Exhibit C  attached hereto and
made a part hereof or as set forth in the applicable Assignment and Assumption
Agreement, as the same may be reduced or increased from time to time pursuant to
the terms of this Agreement or as appropriate to reflect any assignments to or
by any Lender effectuated in accordance with the provisions of Section 11.15
hereof).

“Insurance Account” shall have the meaning set forth in Section 8.6 hereof.

“Insurance Premiums” shall have the meaning set forth in Section 7.1(b) hereof.

“Interest Accrual Period” means each period commencing on the date such LIBOR
Loan is made, or in the case of the Continuation of a LIBOR Loan the day
immediately following the last day of the preceding Interest Accrual Period for
such Loan, and ending on the numerically corresponding day in the first, second
or third calendar month thereafter, as the Borrower may select in a Notice of
Borrowing or a Notice of Continuation, as the case may be, except that each
Interest Accrual Period that commences on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.  In addition to such periods, the
Borrower may request Interest Accrual Periods for LIBOR Loans having durations
of one day no more than thirty (30) days during any 12-month period beginning
during the term of this Agreement but only in anticipation of the Borrower’s
prepayment of the Loan or repayment of the Loan on the Maturity Date. 
Notwithstanding the foregoing: (i) if any Interest Accrual Period would
otherwise end after the Maturity Date, such Interest Accrual Period shall end on
the Maturity Date; and (ii) each Interest Accrual Period that would otherwise
end on a day which is not a Business Day shall end on the immediately following
Business Day (or, if such immediately following Business Day falls in the next
calendar month, on the immediately preceding Business Day). In no event shall
Borrower be permitted to have more than five (5) Interest Accrual Periods
outstanding at any time during the term of the Loan.

11

 

--------------------------------------------------------------------------------

 

 

“Interest Rate” shall mean the rate or rates at which the outstanding principal
amount of the Loan bears interest from time to time in accordance with the
provisions of Section 2.5 hereof.

“Interest Rate Protection Agreement” shall mean, as applicable, any interest
rate cap agreement or interest rate swap agreement (together with the
confirmation and schedules relating thereto) in form and substance reasonably
satisfactory to Administrative Agent between Borrower (or, in the case of an
interest rate swap agreement, Guarantor) and an Acceptable Counterparty or any
Replacement Interest Rate Protection Agreement.

“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time or any successor statute.

“Land” shall have the meaning set forth in the Security Instrument.

“Lease” shall mean any and all leases, subleases, rental agreements and other
agreements whether or not in writing affecting the use, enjoyment or occupancy
of the Land and/or the Improvements heretofore or hereafter entered into by
Borrower, or any predecessor landlord and binding on Borrower, in each case as
landlord, and all extensions, amendments and modifications thereto, whether
before or after the filing by or against Borrower of any petition for relief
under Creditors Rights Laws.

“Leasing Reserve Account” shall have the meaning set forth in Section 8.3(a)
hereof.

“Leasing Reserve Funds” shall have the meaning set forth in Section 8.3(a)
hereof.

“Leasing Reserve Monthly Deposit” shall have the meaning set forth in
Section 8.3(a) hereof.

“Lender” and “Lenders” shall have the meaning set forth in the introductory
paragraph hereof. 

“Lending Office” means, for each Lender, the office of such Lender specified in
such Lender’s Administrative Questionnaire or in the applicable Assignment and
Assumption Agreement, or such other office of such Lender as such Lender may
notify the Administrative Agent in writing from time to time.

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft standby letter of credit having an initial term of not less than one
(1) year and with automatic renewals for one (1) year periods (unless the
obligation being secured by, or otherwise requiring the delivery of, such letter
of credit is required to be performed at least thirty (30) days prior to the
initial expiry date of such letter of credit), for which Borrower shall have no
reimbursement obligation and which reimbursement obligation is not secured by
the Property or any other property pledged to secure the Note, in favor of
Administrative Agent for the benefit of Lenders and entitling Administrative
Agent to draw thereon in New York, New York or San Francisco, California, or
both, based solely on a statement that Administrative Agent has the right to
draw thereon executed by an officer or authorized signatory of Administrative
Agent.  A Letter of Credit must be issued by an Approved Bank.  If at any time
(a) the institution issuing any such Letter of Credit shall cease to be an
Approved Bank or (b) if the Letter of Credit is due to expire prior to the
termination of the event or events which gave rise to the requirement that
Borrower deliver the Letter of Credit to Administrative Agent, Administrative
Agent shall have the right to draw down the same in full and hold the proceeds
thereof, unless Borrower shall deliver a replacement Letter of Credit from an
Approved Bank within (i) as to (a) above, twenty (20) days after Administrative
Agent delivers written notice to Borrower that the institution issuing the
Letter of Credit has ceased to be an Approved Bank or (ii) as to (b) above,
within ten (10) days prior to the expiration date of said Letter of Credit.

12

 

--------------------------------------------------------------------------------

 

 

“LLC Agreement” shall have the meaning set forth in Section 5.1(c) hereof.

“LIBOR” shall mean, with respect to each Interest Accrual Period, the rate
(expressed as a percentage per annum and rounded upward, as necessary, to the
next nearest 1/1,000 of 1%) equal to the rate reported for deposits in U.S.
dollars, for a one, two, or three-month period, as applicable for the applicable
Tranche, that appears on Reuters Screen LIBOR01 Page (or the successor thereto)
as of 11:00 a.m., London time, on the related Determination Date; provided that,
(i) if such rate does not appear on Reuters Screen LIBOR01 Page as of 11:00
a.m., London time, on such Determination Date, Administrative Agent shall
request the principal London office of any four major reference banks in the
London interbank market selected by Administrative Agent to provide such bank’s
offered quotation (expressed as a percentage per annum) to prime banks in the
London interbank market for deposits in U.S. dollars for a one-month period as
of 11:00 a.m., London time, on such Determination Date for the amounts for a
comparable loan at the time of such calculation and, if at least two such
offered quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations, and (ii) if fewer than two such quotations in clause (i) are so
provided, Administrative Agent shall request any three major banks in New York
City selected by Administrative Agent to provide such bank’s rate (expressed as
a percentage per annum) for loans in U.S. dollars to leading European banks for
a one-month period as of approximately 11:00 a.m., New York City time on the
applicable Determination Date for the amounts for a comparable loan at the time
of such calculation and, if at least two such rates are so provided, LIBOR shall
be the arithmetic mean of such rates.  Administrative Agent’s computation of
LIBOR shall be conclusive and binding on Borrower for all purposes, absent
manifest error. 

“LIBOR Loan” shall mean the Loan (or any portion thereof) at such time as
interest thereon accrues at a rate of interest based upon LIBOR.

“LIBOR Rate” shall mean the sum of (i) the Adjusted LIBOR Rate and (ii) the
LIBOR Spread.

“LIBOR Spread” shall mean one hundred seventy basis points (1.70%).

13

 

--------------------------------------------------------------------------------

 

 

“Loan” shall mean that certain loan in the original principal amount of the Loan
Amount by the Lenders to Borrower pursuant to this Agreement, which loan is
comprised of the Tranches.

“Loan Amount” shall mean $250,000,000.00.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Assignment of Leases, the Environmental Indemnity, the
Assignment of Management Agreement, the Guaranty, the Pledge and Security
Agreement, any Collateral Assignment of Interest Rate Protection Agreement and
all other documents executed and/or delivered by Borrower or Guarantor in
connection with the Loan.

“Loan Party” shall mean each of the Borrower, any SPE Component Entity and
Guarantor and any Person acting on behalf of or at the direction of Borrower,
any SPE Component Entity or Guarantor.

“Lockout Release Date” shall mean July 2, 2012.

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, fines, penalties, charges, fees, judgments,
awards, amounts paid in settlement of whatever kind or nature (including but not
limited to legal fees and other costs of defense).

“Major Lease” shall mean, as to the Property, (i) any Lease which, individually
or when aggregated with all other Leases at the Property with the same Tenant or
such Tenant’s Affiliates, and taking into consideration all so-called “must
take” space in any such Lease but excluding expansion options and other
preferential rights to lease additional space at the Property, is reasonably
anticipated to demise 50,000 square feet or more of the Property’s rentable
square feet, (ii) any Lease which contains any option, offer, right of first
refusal or other similar entitlement to acquire all or any portion of the
Property, (iii) any Lease with an Affiliate of Borrower as the Tenant
thereunder, (iv) any Lease to be entered into during the existence and
continuance of an Event of Default, or (v) any instrument guaranteeing or
providing credit support for any Lease meeting the requirements of (i), (ii),
(iii) and/or (iv) above.

“Management Agreement” shall mean the management agreement entered into by and
between Borrower and Manager, together with that certain sub-management
agreement between Manager and Vornado Management Corp., pursuant to which
Manager and Vornado Management Corp. are to provide management and other
services with respect to the Property.

“Manager” shall mean (i) Alexander’s, Inc. or (ii) such other entity selected as
the manager of the Property in accordance with the terms of this Agreement or
the other Loan Documents.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
Property, (ii) the business, profits, management, operations or financial
condition of Borrower, Guarantor or the Property, (iii) the enforceability,
validity, perfection or priority of the lien of the Security Instrument or the
other Loan Documents, (iv) the ability of Borrower to perform its obligations
under the Security Instrument or the other Loan Documents, or (v) the ability of
Guarantor to perform its obligations under the Guaranty.

14

 

--------------------------------------------------------------------------------

 

 

“Maturity Date” shall mean June 10, 2016, or such other date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Member” is defined in Section 5.1(c) hereof.

“Minimum Disbursement Amount” shall mean Twenty-Five Thousand and No/100 Dollars
($25,000).

“Monthly Insurance Deposit” shall have the meaning set forth in Section 8.6
hereof.

“Monthly Payment Amount” shall have the meaning set forth in Section 2.6(a)
hereof.

“Monthly Payment Date” shall mean the first (1st) day of every calendar month
occurring during the term of the Loan, or, if such day is not a Business Day,
then the succeeding Business Day.

“Monthly Tax Deposit” shall have the meaning set forth in Section 8.6 hereof.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multi-Asset Person” means a Person in respect of which the net operating income
from the Property (or such portion thereof allocable to such Person) represents
less than fifty percent (50%) of such Person’s aggregate gross income.

“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds payable
as a result of a Casualty to the Property, after deduction of reasonable
out-of-pocket costs and expenses (including, but not limited to, reasonable
attorneys’ fees), if any, in collecting such insurance proceeds, or (ii) the net
amount of the Award, after deduction of reasonable costs and expenses
(including, but not limited to, reasonable attorneys’ fees), if any, in
collecting such Award.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 7.4(b)(vi)
hereof.

15

 

--------------------------------------------------------------------------------

 

 

“New Manager” shall have the meaning set forth in Section 4.15(b) hereof.

“New Parking Operator” shall have the meaning set forth in Section 4.15(c)
hereof.

“Non-Conforming Policy” shall have the meaning set forth in Section 7.1(j)
hereof.

“Non-Excluded Taxes” shall have the meaning set forth in Section 2.5(c)(v)(A).

“Note” shall mean individually and/or collectively, as the context may require,
each of those certain Promissory Notes in the form of Exhibit D  attached hereto
and made a part hereof, made by Borrower in favor of each Lender which now, or
may in the future become, a party hereto in an amount equal to such Lender’s
Individual Loan Commitment, payable for the account of such Lender’s Lending
Office, which Notes shall evidence the Loan and shall have an aggregate stated
principal amount equal to the Loan Amount as of the Closing Date, as each of the
same may be amended, restated, replaced, extended, renewed, supplemented,
severed, split, or otherwise modified from time to time.

“Notice of Borrowing” means a notice substantially in the form of Exhibit G  (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.2 evidencing the Borrower’s request for one or more
Tranches of the Loan on the Closing Date.

“Notice of Continuation” means a notice substantially in the form of Exhibit H
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.5(f) evidencing the Borrower’s
request for the Continuation of a Tranche.

“Obligations” shall have the meaning set forth in Section 17.21(a) hereof.

“OFAC” shall have the meaning set forth in Section 3.28 hereof.

“Officer’s Certificate” shall mean a certificate delivered to Administrative
Agent, for the benefit of Lenders, by Borrower which is signed by Responsible
Officer of Borrower.

“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining the Property, now or hereafter levied
or assessed or imposed against the Property or any part thereof.

“Other Income” shall mean all other applicable income as determined from the
most recent operating statement for the Property at the time of determination,
to the extent such income is recurring, determined on a trailing 12-month basis,
computed in accordance with GAAP, including, without limitation (and without
duplication), parking income, cellular tower income, vending income and other
similar items.  Notwithstanding the foregoing, (I) Other Income will not include
insurance proceeds (other than proceeds of rent loss, business interruption or
other similar insurance allocable to the applicable period); Awards (other than
Awards arising from a temporary taking or the use and occupancy of all or part
of the applicable Property allocable to the applicable period); proceeds of any
financing; proceeds of any sale, exchange or transfer of the Property or any
part thereof or interest therein (including proceeds of any sales of furniture,
fixtures and equipment); capital contributions or loans to Borrower or an
Affiliate of Borrower; any item of income otherwise includable in Other Income
but paid directly by any tenant to a Person other than Borrower unless the
corresponding expense is included in Actual Operating Expenses; payments paid by
or on behalf of any tenant under a Lease in whole or partial consideration for
the termination of any Lease; sales tax rebates from any Governmental Authority;
sales, use and occupancy taxes on receipts required to be paid over by Borrower
to any Governmental Authority; refunds and uncollectible accounts; interest
income from any source; unforfeited security deposits, utility and other similar
deposits; or any disbursements to Borrower from the Reserve Funds and (II)
payments by or on behalf of any Tenant under a Lease shall only be included in
Other Income with respect to in-place, signed Leases under which the applicable
Tenant has taken possession and either (A) commenced payment of rent or (B) has
been granted up to a maximum of nine (9) months of free rent; and (iii) payments
by or on behalf of Tenants shall not be included in Other Income with respect to
Leases which as of the date of calculation are (A) in default for the failure to
pay base rent (beyond any applicable notice and grace period) as of the date of
determination, (B) otherwise in default beyond applicable notice and grace
periods and for which a notice of event of default or effective default
thereunder has been sent and not cured or withdrawn or (C) for which the renewal
notices required under such Leases have not been delivered to Administrative
Agent on or prior to the earlier to occur of (x) in the case of Leases in excess
of 25,000 rentable square feet only, the applicable lease renewal notification
date for such Tenant’s Lease or (y) thirty (30) days prior to the applicable
expiration of such Leases unless and until the applicable Tenants deliver such
renewal notices or actually renew such Leases).

16

 

--------------------------------------------------------------------------------

 

 

“Parking Management Agreement” shall mean that certain Management Agreement
between Alexander’s of Kings, LLC and Parking Operator, dated as of March ___,
2010, pursuant to which Parking Operator manages the parking of motor vehicles
as the Property, and any successor agreement entered into in accordance with the
terms of this Agreement.

“Parking Operator” shall mean Standard Parking Corporation or any permitted
replacement manager for the parking of motor vehicles at the Property.

“Participant” shall have the meaning set forth in Section 11.14(a) hereof.

“Participant Register” shall have the meaning set forth in Section 15.6 hereof.

“Patriot Act” shall have the meaning set forth in Section 3.29 hereof.

“Percentage Rent” shall mean percentage rent as determined from the most recent
operating statement, to the extent recurring, determined on a trailing 12-month
basis.

“Periodic Treasury Yield” shall mean the annual yield to maturity of the
actively traded non-callable United States Treasury fixed interest rate security
(other than any such security which can be surrendered at the option of the
holder at face value in payment of federal estate tax or which was issued at a
substantial discount) that has a maturity closest to (whether before, on or
after) the Lockout Release Date (or if two or more such securities have maturity
dates equally close to the Lockout Release Date, the average annual yield to
maturity of all such securities), as reported in The Wall Street Journal or
other authoritative publication or news retrieval service on the fifth (5th)
Business Day preceding the prepayment date. 

17

 

--------------------------------------------------------------------------------

 

 

“Permitted Encumbrances” shall mean, collectively, (a) the lien and security
interests created by this Agreement and the other Loan Documents, (b) all liens,
encumbrances and other matters disclosed in the Title Insurance Policy, (c)
liens, if any, for Taxes imposed by any Governmental Authority not yet due or
delinquent, and (d) such other title and survey exceptions as Administrative
Agent has approved or may approve in writing in Administrative Agent’s sole
discretion.

“Permitted Equipment Leases” shall mean equipment leases or other similar
instruments entered into with respect to the Personal Property; provided, that,
in each case, such equipment leases or similar instruments (i) are entered into
on commercially reasonable terms and conditions in the ordinary course of
Borrower’s business and (ii) relate to Personal Property which is (A) used in
connection with the operation and maintenance of the Property in the ordinary
course of Borrower’s business and (B) replaceable without material interference
or interruption to the operation of the Property.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Security Instrument.

“Pledge and Security Agreement” shall mean that certain Pledge and Security
Agreement, dated as of the date hereof, executed by Alexander’s, Inc. (relating
to the pledge of interests in and distributions from Alexander’s of Brooklyn II,
LLC) for the benefit of Administrative Agent and each Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Policies” shall have the meaning specified in Section 7.1(b) hereof.

“Post-Foreclosure Plan” shall have the meaning set forth in Section 11.4 hereof.

“Prime Rate” shall mean the annual rate of interest publicly announced by Wells
Fargo Bank, N.A. in San Francisco, California, as its prime rate, as such rate
shall change from time to time.  If Wells Fargo Bank, N.A. ceases to announce a
prime rate, Prime Rate shall mean the rate of interest published in The Wall
Street Journal from time to time as the “Prime Rate”.  If The Wall Street
Journal ceases to publish the “Prime Rate”, Administrative Agent shall select an
equivalent publication that publishes such “Prime Rate”, and if such “Prime
Rates” are no longer generally published or are limited, regulated or
administered by a governmental or quasigovernmental body, then Administrative
Agent shall select a reasonably comparable interest rate index.

18

 

--------------------------------------------------------------------------------

 

 

“Pro Rata Share” shall mean, with respect to each Lender, the ratio of such
Lender’s Individual Loan Commitment to the Loan Amount.  As of the date hereof,
the Lenders’ respective Pro Rata Shares are set forth on Exhibit C  attached
hereto and made a part hereof.

“Prohibited Transfer” shall have the meaning set forth in Section 6.2(a) hereof.

“Property” shall have the meaning set forth in the Security Instrument.

“Property Documents” shall mean, individually and/or collectively, as the
context may require, each REA and the Energy Services Agreement.

“Property Document Event” shall mean any event which would, directly or
indirectly, (i) cause a termination right, right of first refusal, right of
first offer or any other similar right to become exercisable as against
Borrower, and/or cause any termination fees to be due from Borrower under the
Property Documents or (ii) cause a Material Adverse Effect; provided, however,
any of the foregoing shall not be deemed a Property Document Event to the extent
Administrative Agent’s prior written consent is obtained with respect to the
same.

“Property Taxes” shall mean all taxes, assessments, water rates, sewer rents,
business improvement district or other similar assessments and other
governmental impositions, including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the Land,
now or hereafter levied or assessed or imposed against the Property or any part
thereof.

“Protective Advances” shall mean all sums expended as determined by
Administrative Agent to be necessary or appropriate after Borrower fails to do
so when required pursuant to the terms hereof or any other Loan Document beyond
any applicable grace period: (a) to protect the validity, enforceability,
perfection or priority of the Liens on the Property granted pursuant to the Loan
Documents and the instruments evidencing the Debt; (b) to prevent the value of
the Property, or any portion thereof, from being materially diminished (assuming
the lack of such a payment within the necessary time frame could potentially
cause such Property to lose value); or (c) to protect the Property, or any
portion thereof, from being materially damaged, impaired, mismanaged or taken,
including, without limitation, any amounts expended in connection therewith in
accordance with Sections 7.1(g) and 10.2(f) hereof.

“Qualified Insurer” shall have the meaning set forth in Section 7.1(b) hereof.

“Qualified Manager” shall mean a reputable and experienced professional
management organization which manages, together with its Affiliates, ten (10)
properties of a type, quality and size similar to the Property, totaling in the
aggregate no less than 3,500,000 square feet (excluding the Property).

“Qualified Parking Operator” shall mean a reputable and experienced professional
management organization which manages, together with its Affiliates, parking
garages at fifty (50) commercial Properties (other than the Property) in the New
York metropolitan area or such other Person otherwise reasonably acceptable to
Administrative Agent.

19

 

--------------------------------------------------------------------------------

 

 

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, DBRS, Realpoint, and
any other nationally-recognized statistical rating agency designated by
Administrative Agent (and any successor to any of the foregoing) in connection
with a securitization of the Debt.

“REA” shall mean, individually and/or collectively (as the context may require),
each reciprocal easement, covenant, condition and restriction agreement or
similar agreement affecting the Property (or any portion thereof) as more
particularly described on Schedule IV  hereto and any future reciprocal easement
or similar agreement affecting the Property (or any portion thereof) entered
into in accordance with the applicable terms and conditions hereof.

“Realpoint” shall mean Realpoint LLC.

“Register” shall have the meaning set forth in Section 15.6 hereof.

“Registrar” shall have the meaning set forth in Section 15.5 hereof.

“Reimbursement Contribution” shall have the meaning set forth in
Section 17.21(c) hereof.

“Rent Loss Proceeds” shall have the meaning set forth in Section 7.1(a)(iii)
hereof.

“Rent Roll” shall have the meaning set forth in Section 3.17 hereof.

“Rents” shall have the meaning set forth in the Security Instrument.

“Replacement Interest Rate Protection Agreement” means an interest rate cap
agreement from an Acceptable Counterparty with terms identical to the Interest
Rate Protection Agreement except that the same shall be effective in connection
with replacement of the Interest Rate Protection Agreement following a
downgrade, withdrawal or qualification of the long-term unsecured debt rating of
the Counterparty; provided that to the extent any such interest rate cap
agreement does not meet the foregoing requirements, a “Replacement Interest Rate
Protection Agreement” shall be such interest rate cap agreement approved in
writing by Administrative Agent which approval shall not be unreasonably
withheld, conditioned or delayed.

“Replacement Reserve Account” shall have the meaning set forth in Section 8.2(a)
hereof.

“Replacement Reserve Funds” shall have the meaning set forth in Section 8.2(a)
hereof.

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 8.2(a) hereof.

20

 

--------------------------------------------------------------------------------

 

 

“Replacements” for any period shall mean either (i) those certain replacements
and/or alterations to the Property set forth on Schedule II  attached hereto and
(ii) replacements and/or alterations to the Property the cost of which are
required to be capitalized according to GAAP and, if such approval is required
pursuant to Section 4.21, approved by Administrative Agent in accordance with
said Section.

“Reporting Failure” shall have the meaning set forth in Section 4.12(e) hereof.

“Required Financial Item” shall have the meaning set forth in Section 4.12(d)
hereof.

“Required Rating” shall mean a rating of not less than “A-1” (or its equivalent)
from each of the Rating Agencies if the term of such Letter of Credit is no
longer than three (3) months or if the term of such Letter of Credit is in
excess of three (3) months, a rating of not less than “A” (or its equivalent)
from each of the Rating Agencies, or, such other rating that is reasonably
acceptable to Administrative Agent

“Requisite Lenders” shall mean, as of any date, Lenders (which must include any
Lender then acting as Administrative Agent at any time there are more than three
(3) Lenders and Administrative Agent’s Individual Loan Commitment on the date of
determination is not less than the greatest Individual Loan Commitment of any
other Lender) having at least two thirds (2/3rd) of the aggregate amount of the
Individual Loan Commitments; provided that (a) in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded, and the Pro Rata Shares of the Loan of the Lenders shall be
redetermined, for voting purposes only, to exclude the Pro Rata Shares of the
Loan of such Defaulting Lenders, and (b) at all times when two (2) or more
Lenders (disregarding all then existing Defaulting Lenders) are party to this
Agreement, the term “Requisite Lenders” shall in no event mean less than two (2)
Lenders.

“Reserve Accounts” shall mean the Tax Account, the Insurance Account, the
Replacement Reserve Account, the Leasing Reserve Account or any other escrow
account established by this Agreement or the other Loan Documents.

“Reserve Funds” shall mean the Tax and Insurance Funds, the Replacement Reserve
Funds, the Leasing Reserve Funds or any other escrow funds established by this
Agreement or the other Loan Documents.

“Reserve Percentage” shall mean the rates (expressed as a decimal) of reserve
requirements applicable to any Lender on the date two (2) London Business Days
prior to the beginning of such Interest Accrual Period (including, without
limitation, basic, supplemental, marginal and emergency reserves) under any
regulations of any Governmental Authority as now and from time to time hereafter
in effect, dealing with reserve requirements prescribed for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board of Governors of the Federal Reserve System) (or against any other category
of liabilities which includes deposits by reference to which LIBOR is determined
or against any category of extensions of credit or other assets which includes
loans by a non United States office of a depository institution to United States
residents or loans which charge interest at a rate

21

 

--------------------------------------------------------------------------------

 

 

determined by reference to such deposits).  The determination of the Reserve
Percentage shall be based on the assumption that Lenders funded one hundred
percent (100%) of the Loan in the interbank Eurodollar market.  In the event of
any change in the rate of such Reserve Percentage during an Interest Accrual
Period, or any variation in such requirements based upon amounts or kinds of
assets or liabilities, or other factors, including, without limitation, the
imposition of Reserve Percentages, or differing Reserve Percentages, on one or
more but not all of the holders of the Loan or any participation therein,
Administrative Agent may use any reasonable averaging and/or attribution methods
which it deems appropriate and practical for determining the rate of such
Reserve Percentage which shall be used in the computation of the Reserve
Percentage.  Administrative Agent’s computation of the Reserve Percentage shall
be determined conclusively by Administrative Agent and shall be conclusive and
binding on Borrower and each Lender for all purposes, absent manifest error. 

“Reserve Trigger Period” shall mean a period commencing upon the Debt Yield
being less than 9.25% for two consecutive calendar quarters, which Reserve
Trigger Period shall expire upon the date that the Debt Yield is equal to or
greater than 9.25% for two consecutive calendar quarters (provided that no Event
of Default shall have occurred and be continuing at the time of expiration of
such period).

“Responsible Officer” shall mean with respect to a Person, the chairman of the
board, president, chief operating officer, chief financial officer, treasurer or
a vice president of finance of such Person or such other similar officer of such
Person appropriately authorized by the applicable Person.

“Restoration” shall have the meaning set forth in Section 7.2 hereof.

“Restoration Retainage” shall have the meaning set forth in Section 7.4(b)(iv)
hereof.

“Restoration Threshold” shall mean an amount equal to five percent (5%) of the
outstanding principal balance of the Loan.

“Restricted Account” shall have the meaning set forth in Section 9.1 hereof.

“Restricted Account Agreement” shall mean that certain Restricted Account
Agreement by and among Borrower, Administrative Agent and Wells Fargo Bank,
National Association (in its capacity as “Bank” thereunder) dated as of the date
hereof.

“Restricted Party” shall have the meaning set forth in Section 6.1 hereof.

“Sale or Pledge” shall have the meaning set forth in Section 6.1 hereof.

“Security Instrument” shall mean that certain first priority Consolidated,
Amended and Restated Fee and Leasehold Mortgage and Security Agreement dated the
date hereof, executed and delivered by Borrower to Administrative Agent, for the
benefit of Lenders, as security for the Loan and encumbering the Property (or
any portion thereof), as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

22

 

--------------------------------------------------------------------------------

 

 

“Severed Loan Documents” shall have the meaning set forth in Section 10.2(d)
hereof.

“Single Purpose Entity” shall mean an entity which satisfies all of the
requirements of Section 5.1 hereof.

“SPE Component Entity” shall have the meaning set forth in Section 5.1(b)
hereof.

“Special Member” shall have the meaning set forth in Section 5.1(c) hereof.

“Spread Maintenance Premium” shall mean, with respect to any prepayment of the
outstanding principal amount of the Loan on or prior to the Lockout Release
Date, a payment to Administrative Agent for the account of Lenders in an amount
equal to the sum of the present value of each future installment of interest
that would be payable under the Loan on the outstanding principal amount of the
Loan from the date of such prepayment through the Lockout Release Date, assuming
an interest rate equal to the LIBOR Spread, such future installments of interest
to be discounted at an interest rate per annum equal to the Periodic Treasury
Yield. 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“State” shall mean the state in which the Property is located.

“Strike Price” shall mean six percent (6.0%).

“Tax Account” shall have the meaning set forth in Section 8.6 hereof.

“Tax and Insurance Funds” shall have the meaning set forth in Section 8.6
hereof.

“Taxes” shall have the meaning set forth in Section 2.5(c)(v)(A) hereof.

“TC Cap” shall have the meaning set forth in Section 7.1(k).

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement with
Borrower.

“Tenant Direction Notice” shall have the meaning set forth in Section 9.2(a)
hereof.

“Terrorism Coverage” shall have the meaning set forth in Section 7.1(k) hereof.

“Title Insurance Policy” shall mean that certain ALTA mortgagee title insurance
policy issued with respect to the Property and insuring the lien of the Security
Instrument.

“Tranche” shall mean each portion or component of the Loan designated by
Borrower to Lender in a Notice of Borrowing or Notice of Continuation, as the
case may be. 

23

 

--------------------------------------------------------------------------------

 

 

“Transfer Authorizer Designation Form” shall mean a form substantially in the
form of Exhibit E  attached hereto and made a part hereof to be delivered to
Administrative Agent on the date hereof, as the same may be amended, restated or
modified from time to time with the prior written approval of Administrative
Agent.

“TRIA” shall have the meaning set forth in Section 7.1(k) hereof.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State of New York.

“Wells Fargo” shall mean Wells Fargo Bank, National Association, in its
individual capacity.

“Work Charge” shall have the meaning set forth in Section 4.16(a) hereof.


SECTION 1.2            PRINCIPLES OF CONSTRUCTION.  ALL REFERENCES TO SECTIONS,
EXHIBITS AND SCHEDULES ARE TO SECTIONS, EXHIBITS AND SCHEDULES IN OR TO THIS
AGREEMENT UNLESS OTHERWISE SPECIFIED.  ALL USES OF THE WORD “INCLUDING” SHALL
MEAN “INCLUDING, WITHOUT LIMITATION” UNLESS THE CONTEXT SHALL INDICATE
OTHERWISE.  UNLESS OTHERWISE SPECIFIED, THE WORDS “HEREOF”, “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT.  UNLESS OTHERWISE SPECIFIED, ALL MEANINGS ATTRIBUTED TO DEFINED TERMS
HEREIN SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF THE
TERMS SO DEFINED.


ARTICLE II - GENERAL TERMS


SECTION 2.1            LOAN COMMITMENT; DISBURSEMENT TO BORROWER. 


SECTION 2.2            THE LOAN.  SUBJECT TO AND UPON THE TERMS AND CONDITIONS
SET FORTH HEREIN, LENDERS HEREBY AGREE TO MAKE AND BORROWER HEREBY AGREES TO
ACCEPT THE LOAN ON THE CLOSING DATE.  THE BORROWER MAY FROM TIME TO TIME
DESIGNATE BY NOTICE TO ADMINISTRATIVE AGENT (WHICH SHALL BE PURSUANT TO A NOTICE
OF BORROWING ON THE CLOSING DATE OR A NOTICE OF CONTINUATION THEREAFTER) MORE
THAN ONE (1) TRANCHE OF THE LOAN, BUT IN NO EVENT SHALL THERE BE MORE THAN FIVE
(5) TRANCHES OF THE LOAN.  EACH TRANCHE SHALL BE IN AN AGGREGATE MINIMUM AMOUNT
OF $5,000,000 AND INTEGRAL MULTIPLES OF $1,000,000 IN EXCESS OF THAT AMOUNT.


SECTION 2.3            DISBURSEMENT TO BORROWER.  BORROWER MAY REQUEST AND
RECEIVE ONLY ONE BORROWING HEREUNDER IN RESPECT OF THE LOAN AND ANY AMOUNT
BORROWED AND REPAID HEREUNDER IN RESPECT OF THE LOAN MAY NOT BE RE-BORROWED.


SECTION 2.4            THE NOTE AND THE OTHER LOAN DOCUMENTS.  THE LOAN SHALL BE
EVIDENCED BY THE NOTE AND THIS AGREEMENT AND SECURED BY THIS AGREEMENT, THE
SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS.


 

24

 

--------------------------------------------------------------------------------

 

 


SECTION 2.5            INTEREST RATE. 


(A)                GENERALLY.  INTEREST ON THE OUTSTANDING PRINCIPAL BALANCE OF
THE LOAN SHALL ACCRUE FROM AND INCLUDING THE CLOSING DATE UP TO BUT EXCLUDING
THE MATURITY DATE AT THE INTEREST RATE.


(B)               INTEREST CALCULATION.  INTEREST ON THE OUTSTANDING PRINCIPAL
BALANCE OF EACH OF THE TRANCHES SHALL ACCRUE AT THE APPLICABLE INTEREST RATE FOR
EACH TRANCHE CALCULATED ON AN ACTUAL/360 BASIS.  BORROWER ACKNOWLEDGES THAT
INTEREST CALCULATED ON AN ACTUAL/360 BASIS EXCEEDS INTEREST CALCULATED ON A
30/360 BASIS.


(C)                DETERMINATION OF INTEREST RATE. 

                                                  (I)                THE
INTEREST RATE WITH RESPECT TO THE LOAN SHALL BE:  (A) THE LIBOR RATE WITH
RESPECT TO THE APPLICABLE INTEREST ACCRUAL PERIOD FOR EACH TRANCHE OF A LIBOR
LOAN OR (B) THE BASE RATE FOR A BASE RATE LOAN IF THE LOAN IS CONVERTED TO A
BASE RATE LOAN PURSUANT TO THE PROVISIONS HEREOF.  NOTWITHSTANDING ANY PROVISION
OF THIS AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL BORROWER HAVE THE RIGHT TO
CONVERT A LIBOR LOAN TO A BASE RATE LOAN.

                                                (II)                SUBJECT TO
THE TERMS AND CONDITIONS HEREOF, THE LOAN SHALL BE A LIBOR LOAN AND BORROWER
SHALL PAY INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOAN AT THE LIBOR
RATE FOR EACH TRANCHE FOR THE APPLICABLE INTEREST ACCRUAL PERIOD FOR EACH SUCH
TRANCHE.  ANY CHANGE IN THE RATE OF INTEREST FOR A TRANCHE HEREUNDER DUE TO A
CHANGE IN THE INTEREST RATE SHALL BECOME EFFECTIVE AS OF THE OPENING OF BUSINESS
ON THE FIRST DAY OF THE IMMEDIATELY SUCCEEDING INTEREST ACCRUAL PERIOD
APPLICABLE TO SUCH TRANCHE ON WHICH SUCH CHANGE IN THE INTEREST RATE SHALL
BECOME EFFECTIVE.  EACH DETERMINATION BY ADMINISTRATIVE AGENT OF THE INTEREST
RATE APPLICABLE TO EACH TRANCHE SHALL BE CONCLUSIVE AND BINDING UPON BORROWER
AND EACH LENDER FOR ALL PURPOSES ABSENT MANIFEST ERROR.

                                              (III)                IN THE EVENT
THAT ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH DETERMINATION SHALL BE
CONCLUSIVE AND BINDING UPON BORROWER AND EACH LENDER ABSENT MANIFEST ERROR) THAT
BY REASON OF CIRCUMSTANCES AFFECTING THE INTERBANK EURODOLLAR MARKET, ADEQUATE
AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING LIBOR, THEN ADMINISTRATIVE
AGENT SHALL FORTHWITH GIVE NOTICE BY TELEPHONE OF SUCH DETERMINATION, CONFIRMED
IN WRITING, TO BORROWER AND EACH LENDER AT LEAST ONE (1) DAY PRIOR TO THE LAST
DAY OF THE INTEREST ACCRUAL PERIOD FOR THE RELATED TRANCHE.  IF SUCH NOTICE IS
GIVEN, THE RELATED OUTSTANDING LIBOR LOAN SHALL BE CONVERTED, ON THE LAST DAY OF
THE THEN CURRENT INTEREST ACCRUAL PERIOD FOR THE RELATED TRANCHE, TO A BASE RATE
LOAN.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF THE LOAN
HAS BEEN CONVERTED TO A BASE RATE LOAN PURSUANT TO THIS SECTION, OR IF PURSUANT
TO SECTION 2.5(C)(V) OR SECTION 2.5(C)(VII), INCREASED COSTS ARE PAYABLE BY
BORROWER, BORROWER MAY, AT ITS OPTION AND UPON FIFTEEN (15) DAYS’ PRIOR NOTICE
TO ADMINISTRATIVE AGENT (OR SUCH SHORTER PERIOD OF TIME AS MAY BE PERMITTED BY
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION), PREPAY THE DEBT IN WHOLE, BUT NOT
IN PART, WITHOUT THE PAYMENT OF ANY PREPAYMENT OR SPREAD MAINTENANCE PREMIUM OR
PENALTY BUT WITH PAYMENT OF ANY BREAKAGE COSTS.

 

25

 

--------------------------------------------------------------------------------

 

 

                                              (IV)                IF, PURSUANT
TO THE TERMS HEREOF, ANY PORTION OF THE LOAN HAS BEEN CONVERTED TO A BASE RATE
LOAN AND ADMINISTRATIVE AGENT SHALL DETERMINE (WHICH DETERMINATION SHALL BE
CONCLUSIVE AND BINDING UPON BORROWER AND EACH LENDER ABSENT MANIFEST ERROR) THAT
THE EVENT(S) OR CIRCUMSTANCE(S) WHICH RESULTED IN SUCH CONVERSION SHALL NO
LONGER BE APPLICABLE, ADMINISTRATIVE AGENT SHALL GIVE NOTICE BY TELEPHONE OF
SUCH DETERMINATION, CONFIRMED IN WRITING, TO BORROWER AND EACH LENDER WITHIN ONE
(1) BUSINESS DAY FOLLOWING SUCH DETERMINATION.  IF SUCH NOTICE IS GIVEN, THE
RELATED OUTSTANDING BASE RATE LOAN SHALL BE CONVERTED TO A LIBOR LOAN ON THE
THIRD (3RD) BUSINESS DAY FOLLOWING THE GIVING OF SUCH NOTICE AND BORROWER SHALL
HAVE THE RIGHT TO DELIVER A NOTICE OF CONTINUATION WITH RESPECT THERETO
DESIGNATING THE NEW INTEREST ACCRUAL PERIOD WITH RESPECT TO SUCH PORTION OF THE
LOAN.  IF THE BORROWER SHALL FAIL TO SELECT IN A TIMELY MANNER A NEW INTEREST
ACCRUAL PERIOD FOR SUCH PORTION OF THE LOAN, SUCH LOAN WILL AUTOMATICALLY
CONTINUE AS A TRANCHE WITH AN INTEREST ACCRUAL PERIOD OF ONE MONTH.

                                                (V)                (A)       ALL
PAYMENTS MADE BY OR ON BEHALF OF A LOAN PARTY UNDER THE LOAN DOCUMENTS SHALL BE
MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT
OF ANY TAXES UNLESS REQUIRED BY LAW.  IF A LOAN PARTY SHALL BE REQUIRED UNDER
ANY APPLICABLE REQUIREMENTS OF LAW TO DEDUCT OR WITHHOLD ANY TAXES FROM OR IN
RESPECT OF ANY SUM PAYABLE UNDER OR IN RESPECT OF THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS TO THE LENDER OR ANY ADMINISTRATIVE AGENT (INCLUDING FOR
PURPOSES OF THIS SECTION 2.5(C)(V) AND SECTION 2.5.(C)(VII), ANY ASSIGNEE,
SUCCESSOR, OR PARTICIPANT), (I) SUCH LOAN PARTY SHALL MAKE ALL SUCH DEDUCTIONS
AND WITHHOLDINGS IN RESPECT OF TAXES, (II) SUCH LOAN PARTY SHALL PAY THE FULL
AMOUNT DEDUCTED OR WITHHELD IN RESPECT OF TAXES TO THE RELEVANT TAXATION
AUTHORITY OR OTHER GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH ANY REQUIREMENT OF
LAW, AND (III) WITH RESPECT TO NON-EXCLUDED TAXES, THE SUM PAYABLE BY SUCH LOAN
PARTY SHALL BE INCREASED AS MAY BE NECESSARY SO THAT AFTER SUCH LOAN PARTY HAS
MADE ALL REQUIRED DEDUCTIONS AND WITHHOLDINGS (INCLUDING DEDUCTIONS AND
WITHHOLDINGS APPLICABLE TO ADDITIONAL AMOUNTS PAYABLE UNDER THIS
SECTION 2.5(C)(V)) SUCH LENDER OR ADMINISTRATIVE AGENT RECEIVES AN AMOUNT EQUAL
TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS OR WITHHOLDINGS BEEN
MADE IN RESPECT OF NON-EXCLUDED TAXES.  FOR PURPOSES OF THIS AGREEMENT THE TERM
“NON-EXCLUDED TAXES” ARE TAXES OTHER THAN (X) TAXES THAT ARE IMPOSED ON THE
LENDER OR ADMINISTRATIVE AGENT’S OVERALL NET INCOME AND FRANCHISE TAXES (AND
OTHER TAXES IMPOSED IN LIEU THEREOF) AS A RESULT OF A PRESENT OR FORMER
CONNECTION BETWEEN SUCH ADMINISTRATIVE AGENT OR LENDER AND JURISDICTION IMPOSING
SUCH TAX, UNLESS SUCH TAXES ARE IMPOSED SOLELY AS A RESULT OF SUCH LENDER OR
ADMINISTRATIVE AGENT HAVING EXECUTED, DELIVERED OR PERFORMED ITS OBLIGATIONS OR
RECEIVED PAYMENTS UNDER, OR ENFORCED, THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS (IN WHICH CASE SUCH TAXES WILL BE TREATED AS NON-EXCLUDED TAXES), (Y)
ANY TAXES THAT ARE IMPOSED ON AMOUNTS PAYABLE TO THE ADMINISTRATIVE AGENT OR ANY
LENDER UNDER THE LAW IN EFFECT AT THE TIME SUCH PERSON BECOMES A PARTY TO THIS
AGREEMENT OR, IN THE CASE OF A LENDER, DESIGNATES A NEW APPLICABLE LENDING
OFFICE (EXCEPT, IN THE CASE OF AN ASSIGNEE OR PARTICIPANT, IF AND TO THE EXTENT
THAT THE ASSIGNING OR PARTICIPATING LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE
ADDITIONAL AMOUNTS IN RESPECT OF SUCH TAXES), AND (Z) TAXES IMPOSED BY FATCA. 
FOR PURPOSES OF THIS AGREEMENT, THE TERM “TAXES” MEANS UNITED STATES TAXES,
LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS AND ALL
LIABILITIES (INCLUDING PENALTIES, INTEREST AND ADDITIONS TO TAX) WITH RESPECT
THERETO HEREAFTER

26

 

--------------------------------------------------------------------------------

 

 

                        IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED BY ANY
TAXING AUTHORITY OR OTHER GOVERNMENTAL AUTHORITY. 

(B)              IN ADDITION, PROVIDED THE SAME CONSTITUTE NON-EXCLUDED TAXES,
BORROWER HEREBY AGREES TO PAY OR, AT THE OPTION OF THE ADMINISTRATIVE AGENT,
TIMELY REIMBURSE IT FOR PAYMENT OF, ANY PRESENT OR FUTURE STAMP, RECORDING,
DOCUMENTARY, EXCISE, FILING, INTANGIBLE, PROPERTY OR VALUE-ADDED TAXES, OR
SIMILAR TAXES, CHARGES OR LEVIES THAT ARISE FROM ANY PAYMENT MADE UNDER OR IN
RESPECT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR FROM THE EXECUTION,
DELIVERY, ENFORCEMENT OR REGISTRATION OF, ANY PERFORMANCE, RECEIPT OR PERFECTION
OF A SECURITY INTEREST UNDER, OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (COLLECTIVELY, “OTHER TAXES”). 

(C)              BORROWER HEREBY AGREES TO INDEMNIFY EACH LENDER AND AGENT
(INCLUDING ITS DIRECT OR INDIRECT BENEFICIAL OWNERS) FOR, AND TO HOLD IT
HARMLESS AGAINST, THE FULL AMOUNT OF NON-EXCLUDED TAXES AND OTHER TAXES. A
CERTIFICATE AS TO THE AMOUNT OF SUCH NON-EXCLUDED TAXES OR OTHER TAXES DELIVERED
TO THE LOAN PARTIES BY A LENDER OR AGENT SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR, AND AMOUNTS PAYABLE BY THE LOAN PARTIES UNDER THE INDEMNITY SET FORTH IN
THIS SECTION 2.5(C)(V)(C) SHALL BE PAID WITHIN TEN (10) DAYS FROM THE DATE ON
WHICH A LENDER OR AGENT MAKES WRITTEN DEMAND THEREFOR.  THE INDEMNITY BY THE
LOAN PARTIES PROVIDED FOR IN THIS SECTION 2.5(C)(V)(C) SHALL APPLY AND BE MADE
WHETHER OR NOT THE NON-EXCLUDED TAXES OR OTHER TAXES FOR WHICH INDEMNIFICATION
HEREUNDER IS SOUGHT HAVE BEEN CORRECTLY OR LEGALLY ASSERTED.

(D)             WHENEVER ANY TAX IS PAYABLE PURSUANT TO APPLICABLE LAW BY A LOAN
PARTY, AS PROMPTLY AS POSSIBLE THEREAFTER, BORROWER SHALL SEND TO ADMINISTRATIVE
AGENT AN ORIGINAL OFFICIAL RECEIPT, IF AVAILABLE, OR CERTIFIED COPY THEREOF
SHOWING PAYMENT OF SUCH TAX.  BORROWER HEREBY INDEMNIFIES ADMINISTRATIVE AGENT
AND EACH LENDER FOR ANY INCREMENTAL TAXES, INTEREST OR PENALTIES THAT MAY BECOME
PAYABLE BY ADMINISTRATIVE AGENT AND/OR ANY LENDER WHICH MAY RESULT FROM ANY
FAILURE BY BORROWER TO PAY ANY SUCH TAX WHEN DUE TO THE APPROPRIATE TAXING
AUTHORITY OR ANY FAILURE BY BORROWER TO REMIT TO ADMINISTRATIVE AGENT THE
REQUIRED RECEIPTS OR OTHER REQUIRED DOCUMENTARY EVIDENCE.

(E)              INDEMNIFICATION BY THE LENDERS.  EACH LENDER SHALL SEVERALLY
INDEMNIFY THE ADMINISTRATIVE AGENT, WITHIN TEN (10) DAYS AFTER DEMAND THEREFOR,
FOR (I) ANY NON-EXCLUDED TAXES ATTRIBUTABLE TO SUCH LENDER (BUT ONLY TO THE
EXTENT THAT ANY LOAN PARTY HAS NOT ALREADY INDEMNIFIED THE ADMINISTRATIVE AGENT
FOR SUCH NON-EXCLUDED TAXES AND WITHOUT LIMITING THE OBLIGATION OF THE LOAN
PARTIES TO DO SO), (II) ANY TAXES ATTRIBUTABLE TO SUCH LENDER’S FAILURE TO
COMPLY WITH THE PROVISIONS OF SECTION 15.6 RELATING TO THE MAINTENANCE OF A
PARTICIPANT REGISTER, AND (III) ANY EXCLUDED TAXES ATTRIBUTABLE TO SUCH LENDER
THAT ARE PAYABLE OR PAID BY THE ADMINISTRATIVE AGENT, IN CONNECTION WITH ANY
LOAN DOCUMENT, AND ANY REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED
BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH
PAYMENT OR LIABILITY DELIVERED TO

27

 

--------------------------------------------------------------------------------

 

 

ANY LENDER BY THE ADMINISTRATIVE AGENT SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.  EACH LENDER HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO SET OFF AND
APPLY ANY AND ALL AMOUNTS AT ANY TIME OWING TO SUCH LENDER UNDER ANY LOAN
DOCUMENT OR OTHERWISE PAYABLE BY THE ADMINISTRATIVE AGENT TO THE LENDER FROM ANY
OTHER SOURCE AGAINST ANY AMOUNT DUE TO THE ADMINISTRATIVE AGENT UNDER THIS
PARAGRAPH (E).

(F)               FOR PURPOSES OF THIS SECTION 2.5(C)(V), THE TERMS “UNITED
STATES” AND “UNITED STATES PERSON” SHALL HAVE THE MEANINGS SPECIFIED IN SECTION
7701 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (OR ANY SUCCESSOR
SECTIONS).  EACH LENDER (INCLUDING FOR AVOIDANCE OF DOUBT ANY ASSIGNEE,
SUCCESSOR OR PARTICIPANT) THAT EITHER (I) IS NOT ORGANIZED UNDER THE LAWS OF THE
UNITED STATES, ANY STATE THEREOF, OR THE DISTRICT OF COLUMBIA OR (II) WHOSE NAME
DOES NOT INCLUDE “INCORPORATED”, “INC.”, “CORPORATION”, “CORP.”, “P.C.”,
“INSURANCE COMPANY”, OR “ASSURANCE COMPANY” (A “NON-EXEMPT LENDER”), THAT IS
LEGALLY ENTITLED TO DO SO, SHALL DELIVER OR CAUSE TO BE DELIVERED TO BORROWER
THE FOLLOWING PROPERLY COMPLETED AND DULY EXECUTED DOCUMENTS:

(1)               IN THE CASE OF A NON-EXEMPT LENDER THAT IS NOT A UNITED STATES
PERSON OR IS A DISREGARDED ENTITY FOR U.S. FEDERAL INCOME TAX PURPOSES OWNED BY
A PERSON THAT IS NOT A UNITED STATES PERSON, A COMPLETE AND EXECUTED (X) U.S.
INTERNAL REVENUE SERVICE FORM W-8BEN WITH PART II COMPLETED IN WHICH SUCH LENDER
CLAIMS THE BENEFITS OF A TAX TREATY WITH THE UNITED STATES PROVIDING FOR A ZERO
OR REDUCED RATE OF WITHHOLDING (OR ANY SUCCESSOR FORMS THERETO), INCLUDING ALL
APPROPRIATE ATTACHMENTS OR (Y) A U.S. INTERNAL REVENUE SERVICE FORM W-8ECI (OR
ANY SUCCESSOR FORMS THERETO); OR

(2)               IN THE CASE OF A NON-EXEMPT LENDER THAT IS AN INDIVIDUAL, (X)
FOR NON-UNITED STATES PERSONS, A COMPLETE AND EXECUTED U.S. INTERNAL REVENUE
SERVICE FORM W-8BEN (OR ANY SUCCESSOR FORMS THERETO) AND A CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT J (A “SECTION 2.5(C)(V) CERTIFICATE”) OR
(Y) FOR UNITED STATES PERSONS, A COMPLETE AND EXECUTED U.S. INTERNAL REVENUE
SERVICE FORM W-9 (OR ANY SUCCESSOR FORMS THERETO); OR

(3)               IN THE CASE OF A NON-EXEMPT LENDER THAT IS ORGANIZED UNDER THE
LAWS OF THE UNITED STATES, ANY STATE THEREOF, OR THE DISTRICT OF COLUMBIA AND
THAT IS NOT A DISREGARDED ENTITY OWNED BY A PERSON THAT IS NOT A UNITED STATES
PERSON, A COMPLETE AND EXECUTED U.S. INTERNAL REVENUE SERVICE FORM W-9 (OR ANY
SUCCESSOR FORMS THERETO); OR

(4)               IN THE CASE OF A NON-EXEMPT LENDER THAT (X) IS NOT ORGANIZED
UNDER THE LAWS OF THE UNITED STATES, ANY STATE THEREOF, OR THE DISTRICT OF
COLUMBIA AND (Y) IS TREATED AS A CORPORATION FOR U.S. FEDERAL INCOME TAX
PURPOSES, A COMPLETE AND EXECUTED U.S. INTERNAL REVENUE

28

 

--------------------------------------------------------------------------------

 

 

SERVICE FORM W-8BEN (OR ANY SUCCESSOR FORMS THERETO) AND A SECTION 2.5(C)(V)
CERTIFICATE; OR

(5)               IN THE CASE OF A NON-EXEMPT LENDER THAT (A) IS TREATED AS A
PARTNERSHIP OR OTHER NON-CORPORATE ENTITY, AND (B) IS NOT ORGANIZED UNDER THE
LAWS OF THE UNITED STATES, ANY STATE THEREOF, OR THE DISTRICT OF COLUMBIA, (X)
(I) A COMPLETE AND EXECUTED U.S. INTERNAL REVENUE SERVICE FORM W-8IMY (OR ANY
SUCCESSOR FORMS THERETO) (INCLUDING ALL REQUIRED DOCUMENTS AND ATTACHMENTS) AND
(II) A SECTION 2.5(C)(V) CERTIFICATE, AND (Y) IN THE CASE OF A NON-WITHHOLDING
FOREIGN PARTNERSHIP OR TRUST, WITHOUT DUPLICATION, WITH RESPECT TO EACH OF ITS
BENEFICIAL OWNERS AND THE BENEFICIAL OWNERS OF SUCH BENEFICIAL OWNERS LOOKING
THROUGH CHAINS OF OWNERS TO INDIVIDUALS OR ENTITIES THAT ARE TREATED AS
CORPORATIONS FOR U.S. FEDERAL INCOME TAX PURPOSES (ALL SUCH OWNERS, “BENEFICIAL
OWNERS”), THE DOCUMENTS THAT WOULD BE PROVIDED BY EACH SUCH BENEFICIAL OWNER
PURSUANT TO THIS SECTION 2.5(C)(V)(F) IF SUCH BENEFICIAL OWNER WERE A LENDER; OR

(6)               IN THE CASE OF A NON-EXEMPT LENDER THAT IS DISREGARDED FOR
U.S. FEDERAL INCOME TAX PURPOSES, THE DOCUMENT THAT WOULD BE REQUIRED BY CLAUSE
(I), (II), (III), (IV), (V), (VII) AND/OR THIS CLAUSE (VI) OF THIS
SECTION 2.5(C)(V)(F) WITH RESPECT TO ITS BENEFICIAL OWNER IF SUCH BENEFICIAL
OWNER WERE THE LENDER; OR

(7)               IN THE CASE OF A NON-EXEMPT LENDER THAT (A) IS NOT A UNITED
STATES PERSON AND (B) IS ACTING IN THE CAPACITY OF AN “INTERMEDIARY” (AS DEFINED
IN U.S. TREASURY REGULATIONS), (X) (I) A U.S. INTERNAL REVENUE SERVICE FORM
W-8IMY (OR ANY SUCCESSOR FORM THERETO) (INCLUDING ALL REQUIRED DOCUMENTS AND
ATTACHMENTS) AND (II) A SECTION 2.5(C)(V) CERTIFICATE, AND (Y) IF THE
INTERMEDIARY IS A “NON-QUALIFIED INTERMEDIARY” (AS DEFINED IN U.S. TREASURY
REGULATIONS), FROM EACH PERSON UPON WHOSE BEHALF THE “NON-QUALIFIED
INTERMEDIARY” IS ACTING THE DOCUMENTS THAT WOULD BE REQUIRED BY CLAUSE (I),
(II), (III), (IV), (V), (VI), AND/OR THIS CLAUSE (VII) WITH RESPECT TO EACH SUCH
PERSON IF EACH SUCH PERSON WERE A LENDER.

If a Lender provides a form pursuant to subsection (F)(i)(x) and the form
provided by the Lender at the time such Lender first becomes a party to this
Agreement or, with respect to a grant of a participation, the effective date
thereof, indicates a United States interest withholding tax rate under the tax
treaty in excess of zero, withholding tax at such rate shall be treated as Taxes
other than “Non-Excluded Taxes” (“Excluded Taxes”) and shall not qualify as
Non-Excluded Taxes unless and until such Lender provides the appropriate form
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate shall be considered Excluded Taxes solely for the periods governed by such
form.  If, however, on the date a Person becomes an assignee, successor or
participant to this Agreement, a Lender transferor was entitled to
indemnification or additional amounts under this Section 2.5(c)(v), then the
Lender assignee, successor or participant shall be entitled to indemnification
or additional amounts to the extent that the Lender transferor was entitled to
such indemnification or additional amounts for Non-Excluded Taxes, and the
Lender assignee, successor or participant shall be entitled to additional
indemnification or additional amounts for any other or additional Non-Excluded
Taxes.

29

 

--------------------------------------------------------------------------------

 

 

(G)             FOR ANY PERIOD WITH RESPECT TO WHICH A LENDER HAS FAILED TO
PROVIDE THE LOAN PARTIES THE APPROPRIATE FORM, CERTIFICATE OR OTHER DOCUMENT
DESCRIBED IN SUBSECTION (F) OF THIS SECTION 2.5(C)(V) (OTHER THAN IF SUCH
FAILURE IS DUE TO A CHANGE IN ANY REQUIREMENT OF LAW, OR IN THE INTERPRETATION
OR APPLICATION THEREOF, OCCURRING AFTER THE DATE ON WHICH A FORM, CERTIFICATE OR
OTHER DOCUMENT ORIGINALLY WAS REQUIRED TO BE PROVIDED), SUCH LENDER SHALL NOT BE
ENTITLED TO INDEMNIFICATION OR ADDITIONAL AMOUNTS UNDER SUBSECTION (A) OR (C) OF
THIS SECTION 2.5(C)(V) WITH RESPECT TO NON-EXCLUDED TAXES IMPOSED BY THE UNITED
STATES BY REASON OF SUCH FAILURE; PROVIDED, HOWEVER, THAT SHOULD A LENDER BECOME
SUBJECT TO NON-EXCLUDED TAXES BECAUSE OF ITS FAILURE TO DELIVER A FORM,
CERTIFICATE OR OTHER DOCUMENT REQUIRED HEREUNDER, THE LOAN PARTIES SHALL TAKE
SUCH STEPS AS SUCH LENDER SHALL REASONABLY REQUEST, TO ASSIST SUCH LENDER IN
RECOVERING SUCH NON-EXCLUDED TAXES.

(H)             IF A PAYMENT MADE TO A LENDER UNDER THIS AGREEMENT OR ANY LOAN
DOCUMENT WOULD BE SUBJECT TO U.S. FEDERAL WITHHOLDING TAX IMPOSED BY FATCA IF
SUCH LENDER WERE TO FAIL TO COMPLY WITH THE APPLICABLE REPORTING REQUIREMENTS OF
FATCA (INCLUDING THOSE CONTAINED IN SECTION 1471(B) OR 1472(B) OF THE CODE, AS
APPLICABLE), SUCH LENDER SHALL DELIVER TO THE BORROWER AND THE ADMINISTRATIVE
AGENT AT THE TIME OR TIMES PRESCRIBED BY LAW AND AT SUCH TIME OR TIMES
REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT SUCH
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW (INCLUDING PRESCRIBED BY
SECTION 1471(B)(3)(C)(I) OF THE CODE) AND SUCH ADDITIONAL DOCUMENTATION
REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT AS MAY BE
NECESSARY FOR THE BORROWER AND THE ADMINISTRATIVE AGENT TO COMPLY WITH THEIR
OBLIGATIONS UNDER FATCA AND TO DETERMINE THAT SUCH LENDER HAS COMPLIED WITH SUCH
LENDER’S OBLIGATIONS UNDER FATCA OR TO DETERMINE THE AMOUNT TO DEDUCT AND
WITHHOLD FROM SUCH PAYMENT.  SOLELY FOR PURPOSES OF THIS CLAUSE (H), “FATCA”
SHALL INCLUDE ANY AMENDMENTS MADE TO FATCA AFTER THE DATE OF THIS AGREEMENT.

(I)                WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF
THE LOAN PARTIES HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF THE LOAN PARTIES
CONTAINED IN THIS SECTION 2.5(C)(V) SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.  NOTHING CONTAINED IN
SECTION 2.5(C)(VII) OR THIS SECTION 2.5(C)(V) SHALL REQUIRE A LENDER TO
COMPLETE, EXECUTE OR MAKE AVAILABLE ANY OF ITS TAX RETURNS OR ANY OTHER
INFORMATION THAT IT DEEMS TO BE CONFIDENTIAL OR PROPRIETARY, OR WHOSE
COMPLETION, EXECUTION OR SUBMISSION WOULD, IN SUCH LENDER’S JUDGMENT, MATERIALLY
PREJUDICE SUCH LENDER’S LEGAL OR COMMERCIAL POSITION.

                                              (VI)                IF ANY
REQUIREMENT OF LAW OR ANY CHANGE THEREIN OR IN THE INTERPRETATION OR APPLICATION
THEREOF, SHALL HEREAFTER MAKE IT UNLAWFUL FOR LENDERS TO MAKE OR MAINTAIN A
LIBOR LOAN AS CONTEMPLATED HEREUNDER (A) THE OBLIGATION OF LENDERS HEREUNDER TO
MAKE A LIBOR LOAN OR TO CONVERT A BASE RATE LOAN TO A LIBOR LOAN SHALL BE
CANCELED FORTHWITH AND (B) ANY OUTSTANDING LIBOR LOAN SHALL BE CONVERTED
AUTOMATICALLY TO A

30

 

--------------------------------------------------------------------------------

 

 

BASE RATE LOAN ON THE  LAST DAY OF THE THEN CURRENT INTEREST ACCRUAL PERIOD OR
WITHIN SUCH EARLIER PERIOD AS REQUIRED BY LAW.  BORROWER HEREBY AGREES PROMPTLY
TO PAY TO ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER, UPON DEMAND, ANY
ADDITIONAL AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER FOR ANY REASONABLE,
OUT-OF-POCKET COSTS INCURRED BY SUCH LENDER IN MAKING ANY CONVERSION IN
ACCORDANCE WITH THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY INTEREST OR
FEES PAYABLE BY SUCH LENDER TO LENDERS OF FUNDS OBTAINED BY IT IN ORDER TO MAKE
OR MAINTAIN THE LIBOR LOAN HEREUNDER.  SUCH NOTICE (WHICH SHALL BE SENT BY
ADMINISTRATIVE AGENT ON BEHALF OF SUCH LENDER) OF SUCH COSTS, AS CERTIFIED TO
BORROWER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

                                            (VII)                IN THE EVENT
THAT ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR
APPLICATION THEREOF, OR COMPLIANCE BY ADMINISTRATIVE AGENT AND/OR ANY LENDER
WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) HEREAFTER
ISSUED FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY:

(A)             SHALL HEREAFTER IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE,
SPECIAL DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY,
OR DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES OR LOANS BY,
OR OTHER CREDIT EXTENDED BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF
ANY LENDER WHICH IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF LIBOR
HEREUNDER;

(B)              SHALL HEREAFTER HAVE THE EFFECT OF REDUCING THE RATE OF RETURN
ON ANY LENDER’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A LEVEL
BELOW THAT WHICH SUCH LENDER COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE
OR COMPLIANCE BY ANY AMOUNT REASONABLY DEEMED BY SUCH LENDER TO BE MATERIAL; OR

(C)              SHALL HEREAFTER IMPOSE ON ADMINISTRATIVE AGENT AND/OR ANY
LENDER ANY OTHER CONDITION AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE
THE COST TO ADMINISTRATIVE AGENT AND/OR ANY LENDER OF MAKING, RENEWING OR
MAINTAINING LOANS OR EXTENSIONS OF CREDIT OR TO REDUCE ANY AMOUNT RECEIVABLE
HEREUNDER.

then, in any such case, Borrower shall promptly pay to Administrative Agent for
its account or the account of such Lender, upon demand, any additional amounts
necessary to compensate Administrative Agent or such Lender, as applicable, for
such additional cost or reduced amount receivable which Administrative Agent or
such Lender deems to be material as reasonably determined by Administrative
Agent or such Lender, provided that, such demand by such Lender must apply to
all loans similarly affected by such change.  If Administrative Agent or such
Lender becomes entitled to claim any additional amounts pursuant to this
subsection, Administrative Agent (for itself or on behalf of any such Lender)
shall provide Borrower with not less than thirty (30) days notice specifying in
reasonable detail the event by reason of which it has become so entitled and the
additional amount required to fully compensate Administrative Agent and/or such
Lender for such additional cost or reduced amount together with a certificate as
to any additional costs or amounts payable pursuant to the foregoing sentence
submitted by Administrative Agent (for itself or on behalf of any such Lender)
to Borrower (which certificate shall be conclusive in the absence of manifest
error).  This provision shall survive payment of the Note and the satisfaction
of all other obligations of Borrower under this Agreement and the Loan
Documents.

 

31

 

--------------------------------------------------------------------------------

 

 

                                          (VIII)                BORROWER AGREES
TO INDEMNIFY ADMINISTRATIVE AGENT  AND EACH LENDER AND TO HOLD ADMINISTRATIVE
AGENT AND EACH LENDER HARMLESS FROM ANY LOSS OR EXPENSE WHICH ADMINISTRATIVE
AGENT AND/OR ANY LENDER SUSTAINS OR INCURS AS A CONSEQUENCE OF (A) ANY DEFAULT
BY BORROWER IN PAYMENT OF THE PRINCIPAL OF OR INTEREST ON ANY TRANCHE,
INCLUDING, WITHOUT LIMITATION, ANY SUCH LOSS OR EXPENSE ARISING FROM INTEREST OR
FEES PAYABLE BY ANY LENDER TO LENDERS OF FUNDS OBTAINED BY IT IN ORDER TO
MAINTAIN THE TRANCHE AS A LIBOR LOAN HEREUNDER, (B) ANY PREPAYMENT (WHETHER
VOLUNTARY OR MANDATORY) OF ANY TRANCHE ON A DAY THAT IS NOT THE LAST DAY OF AN
INTEREST ACCRUAL PERIOD APPLICABLE TO SUCH TRANCHE, INCLUDING, WITHOUT
LIMITATION, SUCH LOSS OR EXPENSE ARISING FROM INTEREST OR FEES PAYABLE BY ANY
LENDER TO LENDERS OF FUNDS OBTAINED BY IT IN ORDER TO MAINTAIN THE TRANCHE AS A
LIBOR LOAN HEREUNDER AND (C) THE CONVERSION (FOR ANY REASON WHATSOEVER, WHETHER
VOLUNTARY OR INVOLUNTARY) OF THE INTEREST RATE FROM THE LIBOR RATE TO THE BASE
RATE WITH RESPECT TO ANY PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOAN
THEN BEARING INTEREST AT THE LIBOR RATE ON A DATE OTHER THAN THE LAST DAY OF AN
INTEREST ACCRUAL PERIOD, INCLUDING, WITHOUT LIMITATION, SUCH LOSS OR EXPENSES
ARISING FROM INTEREST OR FEES PAYABLE BY ANY LENDER TO LENDERS OF FUNDS OBTAINED
BY IT IN ORDER TO MAINTAIN A LIBOR LOAN HEREUNDER (THE AMOUNTS REFERRED TO IN
CLAUSES (A), (B) AND (C) ARE HEREIN REFERRED TO COLLECTIVELY AS THE “BREAKAGE
COSTS”); PROVIDED, HOWEVER, BORROWER SHALL NOT INDEMNIFY ADMINISTRATIVE AGENT OR
ANY LENDER FROM ANY LOSS OR EXPENSE ARISING FROM ADMINISTRATIVE AGENT’S OR SUCH
LENDER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.  THIS PROVISION SHALL SURVIVE
PAYMENT OF THE NOTE IN FULL AND THE SATISFACTION OF ALL OTHER OBLIGATIONS OF
BORROWER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. 

                                              (IX)                NEITHER
ADMINISTRATIVE AGENT NOR ANY LENDER SHALL BE ENTITLED TO CLAIM COMPENSATION
PURSUANT TO THIS SUBSECTION FOR ANY FOREIGN TAXES, INCREASED COST OR REDUCTION
IN AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER, OR ANY REDUCED RATE OF RETURN,
WHICH WAS INCURRED OR WHICH ACCRUED MORE THAN NINETY (90) DAYS BEFORE THE DATE
ADMINISTRATIVE AGENT (FOR ITSELF AND/OR ON BEHALF OF ANY LENDER) NOTIFIED
BORROWER OF THE CHANGE IN LAW OR OTHER CIRCUMSTANCE ON WHICH SUCH CLAIM OF
COMPENSATION IS BASED AND DELIVERED TO BORROWER A WRITTEN STATEMENT SETTING
FORTH IN REASONABLE DETAIL THE BASIS FOR CALCULATING THE ADDITIONAL AMOUNTS OWED
TO ADMINISTRATIVE AGENT AND/OR SUCH LENDER, AS APPLICABLE, UNDER THIS
SUBSECTION, WHICH STATEMENT SHALL BE CONCLUSIVE AND BINDING UPON ALL PARTIES
HERETO ABSENT MANIFEST ERROR.

                                                (X)               
ADMINISTRATIVE AGENT AND LENDERS WILL USE REASONABLE EFFORTS (CONSISTENT WITH
LEGAL AND REGULATORY RESTRICTIONS) TO MAINTAIN THE AVAILABILITY OF THE LIBOR
LOAN AND TO AVOID OR REDUCE ANY INCREASED OR ADDITIONAL COSTS PAYABLE BY
BORROWER UNDER THIS SUBSECTION, INCLUDING, IF REQUESTED BY BORROWER, A TRANSFER
OR ASSIGNMENT OF THE LOAN TO A BRANCH, OFFICE OR AFFILIATE OF THE APPLICABLE
LENDER IN ANOTHER JURISDICTION, OR A REDESIGNATION OF ITS LENDING OFFICE WITH
RESPECT TO THE LOAN, IN ORDER TO MAINTAIN THE AVAILABILITY OF THE LIBOR LOAN OR
TO AVOID OR REDUCE SUCH INCREASED OR ADDITIONAL COSTS, PROVIDED THAT THE
TRANSFER OR ASSIGNMENT OR REDESIGNATION (A) WOULD NOT RESULT IN ANY ADDITIONAL
COSTS, EXPENSES OR RISK TO LENDER THAT ARE NOT REIMBURSED BY BORROWER AND (B)
WOULD NOT BE DISADVANTAGEOUS IN ANY OTHER RESPECT TO THE APPLICABLE LENDER AS
DETERMINED BY SUCH LENDER IN ITS SOLE DISCRETION EXERCISED IN GOOD FAITH.

 

32

 

--------------------------------------------------------------------------------

 

 

                                              (XI)               
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, BORROWER SHALL BE
PERMITTED TO REPLACE ANY LENDER THAT IS UNABLE TO MAINTAIN THE LOAN AS A LIBOR
LOAN  OR REQUESTS REIMBURSEMENT FOR AMOUNTS OWING PURSUANT TO SECTION 2.5(C)(V)
OR SECTION 2.5(C)(VII), PROVIDED  THAT (I) SUCH REPLACEMENT DOES NOT CONFLICT
WITH ANY LEGAL REQUIREMENTS, (II) NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AT THE TIME OF SUCH REPLACEMENT, (III) THE REPLACEMENT FINANCIAL
INSTITUTION SHALL PURCHASE, AT PAR, SUCH LENDER’S PRO RATA SHARE AND OTHER
AMOUNTS OWING TO SUCH REPLACED LENDER ON OR PRIOR TO THE DATE OF REPLACEMENT,
(IV) THE REPLACEMENT FINANCIAL INSTITUTION, IF NOT ALREADY A LENDER, SHALL BE
REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT (UNLESS ADMINISTRATIVE AGENT IS
THE LENDER BEING REPLACED), (V) THE BORROWER SHALL PAY ALL ADDITIONAL AMOUNTS OR
INCREASED COSTS (IF ANY) REQUIRED PURSUANT TO SECTION 2.5(C)(V) OR
SECTION 2.5(C)(VII) IN RESPECT OF ANY PERIOD PRIOR TO THE DATE ON WHICH SUCH
REPLACEMENT SHALL BE CONSUMMATED AND FOR WHICH BORROWER RECEIVED TIMELY NOTICE
HEREOF IN ACCORDANCE WITH SAID PROVISIONS, (VI) ANY SUCH REPLACEMENT SHALL NOT
BE DEEMED TO BE A WAIVER OF ANY RIGHTS THAT THE BORROWER, ADMINISTRATIVE AGENT
OR ANY OTHER LENDER SHALL HAVE AGAINST THE REPLACED LENDER; (VII) IN THE CASE OF
ANY SUCH REPLACEMENT RESULTING FROM A CLAIM FOR COMPENSATION UNDER
SECTION 2.5(C)(V) OR (VII), SUCH REPLACEMENT WILL RESULT IN A REDUCTION OF SUCH
COMPENSATION OR PAYMENTS THEREUNDER; AND (VIII) UNLESS A LENDER THEN PARTY TO
THIS AGREEMENT OR THE REPLACEMENT LENDER IS WILLING TO ASSUME THE RIGHTS AND
OBLIGATIONS OF THE ADMINISTRATIVE AGENT HEREUNDER, IN NO EVENT SHALL BORROWER BE
PERMITTED TO REPLACE A LENDER WHICH IS THE ADMINISTRATIVE AGENT.


(D)               DEFAULT RATE.  IN THE EVENT THAT, AND FOR SO LONG AS, ANY
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE OUTSTANDING
PRINCIPAL BALANCE OF THE LOAN AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
OVERDUE INTEREST IN RESPECT OF THE LOAN, SHALL ACCRUE INTEREST AT THE DEFAULT
RATE, CALCULATED FROM THE DATE SUCH PAYMENT WAS DUE WITHOUT REGARD TO ANY GRACE
OR CURE PERIODS CONTAINED HEREIN.


(E)                USURY SAVINGS.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
ARE SUBJECT TO THE EXPRESS CONDITION THAT AT NO TIME SHALL BORROWER BE REQUIRED
TO PAY INTEREST ON THE PRINCIPAL BALANCE OF THE LOAN AT A RATE WHICH COULD
SUBJECT ANY LENDER TO EITHER CIVIL OR CRIMINAL LIABILITY AS A RESULT OF BEING IN
EXCESS OF THE MAXIMUM LEGAL RATE.  IF BY THE TERMS OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, BORROWER IS AT ANY TIME REQUIRED OR OBLIGATED TO PAY
INTEREST ON THE PRINCIPAL BALANCE DUE HEREUNDER AT A RATE IN EXCESS OF THE
MAXIMUM LEGAL RATE, THE INTEREST RATE OR THE DEFAULT RATE, AS THE CASE MAY BE,
SHALL BE DEEMED TO BE IMMEDIATELY REDUCED TO THE MAXIMUM LEGAL RATE AND ALL
PREVIOUS PAYMENTS IN EXCESS OF THE MAXIMUM LEGAL RATE SHALL BE DEEMED TO HAVE
BEEN PAYMENTS IN REDUCTION OF PRINCIPAL WITHOUT PENALTY AND NOT ON ACCOUNT OF
THE INTEREST DUE HEREUNDER.  ALL SUMS PAID OR AGREED TO BE PAID TO SUCH LENDER
FOR THE USE OR FORBEARANCE OF THE SUMS DUE UNDER THE LOAN, SHALL, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BE AMORTIZED, PRORATED, ALLOCATED, AND SPREAD
THROUGHOUT THE FULL STATED TERM OF THE LOAN UNTIL PAYMENT IN FULL SO THAT THE
RATE OR AMOUNT OF INTEREST ON ACCOUNT OF THE LOAN DOES NOT EXCEED THE MAXIMUM
LEGAL RATE FROM TIME TO TIME IN EFFECT AND APPLICABLE TO THE LOAN FOR SO LONG AS
THE LOAN IS OUTSTANDING.


 

33

 

--------------------------------------------------------------------------------

 

 


(F)                NUMBER OF INTEREST PERIODS; CONTINUATION OF TRANCHES.   

                                                  (I)                THERE MAY
BE NO MORE THAN FIVE (5) DIFFERENT INTEREST ACCRUAL PERIODS FOR ALL OF THE
TRANCHES IN THE AGGREGATE OUTSTANDING AT THE SAME TIME.

                                                (II)                SO LONG AS
NO DEFAULT OR EVENT OF DEFAULT EXISTS, THE BORROWER SHALL ON ANY BUSINESS DAY
UPON THREE (3) BUSINESS DAYS PRIOR WRITTEN NOTICE, WITH RESPECT TO ANY TRANCHE,
SELECT A NEW INTEREST ACCRUAL PERIOD FOR SUCH TRANCHE.  EACH CONTINUATION OF A
TRANCHE SHALL BE IN AN AGGREGATE MINIMUM AMOUNT OF $5,000,000 AND INTEGRAL
MULTIPLES OF $1,000,000 IN EXCESS OF THAT AMOUNT, AND EACH NEW INTEREST ACCRUAL
PERIOD SELECTED UNDER THIS SECTION SHALL COMMENCE ON THE LAST DAY OF THE
IMMEDIATELY PRECEDING INTEREST ACCRUAL PERIOD FOR SUCH TRANCHE.  EACH SELECTION
OF A NEW INTEREST ACCRUAL PERIOD SHALL BE MADE BY THE BORROWER GIVING TO THE
ADMINISTRATIVE AGENT A NOTICE OF CONTINUATION NOT LATER THAN 12:00 P.M. NEW YORK
TIME ON THE THIRD BUSINESS DAY PRIOR TO THE DATE OF ANY SUCH CONTINUATION.  SUCH
NOTICE BY THE BORROWER OF A CONTINUATION SHALL BE BY TELECOPY, ELECTRONIC MAIL
OR OTHER SIMILAR FORM OF COMMUNICATION IN THE FORM OF A NOTICE OF CONTINUATION,
SPECIFYING (A) THE PROPOSED DATE OF SUCH CONTINUATION, (B) THE TRANCHE(S)
SUBJECT TO SUCH CONTINUATION AND (C) THE DURATION OF THE SELECTED INTEREST
ACCRUAL PERIOD(S), ALL OF WHICH SHALL BE SPECIFIED IN SUCH MANNER AS IS
NECESSARY TO COMPLY WITH ALL LIMITATIONS ON TRANCHES OUTSTANDING HEREUNDER. 
EACH NOTICE OF CONTINUATION SHALL BE IRREVOCABLE BY AND BINDING ON THE BORROWER
ONCE GIVEN.  PROMPTLY AFTER RECEIPT OF A NOTICE OF CONTINUATION, THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE PROPOSED CONTINUATION.  IF
THE BORROWER SHALL FAIL TO SELECT IN A TIMELY MANNER A NEW INTEREST ACCRUAL
PERIOD FOR ANY TRANCHE IN ACCORDANCE WITH THIS SECTION, SUCH LOAN WILL
AUTOMATICALLY, ON THE LAST DAY OF THE CURRENT INTEREST ACCRUAL PERIOD THEREFORE,
CONTINUE AS A TRANCHE WITH AN INTEREST ACCRUAL PERIOD OF ONE MONTH.


SECTION 2.6            LOAN PAYMENTS. 


(A)                PAYMENT BEFORE MATURITY.  BORROWER SHALL MAKE A PAYMENT TO
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER OF INTEREST ONLY ON THE
CLOSING DATE FOR THE PERIOD FROM THE CLOSING DATE THROUGH THE LAST DAY OF THE
MONTH IN WHICH THE CLOSING DATE OCCURS (UNLESS THE CLOSING DATE IS THE FIRST DAY
OF A CALENDAR MONTH, IN WHICH CASE NO SUCH SEPARATE PAYMENT OF INTEREST SHALL BE
DUE).  BORROWER SHALL PAY TO ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER
ON EACH MONTHLY PAYMENT DATE THE INTEREST ACCRUED ON EACH TRANCHE FOR THE
PRECEDING CALENDAR MONTH (EACH SUCH PAYMENT, THE “MONTHLY PAYMENT AMOUNT”).   


(B)               PAYMENT ON MATURITY.  BORROWER SHALL PAY TO ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH LENDER ON THE MATURITY DATE THE OUTSTANDING
PRINCIPAL BALANCE OF THE LOAN, ALL ACCRUED AND UNPAID INTEREST AND ALL OTHER
AMOUNTS DUE HEREUNDER AND UNDER THE NOTE, THE SECURITY INSTRUMENT AND THE OTHER
LOAN DOCUMENTS.


(C)                LATE PAYMENT CHARGE.  IF ANY PRINCIPAL, INTEREST OR ANY OTHER
SUM DUE UNDER THE LOAN DOCUMENTS, OTHER THAN THE PAYMENT OF PRINCIPAL DUE ON THE
MATURITY DATE, IS NOT PAID BY BORROWER WITHIN TEN (10) DAYS OF THE DATE WHEN
DUE, BORROWER SHALL PAY TO ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER
UPON DEMAND AN AMOUNT EQUAL TO THE LESSER OF FOUR PERCENT (4%) OF SUCH UNPAID
SUM OR THE MAXIMUM AMOUNT PERMITTED BY APPLICABLE LAW

34

 

--------------------------------------------------------------------------------

 

 

in order to defray the expense incurred by Administrative Agent and Lenders in
handling and processing such delinquent payment and to compensate Administrative
Agents and Lenders for the loss of the use of such delinquent payment.  Any such
amount shall be secured by the Security Instrument and the other Loan Documents.


(D)               METHOD AND PLACE OF PAYMENT.   

                                                  (I)                EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED HEREIN, ALL PAYMENTS AND PREPAYMENTS UNDER THIS
AGREEMENT AND THE NOTE SHALL BE MADE TO ADMINISTRATIVE AGENT NOT LATER THAN 1:00
P.M., NEW YORK TIME, ON THE DATE WHEN DUE AND SHALL BE MADE IN LAWFUL MONEY OF
THE UNITED STATES OF AMERICA IN IMMEDIATELY AVAILABLE FUNDS AT ADMINISTRATIVE
AGENT’S OFFICE, AND ANY FUNDS RECEIVED BY ADMINISTRATIVE AGENT AFTER SUCH TIME
SHALL, FOR ALL PURPOSES HEREOF, BE DEEMED TO HAVE BEEN PAID ON THE NEXT
SUCCEEDING BUSINESS DAY.

                                                (II)                EACH PAYMENT
RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF A LENDER UNDER THIS
AGREEMENT OR ANY NOTE SHALL BE PAID TO SUCH LENDER BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS IN ACCORDANCE WITH THE WIRING INSTRUCTIONS PROVIDED
BY SUCH LENDER TO THE ADMINISTRATIVE AGENT FROM TIME TO TIME, FOR THE ACCOUNT OF
SUCH LENDER AT THE APPLICABLE LENDING OFFICE OF SUCH LENDER.  IN THE EVENT THE
ADMINISTRATIVE AGENT FAILS TO PAY SUCH AMOUNTS TO SUCH LENDER ON THE BUSINESS
DAY ON WHICH ADMINISTRATIVE AGENT IS IN RECEIPT OF SUCH AMOUNTS (PROVIDED THE
SAME ARE RECEIVED ON SUCH BUSINESS DAY NOT LATER THAN 1:00 P.M., NEW YORK TIME),
THE ADMINISTRATIVE AGENT SHALL PAY INTEREST ON SUCH AMOUNT AT A RATE PER ANNUM
EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT BEGINNING ON SUCH
BUSINESS DAY.

                                              (III)                WHENEVER ANY
PAYMENT TO BE MADE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE STATED TO
BE DUE ON A DAY WHICH IS NOT A BUSINESS DAY, THE DUE DATE THEREOF SHALL BE
DEEMED TO BE THE IMMEDIATELY SUCCEEDING BUSINESS DAY.

                                              (IV)                ALL PAYMENTS
REQUIRED TO BE MADE BY BORROWER HEREUNDER OR UNDER THE NOTE OR THE OTHER LOAN
DOCUMENTS SHALL BE MADE IRRESPECTIVE OF, AND WITHOUT DEDUCTION FOR, ANY SETOFF,
CLAIM OR COUNTERCLAIM AND SHALL BE MADE IRRESPECTIVE OF ANY DEFENSE THERETO.


SECTION 2.7            PREPAYMENTS. 


(A)                VOLUNTARY PREPAYMENTS.  PROVIDED NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, BORROWER MAY PREPAY THE DEBT IN WHOLE OR IN PART;
PROVIDED THAT SUCH PREPAYMENT IS ACCOMPANIED BY PAYMENT OF (I) WITH RESPECT TO
ANY PREPAYMENT OCCURRING PRIOR TO THE LOCKOUT RELEASE DATE, THE SPREAD
MAINTENANCE PREMIUM IN RESPECT OF THE AMOUNT PREPAID, (II) ALL ACCRUED INTEREST
AND APPLICABLE BREAKAGE COSTS WITH RESPECT TO THE AMOUNT PREPAID, AND (III) ALL
OTHER AMOUNTS THEN DUE TO ADMINISTRATIVE AGENT AND LENDER UNDER THE LOAN
DOCUMENTS. ADMINISTRATIVE AGENT SHALL NOT BE OBLIGATED TO ACCEPT ANY PREPAYMENT
FOR THE ACCOUNT OF LENDERS UNLESS IT IS ACCOMPANIED BY THE AMOUNTS SET FORTH IN
CLAUSES (I)-(III) ABOVE.  ANY PARTIAL PREPAYMENT SHALL BE APPLIED FIRST TO
ACCRUED BUT UNPAID INTEREST AND FEES AND, THEREAFTER, TO REDUCE THE OUTSTANDING
PRINCIPAL BALANCE OF THE LOAN.  IN CONNECTION WITH ANY PARTIAL PREPAYMENT

35

 

--------------------------------------------------------------------------------

 

 

(including pursuant to Sections 2.7(d) and (e) below), Borrower may designate
which Tranches the prepayment of principal shall be applied to.


(B)               MANDATORY PREPAYMENTS.  ON EACH DATE ON WHICH ADMINISTRATIVE
AGENT ACTUALLY RECEIVES A DISTRIBUTION OF NET PROCEEDS AND SUCH NET PROCEEDS ARE
NOT REQUIRED TO BE MADE AVAILABLE TO BORROWER FOR RESTORATION IN ACCORDANCE WITH
THE TERMS HEREIN, AND ADMINISTRATIVE AGENT DOES NOT OTHERWISE AGREE TO MAKE SUCH
NET PROCEEDS AVAILABLE, BORROWER SHALL PREPAY THE OUTSTANDING PRINCIPAL BALANCE
OF THE NOTE IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF SUCH NET
PROCEEDS (AND ADMINISTRATIVE AGENT SHALL MAKE SUCH NET PROCEEDS AVAILABLE FOR
SUCH PURPOSE), TOGETHER WITH ANY BREAKAGE COSTS, AND SUCH PREPAYMENT SHALL BE
APPLIED TO THE DEBT IN ACCORDANCE WITH SECTION 7.4(C) HEREOF.  ADDITIONALLY, IN
THE EVENT THAT TWENTY PERCENT (20%) OR MORE OF RENTABLE SQUARE FOOTAGE OF THE
PROPERTY IS SUBJECT TO A CASUALTY OR CONDEMNATION AND THE LENDER IS NOT REQUIRED
TO, AND DOES NOT, MAKE THE NET PROCEEDS AVAILABLE TO THE BORROWER PURSUANT TO
SECTION 7.4(B) HEREOF, BORROWER SHALL HAVE THE RIGHT TO PREPAY THE OUTSTANDING
PRINCIPAL BALANCE OF THE NOTE TOGETHER WITH ANY APPLICABLE BREAKAGE COSTS AND
SUCH PREPAYMENT SHALL BE APPLIED TO THE DEBT IN ACCORDANCE WITH SECTION 7.4(C)
HEREOF.  NO SPREAD MAINTENANCE PREMIUM OR OTHER PREPAYMENT FEE SHALL BE DUE IN
CONNECTION WITH ANY PREPAYMENT MADE PURSUANT TO THIS SECTION 2.7(B).


(C)                PREPAYMENTS AFTER DEFAULT.  IF CONCURRENTLY WITH OR AFTER AN
EVENT OF DEFAULT, PAYMENT OF ALL OR ANY PART OF THE PRINCIPAL OF THE LOAN IS
TENDERED BY BORROWER, A PURCHASER AT FORECLOSURE OR ANY OTHER PERSON, SUCH
TENDER SHALL BE DEEMED AN ATTEMPT TO CIRCUMVENT THE PROHIBITION AGAINST
PREPAYMENT PRIOR TO THE LOCKOUT RELEASE DATE AS SET FORTH HEREIN AND BORROWER,
SUCH PURCHASER AT FORECLOSURE OR OTHER PERSON SHALL PAY, IN ADDITION TO THE
OUTSTANDING PRINCIPAL BALANCE, ALL ACCRUED AND UNPAID INTEREST (INCLUDING
INTEREST AT THE DEFAULT RATE) AND OTHER AMOUNTS PAYABLE UNDER THE LOAN
DOCUMENTS, (I) THE SPREAD MAINTENANCE PREMIUM, IF ANY, AND (II) BREAKAGE COSTS.


(D)               PREPAYMENTS TO ELIMINATE RESERVE TRIGGER PERIOD.  AFTER NOTICE
FROM ADMINISTRATIVE AGENT THAT A RESERVE TRIGGER PERIOD EXISTS, BORROWER SHALL
HAVE THE RIGHT TO PREPAY THE LOAN IN AN AMOUNT NECESSARY TO REDUCE THE PRINCIPAL
BALANCE OF THE LOAN  SUCH THAT THE DEBT YIELD IS EQUAL TO AT LEAST 9.25%.  NO
SPREAD MAINTENANCE PREMIUM OR OTHER FEE SHALL BE DUE IN CONNECTION WITH ANY
PREPAYMENT MADE PURSUANT TO THIS SECTION 2.7(D).  ANY PARTIAL PREPAYMENT
PURSUANT TO THIS SECTION 2.7(D) SHALL BE APPLIED, FIRST, TO ACCRUED AND UNPAID
INTEREST IN RESPECT OF THE PORTION OF THE PRINCIPAL BALANCE BEING REPAID AND,
THEREAFTER TO REDUCE THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN. 


(E)                PREPAYMENTS TO CURE NET PROCEEDS DEBT YIELD FAILURE.  IN THE
EVENT BORROWER CANNOT SATISFY THE DEBT YIELD CONDITION IN CONNECTION WITH THE
RESTORATION OF THE PROPERTY SET FORTH IN SECTION 7.4(B)(I)(F), BORROWER SHALL
HAVE THE RIGHT TO PREPAY THE LOAN IN AN AMOUNT NECESSARY TO REDUCE THE PRINCIPAL
BALANCE OF THE LOAN SUCH THAT UPON RESTORATION OF THE PROPERTY, THE INCOME FROM
THE PROPERTY WILL BE SUFFICIENT TO RESULT IN A DEBT YIELD OF 9.0% OR GREATER, AS
CONFIRMED BY ADMINISTRATIVE AGENT IN ITS REASONABLE DISCRETION.  NO SPREAD
MAINTENANCE PREMIUM OR OTHER FEE SHALL BE DUE IN CONNECTION WITH ANY PREPAYMENT
MADE PURSUANT TO THIS SECTION 2.7(E).  ANY PARTIAL PREPAYMENT PURSUANT TO THIS
SECTION 2.7(E) SHALL BE APPLIED, FIRST, TO ACCRUED AND UNPAID INTEREST IN
RESPECT OF THE PORTION OF THE PRINCIPAL BALANCE BEING REPAID AND, THEREAFTER TO
REDUCE THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN.


 

36

 

--------------------------------------------------------------------------------

 

 


(F)                NOTICES OF PREPAYMENT. PRIOR TO ANY PREPAYMENT OF THE LOAN IN
ACCORDANCE WITH THIS SECTION 2.7, THE BORROWER SHALL PROVIDE PRIOR WRITTEN
NOTICE TO ADMINISTRATIVE AGENT SPECIFYING THE BUSINESS DAY UPON WHICH THE
PREPAYMENT IS TO BE MADE (THE “PREPAYMENT DATE”), WHICH NOTICE SHALL BE
DELIVERED TO ADMINISTRATIVE AGENT NOT LESS THAN TEN (10) DAYS PRIOR TO SUCH
PREPAYMENT DATE OR SUCH SHORTER PERIOD OF TIME AS MAY BE PERMITTED BY
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION.  BORROWER MAY RESCIND ITS NOTICE OF
PREPAYMENT AND/OR ADJOURN THE PREPAYMENT ON A DAY-TO-DAY BASIS UPON THREE (3)
BUSINESS DAYS WRITTEN NOTICE TO ADMINISTRATIVE AGENT IF SUCH NOTICE IS RECEIVED
BY ADMINISTRATIVE AGENT PRIOR TO 12:00 P.M. NEW YORK TIME AND UPON FOUR (4)
BUSINESS DAYS WRITTEN NOTICE TO ADMINISTRATIVE AGENT IF SUCH NOTICE IS RECEIVED
BY ADMINISTRATIVE AGENT ON OR AFTER 12:00 P.M. NEW YORK TIME (SUBJECT TO PAYMENT
OF ANY REASONABLE OUT-OF-POCKET COSTS AND EXPENSES RESULTING FROM SUCH
RESCISSION OR ADJOURNMENT).


SECTION 2.8            INTEREST RATE PROTECTION AGREEMENT. 


(A)                IF AT ANY TIME ONE-MONTH LIBOR RISES TO 5.5% OR GREATER FOR A
PERIOD OF FOUR (4) CONSECUTIVE WEEKS, BORROWER SHALL ENTER INTO AN INTEREST RATE
PROTECTION AGREEMENT WITH A NOTIONAL BALANCE EQUAL TO THE ENTIRE OUTSTANDING
PRINCIPAL BALANCE (AND WITHOUT REGARD TO THE DIFFERENT TRANCHES THAT MAY EXIST
AT SUCH TIME) WITH A LIBOR STRIKE PRICE EQUAL TO THE STRIKE PRICE.  THE INTEREST
RATE PROTECTION AGREEMENT (I) SHALL BE IN A FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO ADMINISTRATIVE AGENT, (II) SHALL BE WITH AN ACCEPTABLE
COUNTERPARTY, AND (III) SHALL BE FOR A PERIOD OF TWELVE (12) MONTHS FROM THE
DATE SUCH INTEREST RATE PROTECTION AGREEMENT IS ENTERED INTO.  BORROWER SHALL
DIRECT SUCH ACCEPTABLE COUNTERPARTY TO DEPOSIT DIRECTLY INTO THE RESTRICTED
ACCOUNT ANY AMOUNTS DUE BORROWER UNDER SUCH INTEREST RATE PROTECTION AGREEMENT
SO LONG AS ANY PORTION OF THE DEBT EXISTS, PROVIDED THAT THE DEBT SHALL BE
DEEMED TO EXIST IF THE PROPERTY IS TRANSFERRED BY JUDICIAL OR NON-JUDICIAL
FORECLOSURE OR DEED-IN-LIEU THEREOF. IF AT THE EXPIRATION OF THE INTEREST RATE
PROTECTION AGREEMENT LIBOR IS EQUAL TO OR GREATER THAN 5.5%, BORROWER SHALL
ENTER INTO A REPLACEMENT INTEREST RATE PROTECTION AGREEMENT. ADDITIONALLY,
BORROWER SHALL COLLATERALLY ASSIGN TO ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
LENDERS, PURSUANT TO A COLLATERAL ASSIGNMENT OF INTEREST RATE PROTECTION
AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT F, ALL OF ITS RIGHT, TITLE AND
INTEREST TO RECEIVE ANY AND ALL PAYMENTS UNDER ANY INTEREST RATE PROTECTION
AGREEMENT, AND SHALL DELIVER TO ADMINISTRATIVE AGENT AN EXECUTED COUNTERPART OF
EACH SUCH INTEREST RATE PROTECTION AGREEMENT (OR REPLACEMENT INTEREST RATE
PROTECTION AGREEMENT) (WHICH IN EACH CASE SHALL, BY ITS TERMS, AUTHORIZE THE
ASSIGNMENT TO ADMINISTRATIVE AGENT FOR THE BENEFIT OF LENDERS AND REQUIRE THAT
PAYMENTS BE DEPOSITED DIRECTLY INTO THE RESTRICTED ACCOUNT).  BORROWER SHALL
ALSO BE PERMITTED TO SATISFY ITS OBLIGATIONS TO DELIVER TO LENDER AN INTEREST
RATE PROTECTION AGREEMENT PURSUANT TO THIS SECTION 2.8 BY CAUSING GUARANTOR TO
ENTER INTO AN INTEREST RATE SWAP AGREEMENT WHICH EFFECTIVELY CAPS LIBOR AT THE
STRIKE PRICE PROVIDED SUCH INTEREST RATE SWAP AGREEMENT IS ENTERED INTO WITH AN
ACCEPTABLE COUNTERPARTY, IS ASSIGNED TO LENDER PURSUANT TO A COLLATERAL
ASSIGNMENT OF INTEREST RATE PROTECTION AGREEMENT AND OTHERWISE SATISFIES, AND IS
MAINTAINED IN ACCORDANCE WITH, THE REQUIREMENTS OF THIS SECTION 2.8 AND FURTHER
PROVIDED THAT THE BORROWER SHALL HAVE NO LIABILITIES IN CONNECTION WITH ANY SUCH
INTEREST RATE SWAP AGREEMENT AND NEITHER THE PROPERTY NOR ANY EQUITY IN THE
BORROWER SHALL SECURE GUARANTOR’S OBLIGATIONS UNDER ANY INTEREST RATE SWAP
AGREEMENT.


(B)               BORROWER SHALL COMPLY WITH ALL OF ITS OBLIGATIONS UNDER THE
TERMS AND PROVISIONS OF THE INTEREST RATE PROTECTION AGREEMENT.  ALL AMOUNTS
PAID BY ANY COUNTERPARTY UNDER THE INTEREST RATE PROTECTION AGREEMENT TO
BORROWER OR ADMINISTRATIVE AGENT FOR THE

37

 

--------------------------------------------------------------------------------

 

 

benefit of Lenders shall be deposited immediately into the Restricted Account. 
Borrower shall take all actions reasonably requested by Administrative Agent to
enforce Administrative Agent’s and any Lender’s rights under the Interest Rate
Protection Agreement in the event of a default by the Counterparty and shall not
waive, amend or otherwise modify any of its rights thereunder without
Administrative Agent’s consent, which shall not be unreasonably withheld or
delayed.


(C)                IN THE EVENT OF ANY DOWNGRADE, WITHDRAWAL OR QUALIFICATION OF
THE RATING OF THE COUNTERPARTY BY S&P, BORROWER SHALL REPLACE THE INTEREST RATE
PROTECTION AGREEMENT WITH A REPLACEMENT INTEREST RATE PROTECTION AGREEMENT NOT
LATER THAN TEN (10) BUSINESS DAYS FOLLOWING RECEIPT OF NOTICE FROM
ADMINISTRATIVE AGENT OF SUCH DOWNGRADE, WITHDRAWAL OR QUALIFICATION.  IN
CONNECTION WITH ANY SUCH REPLACEMENT, ADMINISTRATIVE AGENT SHALL RELEASE AND/OR
TERMINATE THE ASSIGNMENT AND SECURITY INTERESTS IN FAVOR OF THE ADMINISTRATIVE
AGENT FOR THE BENEFIT OF THE LENDERS IN RESPECT OF THE INTEREST RATE PROTECTION
AGREEMENT THAT HAS BEEN REPLACED AND SHALL DIRECT THE COUNTERPARTY THEREUNDER TO
PAY ANY AMOUNTS DUE THEREUNDER TO SUCH PARTY AS BORROWER MAY DIRECT.


(D)               IN THE EVENT THAT BORROWER FAILS TO PURCHASE AND DELIVER TO
ADMINISTRATIVE AGENT THE INTEREST RATE PROTECTION AGREEMENT OR FAILS TO MAINTAIN
THE INTEREST RATE PROTECTION AGREEMENT IN ACCORDANCE WITH THE TERMS AND
PROVISIONS OF THIS AGREEMENT AND SUCH FAILURE CONTINUES FOR TEN (10) BUSINESS
DAYS AFTER NOTICE THEREOF FROM ADMINISTRATIVE AGENT, ADMINISTRATIVE AGENT MAY
PURCHASE THE INTEREST RATE PROTECTION AGREEMENT AND THE COST INCURRED BY
ADMINISTRATIVE AGENT IN PURCHASING SUCH INTEREST RATE PROTECTION AGREEMENT SHALL
BE PAID BY BORROWER TO ADMINISTRATIVE AGENT WITH INTEREST THEREON AT THE DEFAULT
RATE FROM THE DATE SUCH COST WAS INCURRED BY ADMINISTRATIVE AGENT UNTIL SUCH
COST IS REIMBURSED BY BORROWER TO ADMINISTRATIVE AGENT.


(E)                IN CONNECTION WITH THE INTEREST RATE PROTECTION AGREEMENT,
BORROWER SHALL OBTAIN AND DELIVER (PROVIDED, THAT, IF SUCH INTEREST RATE
PROTECTION AGREEMENT IS AN INTEREST RATE SWAP, BORROWER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN AND DELIVER) TO ADMINISTRATIVE AGENT AN OPINION
FROM COUNSEL (WHICH COUNSEL MAY BE IN HOUSE COUNSEL FOR THE COUNTERPARTY) FOR
THE COUNTERPARTY (UPON WHICH ADMINISTRATIVE AGENT AND ITS SUCCESSORS AND ASSIGNS
FOR THE BENEFIT OF LENDERS AND THEIR SUCCESSORS AND ASSIGNS MAY RELY) WHICH
SHALL PROVIDE, IN RELEVANT PART, THAT:

                                                  (I)                THE
COUNTERPARTY IS DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE
LAWS OF ITS JURISDICTION OF INCORPORATION AND HAS THE ORGANIZATIONAL POWER AND
AUTHORITY TO EXECUTE AND DELIVER, AND TO PERFORM ITS OBLIGATIONS UNDER, THE
INTEREST RATE PROTECTION AGREEMENT;

                                                (II)                THE
EXECUTION AND DELIVERY OF THE INTEREST RATE PROTECTION AGREEMENT BY THE
COUNTERPARTY, AND ANY OTHER AGREEMENT WHICH THE COUNTERPARTY HAS EXECUTED AND
DELIVERED PURSUANT THERETO, AND THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER
HAVE BEEN AND REMAIN DULY AUTHORIZED BY ALL NECESSARY ACTION AND DO NOT
CONTRAVENE ANY PROVISION OF ITS CERTIFICATE OF INCORPORATION OR BY LAWS (OR
EQUIVALENT ORGANIZATIONAL DOCUMENTS) OR ANY LAW, REGULATION OR CONTRACTUAL
RESTRICTION BINDING ON OR AFFECTING IT OR ITS PROPERTY;

 

38

 

--------------------------------------------------------------------------------

 

 

                                              (III)                ALL CONSENTS,
AUTHORIZATIONS AND APPROVALS REQUIRED FOR THE EXECUTION AND DELIVERY BY THE
COUNTERPARTY OF THE INTEREST RATE PROTECTION AGREEMENT, AND ANY OTHER AGREEMENT
WHICH THE COUNTERPARTY HAS EXECUTED AND DELIVERED PURSUANT THERETO, AND THE
PERFORMANCE OF ITS OBLIGATIONS THEREUNDER HAVE BEEN OBTAINED AND REMAIN IN FULL
FORCE AND EFFECT, ALL CONDITIONS THEREOF HAVE BEEN DULY COMPLIED WITH, AND NO
OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH ANY GOVERNMENTAL AUTHORITY OR
REGULATORY BODY IS REQUIRED FOR SUCH EXECUTION, DELIVERY OR PERFORMANCE; AND

                                              (IV)                THE INTEREST
RATE PROTECTION AGREEMENT, AND ANY OTHER AGREEMENT WHICH THE COUNTERPARTY HAS
EXECUTED AND DELIVERED PURSUANT THERETO, HAS BEEN DULY EXECUTED AND DELIVERED BY
THE COUNTERPARTY AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE
COUNTERPARTY, ENFORCEABLE AGAINST THE COUNTERPARTY IN ACCORDANCE WITH ITS TERMS,
SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY, AND SUBJECT, AS TO ENFORCEABILITY, TO GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A
PROCEEDING IN EQUITY OR AT LAW).


SECTION 2.9            RELEASE ON PAYMENT IN FULL.  IF BORROWER SHALL PAY OR
CAUSE TO BE PAID THE OUTSTANDING PRINCIPAL BALANCE OF, AND UNPAID INTEREST ON,
AND ALL OTHER SUMS DUE UNDER, THE NOTE, THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS IN ACCORDANCE WITH THE TERMS AND PROVISIONS THEREOF, AT THE REQUEST OF
BORROWER, ADMINISTRATIVE AGENT OR LENDER, AS APPLICABLE, SHALL: (A) ASSIGN THE
NOTE, THE SECURITY INSTRUMENT AND ALL OF THE OTHER LOAN DOCUMENTS TO ANY PERSON
DESIGNATED BY BORROWER, WHICH ASSIGNMENT DOCUMENTS SHALL BE IN RECORDABLE FORM
(BUT WITHOUT REPRESENTATION OR WARRANTY BY, OR RECOURSE TO, ADMINISTRATIVE AGENT
OR LENDER, EXCEPT THAT ADMINISTRATIVE AGENT OR LENDER, AS APPLICABLE, SHALL
REPRESENT THAT SUCH ASSIGNMENT(S) HAS BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED AND THAT ADMINISTRATIVE AGENT OR LENDER, AS APPLICABLE, HAS NOT
ASSIGNED OR ENCUMBERED THE SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS);
PROVIDED, HOWEVER, THAT THE ASSIGNMENT DOCUMENTS SHALL BE PREPARED BY COUNSEL TO
BORROWER AND DELIVERED TO ADMINISTRATIVE AGENT FOR ITS REVIEW AND APPROVAL,
WHICH SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, (B) DELIVER TO
OR AS DIRECTED BY BORROWER THE ORIGINALLY EXECUTED NOTE AND ALL ORIGINALLY
EXECUTED OTHER NOTES WHICH MAY HAVE BEEN CONSOLIDATED, AMENDED AND/OR RESTATED
IN CONNECTION WITH THE EXECUTION OF THE NOTE OR, WITH RESPECT TO ANY NOTE WHERE
THE ORIGINAL HAS BEEN LOST, DESTROYED OR MUTILATED, A LOST NOTE AFFIDAVIT FOR
THE BENEFIT OF THE ASSIGNEE LENDER AND THE TITLE INSURANCE COMPANY INSURING THE
SECURITY INSTRUMENT, AS ASSIGNED, IN FORM SUFFICIENT TO PERMIT SUCH TITLE
INSURANCE COMPANY TO INSURE THE LIEN OF THE SECURITY INSTRUMENT AS ASSIGNED TO
AND HELD BY THE ASSIGNEE WITHOUT EXCEPTION FOR ANY MATTER RELATING TO THE LOST,
DESTROYED OR MUTILATED NOTE, (C) EXECUTE AND DELIVER AN ALLONGE WITH RESPECT TO
THE NOTE AND ANY OTHER NOTE(S) AS DESCRIBED IN THE PRECEDING CLAUSE (B) ABOVE
WITHOUT RECOURSE, COVENANT OR WARRANTY OF ANY NATURE, EXPRESS OR IMPLIED (EXCEPT
AS TO THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN AND THAT LENDER OWNS THE
NOTE AND THE SECURITY INSTRUMENT FREE OF ANY LIENS AND ENCUMBRANCES AND HAS THE
AUTHORITY TO EXECUTE AND DELIVER THE ALLONGE), (D) DELIVER THE ORIGINAL EXECUTED
SECURITY INSTRUMENT OR A CERTIFIED COPY OF RECORD, AND (E) EXECUTE AND DELIVER
SUCH OTHER INSTRUMENTS OF CONVEYANCE, ASSIGNMENT, TERMINATION, SEVERANCE AND
RELEASE (INCLUDING APPROPRIATE UCC-3 TERMINATION STATEMENTS) IN RECORDABLE FORM
AS MAY REASONABLY BE REQUESTED BY BORROWER TO EVIDENCE SUCH ASSIGNMENT AND/OR
SEVERANCE.  ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY
ADMINISTRATIVE AGENT AND LENDER, INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEY’S FEES, IN CONNECTION WITH THE FOREGOING SHALL BE PAID BY BORROWER

39

 

--------------------------------------------------------------------------------

 

 

but Borrower shall not be charged any fees for the assignment of documents
contemplated by this Section 2.9.


SECTION 2.10        INTENTIONALLY OMITTED.   


SECTION 2.11        PRO RATA TREATMENT.  EXCEPT TO THE EXTENT OTHERWISE PROVIDED
HEREIN:  (A) THE BORROWING FROM LENDERS UNDER SECTION 2.2 SHALL BE MADE FROM THE
LENDERS AND EACH PAYMENT OF THE FEES SHALL BE PAID FOR THE ACCOUNT OF LENDERS
AND/OR ADMINISTRATIVE AGENT, AS APPLICABLE, (B) EACH PAYMENT OR PREPAYMENT OF
PRINCIPAL OF THE LOAN BY THE BORROWER SHALL BE MADE FOR THE ACCOUNT OF THE
LENDERS PRO RATA IN ACCORDANCE WITH THE RESPECTIVE UNPAID PRINCIPAL AMOUNTS OF
THE INDIVIDUAL LOAN COMMITMENTS HELD BY THEM, AND (C) EACH PAYMENT OF INTEREST
ON THE LOAN BY BORROWER SHALL BE MADE FOR THE ACCOUNT OF LENDERS PRO RATA IN
ACCORDANCE WITH THE AMOUNTS OF INTEREST ON THEIR INDIVIDUAL LOAN COMMITMENTS
THEN DUE AND PAYABLE TO THE RESPECTIVE LENDERS.


SECTION 2.12        SHARING OF PAYMENTS, ETC.  IF A LENDER SHALL OBTAIN PAYMENT
OF ANY PRINCIPAL OF ITS NOTE OR OF INTEREST THEREON THROUGH THE EXERCISE OF ANY
RIGHT OF SETOFF, BANKER’S LIEN, COUNTERCLAIM, OR BY ANY OTHER MEANS (INCLUDING
DIRECT PAYMENT), AND SUCH PAYMENT RESULTS IN SUCH LENDER RECEIVING A GREATER
PAYMENT THAN IT WOULD HAVE BEEN ENTITLED TO HAD SUCH PAYMENT BEEN PAID DIRECTLY
TO ADMINISTRATIVE AGENT FOR DISBURSEMENT TO LENDERS, THEN SUCH LENDER SHALL
PROMPTLY PURCHASE FOR CASH FROM THE OTHER LENDERS PARTICIPATIONS IN THE LOAN IN
SUCH AMOUNTS, AND MAKE SUCH OTHER ADJUSTMENTS FROM TIME TO TIME AS SHALL BE
EQUITABLE, TO THE END THAT ALL LENDERS SHALL SHARE RATABLY THE BENEFIT OF SUCH
PAYMENT. TO SUCH END LENDERS SHALL MAKE APPROPRIATE ADJUSTMENTS AMONG THEMSELVES
(BY THE RESALE OF PARTICIPATIONS SOLD OR OTHERWISE) IF SUCH PAYMENT IS RESCINDED
OR MUST OTHERWISE BE RESTORED.  THE BORROWER AGREES THAT ANY LENDER SO
PURCHASING A PARTICIPATION (OR DIRECT INTEREST) IN THE INDIVIDUAL LOAN
COMMITMENTS OWED TO SUCH OTHER LENDERS MAY EXERCISE ALL RIGHTS OF SET-OFF,
BANKER’S LIEN, COUNTERCLAIM OR SIMILAR RIGHTS WITH THE RESPECT TO SUCH
PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT HOLDER OF THE LOAN IN THE
AMOUNT OF SUCH PARTICIPATION.  NOTHING CONTAINED HEREIN SHALL REQUIRE ANY LENDER
TO EXERCISE ANY SUCH RIGHT OR SHALL AFFECT THE RIGHT OF ANY LENDER TO EXERCISE,
AND RETAIN THE BENEFITS OF EXERCISING, ANY SUCH RIGHT WITH RESPECT TO ANY OTHER
INDEBTEDNESS OR OBLIGATION OF THE BORROWER.


SECTION 2.13        SEVERAL OBLIGATIONS.  NO LENDER SHALL BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER LENDER TO PERFORM ANY OBLIGATION TO BE MADE OR PERFORMED BY
SUCH OTHER LENDER HEREUNDER, AND THE FAILURE OF ANY LENDER TO PERFORM ANY
OBLIGATION TO BE MADE OR PERFORMED BY IT HEREUNDER SHALL NOT RELIEVE THE
OBLIGATION OF ANY OTHER LENDER TO MAKE OR TO PERFORM ANY OBLIGATION TO BE MADE
OR PERFORMED BY SUCH OTHER LENDER.  THE LIABILITY OF EACH LENDER HEREUNDER SHALL
BE SEVERAL AND NOT JOINT.


ARTICLE III - REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Administrative Agent and each Lender as of
the Closing Date that:


SECTION 3.1            LEGAL STATUS AND AUTHORITY.  EACH BORROWER (A) IS DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS STATE OF
FORMATION; (B) IS DULY QUALIFIED

40

 

--------------------------------------------------------------------------------

 

 

to transact business and is in good standing in the State; and (c) has all
necessary approvals, governmental and otherwise (except where failure to have
such would not cause or would not reasonably be expected to cause a Material
Adverse Effect), and full power and authority to own, operate and lease the
Property.  Each Borrower has full power, authority and legal right to mortgage,
grant, bargain, sell, pledge, assign, warrant, transfer and convey the Property
pursuant to the terms hereof and to keep and observe all of the terms of this
Agreement, the Note, the Security Instrument and the other Loan Documents on
each such Borrower’s part to be performed.


SECTION 3.2            VALIDITY OF DOCUMENTS.  (A)  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT AND THE OTHER
LOAN DOCUMENTS BY EACH BORROWER AND ITS APPLICABLE AFFILIATES AND THE BORROWING
EVIDENCED BY THE NOTE AND THIS AGREEMENT (I) ARE WITHIN THE POWER AND AUTHORITY
OF SUCH PARTIES; (II) HAVE BEEN AUTHORIZED BY ALL REQUISITE ORGANIZATIONAL
ACTION OF SUCH PARTIES; (III) HAVE RECEIVED ALL NECESSARY APPROVALS AND
CONSENTS, CORPORATE, GOVERNMENTAL OR OTHERWISE EXCEPT WHERE THE FAILURE TO HAVE
SUCH APPROVAL WOULD NOT CAUSE OR WOULD NOT REASONABLY BE EXPECTED TO CAUSE A
MATERIAL ADVERSE EFFECT; (IV) WILL NOT VIOLATE, CONFLICT WITH, RESULT IN A
BREACH OF OR CONSTITUTE (WITH NOTICE OR LAPSE OF TIME, OR BOTH) A MATERIAL
DEFAULT UNDER ANY PROVISION OF LAW, ANY ORDER OR JUDGMENT OF ANY COURT OR
GOVERNMENTAL AUTHORITY, ANY LICENSE, CERTIFICATE OR OTHER APPROVAL REQUIRED TO
OPERATE THE PROPERTY OR ANY PORTION THEREOF, ANY BORROWER’S ORGANIZATIONAL
DOCUMENTS, OR ANY INDENTURE, AGREEMENT OR OTHER INSTRUMENT TO WHICH ANY BORROWER
IS A PARTY OR BY WHICH IT OR ANY OF ITS ASSETS OR THE PROPERTY IS OR MAY BE
BOUND OR AFFECTED, INCLUDING, WITHOUT LIMITATION, THE MANAGEMENT AGREEMENT WHICH
DEFAULT WOULD CAUSE OR WOULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE
EFFECT; (V) WILL NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR
ENCUMBRANCE WHATSOEVER UPON ANY OF ITS ASSETS, EXCEPT THE LIEN AND SECURITY
INTEREST CREATED HEREBY AND BY THE OTHER LOAN DOCUMENTS AND AS PERMITTED HEREIN;
AND (VI) WILL NOT REQUIRE ANY AUTHORIZATION OR LICENSE FROM, OR ANY FILING WITH,
ANY GOVERNMENTAL AUTHORITY (EXCEPT FOR THE RECORDATION OF THE SECURITY
INSTRUMENT IN APPROPRIATE LAND RECORDS IN THE STATE AND EXCEPT FOR UNIFORM
COMMERCIAL CODE FILINGS RELATING TO THE SECURITY INTEREST CREATED HEREBY) WHERE
THE FAILURE TO OBTAIN SUCH AUTHORIZATION OR LICENSE OR MAKE SUCH FILING WOULD
CAUSE OR WOULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT, (B)
THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS
HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH BORROWER THROUGH THE UNDERSIGNED
AUTHORIZED REPRESENTATIVE OF SUCH BORROWER AND (C) THIS AGREEMENT, THE NOTE, THE
SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE LEGAL, VALID AND
BINDING OBLIGATIONS OF EACH BORROWER.  THE LOAN DOCUMENTS ARE NOT SUBJECT TO ANY
RIGHT OF RESCISSION, SET-OFF, COUNTERCLAIM OR DEFENSE BY ANY BORROWER, INCLUDING
THE DEFENSE OF USURY, NOR WOULD THE OPERATION OF ANY OF THE TERMS OF THE LOAN
DOCUMENTS, OR THE EXERCISE OF ANY RIGHT THEREUNDER, RENDER THE LOAN DOCUMENTS
UNENFORCEABLE (EXCEPT AS SUCH ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR CREDITOR’S RIGHTS LAWS,
AND BY GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY
IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW)) AND AN IMPLIED COVENANT OF
GOOD FAITH AND FAIR DEALING, AND BORROWER HAS NOT ASSERTED ANY RIGHT OF
RESCISSION, SET-OFF, COUNTERCLAIM OR DEFENSE WITH RESPECT THERETO.


SECTION 3.3            LITIGATION.   THERE IS NO ACTION, SUIT OR PROCEEDING,
JUDICIAL, ADMINISTRATIVE OR OTHERWISE (INCLUDING ANY CONDEMNATION OR SIMILAR
PROCEEDING), PENDING OR, TO THE BEST OF BORROWER’S KNOWLEDGE, THREATENED AGAINST
BORROWER OR GUARANTOR OR AGAINST OR

41

 

--------------------------------------------------------------------------------

 

 

affecting the Property or any portion thereof that has not been disclosed to
Administrative Agent by Borrower in connection with the closing of the Loan and
is not fully covered by insurance or, if determined adversely to Borrower or
Guarantor, would have a Material Adverse Effect.


SECTION 3.4            AGREEMENTS.   BORROWER IS NOT A PARTY TO ANY AGREEMENT OR
INSTRUMENT AND THE PROPERTY IS NOT SUBJECT TO OR BOUND BY ANY AGREEMENT WHICH
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  BORROWER IS NOT
IN DEFAULT IN ANY MATERIAL RESPECT IN THE PERFORMANCE, OBSERVANCE OR FULFILLMENT
OF ANY OF THE OBLIGATIONS, COVENANTS OR CONDITIONS CONTAINED IN ANY AGREEMENT OR
INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH BORROWER OR THE PROPERTY (OR ANY
PORTION THEREOF) IS BOUND WHICH DEFAULT WOULD CAUSE OR WOULD REASONABLY BE
EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT.  BORROWER HAS NO MATERIAL FINANCIAL
OBLIGATION UNDER ANY AGREEMENT OR INSTRUMENT TO WHICH BORROWER IS A PARTY OR BY
WHICH BORROWER OR THE PROPERTY (OR ANY PORTION THEREOF) IS OTHERWISE BOUND,
OTHER THAN (A) OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF THE OPERATION OF
THE PROPERTY OR AS PERMITTED HEREIN AND (B) OBLIGATIONS UNDER THIS AGREEMENT,
THE SECURITY INSTRUMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS.  THERE IS NO
AGREEMENT OR INSTRUMENT TO WHICH BORROWER IS A PARTY OR BY WHICH BORROWER IS
BOUND THAT WOULD REQUIRE THE SUBORDINATION IN RIGHT OF PAYMENT OF ANY OF
BORROWER’S OBLIGATIONS HEREUNDER OR UNDER THE NOTE TO AN OBLIGATION OWED TO
ANOTHER PARTY.


SECTION 3.5            FINANCIAL CONDITION. 


(A)                BORROWER IS SOLVENT, AND NO PROCEEDING UNDER CREDITORS RIGHTS
LAWS WITH RESPECT TO BORROWER HAS BEEN INITIATED AND BORROWER HAS RECEIVED
REASONABLY EQUIVALENT VALUE FOR THE GRANTING OF THE SECURITY INSTRUMENT.


(B)               NO PETITION IN BANKRUPTCY HAS BEEN FILED BY OR AGAINST
BORROWER OR GUARANTOR, IN THE LAST TEN (10) YEARS, AND NEITHER BORROWER NOR
GUARANTOR, IN THE LAST TEN (10) YEARS HAS EVER MADE ANY ASSIGNMENT FOR THE
BENEFIT OF CREDITORS OR TAKEN ADVANTAGE OF ANY CREDITORS RIGHTS LAWS.


(C)                BORROWER IS NOT CONTEMPLATING EITHER THE FILING OF A PETITION
BY IT UNDER ANY CREDITOR’S RIGHTS LAWS OR THE LIQUIDATION OF ITS ASSETS OR
PROPERTY, AND BORROWER DOES NOT HAVE ANY KNOWLEDGE OF ANY PERSON CONTEMPLATING
THE FILING OF ANY SUCH PETITION AGAINST IT.


SECTION 3.6            DISCLOSURE.   BORROWER HAS DISCLOSED TO ADMINISTRATIVE
AGENT ALL MATERIAL FACTS AND HAS NOT FAILED TO DISCLOSE ANY MATERIAL FACT THAT
COULD CAUSE ANY REPRESENTATION OR WARRANTY MADE HEREIN TO BE MATERIALLY
MISLEADING.  ALL STATEMENTS OF FACT MADE BY BORROWER AND/OR GUARANTOR IN THIS
AGREEMENT OR IN THE OTHER LOAN DOCUMENTS ARE ACCURATE, COMPLETE AND CORRECT IN
ALL MATERIAL RESPECTS.  THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN ANY
CONDITION, FACT, CIRCUMSTANCE OR EVENT THAT WOULD MAKE ANY SUCH INFORMATION
INACCURATE, INCOMPLETE OR OTHERWISE MISLEADING IN ANY MATERIAL RESPECT OR THAT
WOULD OTHERWISE HAVE A MATERIAL ADVERSE EFFECT.


SECTION 3.7            NO PLAN ASSETS.  AS OF THE DATE HEREOF AND THROUGHOUT THE
TERM OF THE LOAN (A) BORROWER IS NOT AND WILL NOT BE AN “EMPLOYEE BENEFIT PLAN,”
AS DEFINED IN SECTION 3(3) OF ERISA, SUBJECT TO TITLE I OF ERISA, (B) BORROWER
IS NOT AND WILL NOT BE A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(32)
OF ERISA; AND (C)  THE ASSETS OF THE

42

 

--------------------------------------------------------------------------------

 

 

Borrower would not be considered "plan assets" within the meaning of 29 CFR
Section 2510.3-101 because the Borrower satisfies the conditions specified in
Section 4.19(b)(iii).


SECTION 3.8            NOT A FOREIGN PERSON.  BORROWER IS NOT A “FOREIGN PERSON”
WITHIN THE MEANING OF § 1445(F)(3) OF THE IRS CODE.


SECTION 3.9            BUSINESS PURPOSES.  THE LOAN IS SOLELY FOR THE BUSINESS
PURPOSE OF BORROWER, AND IS NOT FOR PERSONAL, FAMILY, HOUSEHOLD, OR AGRICULTURAL
PURPOSES.


SECTION 3.10        BORROWER INFORMATION.  EACH BORROWER’S PRINCIPAL PLACE OF
BUSINESS AND ITS CHIEF EXECUTIVE OFFICE AS OF THE DATE HEREOF IS C/O
ALEXANDER’S, INC., 210 ROUTE 4 EAST, PARAMUS, NEW JERSEY 07652.  EACH BORROWER’S
MAILING ADDRESS, AS SET FORTH IN THE OPENING PARAGRAPH HEREOF OR AS CHANGED IN
ACCORDANCE WITH THE PROVISIONS HEREOF, IS TRUE AND CORRECT.  NO BORROWER IS
SUBJECT TO BACK-UP WITHHOLDING TAXES.


SECTION 3.11        STATUS OF PROPERTY. 


(A)                EXCEPT AS SET FORTH ON SCHEDULE V, BORROWER HAS OBTAINED ALL
NECESSARY CERTIFICATES, LICENSES AND OTHER APPROVALS, GOVERNMENTAL AND
OTHERWISE, NECESSARY FOR THE OPERATION OF THE PROPERTY AND THE CONDUCT OF ITS
BUSINESS AND ALL REQUIRED ZONING, BUILDING CODE, LAND USE, ENVIRONMENTAL AND
OTHER SIMILAR PERMITS OR APPROVALS, ALL OF WHICH ARE IN FULL FORCE AND EFFECT AS
OF THE DATE HEREOF AND NOT SUBJECT TO REVOCATION, SUSPENSION, FORFEITURE OR
MODIFICATION.


(B)               EXCEPT AS SET FORTH IN THE ENVIRONMENTAL REPORTS DESCRIBED ON
SCHEDULE 1 TO THE ENVIRONMENTAL INDEMNITY AND ON SCHEDULE V, THE PROPERTY AND
THE PRESENT AND CONTEMPLATED USE AND OCCUPANCY THEREOF ARE IN FULL COMPLIANCE
WITH ALL APPLICABLE ZONING ORDINANCES, BUILDING CODES, LAND USE LAWS,
ENVIRONMENTAL LAWS AND OTHER SIMILAR APPLICABLE LAW.


(C)                THE PROPERTY IS SERVED BY ALL UTILITIES REQUIRED FOR THE
CURRENT OR CONTEMPLATED USE THEREOF.


(D)               THE PROPERTY IS SERVED BY PUBLIC WATER AND SEWER SYSTEMS.


(E)                ALL PUBLIC ROADS AND STREETS NECESSARY FOR SERVICE OF AND
ACCESS TO THE PROPERTY FOR THE CURRENT OR CONTEMPLATED USE THEREOF HAVE BEEN
COMPLETED, ARE SERVICEABLE AND ALL-WEATHER AND ARE PHYSICALLY AND LEGALLY OPEN
FOR USE BY THE PUBLIC.  THE PROPERTY HAS EITHER DIRECT ACCESS TO SUCH PUBLIC
ROADS OR STREETS OR ACCESS TO SUCH PUBLIC ROADS OR STREETS BY VIRTUE OF A
PERPETUAL EASEMENT OR SIMILAR AGREEMENT INURING IN FAVOR OF BORROWER AND ANY
SUBSEQUENT OWNERS OF THE PROPERTY.


(F)                THE PROPERTY IS FREE FROM MATERIAL DAMAGE CAUSED BY FIRE OR
OTHER CASUALTY.  THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL BUILDINGS,
IMPROVEMENTS, PARKING FACILITIES, SIDEWALKS, STORM DRAINAGE SYSTEMS, ROOFS,
PLUMBING SYSTEMS, HVAC SYSTEMS, FIRE PROTECTION SYSTEMS, ELECTRICAL SYSTEMS,
EQUIPMENT, ELEVATORS, EXTERIOR SIDINGS AND DOORS, LANDSCAPING, IRRIGATION
SYSTEMS AND ALL STRUCTURAL COMPONENTS, ARE IN GOOD CONDITION, ORDER AND REPAIR
IN ALL MATERIAL RESPECTS FOR A PROPERTY OF ITS CLASS OR SIMILAR QUALITY; THERE
EXISTS NO MATERIAL STRUCTURAL OR OTHER DEFECTS OR DAMAGES IN THE PROPERTY,
WHETHER LATENT OR OTHERWISE, AND BORROWER HAS NOT RECEIVED NOTICE FROM ANY
INSURANCE COMPANY OR BONDING COMPANY OF ANY DEFECTS OR

43

 

--------------------------------------------------------------------------------

 

 

inadequacies in the Property, or any part thereof, which would materially
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.


(G)               EXCEPT AS SET FORTH ON SCHEDULE V, THERE ARE NO MECHANICS’ OR
SIMILAR LIENS OR CLAIMS WHICH HAVE BEEN FILED FOR WORK, LABOR OR MATERIAL (AND
NO RIGHTS ARE OUTSTANDING THAT UNDER APPLICABLE LAW COULD GIVE RISE TO ANY SUCH
LIENS) AFFECTING THE PROPERTY WHICH ARE OR MAY BE PRIOR TO OR EQUAL TO THE LIEN
OF THE SECURITY INSTRUMENT.


(H)               EXCEPT AS SET FORTH ON SCHEDULE V, BORROWER HAS PAID IN FULL
FOR, AND IS THE OWNER OF, ALL FURNISHINGS, FIXTURES AND EQUIPMENT (OTHER THAN
TENANTS’ PROPERTY) USED IN CONNECTION WITH THE OPERATION OF THE PROPERTY, FREE
AND CLEAR OF ANY AND ALL SECURITY INTERESTS, LIENS OR ENCUMBRANCES, EXCEPT THE
LIEN AND SECURITY INTEREST CREATED BY THIS AGREEMENT, THE NOTE, THE SECURITY
INSTRUMENT AND THE OTHER LOAN DOCUMENTS.


(I)                 ALL LIQUID AND SOLID WASTE DISPOSAL, SEPTIC AND SEWER
SYSTEMS LOCATED ON THE PROPERTY ARE IN A GOOD AND SAFE CONDITION AND REPAIR AND
IN COMPLIANCE WITH ALL APPLICABLE LAW.


(J)                 EXCEPT AS DISCLOSED ON SCHEDULE V, NO PORTION OF THE
IMPROVEMENTS IS LOCATED IN AN AREA IDENTIFIED BY THE FEDERAL EMERGENCY
MANAGEMENT AGENCY OR ANY SUCCESSOR THERETO AS AN AREA HAVING SPECIAL FLOOD
HAZARDS PURSUANT TO THE FLOOD INSURANCE ACTS OR, IF ANY PORTION OF THE
IMPROVEMENTS IS LOCATED WITHIN SUCH AREA, BORROWER HAS OBTAINED AND WILL
MAINTAIN THE INSURANCE PRESCRIBED IN SECTION 7.1(A) HEREOF.  NO PART OF THE
PROPERTY CONSISTS OF OR IS CLASSIFIED AS WETLANDS, TIDELANDS OR SWAMP AND
OVERFLOW LANDS.


(K)               ALL THE IMPROVEMENTS LIE WITHIN THE BOUNDARIES OF THE LAND AND
ANY BUILDING RESTRICTION LINES APPLICABLE TO THE LAND.


(L)                 TO BORROWER’S KNOWLEDGE, THERE ARE NO PENDING OR PROPOSED
SPECIAL OR OTHER ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR OTHERWISE AFFECTING THE
PROPERTY, NOR ARE THERE ANY CONTEMPLATED IMPROVEMENTS TO THE PROPERTY THAT MAY
RESULT IN SUCH SPECIAL OR OTHER ASSESSMENTS.


(M)             THE PORTION OF THE PROPERTY CONSISTING OF LOTS 1, 50 AND 55 HAS
758,347 SQUARE FEET OF GROSS FLOOR AREA AND HAS 3,739 PARKING SPACES LOCATED
THEREON.  THE PORTION OF THE PROPERTY CONSISTING OF LOT 114 HAS 114,000 SQUARE
FEET OF GROSS FLOOR AREA AND 120 PARKING SPACES LOCATED THEREON.


SECTION 3.12        FINANCIAL INFORMATION.  ALL FINANCIAL DATA, INCLUDING,
WITHOUT LIMITATION, THE BALANCE SHEETS, STATEMENTS OF CASH FLOW, STATEMENTS OF
INCOME AND OPERATING EXPENSE AND RENT ROLLS, THAT HAVE BEEN DELIVERED TO
ADMINISTRATIVE AGENT IN RESPECT OF BORROWER,  GUARANTOR AND/OR THE PROPERTY (A)
ARE TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS, (B) ACCURATELY
REPRESENT THE FINANCIAL CONDITION OF BORROWER, GUARANTOR OR THE PROPERTY, AS
APPLICABLE, AS OF THE DATE OF SUCH REPORTS, AND (C) TO THE EXTENT AUDITED BY AN
INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM, HAVE BEEN PREPARED IN ACCORDANCE
WITH GAAP FOR THE PERIODS COVERED, EXCEPT AS DISCLOSED THEREIN.  BORROWER DOES
NOT HAVE ANY CONTINGENT LIABILITIES, LIABILITIES FOR TAXES, UNUSUAL FORWARD OR
LONG-TERM COMMITMENTS OR UNREALIZED OR ANTICIPATED LOSSES FROM ANY UNFAVORABLE
COMMITMENTS THAT ARE KNOWN TO BORROWER AND REASONABLY LIKELY TO HAVE A MATERIAL

44

 

--------------------------------------------------------------------------------

 

 

Adverse Effect, except as referred to or reflected in said financial
statements.  Since the date of such financial statements, there has been no
materially adverse change in the financial condition, operations or business of
Borrower or Guarantor from that set forth in said financial statements.


SECTION 3.13        CONDEMNATION.   NO CONDEMNATION OR OTHER PROCEEDING HAS BEEN
COMMENCED OR, TO BORROWER’S KNOWLEDGE, IS THREATENED OR CONTEMPLATED WITH
RESPECT TO ALL OR ANY PORTION OF THE PROPERTY OR FOR THE RELOCATION OF THE
ACCESS TO THE PROPERTY.


SECTION 3.14        SEPARATE LOTS.  THE PROPERTY IS ASSESSED FOR REAL ESTATE TAX
PURPOSES AS ONE OR MORE WHOLLY INDEPENDENT TAX LOT OR LOTS, SEPARATE FROM ANY
ADJOINING LAND OR IMPROVEMENTS NOT CONSTITUTING A PART OF SUCH LOT OR LOTS, AND
NO OTHER LAND OR IMPROVEMENTS IS ASSESSED AND TAXED TOGETHER WITH THE PROPERTY
OR ANY PORTION THEREOF.


SECTION 3.15        INSURANCE.   THERE ARE NO PRESENT CLAIMS OF ANY MATERIAL
NATURE UNDER ANY OF THE POLICIES NOT COVERED BY THE POLICIES, AND TO BORROWER’S
KNOWLEDGE, NO PERSON, INCLUDING BORROWER, HAS DONE, BY ACT OR OMISSION, ANYTHING
WHICH WOULD MATERIALLY IMPAIR THE COVERAGE OF ANY OF THE POLICIES.


SECTION 3.16        USE OF PROPERTY.  THE PROPERTY IS USED EXCLUSIVELY AS A
REGIONAL SHOPPING MALL AND OTHER APPURTENANT AND RELATED USES INCLUDING AS A
MARINA.


SECTION 3.17        LEASES AND RENT ROLL.  EXCEPT AS DISCLOSED IN THE RENT ROLL
FOR THE PROPERTY DELIVERED TO AND APPROVED BY ADMINISTRATIVE AGENT (THE “RENT
ROLL”), (A) BORROWER IS THE SOLE OWNER OF THE ENTIRE LESSOR’S INTEREST IN THE
LEASES; (B) THE LEASES ARE VALID AND ENFORCEABLE AGAINST BORROWER AND THE
TENANTS THEREUNDER AND ARE IN FULL FORCE AND EFFECT; (C) ALL OF THE LEASES ARE
ARMS-LENGTH AGREEMENTS WITH BONA FIDE, INDEPENDENT THIRD PARTIES; (D) EXCEPT AS
DISCLOSED ON SCHEDULE V, TO BORROWER’S KNOWLEDGE, NO PARTY UNDER ANY LEASE IS IN
DEFAULT; (E) EXCEPT AS DISCLOSED ON SCHEDULE V, ALL RENTS DUE HAVE BEEN PAID IN
FULL AND NO TENANT IS IN ARREARS IN ITS PAYMENT OF RENT; (F) NONE OF THE RENTS
RESERVED IN THE LEASES HAVE BEEN ASSIGNED OR OTHERWISE PLEDGED OR HYPOTHECATED;
(G) NONE OF THE RENTS HAVE BEEN COLLECTED FOR MORE THAN ONE (1) MONTH IN ADVANCE
(EXCEPT A SECURITY DEPOSIT SHALL NOT BE DEEMED RENT COLLECTED IN ADVANCE); (H)
EXCEPT AS DISCLOSED ON SCHEDULE V, THE PREMISES DEMISED UNDER THE LEASES HAVE
BEEN COMPLETED AND THE TENANTS UNDER THE LEASES HAVE ACCEPTED THE SAME AND HAVE
TAKEN POSSESSION OF THE SAME ON A RENT-PAYING BASIS WITH NO ABATEMENT, REDUCED
RENT OR FREE RENT PERIODS REMAINING; (I) TO BORROWER’S KNOWLEDGE, THERE EXIST NO
OFFSETS OR DEFENSES TO THE PAYMENT OF ANY PORTION OF THE RENTS AND, EXCEPT AS
DISCLOSED ON SCHEDULE V, BORROWER HAS NO MONETARY OBLIGATION TO ANY TENANT UNDER
ANY LEASE; (J) BORROWER HAS RECEIVED NO NOTICE FROM ANY TENANT CHALLENGING THE
VALIDITY OR ENFORCEABILITY OF ANY LEASE; (K) THERE ARE NO AGREEMENTS WITH THE
TENANTS UNDER THE LEASES OTHER THAN EXPRESSLY SET FORTH IN EACH LEASE; (L) NO
LEASE CONTAINS AN OPTION TO PURCHASE, RIGHT OF FIRST REFUSAL TO PURCHASE, RIGHT
OF FIRST REFUSAL TO LEASE ADDITIONAL SPACE AT THE PROPERTY, OR ANY OTHER SIMILAR
PROVISION; (M) NO PERSON OR ENTITY HAS ANY POSSESSORY INTEREST IN, OR RIGHT TO
OCCUPY, THE PROPERTY EXCEPT UNDER AND PURSUANT TO A LEASE OR ANY SUBLEASE OR
LICENSE GRANTED BY ANY TENANT (OR SUBTENANT) UNDER A LEASE; (N) NO TENANTS HAVE
EXERCISED ANY RIGHT TO “GO DARK” THAT THEY MAY HAVE UNDER THEIR LEASES; (O) ALL
SECURITY DEPOSITS RELATING TO THE LEASES REFLECTED ON THE RENT ROLL HAVE BEEN
COLLECTED BY BORROWER; (P) EXCEPT AS DISCLOSED ON SCHEDULE V, NO BROKERAGE
COMMISSIONS OR FINDERS FEES ARE DUE AND PAYABLE BY LANDLORD REGARDING ANY LEASE;
(Q) EXCEPT AS DISCLOSED ON SCHEDULE V, EACH TENANT IS IN ACTUAL, PHYSICAL
OCCUPANCY

45

 

--------------------------------------------------------------------------------

 

 

of the premises demised under its Lease; (r) no Tenant occupying ten percent
(10%) or more (by square feet) of the net rentable area of the Property is, to
Borrower’s knowledge, a debtor in any state or federal bankruptcy or insolvency
proceeding; (s) except as disclosed on Schedule V, there are no tenant
allowances under any Lease that have not been paid in full by Borrower; and
(t) to Borrower’s knowledge, each of the Tenants under the Leases has all
necessary licenses and permits necessary to conduct the business contemplated to
be conducted pursuant to such Tenant’s Lease.


SECTION 3.18        FILING AND RECORDING TAXES.  ALL MORTGAGE, MORTGAGE
RECORDING, STAMP, INTANGIBLE OR OTHER SIMILAR TAX REQUIRED TO BE PAID BY ANY
PERSON UNDER APPLICABLE LAW CURRENTLY IN EFFECT IN CONNECTION WITH THE
EXECUTION, DELIVERY, RECORDATION, FILING, REGISTRATION, PERFECTION OR
ENFORCEMENT OF ANY OF THIS AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE AND THE
OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE SECURITY INSTRUMENT,
HAVE BEEN PAID OR WILL BE PAID, AND, UNDER CURRENT APPLICABLE LAW, THE SECURITY
INSTRUMENT IS ENFORCEABLE IN ACCORDANCE WITH ITS TERMS BY ADMINISTRATIVE AGENT
(OR ANY SUBSEQUENT HOLDER THEREOF) ON BEHALF OF THE LENDER, EXCEPT AS SUCH
ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR OTHER SIMILAR CREDITOR’S RIGHTS LAWS, AND BY GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW) AND AN IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.


SECTION 3.19        MANAGEMENT AGREEMENT; PARKING MANAGEMENT AGREEMENT.  EACH OF
THE MANAGEMENT AGREEMENT AND THE PARKING MANAGEMENT AGREEMENT ARE IN FULL FORCE
AND EFFECT AND THERE IS NO DEFAULT THEREUNDER BY ANY PARTY THERETO AND, TO
BORROWER’S KNOWLEDGE, NO EVENT HAS OCCURRED THAT, WITH THE PASSAGE OF TIME
AND/OR THE GIVING OF NOTICE WOULD CONSTITUTE AN EVENT OF DEFAULT THEREUNDER, THE
RESULT OF WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT.  AS OF THE DATE HEREOF, NO
MANAGEMENT FEES UNDER THE MANAGEMENT AGREEMENT OR PARKING MANAGEMENT AGREEMENT
ARE DUE AND PAYABLE.


SECTION 3.20        ILLEGAL ACTIVITY/FORFEITURE. 


(A)                NO PORTION OF THE PROPERTY HAS BEEN OR WILL BE PURCHASED WITH
PROCEEDS OF ANY ILLEGAL ACTIVITY.


(B)               TO BORROWER’S KNOWLEDGE, NEITHER BORROWER NOR ANY OTHER PERSON
HAS COMMITTED ANY ACT OR OMISSION AFFORDING THE FEDERAL GOVERNMENT OR ANY STATE
OR LOCAL GOVERNMENT THE RIGHT OF FORFEITURE AS AGAINST THE PROPERTY OR ANY PART
THEREOF.  BORROWER HEREBY COVENANTS AND AGREES NOT TO COMMIT, PERMIT OR SUFFER
TO EXIST ANY ACT OR OMISSION AFFORDING SUCH RIGHT OF FORFEITURE.


SECTION 3.21        TAXES.   BORROWER HAS TIMELY FILED (OR HAS OBTAINED
EFFECTIVE EXTENSIONS FOR FILING) ALL FEDERAL, STATE, LOCAL AND FOREIGN TAX
RETURNS REQUIRED TO BE FILED, IT BEING ACKNOWLEDGED THAT BORROWER IS A
DISREGARDED ENTITY FOR FEDERAL INCOME TAX PURPOSES AND DOES NOT CURRENTLY FILE
ITS OWN TAX RETURNS, AND HAS TIMELY PAID OR MADE ADEQUATE PROVISION FOR THE
PAYMENT OF AL FEDERAL, STATE, LOCAL AND FOREIGN TAXES, CHARGES AND ASSESSMENTS
PAYABLE BY BORROWER.


 

46

 

--------------------------------------------------------------------------------

 

 


SECTION 3.22        PERMITTED ENCUMBRANCES.  NONE OF THE PERMITTED ENCUMBRANCES,
INDIVIDUALLY OR IN THE AGGREGATE, MATERIALLY INTERFERES WITH THE BENEFITS OF THE
SECURITY INTENDED TO BE PROVIDED BY THIS AGREEMENT, THE SECURITY INSTRUMENT, THE
NOTE AND THE OTHER LOAN DOCUMENTS OR IMPAIRS THE USE OR THE OPERATION OF THE
PROPERTY OR IMPAIRS BORROWER’S ABILITY TO PAY ITS OBLIGATIONS IN A TIMELY
MANNER.


SECTION 3.23        INTENTIONALLY OMITTED.


SECTION 3.24        INTENTIONALLY OMITTED.   


SECTION 3.25        FEDERAL RESERVE REGULATIONS.  NO PART OF THE PROCEEDS OF THE
LOAN WILL BE USED BY BORROWER FOR THE PURPOSE OF PURCHASING OR ACQUIRING ANY
“MARGIN STOCK” WITHIN THE MEANING OF REGULATION U OF THE BOARD OF GOVERNORS OF
THE FEDERAL RESERVE SYSTEM OR FOR ANY OTHER PURPOSE WHICH WOULD VIOLATE
REGULATION U OR ANY OTHER REGULATIONS OF SUCH BOARD OF GOVERNORS, OR FOR ANY
PURPOSES PROHIBITED BY APPLICABLE LAW OR BY THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS.


SECTION 3.26        INVESTMENT COMPANY ACT.  BORROWER IS NOT (A) AN “INVESTMENT
COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY”, WITHIN THE
MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED; OR (B) SUBJECT TO ANY
OTHER FEDERAL OR STATE LAW OR REGULATION WHICH PURPORTS TO RESTRICT OR REGULATE
ITS ABILITY TO BORROW MONEY.


SECTION 3.27        FRAUDULENT CONVEYANCE.  BORROWER (A) HAS NOT ENTERED INTO
THE LOAN OR ANY LOAN DOCUMENT WITH THE ACTUAL INTENT TO HINDER, DELAY, OR
DEFRAUD ANY CREDITOR AND (B) RECEIVED REASONABLY EQUIVALENT VALUE IN EXCHANGE
FOR ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.  GIVING EFFECT TO THE LOAN, THE
FAIR SALEABLE VALUE OF BORROWER’S ASSETS EXCEEDS AND WILL, IMMEDIATELY FOLLOWING
THE EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS, EXCEED BORROWER’S TOTAL
LIABILITIES, INCLUDING, WITHOUT LIMITATION, SUBORDINATED, UNLIQUIDATED, DISPUTED
OR CONTINGENT LIABILITIES.  THE FAIR SALEABLE VALUE OF BORROWER’S ASSETS IS AND
WILL, IMMEDIATELY FOLLOWING THE EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS, BE
GREATER THAN BORROWER’S PROBABLE LIABILITIES, INCLUDING THE MAXIMUM AMOUNT OF
ITS CONTINGENT LIABILITIES OR ITS DEBTS AS SUCH DEBTS BECOME ABSOLUTE AND
MATURED.  BORROWER’S ASSETS DO NOT AND, IMMEDIATELY FOLLOWING THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS WILL NOT, CONSTITUTE UNREASONABLY SMALL CAPITAL
TO CARRY OUT ITS BUSINESS AS CONDUCTED OR AS PROPOSED TO BE CONDUCTED.  BORROWER
DOES NOT INTEND TO, AND DOES NOT BELIEVE THAT IT WILL, INCUR DEBTS AND
LIABILITIES (INCLUDING, WITHOUT LIMITATION, CONTINGENT LIABILITIES AND OTHER
COMMITMENTS) BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY MATURE (TAKING INTO
ACCOUNT THE TIMING AND AMOUNTS TO BE PAYABLE ON OR IN RESPECT OF OBLIGATIONS OF
BORROWER).


SECTION 3.28        EMBARGOED PERSON.  AS OF THE DATE HEREOF AND AT ALL TIMES
THROUGHOUT THE TERM OF THE LOAN, INCLUDING AFTER GIVING EFFECT TO ANY TRANSFERS
OF INTERESTS PERMITTED PURSUANT TO THE LOAN DOCUMENTS, (A) NONE OF THE FUNDS OR
OTHER ASSETS OF BORROWER OR GUARANTOR CONSTITUTE PROPERTY OF, OR ARE
BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY ANY PERSON, ENTITY OR COUNTRY
WHICH IS A SANCTIONED PERSON, ENTITY OR COUNTRY UNDER U.S. LAW, INCLUDING BUT
NOT LIMITED TO, THE INTERNATIONAL EMERGENCY ECONOMIC POWERS ACT, 50 U.S.C. §§
1701 ET SEQ., THE TRADING WITH THE ENEMY ACT, 50 U.S.C. APP. 1 ET SEQ., AND ANY
EXECUTIVE ORDERS OR REGULATIONS PROMULGATED THEREUNDER (INCLUDING REGULATIONS
ADMINISTERED BY THE OFFICE OF FOREIGN

47

 

--------------------------------------------------------------------------------

 

 

Assets Control (“OFAC”) of the U.S. Department of the Treasury and the Specially
Designated Nationals List maintained by OFAC) with the result that the Loan made
by Lender is in violation of Applicable Law (“Embargoed Person”); (b) unless
expressly waived in writing by Administrative Agent, no Embargoed Person has any
interest of any nature whatsoever in Borrower or Guarantor, as applicable, with
the result that the Loan is in violation of Applicable Law; and (c) to the
knowledge of Borrower, none of the funds of Borrower or Guarantor, as
applicable, have been derived from any unlawful activity with the result that
the Loan is in violation of Applicable Law.  Borrower covenants and agrees that
in the event Borrower receives any notice that Borrower or Guarantor (or any of
their respective beneficial owners, affiliates or participants) or any Person
that has an interest in the Property is designated as an Embargoed Person,
Borrower shall immediately notify Lender in writing.  At Administrative Agent’s
option, it shall be an Event of Default hereunder if Borrower or Guarantor or
any other Loan Party is designated as an Embargoed Person with the result that
maintaining the Loan will violate Applicable Law.


SECTION 3.29        PATRIOT ACT.  (A)  ALL CAPITALIZED WORDS AND PHRASES AND ALL
DEFINED TERMS USED IN THE USA PATRIOT ACT OF 2001, 107 PUBLIC LAW 56 (OCTOBER
26, 2001) AND IN OTHER STATUTES AND ALL ORDERS, RULES AND REGULATIONS OF THE
UNITED STATES GOVERNMENT AND ITS VARIOUS EXECUTIVE DEPARTMENTS, AGENCIES AND
OFFICES RELATED TO THE SUBJECT MATTER OF THE PATRIOT ACT (COLLECTIVELY REFERRED
TO IN THIS SECTION ONLY AS THE “PATRIOT ACT”) ARE INCORPORATED INTO THIS
SECTION.  BORROWER HEREBY REPRESENTS AND WARRANTS THAT (A) BORROWER AND
GUARANTOR AND EACH AFFILIATE OF BORROWER AND/OR GUARANTOR AND (B) TO BORROWER’S
KNOWLEDGE, EACH OTHER PERSON  THAT TO BORROWER’S KNOWLEDGE HAS AN ECONOMIC
INTEREST IN BORROWER, OR, TO BORROWER’S KNOWLEDGE, HAS OR WILL HAVE AN INTEREST
IN THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR IN THE PROPERTY OR WILL
PARTICIPATE, IN ANY MANNER WHATSOEVER, IN THE LOAN, IS:  (I) IN COMPLIANCE WITH
ALL APPLICABLE REQUIREMENTS OF THE PATRIOT ACT AND ANY REGULATIONS ISSUED
THEREUNDER OR TO THE EXTENT NOT IN COMPLIANCE, THE SAME WILL NOT CAUSE THE LOAN
TO BE A VIOLATION OF THE PATRIOT ACT OR OTHER APPLICABLE LAW; (II) OPERATED
UNDER POLICIES, PROCEDURES AND PRACTICES, IF APPLICABLE, THAT DO NOT VIOLATE OR
WOULD NOT BE REASONABLY LIKELY TO CAUSE A VIOLATION OF THE PATRIOT ACT;
(III) NOT IN RECEIPT OF ANY NOTICE FROM THE SECRETARY OF STATE OR THE ATTORNEY
GENERAL OF THE UNITED STATES OR ANY OTHER DEPARTMENT, AGENCY OR OFFICE OF THE
UNITED STATES CLAIMING A VIOLATION OR POSSIBLE VIOLATION OF THE PATRIOT ACT;
(IV) NOT A PERSON WHO HAS BEEN DETERMINED BY COMPETENT AUTHORITY TO BE SUBJECT
TO ANY OF THE PROHIBITIONS CONTAINED IN THE PATRIOT ACT; AND (V) NOT OWNED OR
CONTROLLED BY OR NOW ACTING AND OR WILL IN THE FUTURE ACT FOR OR ON BEHALF OF
ANY PERSON WHO HAS BEEN DETERMINED TO BE SUBJECT TO THE PROHIBITIONS CONTAINED
IN THE PATRIOT ACT.  BORROWER COVENANTS AND AGREES THAT IN THE EVENT BORROWER
RECEIVES ANY NOTICE THAT BORROWER OR GUARANTOR (OR ANY OF THEIR RESPECTIVE
AFFILIATES) IS INDICTED, ARRAIGNED, OR CUSTODIALLY DETAINED ON CHARGES INVOLVING
MONEY LAUNDERING OR PREDICATE CRIMES TO MONEY LAUNDERING, BORROWER SHALL
IMMEDIATELY NOTIFY LENDER.


SECTION 3.30        ORGANIZATIONAL CHART.  THE ORGANIZATIONAL CHART ATTACHED AS
SCHEDULE III  HERETO, RELATING TO BORROWER IS TRUE, COMPLETE AND CORRECT ON AND
AS OF THE DATE HEREOF EXCEPT THAT IT DOES NOT IDENTIFY THE SHAREHOLDERS OF
GUARANTOR.


SECTION 3.31        BANK HOLDING COMPANY.  BORROWER IS NOT A “BANK HOLDING
COMPANY” OR A DIRECT OR INDIRECT SUBSIDIARY OF A “BANK HOLDING COMPANY” AS
DEFINED IN THE BANK

48

 

--------------------------------------------------------------------------------

 

 

Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.


SECTION 3.32        INTENTIONALLY OMITTED.


SECTION 3.33        PROPERTY DOCUMENT REPRESENTATIONS.  EACH PROPERTY DOCUMENT
IS IN FULL FORCE AND EFFECT AND NEITHER BORROWER NOR, TO BORROWER’S KNOWLEDGE,
ANY OTHER PARTY TO ANY PROPERTY DOCUMENT, IS IN DEFAULT THEREUNDER, AND TO
BORROWER’S KNOWLEDGE, THERE ARE NO CONDITIONS WHICH, WITH THE PASSAGE OF TIME OR
THE GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE A DEFAULT THEREUNDER.


SECTION 3.34        INTENTIONALLY OMITTED.     


SECTION 3.35        GROUND LEASE.  BORROWER HEREBY REPRESENTS AND WARRANTS TO
ADMINISTRATIVE AGENT AND THE LENDERS THE FOLLOWING WITH RESPECT TO THE GROUND
LEASE EXCEPT TO THE EXTENT OTHERWISE SET FORTH ON SCHEDULE V: 


(A)                RECORDING; MODIFICATION.  A MEMORANDUM OF THE GROUND LEASE
HAS BEEN DULY RECORDED.  THE GROUND LEASE PERMITS THE INTEREST OF BORROWER TO BE
ENCUMBERED BY A MORTGAGE.  THERE HAVE NOT BEEN AMENDMENTS OR MODIFICATIONS TO
THE TERMS OF THE GROUND LEASE SINCE ITS RECORDATION, WITH THE EXCEPTION OF
WRITTEN INSTRUMENTS WHICH HAVE BEEN RECORDED.  THE GROUND LEASE MAY NOT BE
CANCELED, TERMINATED, SURRENDERED OR AMENDED WITHOUT THE PRIOR WRITTEN CONSENT
OF LENDER.


(B)               NO LIENS.  EXCEPT FOR THE PERMITTED ENCUMBRANCES, BORROWER’S
INTEREST IN THE GROUND LEASE IS NOT SUBJECT TO ANY LIENS OR ENCUMBRANCES
SUPERIOR TO, OR OF EQUAL PRIORITY WITH, THE RELATED SECURITY INSTRUMENT OTHER
THAN THE GROUND LESSOR’S RELATED FEE INTEREST.  THERE IS NO LIEN ENCUMBERING THE
GROUND LESSOR’S FEE INTEREST, AND THE GROUND LEASE SHALL REMAIN PRIOR TO ANY
LIEN UPON THE RELATED FEE INTEREST THAT MAY HEREAFTER BE GRANTED.


(C)                GROUND LEASE ASSIGNABLE.  BORROWER’S INTEREST IN THE GROUND
LEASE IS ASSIGNABLE TO LENDER UPON NOTICE TO, BUT WITHOUT THE CONSENT OF, THE
GROUND LESSOR (OR, IF ANY SUCH CONSENT IS REQUIRED, IT HAS BEEN OBTAINED PRIOR
TO THE CLOSING DATE).  THE GROUND LEASE IS FURTHER ASSIGNABLE BY LENDER, ITS
SUCCESSORS AND ASSIGNS WITHOUT THE CONSENT OF THE GROUND LESSOR.  THE GROUND
LEASE PERMITS THE INTEREST OF THE LESSEE THEREUNDER TO BE ENCUMBERED BY A
LEASEHOLD MORTGAGE AND CONTAINS NO RESTRICTIONS ON THE IDENTITY OF A LEASEHOLD
MORTGAGEE.


(D)               DEFAULT.  AS OF THE DATE HEREOF, THE GROUND LEASE IS IN FULL
FORCE AND EFFECT AND NO DEFAULT HAS OCCURRED UNDER THE GROUND LEASE AND THERE IS
NO EXISTING CONDITION WHICH, BUT FOR THE PASSAGE OF TIME OR THE GIVING OF
NOTICE, COULD RESULT IN A DEFAULT UNDER THE TERMS OF THE GROUND LEASE.


(E)                NOTICE.  THE GROUND LEASE REQUIRES THE GROUND LESSOR TO GIVE
NOTICE OF ANY DEFAULT BY BORROWER TO LENDER.  THE GROUND LEASE, OR ESTOPPEL
LETTERS RECEIVED BY LENDER FROM THE GROUND LESSOR, FURTHER PROVIDES THAT NOTICE
OF TERMINATION GIVEN UNDER THE GROUND LEASE IS NOT EFFECTIVE AGAINST LENDER
UNLESS A COPY OF THE NOTICE HAS BEEN DELIVERED TO LENDER IN THE MANNER DESCRIBED
IN THE GROUND LEASE.


 

49

 

--------------------------------------------------------------------------------

 

 


(F)                CURE.  LENDER IS PERMITTED THE OPPORTUNITY (INCLUDING, WHERE
NECESSARY, SUFFICIENT TIME TO GAIN POSSESSION OF THE INTEREST OF BORROWER UNDER
THE GROUND LEASE) TO CURE ANY DEFAULT UNDER THE GROUND LEASE, WHICH IS CURABLE
AFTER THE RECEIPT OF NOTICE OF ANY OF THE DEFAULT BEFORE THE GROUND LESSOR
THEREUNDER MAY TERMINATE THE GROUND LEASE.


(G)               TERM.  THE GROUND LEASE HAS A TERM, INCLUDING EXTENSIONS
OPTIONS EXERCISABLE BY LENDER, WHICH EXTENDS THROUGH MAY 28, 2067.


(H)               NEW LEASE.  THE GROUND LEASE REQUIRES THE GROUND LESSOR TO
ENTER INTO A NEW LEASE WITH LENDER UPON TERMINATION OF THE GROUND LEASE FOR ANY
REASON, INCLUDING REJECTION OF THE GROUND LEASE IN A BANKRUPTCY PROCEEDING.


(I)                 INSURANCE PROCEEDS.  UNDER THE TERMS OF THE GROUND LEASE AND
THE LOAN DOCUMENTS, TAKEN TOGETHER, ANY RELATED INSURANCE AND CONDEMNATION
PROCEEDS WILL BE APPLIED EITHER TO THE REPAIR OR RESTORATION OF ALL OR PART OF
THE PROPERTY, WITH LENDER HAVING THE RIGHT TO HOLD AND DISBURSE THE PROCEEDS AS
THE REPAIR OR RESTORATION PROGRESSES, OR TO THE PAYMENT OF THE OUTSTANDING
PRINCIPAL BALANCE OF THE LOAN TOGETHER WITH ANY ACCRUED INTEREST THEREON.


(J)                 SUBLEASING.  THE GROUND LEASE DOES NOT IMPOSE ANY
RESTRICTIONS ON SUBLEASING.


SECTION 3.36        PERFECTION OF ACCOUNTS.  BORROWER HEREBY REPRESENTS AND
WARRANTS TO LENDER THAT:


(A)                THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS,
CREATE A VALID AND CONTINUING SECURITY INTEREST (AS DEFINED IN THE UNIFORM
COMMERCIAL CODE) IN THE ACCOUNTS AND THE ACCOUNT COLLATERAL IN FAVOR OF
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS, WHICH SECURITY INTEREST IS
PRIOR TO ALL OTHER LIENS, OTHER THAN PERMITTED ENCUMBRANCES, AND IS ENFORCEABLE
AS SUCH AGAINST CREDITORS OF AND PURCHASERS FROM BORROWER.  OTHER THAN IN
CONNECTION WITH THE LOAN DOCUMENTS AND EXCEPT FOR PERMITTED ENCUMBRANCES,
BORROWER HAS NOT SOLD OR OTHERWISE CONVEYED THE ACCOUNTS; AND


(B)               THE ACCOUNTS CONSTITUTE “DEPOSIT ACCOUNTS” WITHIN THE MEANING
OF THE UNIFORM COMMERCIAL CODE.


SECTION 3.37        GUARANTOR REPRESENTATIONS.  BORROWER HEREBY REPRESENTS AND
WARRANTS THAT, AS OF THE DATE HEREOF, THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTIONS 3.1 THROUGH 3.8, 3.12, 3.27, 3.28 AND 3.29 ABOVE ARE TRUE AND
CORRECT WITH RESPECT TO GUARANTOR.  WHEREVER THE TERM “BORROWER” IS USED IN EACH
OF THE FOREGOING SUBSECTIONS IT SHALL BE DEEMED TO BE “GUARANTOR”.

Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article III and
elsewhere in this Agreement and the other Loan Documents shall survive for so
long as any portion of the Debt remains owing to Lenders.  All representations,
warranties, covenants and agreements made in this Agreement and in the other
Loan Documents shall be deemed to have been relied upon by Administrative Agent
and Lenders notwithstanding any investigation heretofore or hereafter made by
Administrative Agent and/or Lenders or on their behalf.


 

50

 

--------------------------------------------------------------------------------

 

 


ARTICLE IV - BORROWER COVENANTS

From the date hereof and until payment and performance in full of all
obligations of Borrower under this Agreement, the Security Instrument, the Note
and the other Loan Documents or the earlier release of the lien of the Security
Instrument (and all related obligations) in accordance with the terms of this
Agreement, the Security Instrument, the Note and the other Loan Documents,
Borrower hereby covenants and agrees with Administrative Agent and each Lender
that:


SECTION 4.1            EXISTENCE.   BORROWER WILL CONTINUOUSLY MAINTAIN (A) ITS
EXISTENCE AND SHALL NOT DISSOLVE OR PERMIT ITS DISSOLUTION, (B) ITS RIGHTS TO DO
BUSINESS IN THE STATE, AND (C) ITS FRANCHISES AND TRADE NAMES, IF ANY, EXCEPT
WITH RESPECT TO THIS CLAUSE (C) IF THE FAILURE TO MAINTAIN THE SAME WOULD NOT
RESULT IN MATERIAL ADVERSE EFFECT.


SECTION 4.2            APPLICABLE LAW. 


(A)                BORROWER SHALL PROMPTLY COMPLY AND SHALL CAUSE THE PROPERTY
TO COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAW AFFECTING THE
BORROWER AND THE PROPERTY, OR THE USE THEREOF, INCLUDING, WITHOUT LIMITATION,
ALL ENVIRONMENTAL LAWS AND APPLICABLE LAW RELATING TO OFAC, EMBARGOED PERSONS
AND THE PATRIOT ACT.


(B)               BORROWER SHALL GIVE PROMPT NOTICE TO ADMINISTRATIVE AGENT OF
THE RECEIPT BY BORROWER OF ANY NOTICE RELATED TO A MATERIAL VIOLATION OF ANY
APPLICABLE LAW AND OF THE COMMENCEMENT OF ANY PROCEEDINGS OR INVESTIGATIONS
WHICH RELATE TO COMPLIANCE WITH APPLICABLE LAW.


(C)                NOTHING CONTAINED HEREIN SHALL BE DEEMED TO REQUIRE BORROWER
TO PAY, OR CAUSE TO BE PAID, ANY IMPOSITION OR OTHER CHARGES, OR TO SATISFY ANY
LIEN, OR TO COMPLY WITH ANY LEGAL REQUIREMENT OR INSURANCE REQUIREMENT, SO LONG
AS BORROWER IS IN GOOD FAITH, AND BY PROPER LEGAL PROCEEDINGS, WHERE
APPROPRIATE, DILIGENTLY CONTESTING THE VALIDITY, AMOUNT OR APPLICATION THEREOF,
PROVIDED  THAT IN EACH CASE, AT THE TIME OF THE COMMENCEMENT OF ANY SUCH ACTION
OR PROCEEDING, AND DURING THE PENDENCY OF SUCH ACTION OR PROCEEDING (A) NO EVENT
OF DEFAULT SHALL EXIST AND BE CONTINUING HEREUNDER, (B) BORROWER SHALL KEEP
ADMINISTRATIVE AGENT INFORMED OF THE STATUS OF SUCH CONTEST AT REASONABLE
INTERVALS, (C) IF BORROWER IS NOT PROVIDING SECURITY AS PROVIDED IN CLAUSE (F)
BELOW, ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED ON BORROWER’S BOOKS
IN ACCORDANCE WITH GAAP OR IN THE TAX RESERVE ACCOUNT OR INSURANCE RESERVE
ACCOUNT, AS APPLICABLE, (D) SUCH CONTEST OPERATES TO SUSPEND COLLECTION OR
ENFORCEMENT, AS THE CASE MAY BE, OF THE CONTESTED IMPOSITION, LIEN OR LEGAL
REQUIREMENT, AND SUCH CONTEST IS MAINTAINED AND PROSECUTED CONTINUOUSLY AND WITH
DILIGENCE, (E) IN THE CASE OF ANY INSURANCE REQUIREMENT, THE FAILURE OF BORROWER
TO COMPLY THEREWITH SHALL NOT IMPAIR THE VALIDITY OF ANY INSURANCE REQUIRED TO
BE MAINTAINED BY BORROWER UNDER SECTION 7.1 OR THE RIGHT TO FULL PAYMENT OF ANY
CLAIMS THEREUNDER, AND (F) IN THE CASE OF IMPOSITIONS AND LIENS WHICH ARE NOT
BONDED IN EXCESS OF $1,000,000.00 (THE “CONTEST THRESHOLD”) INDIVIDUALLY OR IN
THE AGGREGATE, DURING SUCH CONTEST, BORROWER SHALL DEPOSIT WITH OR DELIVER TO
ADMINISTRATIVE AGENT EITHER CASH OR CASH EQUIVALENTS OR A LETTER OR LETTERS OF
CREDIT IN AN AMOUNT EQUAL TO THE EXCESS OF ONE HUNDRED TEN PERCENT (110%) OF (I)
THE AMOUNT OF BORROWER’S OBLIGATIONS BEING CONTESTED PLUS  (II) ANY ADDITIONAL
INTEREST, CHARGE, OR PENALTY ARISING FROM SUCH CONTEST, OVER THE CONTEST
THRESHOLD, OR

51

 

--------------------------------------------------------------------------------

 

 

provision reasonably satisfactory to Administrative Agent for the protection of
Administrative Agent’s interest in the Property is otherwise made. 
Notwithstanding the foregoing, the creation of any such reserves or the
furnishing of other security, Borrower promptly shall comply with any contested
Legal Requirement or Insurance Requirement or shall pay any contested Imposition
or Lien, and compliance therewith or payment thereof shall not be deferred, if,
at any time the Property or any portion thereof shall be, in Administrative
Agent’s reasonable judgment, in imminent danger of being forfeited or lost or
Administrative Agent is likely to be subject to civil or criminal damages as a
result thereof.  If such action or proceeding is terminated or discontinued
adversely to Borrower, Borrower shall deliver to Administrative Agent reasonable
evidence of Borrower’s compliance with such contested Imposition, Lien, Legal
Requirements or Insurance Requirements, as the case may be.


(D)               BORROWER AGREES TO USE COMMERCIALLY REASONABLE EFFORT TO CURE,
OR WHERE APPLICABLE TO CAUSE THE RELATED TENANT TO CURE, ALL DEPARTMENT
VIOLATIONS REFLECTED ON SCHEDULE VI ATTACHED HERETO.


SECTION 4.3            MAINTENANCE AND USE OF PROPERTY.  BORROWER SHALL CAUSE
THE PROPERTY TO BE MAINTAINED IN A GOOD CONDITION AND REPAIR IN ALL MATERIAL
RESPECTS IN ACCORDANCE WITH REASONABLE MARKET PRACTICE FOR A PROPERTY OF ITS
NATURE, SUBJECT TO ORDINARY WEAR AND TEAR AND EXCUSABLE DELAYS.  THE
IMPROVEMENTS AND THE PERSONAL PROPERTY SHALL NOT BE REMOVED, DEMOLISHED OR
ALTERED (EXCEPT FOR NORMAL REPLACEMENT OF THE PERSONAL PROPERTY, THE REMOVAL OF
OBSOLETE FIXTURES OR PERSONAL PROPERTY THAT BORROWER REASONABLY DETERMINES DOES
NOT REQUIRE REPLACEMENT, OR AS OTHERWISE PERMITTED PURSUANT TO SECTION 4.21
HEREOF) WITHOUT THE CONSENT OF ADMINISTRATIVE AGENT.  BORROWER SHALL PROMPTLY
REPAIR, REPLACE OR REBUILD ANY PART OF THE PROPERTY WHICH MAY BE DESTROYED BY
ANY CASUALTY AND WHICH IS NECESSARY FOR THE OPERATION OF THE PROPERTY
SUBSTANTIALLY AS OPERATED AS OF THE DATE HEREOF.  BORROWER SHALL NOT INITIATE,
JOIN IN, ACQUIESCE IN, OR CONSENT TO ANY CHANGE IN ANY PRIVATE RESTRICTIVE
COVENANT, ZONING LAW OR OTHER PUBLIC OR PRIVATE RESTRICTION, LIMITING OR
DEFINING THE USES WHICH MAY BE MADE OF THE PROPERTY OR ANY PART THEREOF WITHOUT
THE CONSENT OF ADMINISTRATIVE AGENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.  IF UNDER APPLICABLE ZONING PROVISIONS THE USE OF ALL OR ANY PORTION
OF THE PROPERTY IS OR SHALL BECOME A NONCONFORMING USE, BORROWER WILL NOT CAUSE
OR PERMIT THE NONCONFORMING USE TO BE DISCONTINUED OR THE NONCONFORMING
IMPROVEMENT TO BE ABANDONED WITHOUT THE EXPRESS WRITTEN CONSENT OF
ADMINISTRATIVE AGENT, UNLESS SUCH DISCONTINUATION OR ABANDONMENT WOULD NOT
RESULT IN A MATERIAL ADVERSE EFFECT.


SECTION 4.4            WASTE.   BORROWER SHALL NOT COMMIT OR SUFFER ANY WASTE OF
THE PROPERTY OR MAKE ANY CHANGE IN THE USE OF THE PROPERTY WHICH WILL IN ANY WAY
MATERIALLY INCREASE THE RISK OF FIRE OR OTHER HAZARD ARISING OUT OF THE
OPERATION OF THE PROPERTY, OR TAKE ANY ACTION THAT MIGHT INVALIDATE OR GIVE
CAUSE FOR CANCELLATION OF ANY POLICY OR, EXCEPT FOR ACTIONS OTHERWISE PERMITTED
HEREUNDER, DO OR PERMIT TO BE DONE THEREON ANYTHING THAT WILL OR IS REASONABLY
LIKELY TO MATERIALLY IMPAIR THE VALUE OF THE PROPERTY OR IMPAIR THE SECURITY FOR
THE LOAN.  BORROWER WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF REQUISITE
LENDERS (WHICH MUST INCLUDE THE CONSENT OF ANY LENDER THEN ACTING AS
ADMINISTRATIVE AGENT), PERMIT ANY DRILLING OR EXPLORATION FOR OR EXTRACTION,
REMOVAL, OR PRODUCTION OF ANY MINERALS FROM THE SURFACE OR THE SUBSURFACE OF THE
PROPERTY, REGARDLESS OF THE DEPTH THEREOF OR THE METHOD OF MINING OR EXTRACTION
THEREOF. 


 

52

 

--------------------------------------------------------------------------------

 

 


SECTION 4.5            PROPERTY TAXES AND OTHER CHARGES; TAX FILINGS.


(A)                SUBJECT TO BORROWER’S RIGHT OF CONTEST AS SET FORTH IN
SECTION 4.2(C), BORROWER SHALL PAY ALL PROPERTY TAXES AND OTHER CHARGES NOW OR
HEREAFTER LEVIED OR ASSESSED OR IMPOSED AGAINST THE PROPERTY OR ANY PART THEREOF
AS THE SAME BECOME DUE AND PAYABLE.  BORROWER SHALL FURNISH TO ADMINISTRATIVE
AGENT RECEIPTS FOR THE PAYMENT OF THE PROPERTY TAXES AND THE OTHER CHARGES PRIOR
TO THE DATE THE SAME SHALL BECOME DELINQUENT (PROVIDED, HOWEVER, THAT BORROWER
IS NOT REQUIRED TO FURNISH SUCH RECEIPTS FOR PAYMENT OF PROPERTY TAXES IN THE
EVENT THAT SUCH PROPERTY TAXES HAVE BEEN PAID BY ADMINISTRATIVE AGENT PURSUANT
TO SECTION 8.6 HEREOF).  BORROWER SHALL NOT SUFFER AND SHALL, BEFORE
DELINQUENCY, CAUSE TO BE PAID AND DISCHARGED ANY LIEN OR CHARGE WHATSOEVER WHICH
MAY BE OR BECOME A LIEN OR CHARGE AGAINST THE PROPERTY, AND SHALL PAY, BEFORE
DELINQUENCY, FOR ALL UTILITY SERVICES PROVIDED TO THE PROPERTY.


(B)               BORROWER SHALL TIMELY FILE ALL FEDERAL, STATE, LOCAL AND
FOREIGN TAX RETURNS REQUIRED TO BE FILED BY IT, OR SHALL TIMELY FILE EXTENSIONS
OF THE SAME AND FILE SUCH RETURNS WITHIN THE APPLICABLE PERIOD OF EXTENSION, AND
SHALL TIMELY PAY ALL FEDERAL, STATE, LOCAL AND FOREIGN TAXES DUE AND PAYABLE BY
IT.


SECTION 4.6            LITIGATION.   BORROWER SHALL GIVE PROMPT WRITTEN NOTICE
TO ADMINISTRATIVE AGENT OF ANY LITIGATION OR GOVERNMENTAL PROCEEDINGS PENDING OR
THREATENED IN WRITING AGAINST BORROWER WHICH MIGHT HAVE A MATERIAL ADVERSE
EFFECT.


SECTION 4.7            ACCESS TO PROPERTY.  AT ANY REASONABLE TIME AND FROM TIME
TO TIME UPON REASONABLE NOTICE, BUT NOT MORE FREQUENTLY THAN TWICE IN ANY
12-MONTH PERIOD PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
OUTSTANDING, BORROWER SHALL PERMIT AGENTS, REPRESENTATIVES AND EMPLOYEES OF EACH
LENDER TO INSPECT THE PROPERTY OR ANY PART THEREOF DURING NORMAL BUSINESS HOURS
ON BUSINESS DAYS UPON REASONABLE ADVANCE NOTICE (WHICH MAY BE GIVEN
TELEPHONICALLY OR BY E-MAIL), SUBJECT TO THE RIGHTS OF TENANTS UNDER THEIR
LEASES AND BORROWER’S USUAL AND CUSTOMARY SAFETY REQUIREMENTS AND ACCOMPANIED BY
A REPRESENTATIVE OF BORROWER.  THE REQUEST BY ANY LENDER OR AGENT OR
REPRESENTATIVE THEREOF FOR SUCH AN INSPECTION SHALL BE MADE TO THE
ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT PROMPTLY SHALL NOTIFY ALL THE
LENDERS OF SUCH REQUEST (OR IF THE ADMINISTRATIVE AGENT SHALL HAVE REQUESTED THE
SAME ON ITS BEHALF, THE ADMINISTRATIVE AGENT SHALL NOTIFY ALL THE LENDERS
THEREOF) AND ANY LENDER THAT SHALL SO DESIRE MAY ACCOMPANY ADMINISTRATIVE AGENT
OR SUCH LENDER, OR SUCH REPRESENTATIVE ON SUCH EXAMINATION. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN NO EVENT SHALL THE ADMINISTRATIVE
AGENT ITSELF BE RESTRICTED FROM THE NUMBER OF TIMES THAT IT MAY REQUEST, AND
HAVE ACCESS TO, THE PROPERTY DURING NORMAL BUSINESS HOURS ON BUSINESS DAYS UPON
REASONABLE ADVANCE NOTICE (WHICH MAY BE GIVEN TELEPHONICALLY OR BY E-MAIL),
SUBJECT TO THE RIGHTS OF TENANTS UNDER THEIR LEASES AND BORROWER’S USUAL AND
CUSTOMARY SAFETY REQUIREMENTS AND ACCOMPANIED BY A REPRESENTATIVE OF BORROWER.


SECTION 4.8            NOTICE OF DEFAULT.  BORROWER SHALL PROMPTLY ADVISE
ADMINISTRATIVE AGENT (A) OF ANY EVENT OR CONDITION THAT HAS OR IS REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT OF WHICH BORROWER HAS KNOWLEDGE AND (B)
OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT OF WHICH BORROWER HAS
KNOWLEDGE.


 

53

 

--------------------------------------------------------------------------------

 

 


SECTION 4.9            COOPERATE IN LEGAL PROCEEDINGS.  BORROWER SHALL COOPERATE
FULLY WITH ADMINISTRATIVE AGENT AND EACH LENDER (TO THE EXTENT SUCH LENDER IS A
NAMED PARTY IN SUCH PROCEEDING OR MAY BE ADVERSELY IMPACTED BY SUCH PROCEEDING)
WITH RESPECT TO ANY PROCEEDINGS BEFORE ANY COURT, BOARD OR OTHER GOVERNMENTAL
AUTHORITY WHICH WOULD REASONABLY BE EXPECTED TO HAVE, OR DOES HAVE, A MATERIAL
ADVERSE EFFECT AND, IN CONNECTION THEREWITH, PERMIT ADMINISTRATIVE AGENT AND/OR
ANY LENDER (TO THE EXTENT SUCH LENDER IS A NAMED PARTY IN SUCH PROCEEDING OR MAY
BE ADVERSELY IMPACTED BY SUCH PROCEEDING), AT ITS ELECTION, TO PARTICIPATE IN
ANY SUCH PROCEEDINGS, OTHER THAN THOSE PROCEEDINGS WHERE BORROWER AND
ADMINISTRATIVE AGENT AND/OR LENDER ARE ADVERSE PARTIES.


SECTION 4.10        PERFORMANCE BY BORROWER.  BORROWER SHALL IN A TIMELY MANNER
OBSERVE, PERFORM AND FULFILL EACH AND EVERY COVENANT, TERM AND PROVISION TO BE
OBSERVED AND PERFORMED BY BORROWER UNDER THIS AGREEMENT, THE SECURITY
INSTRUMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND ANY OTHER AGREEMENT OR
INSTRUMENT AFFECTING OR PERTAINING TO THE PROPERTY AND ANY AMENDMENTS,
MODIFICATIONS OF CHANGES THERETO.


SECTION 4.11        AWARDS.   BORROWER SHALL REASONABLY COOPERATE WITH
ADMINISTRATIVE AGENT IN OBTAINING FOR THE BENEFIT OF LENDERS THE BENEFITS OF ANY
AWARDS OR INSURANCE PROCEEDS LAWFULLY OR EQUITABLY PAYABLE IN CONNECTION WITH
THE PROPERTY, AND ADMINISTRATIVE AGENT SHALL BE REIMBURSED FOR ANY OUT-OF-POCKET
EXPENSES INCURRED IN CONNECTION THEREWITH (INCLUDING REASONABLE, ACTUAL
ATTORNEYS’ FEES AND DISBURSEMENTS) OUT OF SUCH AWARDS OR INSURANCE PROCEEDS.


SECTION 4.12        BOOKS AND RECORDS. 


(A)                BORROWER SHALL KEEP ADEQUATE BOOKS AND RECORDS OF ACCOUNT IN
ACCORDANCE WITH GAAP, OR IN ACCORDANCE WITH OTHER METHODS ACCEPTABLE TO
ADMINISTRATIVE AGENT IN ITS REASONABLE DISCRETION (CONSISTENTLY APPLIED), AND
FURNISH TO ADMINISTRATIVE AGENT FOR DISTRIBUTION TO EACH OF THE LENDERS:

                                                  (I)                QUARTERLY
CERTIFIED RENT ROLLS (IN THE FORM APPROVED BY ADMINISTRATIVE AGENT IN CONNECTION
WITH THE CLOSING OF THE LOAN) AND TENANT SALES REPORTS (IF APPLICABLE), SIGNED
AND DATED BY A RESPONSIBLE OFFICER OF BORROWER, WITHIN FORTY-FIVE (45) DAYS
AFTER THE END OF EACH CALENDAR QUARTER, COMMENCING THE THIRD CALENDAR QUARTER OF
2011;

                                                (II)                QUARTERLY
OPERATING STATEMENTS OF THE PROPERTY, PREPARED AND CERTIFIED BY A RESPONSIBLE
OFFICER OF BORROWER IN A FORM REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT,
DETAILING THE REVENUES RECEIVED, THE EXPENSES INCURRED AND MAJOR CAPITAL
IMPROVEMENTS FOR THE PERIOD OF CALCULATION AND CONTAINING YEAR-TO-DATE
INFORMATION, IF APPLICABLE, WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH
CALENDAR QUARTER, COMMENCING THE THIRD CALENDAR QUARTER OF 2011;

                                              (III)                QUARTERLY
BALANCE SHEET, STATEMENT OF CASH FLOW, AND STATEMENT OF CHANGE IN FINANCIAL
POSITION OF BORROWER IN FORM REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT,
WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH CALENDAR QUARTER, COMMENCING
THE THIRD CALENDAR QUARTER OF 2011;

                                              (IV)                AN ANNUAL
BALANCE SHEET, OPERATING STATEMENT, STATEMENT OF CASH FLOW, AND STATEMENT OF
CHANGE IN FINANCIAL POSITION OF BORROWER CERTIFIED AS ACCURATE BY A

54

 

--------------------------------------------------------------------------------

 

 

RESPONSIBLE OFFICER OF BORROWER, AND, FROM AND AFTER SUCH TIME THAT GUARANTOR IS
NO LONGER A PUBLICLY TRADED COMPANY, AUDITED BY A “BIG FOUR” ACCOUNTING FIRM OR
OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT REASONABLY ACCEPTABLE TO
ADMINISTRATIVE AGENT, WITHIN 120 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF
BORROWER;

                                                (V)                INTENTIONALLY
OMITTED;

                                              (VI)                BY NO LATER
THAN SIXTY (60) DAYS AFTER THE END OF EACH CALENDAR YEAR, AN ANNUAL OPERATING
BUDGET FOR THE NEXT SUCCEEDING CALENDAR YEAR PRESENTED ON A MONTHLY BASIS
CONSISTENT WITH THE ANNUAL OPERATING STATEMENT DESCRIBED ABOVE FOR THE PROPERTY,
INCLUDING CASH FLOW PROJECTIONS FOR THE UPCOMING YEAR AND ALL PROPOSED CAPITAL
REPLACEMENTS AND IMPROVEMENTS, PROVIDED, THAT, DURING THE EXISTENCE AND
CONTINUANCE OF AN EVENT OF DEFAULT, ANY SUCH BUDGET AND ANY AMENDMENT TO ANY
EXISTING BUDGET SHALL REQUIRE THE APPROVAL OF ADMINISTRATIVE AGENT (SUCH ANNUAL
BUDGET, AN “ANNUAL BUDGET”); 

                                            (VII)                BY NO LATER
THAN FORTY FIVE (45) DAYS AFTER AND AS OF THE END OF EACH CALENDAR QUARTER,
COMMENCING THE THIRD CALENDAR QUARTER OF 2011, A CALCULATION OF THE THEN CURRENT
DEBT YIELD CERTIFIED BY A RESPONSIBLE OFFICER OF BORROWER TO BE TRUE AND
COMPLETE, TOGETHER WITH SUCH BACK-UP INFORMATION AS ADMINISTRATIVE AGENT SHALL
REASONABLY REQUIRE; AND

                                          (VIII)                INTENTIONALLY
OMITTED;

                                              (IX)                THE OFFICER’S
CERTIFICATE REQUIRED PURSUANT TO SECTION 5.3 HEREOF.


(B)               UPON REASONABLE REQUEST FROM ADMINISTRATIVE AGENT (ON ITS OWN
BEHALF OR ON BEHALF OF ANY LENDER), BORROWER SHALL FURNISH IN A REASONABLY
TIMELY MANNER TO ADMINISTRATIVE AGENT AN ACCOUNTING OF ALL SECURITY DEPOSITS
HELD IN CONNECTION WITH ANY LEASE OF ANY PART OF THE PROPERTY, INCLUDING THE
NAME AND IDENTIFICATION NUMBER OF THE ACCOUNTS IN WHICH SUCH SECURITY DEPOSITS
ARE HELD.


(C)                WITHIN TEN (10) DAYS, OR SUCH OTHER PERIOD AS MAY BE
REASONABLY NECESSARY TO PROVIDE SUCH INFORMATION, OF ADMINISTRATIVE AGENT’S
REQUEST (ON ITS OWN BEHALF OR ON BEHALF OF ANY LENDER), BORROWER SHALL FURNISH
ADMINISTRATIVE AGENT WITH SUCH OTHER ADDITIONAL FINANCIAL INFORMATION (INCLUDING
STATE AND FEDERAL TAX RETURNS TO THE EXTENT APPLICABLE) AS MAY, FROM TIME TO
TIME, BE REASONABLY REQUIRED BY ADMINISTRATIVE AGENT OR ANY LENDER.  BORROWER
SHALL FURNISH TO ADMINISTRATIVE AGENT, EACH LENDER AND THEIR AGENTS CONVENIENT
FACILITIES FOR THE EXAMINATION AND AUDIT OF THE BOOKS AND RECORDS OF BORROWER AT
ANY REASONABLE TIME FROM TIME TO TIME DURING BUSINESS HOURS UPON REASONABLE
ADVANCE NOTICE.


(D)               BORROWER AGREES THAT ALL FINANCIAL STATEMENTS AND OTHER ITEMS
REQUIRED TO BE DELIVERED TO ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION 4.12
(EACH A “REQUIRED FINANCIAL ITEM” AND, COLLECTIVELY, THE “REQUIRED FINANCIAL
ITEMS”) SHALL: (I) BE COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS; (II)
PRESENT FAIRLY THE FINANCIAL CONDITION OF THE APPLICABLE PARTY; (III) TO THE
EXTENT APPLICABLE, DISCLOSE ALL LIABILITIES THAT ARE REQUIRED TO BE REFLECTED OR
RESERVED AGAINST IN ACCORDANCE WITH GAAP; AND (IV) BE PREPARED IN HARDCOPY AND
ELECTRONIC FORMATS.  BORROWER AGREES THAT ALL REQUIRED FINANCIAL ITEMS REQUIRED
TO BE DELIVERED PURSUANT TO SECTION 4.12(A) SHALL NOT CONTAIN ANY
MISREPRESENTATION OR OMISSION OF A MATERIAL FACT.


 

55

 

--------------------------------------------------------------------------------

 

 


SECTION 4.13        ESTOPPEL CERTIFICATES. 


(A)                AFTER REQUEST BY ADMINISTRATIVE AGENT, BORROWER, WITHIN
TEN (10) DAYS OF SUCH REQUEST, SHALL FURNISH ADMINISTRATIVE AGENT (FOR THE
BENEFIT OF LENDERS) OR ANY PROPOSED ASSIGNEE OR ANY LENDER WITH A STATEMENT,
DULY ACKNOWLEDGED AND CERTIFIED, SETTING FORTH (I) THE ORIGINAL PRINCIPAL AMOUNT
OF THE NOTE, (II) THE UNPAID PRINCIPAL AMOUNT OF THE NOTE, (III) THE RATE OF
INTEREST OF THE NOTE, (IV) THE TERMS OF PAYMENT AND MATURITY DATE OF THE NOTE,
(V) THE DATE INSTALLMENTS OF INTEREST AND/OR PRINCIPAL WERE LAST PAID, (VI)
THAT, EXCEPT AS PROVIDED IN SUCH STATEMENT, NO EVENT OF DEFAULT EXISTS, (VII)
THAT THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT AND THE OTHER LOAN
DOCUMENTS ARE VALID, LEGAL AND BINDING OBLIGATIONS, SUBJECT TO CREDITORS RIGHTS
AND GENERAL EQUITY PRINCIPLES, (VIII) WHETHER ANY OFFSETS OR DEFENSES EXIST
AGAINST THE OBLIGATIONS SECURED HEREBY AND, IF ANY ARE ALLEGED TO EXIST, A
DETAILED DESCRIPTION THEREOF, (IX) THAT ALL LEASES ARE IN FULL FORCE AND EFFECT
AND HAVE NOT BEEN MODIFIED (OR IF MODIFIED, SETTING FORTH ALL MODIFICATIONS,
(X) WHETHER OR NOT, TO THE KNOWLEDGE OF BORROWER, ANY OF THE LESSEES UNDER THE
LEASES ARE IN DEFAULT UNDER THE LEASES, AND, IF ANY OF THE LESSEES ARE IN
DEFAULT, SETTING FORTH THE SPECIFIC NATURE OF ALL SUCH DEFAULTS, (XI) THE AMOUNT
OF SECURITY DEPOSITS HELD BY BORROWER UNDER EACH LEASE AND THAT SUCH AMOUNTS ARE
CONSISTENT WITH THE AMOUNTS REQUIRED UNDER EACH LEASE, AND (XII) AS TO ANY OTHER
MATTERS REASONABLY REQUESTED BY ADMINISTRATIVE AGENT AND REASONABLY RELATED TO
THE LEASES, THE OBLIGATIONS CREATED AND EVIDENCED HEREBY AND BY THE SECURITY
INSTRUMENT OR THE PROPERTY.  ABSENT AN EVENT OF DEFAULT, BORROWER SHALL NOT BE
REQUIRED TO PROVIDE THE ESTOPPEL STATEMENT REQUIRED BY THIS SECTION 4.13(A) MORE
OFTEN THAN TWICE IN ANY CALENDAR YEAR.


(B)               BORROWER SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO
DELIVER TO ADMINISTRATIVE AGENT FOR THE BENEFIT OF LENDERS, AS SOON AS
COMMERCIALLY REASONABLE, UPON REQUEST, DULY EXECUTED ESTOPPEL CERTIFICATES FROM
ANY ONE OR MORE TENANTS AS REQUIRED BY ADMINISTRATIVE AGENT ATTESTING TO SUCH
FACTS REGARDING THE LEASE AS ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE,
INCLUDING, BUT NOT LIMITED TO, ATTESTATIONS THAT EACH LEASE COVERED THEREBY IS
IN FULL FORCE AND EFFECT WITH NO DEFAULTS THEREUNDER ON THE PART OF ANY PARTY,
THAT NONE OF THE RENTS HAVE BEEN PAID MORE THAN ONE MONTH IN ADVANCE, EXCEPT AS
SECURITY, AND THAT THE LESSEE CLAIMS NO DEFENSE OR OFFSET AGAINST THE FULL AND
TIMELY PERFORMANCE OF ITS OBLIGATIONS UNDER THE LEASE.  EXCEPT DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, BORROWER SHALL NOT BE REQUIRED TO REQUEST
TENANT ESTOPPEL STATEMENTS MORE OFTEN TWICE IN ANY 12-MONTH PERIOD.


(C)                BORROWER SHALL USE REASONABLE EFFORTS TO DELIVER TO
ADMINISTRATIVE AGENT FOR THE BENEFIT OF LENDERS, UPON REQUEST, BUT PROVIDED THAT
IF THERE HAS NOT BEEN ANY EVENT OF DEFAULT NOT MORE THAN TWO (2) TIMES PER YEAR,
ESTOPPEL CERTIFICATES FROM EACH PARTY UNDER THE PROPERTY DOCUMENTS IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT.


SECTION 4.14        LEASES AND RENTS.   


(A)                ALL LEASES AND ALL RENEWALS OF LEASES AND ALL MODIFICATIONS
OF LEASES EXECUTED AFTER THE DATE HEREOF SHALL (I) PROVIDE FOR TERMS AND RENTAL
RATES COMPARABLE TO THEN-PREVAILING MARKET RATES FOR SIMILAR PROPERTIES, (II)
PROVIDE THAT SUCH LEASE IS SUBORDINATE TO THE SECURITY INSTRUMENT AND THAT THE
LESSEE WILL ATTORN TO LENDER AND ANY PURCHASER AT A FORECLOSURE SALE, (III) BE
WRITTEN SUBSTANTIALLY IN ACCORDANCE WITH THE STANDARD FORM OF LEASE WHICH SHALL
HAVE BEEN APPROVED BY LENDER (SUBJECT TO ANY COMMERCIALLY-REASONABLE CHANGES
MADE IN THE COURSE

56

 

--------------------------------------------------------------------------------

 

 

of negotiations with the applicable Tenant), or conform to the form of national
lease used by such Tenant, (iv) not be to an Affiliate of Borrower, and (v) not
contain any option to purchase, any right of first refusal to purchase, any
right to terminate (except in the event of the destruction or condemnation of
substantially all of the Property). Any Lease that does not conform to the
standards set forth in this Section 4.14(a) shall be subject to the prior
written consent of Lender, which consent shall not be unreasonably withheld. 
Notwithstanding anything to the contrary contained herein, all Major Leases and
all renewals, amendments, modifications and terminations thereof (including,
without limitation, any subletting or assignment thereunder not contemplated by
the express terms of such Major Lease) shall be, subject to clause (f) below,
subject to Administrative Agent’s prior approval, which approval shall not be
unreasonably withheld or delayed.  Administrative Agent, on behalf of Lenders,
shall execute and deliver a Subordination Non-Disturbance and Attornment
Agreement in the form attached hereto as Exhibit I  to Tenants under future
Major Leases approved (or deemed approved) by Administrative Agent (as set forth
above) promptly upon request with such commercially reasonable changes as may be
requested by Tenants, from time to time, as are reasonably acceptable to
Administrative Agent.


(B)               BORROWER (I) SHALL OBSERVE AND PERFORM THE OBLIGATIONS IMPOSED
UPON THE LESSOR UNDER THE LEASES IN ALL MATERIAL RESPECTS IN A COMMERCIALLY
REASONABLE MANNER; (II) SHALL ENFORCE THE TERMS, COVENANTS AND CONDITIONS
CONTAINED IN THE LEASES UPON THE PART OF THE LESSEE THEREUNDER TO BE OBSERVED OR
PERFORMED IN A COMMERCIALLY REASONABLE MANNER, PROVIDED, HOWEVER, BORROWER SHALL
NOT TERMINATE OR ACCEPT A SURRENDER OF A MAJOR LEASE WITHOUT ADMINISTRATIVE
AGENT’S PRIOR APPROVAL; (III) SHALL NOT COLLECT ANY OF THE RENTS MORE THAN ONE
(1) MONTH IN ADVANCE (OTHER THAN SECURITY DEPOSITS); (IV) SHALL NOT EXECUTE ANY
ASSIGNMENT OF LESSOR’S INTEREST IN THE LEASES OR THE RENTS (EXCEPT AS
CONTEMPLATED BY THE LOAN DOCUMENTS); (V) SHALL NOT, WITHOUT ADMINISTRATIVE
AGENT’S CONSENT ALTER, MODIFY OR CHANGE ANY LEASE SO AS TO CHANGE THE AMOUNT OF
OR PAYMENT DATE FOR RENT, CHANGE THE EXPIRATION DATE, GRANT ANY OPTION FOR
ADDITIONAL SPACE OR TERM, MATERIALLY REDUCE THE OBLIGATIONS OF THE LESSEE OR
INCREASE THE OBLIGATIONS OF LESSOR; AND (VI) SHALL HOLD ALL SECURITY DEPOSITS
UNDER ALL LEASES IN ACCORDANCE WITH APPLICABLE LAW.  UPON REQUEST, BORROWER
SHALL FURNISH ADMINISTRATIVE AGENT WITH EXECUTED COPIES OF ALL LEASES NOT
PREVIOUSLY PROVIDED.


(C)                NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY,
BORROWER SHALL HAVE THE RIGHT TO TERMINATE ANY LEASE AND NO CONSENT OF
ADMINISTRATIVE AGENT SHALL BE REQUIRED IN RESPECT OF SUCH TERMINATION, PROVIDED
THAT (I) BORROWER IS SIMULTANEOUSLY REPLACING SUCH TERMINATED LEASE WITH ONE OR
MORE LEASES (FOR NOT LESS THAN ALL OR SUBSTANTIALLY ALL OF THE SPACE WHICH WAS
COVERED BY THE LEASE BEING TERMINATED) THAT EITHER (X) HAS BEEN APPROVED OR
DEEMED APPROVED BY ADMINISTRATIVE AGENT IF REQUIRED IN ACCORDANCE WITH THIS
SECTION 4.14 OR (Y) OTHERWISE MEETS THE REQUIREMENTS OF THIS SECTION 4.14, OR
(II) THE APPLICABLE TENANT IS IN DEFAULT THEREUNDER BEYOND ANY APPLICABLE NOTICE
AND GRACE PERIODS.


(D)               BORROWER AGREES TO PROVIDE ADMINISTRATIVE AGENT WITH WRITTEN
NOTICE OF A TENANT “GOING DARK” UNDER SUCH TENANT’S LEASE WITHIN FIVE (5)
BUSINESS DAYS AFTER BORROWER BECOMES AWARE THAT SUCH TENANT HAS CEASED OPERATING
AND DOES NOT INTEND TO RESUME OPERATIONS.


(E)                BORROWER SHALL NOTIFY ADMINISTRATIVE AGENT IN WRITING, WITHIN
FIVE (5) BUSINESS DAYS FOLLOWING RECEIPT THEREOF, OF BORROWER’S RECEIPT OF ANY
TERMINATION FEE OR

57

 

--------------------------------------------------------------------------------

 

 

payment (“Lease Event Payment”) paid by any Tenant under any Lease in
consideration of any termination, modification or amendment or settlement of any
Lease or any release or discharge of any Tenant under any Lease from any
obligation thereunder (a “Lease Event”).  Borrower further covenants and agrees
that (i) Borrower shall hold any such Lease Event Payment in trust for the
benefit of Administrative Agent, for the benefit of Lenders, and (ii) (A) in the
event such Lease Event Payment is less than $200,000, such Lease Event Payment
shall be payable to Borrower or (B) in the event such Lease Event Payment equals
or exceeds $200,000, such Lease Event Payment shall be placed by Borrower in
reserve with Administrative Agent, for the benefit of Lenders, to be disbursed
by Administrative Agent for tenant improvement and leasing commission costs with
respect to the Property unless an Event of Default is continuing in which event
it may be applied by Administrative Agent for payment of the Debt or otherwise
in connection with the Loan and/or the Property, as so determined by
Administrative Agent, in its sole discretion.


(F)                NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, TO
THE EXTENT ADMINISTRATIVE AGENT’S PRIOR APPROVAL IS REQUIRED FOR ANY LEASING
MATTERS SET FORTH IN THIS SECTION 4.14, ADMINISTRATIVE AGENT SHALL HAVE TEN (10)
BUSINESS DAYS FROM RECEIPT OF WRITTEN REQUEST AND ALL REQUIRED INFORMATION AND
DOCUMENTATION RELATING THERETO IN WHICH TO APPROVE OR DISAPPROVE SUCH MATTER,
PROVIDED THAT SUCH REQUEST TO ADMINISTRATIVE AGENT IS MARKED AT THE TOP IN BOLD
LETTERING WITH THE FOLLOWING LANGUAGE: “ADMINISTRATIVE AGENT’S RESPONSE IS
REQUIRED WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE
TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER AND FAILURE OF
ADMINISTRATIVE AGENT TO RESPOND  SHALL RESULT IN ADMINISTRATIVE AGENT’S CONSENT
BEING DEEMED TO HAVE BEEN GRANTED” AND THE ENVELOPE CONTAINING THE REQUEST MUST
BE MARKED “PRIORITY”.  BORROWER SHALL PROVIDE ADMINISTRATIVE AGENT WITH SUCH
INFORMATION AND DOCUMENTATION AS MAY BE REASONABLY REQUIRED BY ADMINISTRATIVE
AGENT, INCLUDING, WITHOUT LIMITATION, LEASE COMPARABLES AND OTHER MARKET
INFORMATION AS REASONABLY REQUIRED BY ADMINISTRATIVE AGENT.  IN THE EVENT THAT
ADMINISTRATIVE AGENT FAILS TO GRANT OR WITHHOLD ITS APPROVAL AND CONSENT TO SUCH
MAJOR LEASE ACTION WITHIN SUCH TEN (10) BUSINESS DAY PERIOD (AND, IN THE CASE OF
A WITHHOLDING OF CONSENT, STATING THE GROUNDS THEREFOR IN REASONABLE DETAIL),
THEN ADMINISTRATIVE AGENT’S APPROVAL AND CONSENT SHALL BE DEEMED TO HAVE BEEN
GRANTED.  IN ADDITION, BORROWER MAY, AT BORROWER’S OPTION, PRIOR TO DELIVERING
TO ADMINISTRATIVE AGENT A DRAFT OF ANY SUCH NEW LEASE OR LEASE MODIFICATION FOR
ADMINISTRATIVE AGENT’S APPROVAL, FIRST DELIVER TO ADMINISTRATIVE AGENT FOR
ADMINISTRATIVE AGENT’S APPROVAL A TERM SHEET SETTING FORTH THE MAJOR ECONOMIC
AND OTHER BUSINESS TERMS (THE “MATERIAL BUSINESS TERMS”) OF SUCH PROPOSED LEASE
OR LEASE MODIFICATION, TOGETHER WITH ALL OTHER MATERIALS REASONABLY REQUESTED BY
ADMINISTRATIVE AGENT IN ORDER TO EVALUATE SUCH MATERIAL BUSINESS TERMS.  EACH
SUCH REQUEST FOR APPROVAL AND CONSENT SHALL CONTAIN A LEGEND IN CAPITALIZED BOLD
LETTERS ON THE TOP OF THE COVER PAGE STATING: “THIS IS A REQUEST FOR CONSENT TO
THE MATERIAL BUSINESS TERMS FOR A [NEW LEASE] [LEASE MODIFICATION]. 
ADMINISTRATIVE AGENT’S RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS DAYS. 
ADMINISTRATIVE AGENT’S FAILURE TO RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT
IN ADMINISTRATIVE AGENT’S CONSENT BEING DEEMED TO HAVE BEEN GRANTED.” IN THE
EVENT THAT ADMINISTRATIVE AGENT FAILS TO GRANT OR WITHHOLD ITS APPROVAL AND
CONSENT TO SUCH MATERIAL BUSINESS TERMS WITHIN SUCH TEN (10) BUSINESS DAY PERIOD
(WHICH TEN (10) BUSINESS DAY PERIOD SHALL RUN FROM THE DATE UPON WHICH
ADMINISTRATIVE AGENT RECEIVES ALL OTHER MATERIALS

58

 

--------------------------------------------------------------------------------

 

 

reasonably requested by Administrative Agent in order to evaluate such Material
Business Terms); and, in the case of a withholding of consent, stating the
grounds therefor in reasonable detail, then Administrative Agent’s approval and
consent shall be deemed to have been granted.  Subject to the approval time
periods set forth above with respect to Leases and Lease modifications, so long
as any Lease or Lease modification submitted to Administrative Agent for
approval and consent (a) does not contain Material Business Terms which differ
in any material adverse respect from the Material Business Terms approved by
Administrative Agent and (b) otherwise does not contain any lease terms which
deviate materially from the terms of the standard form of lease (except as
stated in the Material Business Terms which have been approved or deemed
approved by Administrative Agent), Administrative Agent’s consent to such Lease
or Lease modification shall not be required.


SECTION 4.15        MANAGEMENT AGREEMENT; PARKING MANAGEMENT AGREEMENT. 


(A)                BORROWER SHALL:  (A) PROMPTLY PERFORM AND/OR OBSERVE IN ALL
MATERIAL RESPECTS AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE MANAGER
TO PERFORM AND/OR OBSERVE IN ALL MATERIAL RESPECTS ALL OF THE COVENANTS AND
AGREEMENTS REQUIRED TO BE PERFORMED AND OBSERVED BY IT UNDER THE MANAGEMENT
AGREEMENT AND THE PARKING MANAGEMENT AGREEMENT, AND DO ALL THINGS NECESSARY TO
PRESERVE AND TO KEEP UNIMPAIRED ITS MATERIAL RIGHTS THEREUNDER; (B) PROMPTLY
NOTIFY ADMINISTRATIVE AGENT OF ANY “EVENT OF DEFAULT” UNDER THE MANAGEMENT
AGREEMENT OR PARKING MANAGEMENT AGREEMENT OF WHICH IT IS AWARE; (C) PROMPTLY
DELIVER, AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE MANAGER TO
DELIVER, TO ADMINISTRATIVE AGENT, IF MANAGER IS NOT AN AFFILIATE OF BORROWER, A
COPY OF EACH FINANCIAL STATEMENT, CAPITAL EXPENDITURES PLAN, PROPERTY
IMPROVEMENT PLAN AND ANY OTHER NOTICE, REPORT AND ESTIMATE RECEIVED BY IT UNDER
THE MANAGEMENT AGREEMENT OR PARKING MANAGEMENT AGREEMENT (EXCEPT TO THE EXTENT
THE SAME IS SUBSTANTIALLY EQUIVALENT TO WHAT BORROWER OTHERWISE DELIVERS TO
ADMINISTRATIVE AGENT HEREUNDER); AND (D) ENFORCE IN A COMMERCIALLY REASONABLE
MANNER THE PERFORMANCE AND OBSERVANCE OF THE MATERIAL COVENANTS AND AGREEMENTS
REQUIRED TO BE PERFORMED AND/OR OBSERVED BY THE MANAGER UNDER THE MANAGEMENT
AGREEMENT AND PARKING MANAGEMENT AGREEMENT.  WITHOUT THE PRIOR WRITTEN CONSENT
OF ADMINISTRATIVE AGENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED, BORROWER SHALL NOT TERMINATE, SURRENDER, PERMIT OR
ACCEPT AN ASSIGNMENT OF, OR MATERIALLY MODIFY, CHANGE, SUPPLEMENT, ALTER OR
AMEND THE MANAGEMENT AGREEMENT OR THE PARKING MANAGEMENT AGREEMENT OR WAIVE OR
RELEASE ANY OF ITS MATERIAL RIGHTS AND REMEDIES UNDER THE MANAGEMENT AGREEMENT
OR PARKING MANAGEMENT AGREEMENT.  WITHOUT THE PRIOR WRITTEN CONSENT OF
ADMINISTRATIVE AGENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, BORROWER
SHALL NOT REPLACE THE MANAGER WITH ANY PERSON OTHER THAN A QUALIFIED MANAGER;
PROVIDED, HOWEVER, THAT BORROWER SHALL HAVE THE UNILATERAL RIGHT TO REPLACE THE
MANAGER AS BORROWER SEES FIT FROM TIME-TO-TIME WITH AN AFFILIATE OF GUARANTOR OR
VORNADO REALTY L.P. PROVIDED THAT THE REPLACEMENT MANAGEMENT AGREEMENT SATISFIES
THE REQUIREMENTS OF CLAUSE (B) BELOW.


(B)               WITHOUT LIMITATION OF THE FOREGOING, IF THE MANAGEMENT
AGREEMENT IS TERMINATED PURSUANT TO THE ASSIGNMENT OF MANAGEMENT AGREEMENT OR
FOR ANY OTHER REASON, THEN PROVIDED NO EVENT OF DEFAULT EXISTS, BORROWER SHALL
APPOINT A NEW MANAGER (THE “NEW MANAGER”) TO MANAGE THE PROPERTY, WHICH SUCH NEW
MANAGER SHALL BE A QUALIFIED MANAGER.  NEW MANAGER SHALL BE ENGAGED BY BORROWER
PURSUANT TO A WRITTEN MANAGEMENT AGREEMENT THAT IS (I) SUBSTANTIALLY THE SAME
(WITH ECONOMICS NO LESS FAVORABLE TO THE BORROWER) AS THE EXISTING

59

 

--------------------------------------------------------------------------------

 

 

Management Agreement or (ii) is otherwise satisfactory to Administrative Agent
in all respects.  New Manager and Borrower shall execute an Assignment of
Management Agreement in a form substantially the same as that executed at
Closing.


(C)                WITHOUT LIMITATION OF THE FOREGOING, IF THE PARKING
MANAGEMENT AGREEMENT IS TERMINATED, BORROWER SHALL APPOINT A NEW MANAGER (THE
“NEW PARKING OPERATOR”) TO MANAGE THE PARKING AT THE PROPERTY, WHICH SUCH NEW
PARKING OPERATOR SHALL BE A QUALIFIED PARKING OPERATOR.  NEW PARKING OPERATOR
SHALL BE ENGAGED BY BORROWER PURSUANT TO A WRITTEN PARKING MANAGEMENT AGREEMENT
THAT IS ON THEN CURRENT MARKET TERMS.


SECTION 4.16        PAYMENT FOR LABOR AND MATERIALS.  SUBJECT TO BORROWER’S
CONTEST RIGHTS UNDER SECTION 4.2(C), BORROWER WILL PROMPTLY PAY WHEN DUE ALL
BILLS AND COSTS FOR LABOR, MATERIALS, AND SPECIFICALLY FABRICATED MATERIALS
INCURRED IN CONNECTION WITH THE PROPERTY (ANY SUCH BILLS AND COSTS, A “WORK
CHARGE”) AND NEVER PERMIT TO EXIST IN RESPECT OF THE PROPERTY OR ANY PART
THEREOF ANY LIEN OR SECURITY INTEREST, EVEN THOUGH INFERIOR TO THE LIENS AND THE
SECURITY INTERESTS HEREOF, AND IN ANY EVENT NEVER PERMIT TO BE CREATED OR EXIST
IN RESPECT OF THE PROPERTY OR ANY PART THEREOF ANY OTHER OR ADDITIONAL LIEN OR
SECURITY INTEREST OTHER THAN THE LIENS OR SECURITY INTERESTS CREATED HEREBY AND
BY THE SECURITY INSTRUMENT, EXCEPT FOR THE PERMITTED ENCUMBRANCES.


SECTION 4.17        PERFORMANCE OF OTHER AGREEMENTS; ENVIRONMENTAL REPORTING
COVENANT.  BORROWER SHALL OBSERVE AND PERFORM ANY MATERIAL TERM TO BE OBSERVED
OR PERFORMED BY BORROWER PURSUANT TO THE TERMS OF ANY AGREEMENT OR RECORDED
INSTRUMENT AFFECTING OR PERTAINING TO THE PROPERTY (EXCEPT TO THE EXTENT WAIVED
BY THE COUNTERPARTY THERETO, PROVIDED, THAT, SUCH ACTION OR FAILURE TO ACT BY
BORROWER DOES NOT OTHERWISE REQUIRE ADMINISTRATIVE AGENT’S OR REQUISITE LENDERS’
CONSENT UNDER THE LOAN DOCUMENTS).  BORROWER SHALL, PROMPTLY UPON RECEIPT,
DELIVER TO ADMINISTRATIVE AGENT THE EXECUTED FINAL DEED NOTICE AND ANY
ASSOCIATED FILINGS FOR THE ENVIRONMENTAL CONCERN AT THE PROPERTY REFERRED TO AS
"OU-2" AS THE SAME IS MORE PARTICULARLY DESCRIBED IN THE ENVIRONMENTAL REPORTS
(AS DEFINED IN THE ENVIRONMENTAL INDEMNITY AGREEMENT).


SECTION 4.18        DEBT CANCELLATION.  BORROWER SHALL NOT CANCEL OR OTHERWISE
FORGIVE OR RELEASE ANY CLAIM OR DEBT (OTHER THAN TERMINATION OF LEASES IN
ACCORDANCE HEREWITH) OWED TO BORROWER BY ANY PERSON, EXCEPT FOR ADEQUATE
CONSIDERATION AND IN THE ORDINARY COURSE OF BORROWER’S BUSINESS.


SECTION 4.19        ERISA. 


(A)                BORROWER SHALL NOT ENGAGE IN ANY TRANSACTION WHICH WOULD
CAUSE ANY OBLIGATION, OR ACTION TAKEN OR TO BE TAKEN, HEREUNDER (OR THE EXERCISE
BY ADMINISTRATIVE AGENT OR ANY LENDER OF ANY OF THEIR RIGHTS HEREUNDER OR UNDER
THE OTHER LOAN DOCUMENTS) TO BE A NON-EXEMPT (UNDER A STATUTORY OR
ADMINISTRATIVE CLASS EXEMPTION) PROHIBITED TRANSACTION UNDER ERISA.


(B)               BORROWER FURTHER COVENANTS AND AGREES TO DELIVER TO
ADMINISTRATIVE AGENT SUCH CERTIFICATIONS OR OTHER EVIDENCE FROM TIME TO TIME,
BUT NOT MORE THAN ONCE PER YEAR, THROUGHOUT THE TERM OF THE SECURITY INSTRUMENT,
AS REASONABLY REQUESTED BY ADMINISTRATIVE AGENT, THAT (I) BORROWER IS NOT AN
“EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA,

60

 

--------------------------------------------------------------------------------

 

 

or other retirement arrangement, which is subject to Title I of ERISA or
Section 4975 of the IRS Code, or a “governmental plan” within the meaning of
Section 3(32) of ERISA; and (ii) one or more of the following circumstances is
true:  (A) Equity interests in Borrower are publicly offered securities, within
the meaning of 29 C.F.R. § 2510.3 101(b)(2); (b) Less than 25 percent of each
outstanding class of equity interests in Borrower are held by “benefit plan
investors” within the meaning of 29 C.F.R.§ 2510.3 101(f)(2), as modified by §
3(42) of ERISA, disregarding the value of any equity interests in Borrower held
by (I) a Person (other than a benefit plan investor) who has discretionary
authority or control with respect to the assets of Borrower, (II) any Person who
provides investment advice for a fee (direct or indirect) with respect to the
assets of Borrower, or (III) any affiliate of a Person described in the
immediately preceding clause (I) or (II);

(A)             BORROWER QUALIFIES AS AN “OPERATING COMPANY” OR A “REAL ESTATE
OPERATING COMPANY” WITHIN THE MEANING OF 29 C.F.R § 2510.3 101(C) OR (E) OR AN
INVESTMENT COMPANY REGISTERED UNDER THE INVESTMENT COMPANY ACT OF 1940; OR

(B)              THE ASSETS OF BORROWER ARE NOT OTHERWISE “PLAN ASSETS” OF ONE
OR MORE “EMPLOYEE BENEFIT PLANS” (AS DEFINED IN SECTION 3(3) OF ERISA) SUBJECT
TO TITLE I OF ERISA, WITHIN THE MEANING OF 29 C.F.R. § 2510.3-101.


SECTION 4.20        NO JOINT ASSESSMENT.  BORROWER SHALL NOT SUFFER, PERMIT OR
INITIATE THE JOINT ASSESSMENT OF THE PROPERTY WITH (A) ANY OTHER REAL PROPERTY
CONSTITUTING A TAX LOT SEPARATE FROM THE PROPERTY, OR (B) ANY PORTION OF THE
PROPERTY WHICH MAY BE DEEMED TO CONSTITUTE PERSONAL PROPERTY, OR ANY OTHER
PROCEDURE WHEREBY THE LIEN OF ANY TAXES WHICH MAY BE LEVIED AGAINST SUCH
PERSONAL PROPERTY SHALL BE ASSESSED OR LEVIED OR CHARGED TO THE PROPERTY.


SECTION 4.21        ALTERATIONS.   ADMINISTRATIVE AGENT’S PRIOR APPROVAL SHALL
BE REQUIRED IN CONNECTION WITH ANY ALTERATIONS TO ANY IMPROVEMENTS (A) THAT MAY
HAVE A MATERIAL ADVERSE EFFECT OR (B) THE COST OF WHICH (INCLUDING ANY RELATED
ALTERATION, IMPROVEMENT OR REPLACEMENT BUT EXCLUDING ANY ALTERATION, IMPROVEMENT
OR REPLACEMENT PURSUANT TO ANY LEASE EXISTING AS OF THE DATE HEREOF OR ENTERED
INTO IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND APPROVED BY
ADMINISTRATIVE AGENT TO THE EXTENT REQUIRED HEREIN) IS REASONABLY ANTICIPATED TO
EXCEED THE ALTERATION THRESHOLD, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD, DELAYED OR CONDITIONED.  ALL ALTERATIONS TO ANY IMPROVEMENTS SHALL BE
MADE LIEN-FREE AND IN A GOOD AND WORKMANLIKE MANNER IN ACCORDANCE WITH ALL
APPLICABLE LAWS. IF THE TOTAL UNPAID AMOUNTS INCURRED AND TO BE INCURRED WITH
RESPECT TO ANY ALTERATIONS TO THE IMPROVEMENTS (EXCLUDING ANY ALTERATIONS FOR
WHICH BORROWER IS BEING REIMBURSED BY TENANTS PURSUANT TO THEIR RESPECTIVE
LEASES) SHALL AT ANY TIME EXCEED THE ALTERATION THRESHOLD (AND, FOR ALL PURPOSES
OF THIS SECTION 4.21, SUCH EXCESS, IF ANY, SHALL BE DETERMINED AFTER TAKING INTO
ACCOUNT AMOUNTS ON DEPOSIT IN THE REPLACEMENT RESERVE ACCOUNT TO THE EXTENT THE
ALTERATIONS CONSTITUTE REPLACEMENTS), BORROWER SHALL PRIOR TO COMMENCEMENT OF
THE RELATED WORK DELIVER TO ADMINISTRATIVE AGENT AS SECURITY FOR THE PAYMENT OF
SUCH AMOUNTS AND AS ADDITIONAL SECURITY FOR BORROWER’S OBLIGATIONS UNDER THE
LOAN DOCUMENTS ANY OF THE FOLLOWING: (I) CASH, (II) LETTER OF CREDIT, OR (III) A
GUARANTY FROM GUARANTOR OR SUCH OTHER GUARANTOR REASONABLY ACCEPTABLE TO
ADMINISTRATIVE AGENT (THE “ALTERATIONS COLLATERAL”).  SUCH SECURITY SHALL BE IN
AN AMOUNT EQUAL TO THE EXCESS OF THE TOTAL UNPAID AMOUNTS INCURRED AND TO BE
INCURRED WITH RESPECT TO SUCH ALTERATIONS TO THE IMPROVEMENTS (EXCLUDING ANY
ALTERATIONS FOR WHICH BORROWER IS BEING

61

 

--------------------------------------------------------------------------------

 

 

reimbursed by Tenants pursuant to their respective Leases) over the Alteration
Threshold.  Borrower shall be entitled to a reduction or release, as the case
may be, of the Alterations Collateral from time to time (but not more than once
per calendar quarter) as the unpaid amounts incurred and to be incurred with
respect to such alterations to the Improvements is reduced due to partial
completion.  Each request for approval of alterations to any Improvements shall
contain a legend in capitalized bold letters on the top of the cover page
stating: “THIS IS A REQUEST FOR CONSENT TO ALTERATIONS TO IMPROVEMENTS. 
ADMINISTRATIVE AGENT’S RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS DAYS. 
ADMINISTRATIVE AGENT’S FAILURE TO RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT
IN ADMINISTRATIVE AGENT’S CONSENT BEING DEEMED TO HAVE BEEN GRANTED” and
Borrower shall include the following documentation with such request: (a) a
detailed description of the alterations to be performed to the Improvements, and
(b) all other materials reasonably determined by Borrower and Administrative
Agent to be necessary in order for Administrative Agent to evaluate such
proposed alterations.  Within three (3) Business Days of Administrative Agent’s
receipt of Borrower’s written request, Administrative Agent shall notify
Borrower of any additional information or materials necessary for Administrative
Agent’s evaluation of such request.  If Administrative Agent fails to so notify
Borrower that it requires additional information, the materials provided by
Borrower with the initial request for consent shall be deemed to be sufficient
to permit Administrative Agent to evaluate such request.  In the event that
Administrative Agent fails to grant or withhold its approval and consent to such
alterations within ten (10) Business Days from the date that Administrative
Agent shall have received all additional information or materials requested
hereunder (and, in the case of a withholding of consent, stating the grounds
therefor in reasonable detail), or, if no additional materials were so
requested, then within ten (10) Business Days from the date of Borrower’s
request for consent, then Administrative Agent’s approval and consent shall be
deemed to have been granted. 


SECTION 4.22        PROPERTY DOCUMENT COVENANTS.  BORROWER AGREES THAT WITHOUT
THE ADMINISTRATIVE AGENT’S PRIOR WRITTEN CONSENT, BORROWER WILL NOT ENTER INTO
ANY NEW PROPERTY DOCUMENT OR EXECUTE MODIFICATIONS TO ANY EXISTING PROPERTY
DOCUMENT IF SUCH NEW PROPERTY DOCUMENT OR SUCH MODIFICATIONS WILL HAVE A
MATERIAL ADVERSE EFFECT.  BORROWER SHALL ENFORCE, SHALL COMPLY WITH, AND SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE EACH OF THE PARTIES TO EACH
PROPERTY DOCUMENT TO MATERIALLY COMPLY WITH ALL OF THE TERMS AND CONDITIONS
CONTAINED IN SUCH PROPERTY DOCUMENT.


SECTION 4.23        GROUND LEASE.   


(A)                BORROWER SHALL (I) PAY ALL RENTS, ADDITIONAL RENTS AND OTHER
SUMS REQUIRED TO BE PAID BY BORROWER, AS TENANT UNDER AND PURSUANT TO THE
PROVISIONS OF THE GROUND LEASE, (II) DILIGENTLY PERFORM AND OBSERVE ALL OF THE
TERMS, COVENANTS AND CONDITIONS OF THE GROUND LEASE ON THE PART OF BORROWER, AS
TENANT THEREUNDER, TO BE PERFORMED AND OBSERVED, AND (III) PROMPTLY NOTIFY
ADMINISTRATIVE AGENT OF THE GIVING OF ANY WRITTEN NOTICE BY THE LANDLORD UNDER
THE GROUND LEASE TO BORROWER OF ANY DEFAULT BY BORROWER IN THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS, COVENANTS OR CONDITIONS OF THE GROUND LEASE ON
THE PART OF BORROWER, AS TENANT THEREUNDER, TO BE PERFORMED OR OBSERVED, AND
DELIVER TO ADMINISTRATIVE AGENT A TRUE COPY OF EACH SUCH NOTICE WITHIN THREE (3)
BUSINESS DAYS OF RECEIPT AND (IV) PROMPTLY NOTIFY ADMINISTRATIVE


 

62

 

--------------------------------------------------------------------------------

 

 


AGENT OF ANY BANKRUPTCY, REORGANIZATION OR INSOLVENCY OF THE LANDLORD UNDER THE
GROUND LEASE OR OF ANY NOTICE THEREOF, AND DELIVER TO ADMINISTRATIVE AGENT A
TRUE COPY OF SUCH NOTICE WITHIN THREE (3) BUSINESS DAYS OF BORROWER’S RECEIPT. 
BORROWER SHALL NOT, WITHOUT THE PRIOR CONSENT OF THE REQUISITE LENDERS,
SURRENDER THE LEASEHOLD ESTATE CREATED BY THE GROUND LEASE OR TERMINATE OR
CANCEL THE GROUND LEASE OR MODIFY, CHANGE, SUPPLEMENT, ALTER OR AMEND THE GROUND
LEASE, EITHER ORALLY OR IN WRITING.  BORROWER HEREBY ASSIGNS TO ADMINISTRATIVE
AGENT FOR THE RATABLE BENEFIT OF THE LENDERS, AS FURTHER SECURITY FOR THE
PAYMENT AND PERFORMANCE OF THE OBLIGATIONS AND FOR THE PERFORMANCE AND
OBSERVANCE OF THE TERMS, COVENANTS AND CONDITIONS OF THE SECURITY INSTRUMENT,
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, ALL OF THE RIGHTS, PRIVILEGES AND
PREROGATIVES OF BORROWER, AS TENANT UNDER THE GROUND LEASE, TO SURRENDER THE
LEASEHOLD ESTATE CREATED BY THE GROUND LEASE OR TO TERMINATE, CANCEL, MODIFY,
CHANGE, SUPPLEMENT, ALTER OR AMEND THE GROUND LEASE IN ANY MATERIAL RESPECT, AND
ANY SUCH SURRENDER OF THE LEASEHOLD ESTATE CREATED BY THE GROUND LEASE OR
TERMINATION, CANCELLATION, MODIFICATION, CHANGE, SUPPLEMENT, ALTERATION OR
AMENDMENT OF THE GROUND LEASE IN ANY MATERIAL RESPECT WITHOUT THE PRIOR CONSENT
OF LENDERS SHALL BE VOID AND OF NO FORCE AND EFFECT.  IF BORROWER SHALL DEFAULT
IN THE PERFORMANCE OR OBSERVANCE OF ANY TERM, COVENANT OR CONDITION OF THE
GROUND LEASE ON THE PART OF BORROWER, AS TENANT THEREUNDER, AND SHALL FAIL TO
CURE THE SAME PRIOR TO THE EXPIRATION OF ANY APPLICABLE CURE PERIOD PROVIDED
THEREUNDER, THEN, WITHOUT LIMITING THE GENERALITY OF THE OTHER PROVISIONS OF THE
SECURITY INSTRUMENT, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND WITHOUT
WAIVING OR RELEASING BORROWER FROM ANY OF ITS OBLIGATIONS HEREUNDER,
ADMINISTRATIVE AGENT OR LENDERS SHALL HAVE THE RIGHT, BUT SHALL BE UNDER NO
OBLIGATION, TO PAY ANY SUMS AND TO PERFORM ANY ACT OR TAKE ANY ACTION AS MAY BE
APPROPRIATE TO CAUSE ALL OF THE TERMS, COVENANTS AND CONDITIONS OF THE GROUND
LEASE ON THE PART OF BORROWER TO BE PERFORMED OR OBSERVED ON BEHALF OF BORROWER,
TO THE END THAT THE RIGHTS OF BORROWER IN, TO AND UNDER THE GROUND LEASE SHALL
BE KEPT UNIMPAIRED AND FREE FROM DEFAULT.  IF THE LANDLORD UNDER THE GROUND
LEASE SHALL DELIVER TO ADMINISTRATIVE AGENT A COPY OF ANY NOTICE OF DEFAULT
UNDER THE GROUND LEASE, SUCH NOTICE SHALL CONSTITUTE FULL PROTECTION TO
ADMINISTRATIVE AGENT FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY
ADMINISTRATIVE AGENT, IN GOOD FAITH, IN RELIANCE THEREON.  BORROWER SHALL
EXERCISE EACH INDIVIDUAL OPTION, IF ANY, TO EXTEND OR RENEW THE TERM OF THE
GROUND LEASE UPON DEMAND BY ADMINISTRATIVE AGENT MADE AT ANY TIME WITHIN ONE (1)
YEAR PRIOR TO THE LAST DAY UPON WHICH ANY SUCH OPTION MAY BE EXERCISED, AND
BORROWER HEREBY EXPRESSLY AUTHORIZES AND APPOINTS ADMINISTRATIVE AGENT ITS
ATTORNEY IN FACT TO EXERCISE ANY SUCH OPTION IN THE NAME OF AND UPON BEHALF OF
BORROWER, WHICH POWER OF ATTORNEY SHALL BE IRREVOCABLE AND SHALL BE DEEMED TO BE
COUPLED WITH AN INTEREST.  BORROWER WILL NOT SUBORDINATE OR CONSENT TO THE
SUBORDINATION OF THE GROUND LEASE TO ANY MORTGAGE, SECURITY DEED, LEASE OR OTHER
INTEREST ON OR IN THE LANDLORD’S INTEREST IN ALL OR ANY PART OF THE PROPERTY,
UNLESS, IN EACH SUCH CASE, THE WRITTEN CONSENT OF REQUISITE LENDERS SHALL HAVE
BEEN FIRST HAD AND OBTAINED.


(B)               NOTWITHSTANDING ANYTHING CONTAINED IN THE GROUND LEASE TO THE
CONTRARY, BORROWER SHALL NOT FURTHER SUBLET ANY PORTION OF THE PROPERTY (OTHER
THAN AS PERMITTED PURSUANT TO SECTION 4.14 HEREOF AS A LEASE) WITHOUT PRIOR
WRITTEN CONSENT OF ADMINISTRATIVE AGENT.  EACH SUCH SUBLEASE HEREAFTER MADE
SHALL PROVIDE THAT (I) IN THE EVENT OF THE TERMINATION OF THE GROUND LEASE, THE
SUBLEASE SHALL NOT TERMINATE OR BE TERMINABLE BY THE LESSEE THEREUNDER; (II) IN
THE EVENT OF ANY ACTION FOR THE FORECLOSURE OF THE SECURITY INSTRUMENT, THE
SUBLEASE SHALL NOT TERMINATE OR BE TERMINABLE BY THE LESSEE THEREUNDER BY REASON
OF THE TERMINATION OF THE GROUND LEASE UNLESS SUCH LESSEE IS SPECIFICALLY NAMED
AND JOINED IN ANY SUCH ACTION AND UNLESS A JUDGMENT IS OBTAINED THEREIN AGAINST
SUCH LESSEE; AND (III) IN THE EVENT THAT THE GROUND LEASE IS TERMINATED AS
AFORESAID, THE LESSEE UNDER THE SUBLEASE SHALL ATTORN TO THE LESSOR UNDER THE
GROUND LEASE OR TO THE


 

63

 

--------------------------------------------------------------------------------

 

 


PURCHASER AT THE SALE OF THE PROPERTY ON SUCH FORECLOSURE, AS THE CASE MAY BE. 
IN THE EVENT THAT ANY PORTION OF THE PROPERTY SHALL BE SUBLET PURSUANT TO THE
TERMS OF THIS SUBSECTION, SUCH SUBLEASE SHALL BE DEEMED TO BE INCLUDED IN THE
PROPERTY.


(C)                SO LONG AS ANY PORTION OF THE DEBT SHALL REMAIN UNPAID,
UNLESS ADMINISTRATIVE AGENT SHALL OTHERWISE CONSENT, THE FEE TITLE TO THE
PROPERTY AND THE LEASEHOLD ESTATE THEREIN CREATED PURSUANT TO THE PROVISIONS OF
THE GROUND LEASE SHALL NOT MERGE BUT SHALL ALWAYS BE KEPT SEPARATE AND DISTINCT,
NOTWITHSTANDING THE UNION OF SUCH ESTATES IN BORROWER, ADMINISTRATIVE AGENT, OR
IN ANY OTHER PERSON BY PURCHASE, OPERATION OF LAW OR OTHERWISE.  ADMINISTRATIVE
AGENT RESERVES THE RIGHT, AT ANY TIME, TO RELEASE FROM THE LIEN OF THE MORTGAGE
PORTIONS OF THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE LEASEHOLD ESTATE
CREATED BY THE GROUND LEASE, WITH OR WITHOUT CONSIDERATION, AT ADMINISTRATIVE
AGENT’S ELECTION, WITHOUT WAIVING OR AFFECTING ANY OF ITS RIGHTS UNDER THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS AND ANY SUCH RELEASE SHALL NOT AFFECT
ADMINISTRATIVE AGENT’S RIGHTS IN CONNECTION WITH THE PORTION OF THE PROPERTY NOT
SO RELEASED.


(D)               IF THE GROUND LEASE IS TERMINATED FOR ANY REASON IN THE EVENT
OF THE REJECTION OR DISAFFIRMANCE OF THE GROUND LEASE PURSUANT TO THE BANKRUPTCY
CODE, OR ANY OTHER LAW AFFECTING CREDITOR’S RIGHTS, (I) THE BORROWER, PROMPTLY
AFTER OBTAINING NOTICE THEREOF, SHALL GIVE NOTICE THERETO TO ADMINISTRATIVE
AGENT, (II) BORROWER, WITHOUT THE PRIOR WRITTEN CONSENT OF REQUISITE LENDERS,
SHALL NOT ELECT TO TREAT THE GROUND LEASE AS TERMINATED PURSUANT TO
SECTION 365(H) OF THE BANKRUPTCY CODE OR ANY COMPARABLE FEDERAL OR STATE STATUTE
OR LAW, AND ANY ELECTION BY BORROWER MADE WITHOUT SUCH CONSENT SHALL BE VOID AND
(III) THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT AND THE OTHER LOAN
DOCUMENTS AND ALL THE LIENS, TERMS, COVENANTS AND CONDITIONS OF THIS AGREEMENT,
THE NOTE, THE SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS HEREBY EXTENDS TO
AND COVERS BORROWER’S POSSESSORY RIGHTS UNDER SECTION 365(H) OF THE BANKRUPTCY
CODE AND TO ANY CLAIM FOR DAMAGES DUE TO THE REJECTION OF THE GROUND LEASE OR
OTHER TERMINATION OF THE GROUND LEASE.  IN ADDITION, BORROWER HEREBY ASSIGNS
IRREVOCABLY TO ADMINISTRATIVE AGENT BORROWER’S RIGHTS TO TREAT THE GROUND LEASE
AS TERMINATED PURSUANT TO SECTION 365(H) OF THE BANKRUPTCY CODE AND TO OFFSET
RENTS UNDER SUCH GROUND LEASE IN THE EVENT ANY CASE, PROCEEDING OR OTHER ACTION
IS COMMENCED BY OR AGAINST THE GROUND LESSOR UNDER THE BANKRUPTCY CODE OR ANY
COMPARABLE FEDERAL OR STATE STATUTE OR LAW.


(E)                BORROWER HEREBY ASSIGNS TO ADMINISTRATIVE AGENT (I)
BORROWER’S RIGHT TO REJECT THE GROUND LEASE UNDER SECTION 365 OF THE BANKRUPTCY
CODE OR ANY COMPARABLE FEDERAL OR STATE STATUTE OR LAW WITH RESPECT TO ANY CASE,
PROCEEDING OR OTHER ACTION COMMENCED BY OR AGAINST BORROWER UNDER THE BANKRUPTCY
CODE OR COMPARABLE FEDERAL OR STATE STATUTE OR LAW AND (II) BORROWER’S RIGHT TO
SEEK AN EXTENSION OF THE SIXTY (60) DAY PERIOD WITHIN WHICH BORROWER MUST ACCEPT
OR REJECT THE GROUND LEASE UNDER SECTION 365 OF THE BANKRUPTCY CODE OR ANY
COMPARABLE FEDERAL OR STATE STATUTE OR LAW WITH RESPECT TO ANY CASE, PROCEEDING
OR OTHER ACTION COMMENCED BY OR AGAINST BORROWER UNDER THE BANKRUPTCY CODE OR
COMPARABLE FEDERAL OR STATE STATUTE OR LAW.  FURTHER, IF THE FOREGOING
ASSIGNMENT IS NOT EFFECTIVE UNDER APPLICABLE LAW AND BORROWER SHALL DESIRE TO SO
REJECT THE GROUND LEASE, AT ADMINISTRATIVE AGENT’S REQUEST, BORROWER SHALL
ASSIGN ITS INTEREST IN THE GROUND LEASE TO ADMINISTRATIVE AGENT IN LIEU OF
REJECTING THE GROUND LEASE, UPON RECEIPT BY BORROWER OF NOTICE FROM
ADMINISTRATIVE AGENT OF SUCH REQUEST TOGETHER WITH ADMINISTRATIVE AGENT’S
AGREEMENT TO CURE ANY EXISTING DEFAULTS OF BORROWER UNDER THE GROUND LEASE.


 

64

 

--------------------------------------------------------------------------------

 

 


 


(F)                BORROWER HEREBY AGREES THAT IF THE GROUND LEASE IS TERMINATED
FOR ANY REASON IN THE EVENT OF THE REJECTION OR DISAFFIRMANCE OF THE GROUND
LEASE PURSUANT TO THE BANKRUPTCY CODE OR ANY OTHER LAW AFFECTING CREDITOR’S
RIGHTS, ANY PROPERTY NOT REMOVED BY THE BORROWER AS PERMITTED OR REQUIRED BY THE
GROUND LEASE, SHALL AT THE OPTION OF ADMINISTRATIVE AGENT BE DEEMED ABANDONED BY
BORROWER, PROVIDED THAT ADMINISTRATIVE AGENT MAY REMOVE ANY SUCH PROPERTY
REQUIRED TO BE REMOVED BY BORROWER PURSUANT TO THE GROUND LEASE AND ALL
OUT-OF-POCKET COSTS AND EXPENSES ASSOCIATED WITH SUCH REMOVAL SHALL BE PAID BY
BORROWER WITHIN FIVE (5) DAYS OF RECEIPT BY BORROWER OF AN INVOICE FOR SUCH
REMOVAL COSTS AND EXPENSES.


(G)               BORROWER HEREBY AGREES THAT IF THE GROUND LEASE IS FOR ANY
REASON WHATSOEVER TERMINATED PRIOR TO THE NATURAL EXPIRATION OF ITS TERM, AND
IF, PURSUANT TO ANY PROVISIONS OF THE GROUND LEASE OR OTHERWISE, ADMINISTRATIVE
AGENT OR ITS DESIGNEE SHALL ACQUIRE FROM THE GROUND LESSOR THEREUNDER ANOTHER
LEASE OF THE PROPERTY, BORROWER SHALL HAVE NO RIGHT, TITLE OR INTEREST IN OR TO
SUCH OTHER LEASE OR THE LEASEHOLD ESTATE CREATED THEREBY.


SECTION 4.24        ADMINISTRATIVE AGENT FEE.  BORROWER SHALL PAY THE
ADMINISTRATIVE AGENT FEE AS AND WHEN DUE.


SECTION 4.25         ENERGY.  BORROWER SHALL CAUSE ELECTRICAL ENERGY AND THERMAL
ENERGY TO BE PROVIDED TO THE PROPERTY AT ALL TIMES PURSUANT TO THE ENERGY
SERVICES AGREEMENT OR BY A PUBLIC UTILITY BY CONNECTING THE PROPERTY TO THE
POWER GRID, SUBJECT TO INVOLUNTARY INTERRUPTIONS CAUSED BY MECHANICAL FAILURE,
FORCE MAJEURE OR OTHER EMERGENCY SITUATIONS AND WHICH BORROWER OR THE PROVIDER
UNDER THE ENERGY SERVICES AGREEMENT IS USING DILIGENT AND COMMERCIALLY
REASONABLE EFFORTS TO CORRECT.


ARTICLE V - ENTITY COVENANTS


SECTION 5.1            SINGLE PURPOSE ENTITY/SEPARATENESS. 


(A)                EACH INDIVIDUAL BORROWER HEREBY REPRESENTS AND WARRANTS TO,
AND COVENANTS WITH, ADMINISTRATIVE AGENT AND LENDERS THAT AT ALL TIMES UNTIL
SUCH TIME AS THE OBLIGATIONS SHALL BE PAID AND PERFORMED IN FULL, IT SHALL NOT:

                                                  (I)                ENGAGE IN
ANY BUSINESS OR ACTIVITY OTHER THAN THE OWNERSHIP, OPERATION, MAINTENANCE,
LEASING, FINANCING AND MANAGEMENT OF ITS RESPECTIVE PORTION OF THE PROPERTY, AND
ACTIVITIES INCIDENTAL THERETO;

                                                (II)                ACQUIRE OR
OWN ANY ASSETS OTHER THAN (A) ITS RESPECTIVE PROPERTY, AND (B) SUCH INCIDENTAL
PERSONAL PROPERTY AS MAY BE NECESSARY FOR THE OWNERSHIP, LEASING, MAINTENANCE
AND OPERATION OF ITS RESPECTIVE PORTION OF THE PROPERTY;

                                              (III)                MERGE INTO OR
CONSOLIDATE WITH ANY PERSON, OR DISSOLVE, TERMINATE, LIQUIDATE IN WHOLE OR IN
PART, TRANSFER OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS OR
CHANGE ITS LEGAL STRUCTURE;

 

65

 

--------------------------------------------------------------------------------

 

 

                                              (IV)                FAIL TO
OBSERVE ALL ORGANIZATIONAL FORMALITIES NECESSARY TO MAINTAIN ITS SEPARATE
EXISTENCE, OR FAIL TO PRESERVE ITS EXISTENCE AS AN ENTITY DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING (IF APPLICABLE) UNDER THE APPLICABLE LAW
OF THE JURISDICTION OF ITS ORGANIZATION OR FORMATION, OR AMEND, MODIFY OR
TERMINATE OR FAIL TO COMPLY WITH THE SPECIAL PURPOSE PROVISIONS (AS DEFINED IN
ITS ORGANIZATIONAL DOCUMENTS) OF ITS ORGANIZATIONAL DOCUMENTS WITHOUT THE PRIOR
WRITTEN CONSENT OF LENDER;

                                                (V)                OWN ANY
SUBSIDIARY, OR MAKE ANY INVESTMENT IN, OR OWN ANY EQUITY IN, ANY PERSON;

                                              (VI)                EXCEPT AS
CONTEMPLATED BY THE LOAN DOCUMENTS WITH RESPECT TO ITS CO‑BORROWERS, COMMINGLE
ITS ASSETS WITH THE ASSETS OF ANY OTHER PERSON EXCEPT THAT ALL AMOUNTS PAID TO
BORROWER (INCLUDING, WITHOUT LIMITATION, ALL AMOUNTS TRANSFERRED FROM THE
RESTRICTED ACCOUNT) MAY BE DEPOSITED INTO A CENTRALIZED CASH MANAGEMENT ACCOUNT,
INCLUDING, WITHOUT LIMITATION, THE BORROWER’S ACCOUNT (CONTROLLED BY AN
AFFILIATE OF BORROWER IN ACCORDANCE WITH THE CASH MANAGEMENT AGENCY AGREEMENT)
ON BEHALF OF BORROWER AND VARIOUS OTHER ENTITIES THAT ARE AFFILIATES OF
BORROWER, AS AND WHEN RECEIVED, PROVIDED THAT ALL AMOUNTS DEPOSITED INTO SUCH
CENTRALIZED ACCOUNT FOR THE BENEFIT OF BORROWER ARE CLEARLY SEGREGATED, FOR
ACCOUNTING PURPOSES, FROM THE REVENUES AND EXPENSES OF ALL OTHER PERSONS,
PROVIDED, FURTHER, THAT IF THE CASH MANAGEMENT AGENCY AGREEMENT OF EVEN DATE
HEREWITH BETWEEN BORROWER AND GUARANTOR TERMINATES FOR ANY REASON, THE BORROWER
WILL ESTABLISH THEIR OWN SEPARATE ACCOUNT AND WILL NOT COMMINGLE ITS ASSETS WITH
THE ASSETS OF ANY OTHER PERSON;

                                            (VII)                INCUR ANY
INDEBTEDNESS, SECURED OR UNSECURED, DIRECT OR CONTINGENT (INCLUDING GUARANTEEING
ANY OBLIGATION), OTHER THAN (A) THE DEBT, (B) TRADE AND OPERATIONAL INDEBTEDNESS
INCURRED IN THE ORDINARY COURSE OF BUSINESS WITH TRADE CREDITORS, PROVIDED SUCH
INDEBTEDNESS IS (1) UNSECURED, (2) NOT EVIDENCED BY A NOTE, (3) ON COMMERCIALLY
REASONABLE TERMS AND CONDITIONS, AND (4) DUE NOT MORE THAN SIXTY (60) DAYS PAST
THE DATE INCURRED AND PAID ON OR PRIOR TO SUCH DATE, AND/OR (C) PERMITTED
EQUIPMENT LEASES AND/OR (D) TENANT ALLOWANCES, LEASING COMMISSIONS AND OTHER
AMOUNTS FOR WHICH BORROWER IS OBLIGATED PURSUANT TO LEASES; PROVIDED HOWEVER,
THE AGGREGATE AMOUNT OF THE INDEBTEDNESS DESCRIBED IN (B) AND (C) SHALL NOT
EXCEED AT ANY TIME THREE PERCENT (3%) OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE
DEBT.  NO INDEBTEDNESS OTHER THAN THE DEBT MAY BE SECURED (SUBORDINATE OR PARI
PASSU) BY THE PROPERTY;

                                          (VIII)                FAIL TO MAINTAIN
ALL OF ITS BOOKS, RECORDS, FINANCIAL STATEMENTS AND BANK ACCOUNTS SEPARATE FROM
THOSE OF ITS AFFILIATES AND ANY CONSTITUENT PARTY EXCEPT THAT EACH INDIVIDUAL
BORROWER MAY MAINTAIN ITS FINANCIAL BOOKS AND RECORDS WITH ITS CO-BORROWERS. 
EACH INDIVIDUAL BORROWER’S ASSETS WILL NOT BE LISTED AS ASSETS ON THE FINANCIAL
STATEMENT OF ANY OTHER PERSON; PROVIDED, HOWEVER, THAT BORROWER’S ASSETS MAY BE
INCLUDED IN A CONSOLIDATED FINANCIAL STATEMENT OF ITS AFFILIATES PROVIDED THAT
(I) APPROPRIATE NOTATION SHALL BE MADE ON SUCH CONSOLIDATED FINANCIAL STATEMENTS
TO INDICATE THE SEPARATENESS OF BORROWER FROM SUCH AFFILIATES AND TO INDICATE
THAT BORROWER’S ASSETS AND CREDIT ARE NOT AVAILABLE TO SATISFY THE DEBTS AND
OTHER OBLIGATIONS OF SUCH AFFILIATES OR ANY OTHER PERSON AND (II) SUCH ASSETS
SHALL BE LISTED ON BORROWER’S OWN SEPARATE BALANCE SHEET.  EACH INDIVIDUAL
BORROWER HAS MAINTAINED AND WILL MAINTAIN ITS BOOKS, RECORDS, RESOLUTIONS AND

66

 

--------------------------------------------------------------------------------

 

 

AGREEMENTS AS RECORDS OF BORROWER AND NOT AS RECORDS OF ANY OTHER PERSON EXCEPT
THAT EACH INDIVIDUAL BORROWER MAY MAINTAIN ITS FINANCIAL BOOKS AND RECORDS WITH
ITS CO-BORROWERS;

                                              (IX)                EXCEPT FOR
CAPITAL CONTRIBUTIONS OR CAPITAL DISTRIBUTIONS PERMITTED UNDER THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND PROPERLY REFLECTED ON ITS BOOKS AND RECORDS
AND, EXCEPT FOR THE ASSUMPTION OF CERTAIN OBLIGATIONS OF BORROWER FOR DEFERRED
PROPERTY MANAGEMENT FEES BY GUARANTOR PURSUANT TO THAT CERTAIN SUB-MANAGEMENT
AGREEMENT ENTERED INTO BETWEEN GUARANTOR, IN ITS CAPACITY AS MANAGER, AND 
VORNADO MANAGEMENT CORP., AS SUB-MANAGER, AND EXCEPT FOR THAT CERTAIN SMB
ADMINISTRATION CONTRACT DATED NOVEMBER 1, 2004, BY AND BETWEEN ALEXANDER'S KINGS
PLAZA, LLC AND SMB ADMINISTRATION LLC AND A RELATED LICENSE GRANTED TO SMB
ADMINISTRATION LLC BY ALEXANDER'S KING PLAZA, LLC PURSUANT TO A LETTER DATED
JANUARY 1, 2009, ENTER INTO ANY CONTRACT OR AGREEMENT WITH ANY GENERAL PARTNER,
MEMBER, SHAREHOLDER, PRINCIPAL OR AFFILIATE, EXCEPT UPON TERMS AND CONDITIONS
THAT ARE COMMERCIALLY REASONABLE, INTRINSICALLY FAIR AND SUBSTANTIALLY SIMILAR
TO THOSE THAT WOULD BE AVAILABLE ON AN ARM’S-LENGTH BASIS WITH UNAFFILIATED
THIRD PARTIES;

                                                (X)                MAINTAIN ITS
ASSETS IN SUCH A MANNER THAT IT WILL BE COSTLY OR DIFFICULT TO SEGREGATE,
ASCERTAIN OR IDENTIFY ITS INDIVIDUAL ASSETS FROM THOSE OF ANY OTHER PERSON;

                                              (XI)                EXCEPT AS
CONTEMPLATED BY THE LOAN DOCUMENTS WITH RESPECT TO ITS CO‑BORROWERS, ASSUME OR
GUARANTY OR BECOME OBLIGATED FOR THE DEBTS OF ANY OTHER PERSON, HOLD ITSELF OUT
TO BE RESPONSIBLE FOR THE DEBTS OF ANY OTHER PERSON, OR OTHERWISE PLEDGE ITS
ASSETS TO SECURE THE OBLIGATIONS OF ANY OTHER PERSON OR HOLD OUT ITS ASSETS OR
CREDIT AS BEING AVAILABLE TO SATISFY THE OBLIGATIONS OF ANY OTHER PERSON;

                                            (XII)                MAKE ANY LOANS
OR ADVANCES TO, OR OWN OR ACQUIRE ANY STOCK OR SECURITIES OF, ANY PERSON;

                                          (XIII)                FAIL TO FILE ITS
OWN TAX RETURNS SEPARATE FROM THOSE OF ANY OTHER PERSON, EXCEPT TO THE EXTENT
THAT THE COMPANY IS TREATED AS A “DISREGARDED ENTITY” FOR TAX PURPOSES AND IS
NOT REQUIRED TO FILE TAX RETURNS UNDER APPLICABLE LAW AND PAY ANY TAXES REQUIRED
TO BE PAID UNDER APPLICABLE LAW;

                                          (XIV)                FAIL EITHER TO
HOLD ITSELF OUT TO THE PUBLIC AS A LEGAL ENTITY SEPARATE AND DISTINCT FROM ANY
OTHER PERSON OR TO CONDUCT ITS BUSINESS SOLELY IN ITS OWN NAME OR FAIL TO
CORRECT ANY KNOWN MISUNDERSTANDING REGARDING ITS SEPARATE IDENTITY (EXCEPT WITH
RESPECT TO ACTIONS TAKEN BY AGENTS, INCLUDING MANAGER, ON BEHALF OF BORROWER
PURSUANT TO AGREEMENTS THAT ARE ON COMMERCIALLY REASONABLE TERMS COMPARABLE TO
THOSE OF AN ARM’S‑LENGTH TRANSACTION WITH AN UNRELATED THIRD PARTY AND SO LONG
AS THE AGENTS UNDER SUCH AGREEMENTS HOLD THEMSELVES OUT AS AN AGENT OF
BORROWER);

                                            (XV)                FAIL TO MAINTAIN
ADEQUATE CAPITAL FOR THE NORMAL OBLIGATIONS REASONABLY FORESEEABLE IN A BUSINESS
OF ITS SIZE AND CHARACTER AND IN LIGHT OF ITS CONTEMPLATED BUSINESS OPERATIONS,
(PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT REQUIRE ANY EQUITY OWNER TO
MAKE ADDITIONAL CAPITAL CONTRIBUTIONS TO ANY BORROWER);

 

67

 

--------------------------------------------------------------------------------

 

 

                                          (XVI)                WITHOUT THE
UNANIMOUS WRITTEN CONSENT OF ALL OF ITS PARTNERS OR MEMBERS, AS APPLICABLE, AND
THE CONSENT OF BOTH INDEPENDENT DIRECTORS (REGARDLESS OF WHETHER SUCH
INDEPENDENT DIRECTOR IS ENGAGED AT BORROWER OR SPE COMPONENT ENTITY LEVEL), (A)
FILE ANY INSOLVENCY, OR REORGANIZATION CASE OR PROCEEDING, (B) INSTITUTE
PROCEEDINGS TO HAVE BORROWER BE ADJUDICATED BANKRUPT OR INSOLVENT, (C) INSTITUTE
PROCEEDINGS UNDER ANY APPLICABLE INSOLVENCY LAW, (D) SEEK ANY RELIEF UNDER ANY
LAW RELATING TO RELIEF FROM DEBTS OR THE PROTECTION OF DEBTORS, (E) CONSENT TO
THE FILING OR INSTITUTION OF BANKRUPTCY OR INSOLVENCY PROCEEDINGS AGAINST
BORROWER, (F) FILE A PETITION SEEKING, OR CONSENT TO, REORGANIZATION OR RELIEF
WITH RESPECT TO BORROWER UNDER ANY APPLICABLE FEDERAL OR STATE LAW RELATING TO
BANKRUPTCY OR INSOLVENCY, (E) SEEK OR CONSENT TO THE APPOINTMENT OF A RECEIVER,
LIQUIDATOR, ASSIGNEE, TRUSTEE, SEQUESTRATOR, CUSTODIAN, OR ANY SIMILAR OFFICIAL
OF OR FOR BORROWER OR A SUBSTANTIAL PART OF ITS PROPERTY, (F) MAKE ANY
ASSIGNMENT FOR THE BENEFIT OF CREDITORS OF BORROWER, (G) ADMIT IN WRITING
BORROWER’S INABILITY TO PAY ITS DEBTS GENERALLY AS THEY BECOME DUE OR (H) TAKE
ACTION IN FURTHERANCE OF ANY OF THE FOREGOING;

                                        (XVII)                FAIL TO ALLOCATE
FAIRLY AND REASONABLY ANY SHARED EXPENSES (INCLUDING, WITHOUT LIMITATION, SHARED
OFFICE SPACE AND FOR SERVICES PERFORMED BY AN EMPLOYEE OF AN AFFILIATE) OR FAIL
TO USE SEPARATE STATIONERY, INVOICES AND CHECKS BEARING ITS OWN NAME;

                                      (XVIII)                EXCEPT FOR THE
ASSUMPTION OF CERTAIN OBLIGATIONS OF BORROWER FOR DEFERRED PROPERTY MANAGEMENT
FEES BY GUARANTOR PURSUANT TO THAT CERTAIN SUB-MANAGEMENT AGREEMENT ENTERED INTO
BETWEEN GUARANTOR, IN ITS CAPACITY AS MANAGER, AND  VORNADO MANAGEMENT CORP., AS
SUB-MANAGER, AND EXCEPT FOR THE PLEDGE BY GUARANTOR PURSUANT TO THE PLEDGE
AGREEMENT, FAIL TO PAY ITS OWN LIABILITIES (INCLUDING, WITHOUT LIMITATION,
SALARIES OF ITS OWN EMPLOYEES) FROM ITS OWN FUNDS OR FAIL TO MAINTAIN A
SUFFICIENT NUMBER OF EMPLOYEES IN LIGHT OF ITS CONTEMPLATED BUSINESS OPERATIONS;

                                          (XIX)                ACQUIRE
OBLIGATIONS OR SECURITIES OF ITS PARTNERS, MEMBERS, SHAREHOLDERS OR OTHER
AFFILIATES, AS APPLICABLE; OR

                                            (XX)                IDENTIFY ITSELF
AS A DEPARTMENT OR DIVISION OF ANY OTHER PERSON; OR

                                          (XXI)                BUY OR HOLD
EVIDENCE OF INDEBTEDNESS ISSUED BY ANY OTHER PERSON (OTHER THAN CASH OR
INVESTMENT-GRADE SECURITIES).


(B)               IF BORROWER IS A LIMITED PARTNERSHIP OR A LIMITED LIABILITY
COMPANY (OTHER THAN AN ACCEPTABLE DELAWARE LLC), EACH GENERAL PARTNER OR
MANAGING MEMBER (EACH, AN “SPE COMPONENT ENTITY”) SHALL BE A CORPORATION OR AN
ACCEPTABLE DELAWARE LLC (I) WHOSE SOLE ASSET IS ITS INTEREST IN BORROWER, (II)
WHICH HAS NOT BEEN AND SHALL NOT BE PERMITTED TO ENGAGE IN ANY BUSINESS OR
ACTIVITY OTHER THAN OWNING AN INTEREST IN BORROWER; (III) WHICH HAS NOT BEEN AND
SHALL NOT BE PERMITTED TO INCUR ANY DEBT, SECURED OR UNSECURED, DIRECT OR
CONTINGENT (INCLUDING GUARANTEEING ANY OBLIGATION); AND (IV) WHICH HAS AND WILL
AT ALL TIMES OWN AT LEAST A 0.5% DIRECT EQUITY OWNERSHIP INTEREST IN BORROWER. 
EACH SUCH SPE COMPONENT ENTITY WILL AT ALL TIMES COMPLY, AND WILL CAUSE BORROWER
TO COMPLY, WITH EACH OF THE REPRESENTATIONS, WARRANTIES, AND COVENANTS CONTAINED
IN THIS SECTION 5.1  (TO THE EXTENT APPLICABLE) AS IF SUCH REPRESENTATION,
WARRANTY OR COVENANT WAS MADE DIRECTLY BY SUCH SPE COMPONENT ENTITY.  UPON THE
WITHDRAWAL OR THE DISASSOCIATION OF AN SPE COMPONENT ENTITY FROM BORROWER,
BORROWER SHALL IMMEDIATELY

68

 

--------------------------------------------------------------------------------

 

 

appoint a new SPE Component Entity whose articles of incorporation or
organization are substantially similar to those of such SPE Component Entity.


(C)                IN THE EVENT BORROWER OR THE SPE COMPONENT ENTITY IS AN
ACCEPTABLE DELAWARE LLC, THE LIMITED LIABILITY COMPANY AGREEMENT OF BORROWER OR
THE SPE COMPONENT ENTITY (AS APPLICABLE) (THE “LLC AGREEMENT”) SHALL PROVIDE
THAT (I) UPON THE OCCURRENCE OF ANY EVENT THAT CAUSES THE LAST REMAINING MEMBER
OF BORROWER OR THE SPE COMPONENT ENTITY (AS APPLICABLE) (“MEMBER”) TO CEASE TO
BE THE MEMBER OF BORROWER OR THE SPE COMPONENT ENTITY (AS APPLICABLE) (OTHER
THAN (A) UPON AN ASSIGNMENT BY MEMBER OF ALL OF ITS LIMITED LIABILITY COMPANY
INTEREST IN BORROWER OR THE SPE COMPONENT ENTITY (AS APPLICABLE) AND THE
ADMISSION OF THE TRANSFEREE IN ACCORDANCE WITH THE LOAN DOCUMENTS AND THE LLC
AGREEMENT, OR (B) THE RESIGNATION OF MEMBER AND THE ADMISSION OF AN ADDITIONAL
MEMBER OF BORROWER OR THE SPE COMPONENT ENTITY (AS APPLICABLE) IN ACCORDANCE
WITH THE TERMS OF THE LOAN DOCUMENTS AND THE LLC AGREEMENT), ANY PERSON ACTING
AS INDEPENDENT DIRECTOR OF BORROWER OR THE SPE COMPONENT ENTITY (AS APPLICABLE)
SHALL, WITHOUT ANY ACTION OF ANY OTHER PERSON AND SIMULTANEOUSLY WITH THE MEMBER
CEASING TO BE THE MEMBER OF BORROWER OR THE SPE COMPONENT ENTITY (AS APPLICABLE)
AUTOMATICALLY BE ADMITTED TO BORROWER OR THE SPE COMPONENT ENTITY (AS
APPLICABLE) AS A MEMBER WITH A 0% ECONOMIC INTEREST (“SPECIAL MEMBER”) AND SHALL
CONTINUE BORROWER OR THE SPE COMPONENT ENTITY (AS APPLICABLE) WITHOUT
DISSOLUTION AND (II) SPECIAL MEMBER MAY NOT RESIGN FROM BORROWER OR THE SPE
COMPONENT ENTITY (AS APPLICABLE) OR TRANSFER ITS RIGHTS AS SPECIAL MEMBER UNLESS
(A) A SUCCESSOR SPECIAL MEMBER HAS BEEN ADMITTED TO BORROWER OR THE SPE
COMPONENT ENTITY (AS APPLICABLE) AS A SPECIAL MEMBER IN ACCORDANCE WITH
REQUIREMENTS OF DELAWARE OR MARYLAND LAW (AS APPLICABLE) AND (B) AFTER GIVING
EFFECT TO SUCH RESIGNATION OR TRANSFER, THERE REMAINS AT LEAST TWO (2)
INDEPENDENT DIRECTORS OF THE SPE COMPONENT ENTITY OR BORROWER (AS APPLICABLE) IN
ACCORDANCE WITH SECTION 5.2 BELOW.  THE LLC AGREEMENT SHALL FURTHER PROVIDE THAT
(I) SPECIAL MEMBER SHALL AUTOMATICALLY CEASE TO BE A MEMBER OF BORROWER OR THE
SPE COMPONENT ENTITY (AS APPLICABLE) UPON THE ADMISSION TO BORROWER OR THE SPE
COMPONENT ENTITY (AS APPLICABLE) OF THE FIRST SUBSTITUTE MEMBER, (II) SPECIAL
MEMBER SHALL BE A MEMBER OF BORROWER OR THE SPE COMPONENT ENTITY (AS APPLICABLE)
THAT HAS NO INTEREST IN THE PROFITS, LOSSES AND CAPITAL OF BORROWER OR THE SPE
COMPONENT ENTITY (AS APPLICABLE) AND HAS NO RIGHT TO RECEIVE ANY DISTRIBUTIONS
OF THE ASSETS OF BORROWER OR THE SPE COMPONENT ENTITY (AS APPLICABLE), (III)
PURSUANT TO THE APPLICABLE PROVISIONS OF THE LIMITED LIABILITY COMPANY ACT OF
THE STATE OF DELAWARE OR MARYLAND (AS APPLICABLE, THE “ACT”), SPECIAL MEMBER
SHALL NOT BE REQUIRED TO MAKE ANY CAPITAL CONTRIBUTIONS TO BORROWER OR THE SPE
COMPONENT ENTITY (AS APPLICABLE) AND SHALL NOT RECEIVE A LIMITED LIABILITY
COMPANY INTEREST IN BORROWER OR THE SPE COMPONENT ENTITY (AS APPLICABLE), (IV)
SPECIAL MEMBER, IN ITS CAPACITY AS SPECIAL MEMBER, MAY NOT BIND BORROWER OR THE
SPE COMPONENT ENTITY (AS APPLICABLE) AND (V) EXCEPT AS REQUIRED BY ANY MANDATORY
PROVISION OF THE ACT, SPECIAL MEMBER, IN ITS CAPACITY AS SPECIAL MEMBER, SHALL
HAVE NO RIGHT TO VOTE ON, APPROVE OR OTHERWISE CONSENT TO ANY ACTION BY, OR
MATTER RELATING TO, BORROWER OR THE SPE COMPONENT ENTITY (AS APPLICABLE)
INCLUDING, WITHOUT LIMITATION, THE MERGER, CONSOLIDATION OR CONVERSION OF
BORROWER OR THE SPE COMPONENT ENTITY (AS APPLICABLE); PROVIDED, HOWEVER, SUCH
PROHIBITION SHALL NOT LIMIT THE OBLIGATIONS OF SPECIAL MEMBER, IN ITS CAPACITY
AS INDEPENDENT DIRECTOR, TO VOTE ON SUCH MATTERS REQUIRED BY THE LOAN DOCUMENTS
OR THE LLC AGREEMENT.  IN ORDER TO IMPLEMENT THE ADMISSION TO BORROWER OR THE
SPE COMPONENT ENTITY (AS APPLICABLE) OF SPECIAL MEMBER, SPECIAL MEMBER SHALL
EXECUTE A COUNTERPART TO THE LLC AGREEMENT.  PRIOR TO ITS ADMISSION TO BORROWER
OR THE SPE COMPONENT ENTITY (AS APPLICABLE) AS SPECIAL MEMBER, SPECIAL MEMBER
SHALL NOT BE A MEMBER OF BORROWER OR THE SPE COMPONENT ENTITY (AS APPLICABLE),
BUT

69

 

--------------------------------------------------------------------------------

 

 

Special Member may serve as an Independent Director of Borrower or the SPE
Component Entity (as applicable).


(D)               THE LLC AGREEMENT SHALL FURTHER PROVIDE THAT, (I) UPON THE
OCCURRENCE OF ANY EVENT THAT CAUSES THE MEMBER TO CEASE TO BE A MEMBER OF
BORROWER OR THE SPE COMPONENT ENTITY (AS APPLICABLE) TO THE FULLEST EXTENT
PERMITTED BY LAW, THE PERSONAL REPRESENTATIVE OF MEMBER SHALL, WITHIN NINETY
(90) DAYS AFTER THE OCCURRENCE OF THE EVENT THAT TERMINATED THE CONTINUED
MEMBERSHIP OF MEMBER IN BORROWER OR THE SPE COMPONENT ENTITY (AS APPLICABLE)
AGREE IN WRITING (A) TO CONTINUE BORROWER OR THE SPE COMPONENT ENTITY (AS
APPLICABLE) AND (B) TO THE ADMISSION OF THE PERSONAL REPRESENTATIVE OR ITS
NOMINEE OR DESIGNEE, AS THE CASE MAY BE, AS A SUBSTITUTE MEMBER OF BORROWER OR
THE SPE COMPONENT ENTITY (AS APPLICABLE) EFFECTIVE AS OF THE OCCURRENCE OF THE
EVENT THAT TERMINATED THE CONTINUED MEMBERSHIP OF MEMBER IN BORROWER OR THE SPE
COMPONENT ENTITY (AS APPLICABLE), (II) ANY ACTION INITIATED BY OR BROUGHT
AGAINST MEMBER OR SPECIAL MEMBER UNDER ANY CREDITORS RIGHTS LAWS SHALL NOT CAUSE
MEMBER OR SPECIAL MEMBER TO CEASE TO BE A MEMBER OF BORROWER OR THE SPE
COMPONENT ENTITY (AS APPLICABLE) AND UPON THE OCCURRENCE OF SUCH AN EVENT, THE
BUSINESS OF BORROWER OR THE SPE COMPONENT ENTITY (AS APPLICABLE) SHALL CONTINUE
WITHOUT DISSOLUTION, AND (III) EACH OF MEMBER AND SPECIAL MEMBER WAIVES ANY
RIGHT IT MIGHT HAVE TO AGREE IN WRITING TO DISSOLVE BORROWER OR THE SPE
COMPONENT ENTITY (AS APPLICABLE) UPON THE OCCURRENCE OF ANY ACTION INITIATED BY
OR BROUGHT AGAINST MEMBER OR SPECIAL MEMBER UNDER ANY CREDITORS RIGHTS LAWS, OR
THE OCCURRENCE OF AN EVENT THAT CAUSES MEMBER OR SPECIAL MEMBER TO CEASE TO BE A
MEMBER OF BORROWER OR THE SPE COMPONENT ENTITY (AS APPLICABLE).

                                                  (I)                EACH
INDIVIDUAL BORROWER HEREBY REPRESENTS FROM THE DATE OF ITS RESPECTIVE FORMATION
AND AT ALL TIMES ON OR AFTER THE DATE THEREOF TO THE DATE OF THIS AGREEMENT THAT
IT HAS COMPLIED IN ALL MATERIAL RESPECTS WITH THE SPECIAL PURPOSE ENTITY
PROVISIONS CONTAINED IN ITS ORGANIZATIONAL DOCUMENTS AS IN EFFECT FROM TIME TO
TIME.  KING PARKING, LLC HEREBY REPRESENTS THAT KING PLAZA CORP. FROM THE DATE
OF ITS FORMATION AND AT ALL TIMES ON OR AFTER THE DATE THEREOF TO THE DATE OF
ITS MERGER WITH KING PARKING, LLC COMPLIED IN ALL MATERIAL RESPECTS WITH THE
SPECIAL PURPOSE ENTITY PROVISIONS CONTAINED IN ITS ORGANIZATIONAL DOCUMENTS AS
IN EFFECT FROM TIME TO TIME.


(E)                EACH INDIVIDUAL BORROWER HEREBY REPRESENTS THAT IT:

                                                  (I)                IS AND
ALWAYS HAS BEEN DULY FORMED, VALIDLY EXISTING, AND IN GOOD STANDING IN THE STATE
OF ITS INCORPORATION AND IN ALL OTHER JURISDICTIONS WHERE IT IS QUALIFIED TO DO
BUSINESS;

                                                (II)                HAS NO
JUDGMENTS OR LIENS OF ANY NATURE AGAINST IT EXCEPT FOR TAX LIENS NOT YET DUE;

                                              (III)                IS IN
COMPLIANCE WITH ALL LAWS, REGULATIONS, AND ORDERS APPLICABLE TO IT AND, EXCEPT
AS OTHERWISE DISCLOSED IN THIS AGREEMENT, HAS RECEIVED ALL PERMITS NECESSARY FOR
IT TO OPERATE;

                                              (IV)                IS NOT
INVOLVED IN ANY DISPUTE WITH ANY TAXING AUTHORITY;

                                                (V)                HAS PAID ALL
TAXES WHICH IT OWES;

 

70

 

--------------------------------------------------------------------------------

 

 

                                              (VI)                HAS NEVER
OWNED ANY REAL PROPERTY OTHER THAN ITS RESPECTIVE PROPERTY AND PERSONAL PROPERTY
NECESSARY OR INCIDENTAL TO ITS OWNERSHIP OR OPERATION OF ITS RESPECTIVE PROPERTY
AND HAS NEVER ENGAGED IN ANY BUSINESS OTHER THAN THE OWNERSHIP AND OPERATION OF
ITS RESPECTIVE PROPERTY;

                                            (VII)                IS NOT NOW, NOR
HAS EVER BEEN, PARTY TO ANY LAWSUIT, ARBITRATION, SUMMONS, OR LEGAL PROCEEDING
THAT IS STILL PENDING OR THAT RESULTED IN A JUDGMENT AGAINST IT THAT HAS NOT
BEEN PAID IN FULL;

                                          (VIII)                HAS PROVIDED
LENDER WITH COMPLETE FINANCIAL STATEMENTS THAT REFLECT A FAIR AND ACCURATE VIEW
OF THE ENTITY'S FINANCIAL CONDITION; AND 

                                              (IX)                HAS NO
MATERIAL CONTINGENT OR ACTUAL OBLIGATIONS NOT RELATED TO THE PROPERTY.


(F)                EACH AMENDMENT AND RESTATEMENT OF EACH INDIVIDUAL BORROWER’S
ORGANIZATIONAL DOCUMENTS HAS BEEN ACCOMPLISHED IN ACCORDANCE WITH, AND WAS
PERMITTED BY, THE RELEVANT PROVISIONS OF SAID DOCUMENTS PRIOR TO ITS AMENDMENT
OR RESTATEMENT FROM TIME TO TIME.


SECTION 5.2            INDEPENDENT DIRECTOR. 


(A)                THE ORGANIZATIONAL DOCUMENTS OF BORROWER (TO THE EXTENT
BORROWER IS A CORPORATION OR AN ACCEPTABLE DELAWARE LLC) OR THE SPE COMPONENT
ENTITY, AS APPLICABLE, SHALL PROVIDE THAT AT ALL TIMES THERE SHALL BE AT LEAST
TWO DULY APPOINTED MEMBERS OF ITS BOARD OF DIRECTORS OR MANAGERS, AS APPLICABLE
(EACH, AN “INDEPENDENT DIRECTOR”) REASONABLY SATISFACTORY TO ADMINISTRATIVE
AGENT WHO EACH SHALL (I) NOT HAVE BEEN AT THE TIME OF EACH SUCH INDIVIDUAL’S
INITIAL APPOINTMENT, AND SHALL NOT HAVE BEEN AT ANY TIME DURING THE PRECEDING
FIVE YEARS, AND SHALL NOT BE AT ANY TIME WHILE SERVING AS INDEPENDENT DIRECTOR,
EITHER (I) A SHAREHOLDER (OR OTHER EQUITY OWNER) OF, OR AN OFFICER, MANAGER
(OTHER THAN A NATIONALLY‑RECOGNIZED COMPANY THAT ROUTINELY PROVIDES PROFESSIONAL
INDEPENDENT DIRECTORS AND OTHER CORPORATE SERVICES TO THE COMPANY OR ANY OF ITS
AFFILIATES IN THE ORDINARY COURSE OF ITS BUSINESS) DIRECTOR (OTHER THAN IN ITS
CAPACITY AS INDEPENDENT DIRECTOR), PARTNER, MEMBER OR EMPLOYEE OF, BORROWER OR
ANY OF ITS RESPECTIVE SHAREHOLDERS, PARTNERS, MEMBERS, SUBSIDIARIES OR
AFFILIATES (OTHER THAN AS INDEPENDENT DIRECTOR OF BORROWER OR AN AFFILIATE OF
BORROWER THAT IS NOT IN THE DIRECT CHAIN OF OWNERSHIP OF BORROWER AND THAT IS
REQUIRED BY A CREDITOR TO BE A SINGLE PURPOSE BANKRUPTCY REMOTE ENTITY; PROVIDED
THAT SUCH INDEPENDENT DIRECTOR IS EMPLOYED BY A COMPANY THAT ROUTINELY PROVIDES
PROFESSIONAL INDEPENDENT DIRECTORS OR MANAGERS IN THE ORDINARY COURSE OF ITS
BUSINESS), (II) A CUSTOMER OF, OR SUPPLIER TO, OR OTHER PERSON WHO DERIVES ANY
OF ITS PURCHASES OR REVENUES FROM ITS ACTIVITIES WITH, BORROWER OR ANY OF ITS
RESPECTIVE SHAREHOLDERS, PARTNERS, MEMBERS, SUBSIDIARIES OR AFFILIATES, (III) A
MEMBER OF THE IMMEDIATE FAMILY OF ANY SUCH SHAREHOLDER, OFFICER, DIRECTOR,
PARTNER, MEMBER, EMPLOYEE, SUPPLIER, CUSTOMER OR OTHER PERSON, OR (IV) A PERSON
WHO CONTROLS OR IS UNDER COMMON CONTROL WITH ANY SUCH SHAREHOLDER, OFFICER,
DIRECTOR, PARTNER, MEMBER, EMPLOYEE SUPPLIER, CUSTOMER OR OTHER PERSON, AND (II)
BE EMPLOYED BY, IN GOOD STANDING WITH AND ENGAGED BY BORROWER IN CONNECTION
WITH, IN EACH CASE, AN APPROVED ID PROVIDER.  EACH INDEPENDENT DIRECTOR AT THE
TIME OF THEIR INITIAL ENGAGEMENT SHALL HAVE HAD AT LEAST THREE (3) YEARS PRIOR
EXPERIENCE AS AN INDEPENDENT DIRECTOR TO A COMPANY OR A CORPORATION IN THE
BUSINESS OF OWNING AND OPERATING COMMERCIAL PROPERTIES SIMILAR IN TYPE AND
QUALITY TO THE PROPERTY.  A NATURAL PERSON WHO OTHERWISE SATISFIES THE FOREGOING
DEFINITION AND SATISFIES SUBPARAGRAPH (I) BY REASON

71

 

--------------------------------------------------------------------------------

 

 

of being the Independent Director of a “special purpose entity” affiliated with
the Borrower shall be qualified to serve as an Independent Director of the
Borrower, provided that the fees that such individual earns from serving as an
Independent Director of Affiliates of the Borrower in any given year constitute
in the aggregate less than five percent (5%) of such individual’s annual income
for that year.  For purposes of this paragraph, a “special purpose entity” is an
entity, whose organizational documents contain restrictions on its activities
and impose requirements intended to preserve such entity’s separateness that are
substantially similar to the Special Purpose Provisions in the Borrower’s LLC
Agreement.


(B)               THE ORGANIZATIONAL DOCUMENTS OF BORROWER OR THE SPE COMPONENT
ENTITY AS APPLICABLE SHALL FURTHER PROVIDE THAT (I) THE BOARD OF DIRECTORS OR
MANAGERS OF BORROWER OR THE SPE COMPONENT ENTITY, AS APPLICABLE, AND THE
CONSTITUENT MEMBERS OF SUCH ENTITIES (THE “CONSTITUENT MEMBERS”) SHALL NOT TAKE
ANY ACTION SET FORTH IN SECTION 5.1(A)(XVI), UNLESS AT THE TIME OF SUCH ACTION
THERE SHALL BE AT LEAST TWO INDEPENDENT DIRECTORS ENGAGED AS PROVIDED BY THE
TERMS HEREOF; (II) ANY RESIGNATION, REMOVAL OR REPLACEMENT OF ANY INDEPENDENT
DIRECTOR SHALL NOT BE EFFECTIVE WITHOUT FIVE (5) BUSINESS DAYS PRIOR WRITTEN
NOTICE TO ADMINISTRATIVE AGENT ACCOMPANIED BY EVIDENCE THAT THE REPLACEMENT
INDEPENDENT DIRECTOR SATISFIES THE APPLICABLE TERMS AND CONDITIONS HEREOF AND OF
THE APPLICABLE ORGANIZATIONAL DOCUMENTS; (III) TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, INCLUDING SECTION 18-1101(C) OF THE ACT AND NOTWITHSTANDING
ANY DUTY OTHERWISE EXISTING AT LAW OR IN EQUITY, THE INDEPENDENT DIRECTORS SHALL
CONSIDER ONLY THE INTERESTS OF THE CONSTITUENT MEMBERS AND BORROWER AND ANY SPE
COMPONENT ENTITY (INCLUDING BORROWER’S AND ANY SPE COMPONENT ENTITY’S RESPECTIVE
CREDITORS) IN ACTING OR OTHERWISE VOTING ON THE MATTERS PROVIDED FOR HEREIN AND
IN BORROWER’S AND SPE COMPONENT ENTITY’S ORGANIZATIONAL DOCUMENTS (WHICH SUCH
FIDUCIARY DUTIES TO THE CONSTITUENT MEMBERS AND BORROWER AND ANY SPE COMPONENT
ENTITY (INCLUDING BORROWER’S AND ANY SPE COMPONENT ENTITY’S RESPECTIVE
CREDITORS), IN EACH CASE, SHALL BE DEEMED TO APPLY SOLELY TO THE EXTENT OF THEIR
RESPECTIVE ECONOMIC INTERESTS IN BORROWER OR SPE COMPONENT ENTITY (AS
APPLICABLE) EXCLUSIVE OF (X) ALL OTHER INTERESTS (INCLUDING, WITHOUT LIMITATION,
ALL OTHER INTERESTS OF THE CONSTITUENT MEMBERS), (Y) THE INTERESTS OF OTHER
AFFILIATES OF THE CONSTITUENT MEMBERS, BORROWER AND SPE COMPONENT ENTITY AND (Z)
THE INTERESTS OF ANY GROUP OF AFFILIATES OF WHICH THE CONSTITUENT MEMBERS,
BORROWER OR SPE COMPONENT ENTITY IS A PART)); (IV) OTHER THAN AS PROVIDED IN
SUBSECTION (III) ABOVE, THE INDEPENDENT DIRECTORS SHALL NOT HAVE ANY FIDUCIARY
DUTIES TO ANY CONSTITUENT MEMBERS, ANY DIRECTORS OF BORROWER OR SPE COMPONENT
ENTITY OR ANY OTHER PERSON; (V) THE FOREGOING SHALL NOT ELIMINATE THE IMPLIED
CONTRACTUAL COVENANT OF GOOD FAITH AND FAIR DEALING UNDER APPLICABLE LAW; AND
(VI) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, INCLUDING
SECTION 18-1101(E) OF THE ACT, AN INDEPENDENT DIRECTOR SHALL NOT BE LIABLE TO
BORROWER, SPE COMPONENT ENTITY, ANY CONSTITUENT MEMBER OR ANY OTHER PERSON FOR
BREACH OF CONTRACT OR BREACH OF DUTIES (INCLUDING FIDUCIARY DUTIES), UNLESS THE
INDEPENDENT DIRECTOR ACTED IN BAD FAITH OR ENGAGED IN WILLFUL MISCONDUCT.


SECTION 5.3            COMPLIANCE CERTIFICATE.  UPON THE REASONABLE REQUEST FROM
ADMINISTRATIVE AGENT BUT NOT MORE THAN TWO (2) TIMES PER YEAR IN THE ABSENCE OF
AN EVENT OF DEFAULT, BORROWER SHALL PROVIDE AN OFFICER’S CERTIFICATE CERTIFYING
AS TO BORROWER’S CONTINUED COMPLIANCE WITH THE TERMS OF THIS ARTICLE 5  AND THE
TERMS CONCERNING CASH MANAGEMENT AS SET FORTH IN ARTICLE 9  HEREOF. 
ADDITIONALLY, BORROWER SHALL PROVIDE ADMINISTRATIVE AGENT WITH SUCH OTHER
EVIDENCE OF BORROWER’S COMPLIANCE WITH THIS ARTICLE 5  AND ARTICLE 9  HEREOF, AS
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST FROM TIME TO TIME.


 

72

 

--------------------------------------------------------------------------------

 

 


SECTION 5.4            CHANGE OF NAME, IDENTITY OR STRUCTURE.  BORROWER SHALL
NOT MAKE ANY MATERIAL CHANGE TO (OR PERMIT TO BE MATERIALLY CHANGED) BORROWER’S
OR ANY SPE COMPONENT ENTITY’S (A) NAME, (B) IDENTITY (INCLUDING ITS TRADE NAME
OR NAMES), (C) PRINCIPAL PLACE OF BUSINESS SET FORTH ON THE FIRST PAGE OF THIS
AGREEMENT OR, (D) IF NOT AN INDIVIDUAL, BORROWER’S OR THE SPE COMPONENT ENTITY’S
CORPORATE, PARTNERSHIP OR OTHER STRUCTURE, WITHOUT NOTIFYING ADMINISTRATIVE
AGENT OF SUCH CHANGE IN WRITING AT LEAST THIRTY (30) DAYS PRIOR TO THE EFFECTIVE
DATE OF SUCH CHANGE AND, IN THE CASE OF A CHANGE IN BORROWER’S OR THE SPE
COMPONENT ENTITY’S STRUCTURE, WITHOUT FIRST OBTAINING THE PRIOR WRITTEN CONSENT
OF ADMINISTRATIVE AGENT.  BORROWER SHALL EXECUTE AND DELIVER TO ADMINISTRATIVE
AGENT, PRIOR TO OR CONTEMPORANEOUSLY WITH THE EFFECTIVE DATE OF ANY SUCH CHANGE,
ANY FINANCING STATEMENT OR FINANCING STATEMENT CHANGE REASONABLY REQUIRED BY
ADMINISTRATIVE AGENT TO ESTABLISH OR MAINTAIN THE VALIDITY, PERFECTION AND
PRIORITY OF THE SECURITY INTEREST GRANTED HEREIN.  AT THE REQUEST OF
ADMINISTRATIVE AGENT, BORROWER SHALL EXECUTE A CERTIFICATE IN FORM REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT LISTING THE TRADE NAMES UNDER WHICH
BORROWER OR THE SPE COMPONENT ENTITY INTENDS TO OPERATE THE PROPERTY, AND
REPRESENTING AND WARRANTING THAT BORROWER OR THE SPE COMPONENT ENTITY DOES
BUSINESS UNDER NO OTHER TRADE NAMES WITH RESPECT TO THE PROPERTY.


SECTION 5.5            BUSINESS AND OPERATIONS.  BORROWER WILL CONTINUE TO
ENGAGE IN THE BUSINESSES NOW CONDUCTED BY IT AS AND TO THE EXTENT THE SAME ARE
NECESSARY FOR THE OWNERSHIP, MAINTENANCE, MANAGEMENT AND OPERATION OF THE
PROPERTY.  BORROWER WILL QUALIFY TO DO BUSINESS AND WILL REMAIN IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION AS AND TO THE EXTENT THE SAME ARE REQUIRED
FOR THE OWNERSHIP, MAINTENANCE, MANAGEMENT AND OPERATION OF THE PROPERTY.


ARTICLE VI - NO SALE OR ENCUMBRANCE


SECTION 6.1            TRANSFER DEFINITIONS.  FOR PURPOSES OF THIS ARTICLE 6,
“RESTRICTED PARTY” SHALL MEAN BORROWER, GUARANTOR, ANY SPE COMPONENT ENTITY, ANY
AFFILIATED MANAGER, OR ANY SHAREHOLDER, PARTNER, MEMBER OR NON-MEMBER MANAGER,
OR ANY DIRECT OR INDIRECT LEGAL OR BENEFICIAL OWNER OF BORROWER, GUARANTOR, ANY
SPE COMPONENT ENTITY, ANY AFFILIATED MANAGER OR ANY NON-MEMBER MANAGER; AND A
“SALE OR PLEDGE” SHALL MEAN A VOLUNTARY OR INVOLUNTARY SALE, CONVEYANCE,
MORTGAGE, GRANT, BARGAIN, ENCUMBRANCE, PLEDGE, ASSIGNMENT, GRANT OF ANY OPTIONS
WITH RESPECT TO, OR ANY OTHER TRANSFER OR DISPOSITION OF (DIRECTLY OR
INDIRECTLY, VOLUNTARILY OR INVOLUNTARILY, BY OPERATION OF LAW OR OTHERWISE, AND
WHETHER OR NOT FOR CONSIDERATION OR OF RECORD) OF A LEGAL OR BENEFICIAL
INTEREST. 


SECTION 6.2            NO SALE/ENCUMBRANCE. 


(A)                WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER, BORROWER
SHALL NOT CAUSE OR PERMIT (I) A SALE OR PLEDGE OF THE PROPERTY OR ANY PART
THEREOF OR ANY LEGAL OR BENEFICIAL INTEREST THEREIN, (II) A SALE OR PLEDGE OF AN
INTEREST IN ANY RESTRICTED PARTY OR (III) ANY CHANGE IN CONTROL OF BORROWER,
GUARANTOR, ANY AFFILIATED MANAGER, OR ANY CHANGE IN CONTROL OF THE DAY-TO-DAY
OPERATIONS OF THE PROPERTY (COLLECTIVELY, A “PROHIBITED TRANSFER”), OTHER THAN
PURSUANT TO (X) LEASES OF SPACE IN THE IMPROVEMENTS TO TENANTS IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 4.14 AND (Y) SECTIONS 6.3 AND 6.5 BELOW.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO RESTRICT GUARANTOR OR ANY MULTI-ASSET PERSON
FROM INCURRING INDEBTEDNESS PROVIDED THAT SUCH INDEBTEDNESS (OR THE ENFORCEMENT
OF REMEDIES WITH RESPECT THERETO) WILL NOT CAUSE A VIOLATION OF THE PROVISIONS
OF THIS ARTICLE 6.


 

73

 

--------------------------------------------------------------------------------

 

 


(B)               A PROHIBITED TRANSFER SHALL INCLUDE, BUT NOT BE LIMITED TO,
(I) AN INSTALLMENT SALES AGREEMENT WHEREIN BORROWER AGREES TO SELL THE PROPERTY
OR ANY PART THEREOF FOR A PRICE TO BE PAID IN INSTALLMENTS; (II) AN AGREEMENT BY
BORROWER LEASING ALL OR A SUBSTANTIAL PART OF THE PROPERTY FOR OTHER THAN ACTUAL
OCCUPANCY BY A TENANT THEREUNDER OR A SALE, ASSIGNMENT OR OTHER TRANSFER OF, OR
THE GRANT OF A SECURITY INTEREST IN, BORROWER’S RIGHT, TITLE AND INTEREST IN AND
TO (A) ANY LEASES OR ANY RENTS OR (B) THE PROPERTY DOCUMENTS; (III) ANY ACTION
INSTITUTED BY (OR AT THE BEHEST OF) BORROWER OR ITS AFFILIATES OR CONSENTED TO
OR ACQUIESCED IN BY BORROWER OR ITS AFFILIATES WHICH RESULTS IN A PROPERTY
DOCUMENT EVENT; (IV) IF A RESTRICTED PARTY IS A CORPORATION, ANY MERGER,
CONSOLIDATION OR SALE OR PLEDGE OF SUCH CORPORATION’S STOCK OR THE CREATION OR
ISSUANCE OF NEW STOCK IN ONE OR A SERIES OF TRANSACTIONS; (V) IF A RESTRICTED
PARTY IS A LIMITED OR GENERAL PARTNERSHIP OR JOINT VENTURE, ANY MERGER OR
CONSOLIDATION OR THE CHANGE, REMOVAL, RESIGNATION OR ADDITION OF A GENERAL
PARTNER OR THE SALE OR PLEDGE OF THE PARTNERSHIP INTEREST OF ANY GENERAL OR
LIMITED PARTNER OR ANY PROFITS OR PROCEEDS RELATING TO SUCH PARTNERSHIP
INTERESTS OR THE CREATION OR ISSUANCE OF NEW LIMITED PARTNERSHIP INTERESTS; (VI)
IF A RESTRICTED PARTY IS A LIMITED LIABILITY COMPANY, ANY MERGER OR
CONSOLIDATION OR THE CHANGE, REMOVAL, RESIGNATION OR ADDITION OF A MANAGING
MEMBER OR NON-MEMBER MANAGER (OR IF NO MANAGING MEMBER, ANY MEMBER) OR THE SALE
OR PLEDGE OF THE MEMBERSHIP INTEREST OF ANY MEMBER OR ANY PROFITS OR PROCEEDS
RELATING TO SUCH MEMBERSHIP INTEREST; OR (VII) IF A RESTRICTED PARTY IS A TRUST
OR NOMINEE TRUST, ANY MERGER, CONSOLIDATION OR THE SALE OR PLEDGE OF THE LEGAL
OR BENEFICIAL INTEREST IN A RESTRICTED PARTY OR THE CREATION OR ISSUANCE OF NEW
LEGAL OR BENEFICIAL INTERESTS.


SECTION 6.3            PERMITTED EQUITY TRANSFERS.


(A)                TRANSFERS OF (BUT NOT A MORTGAGE, PLEDGE, HYPOTHECATION,
ENCUMBRANCE OR GRANT OF A SECURITY INTEREST IN) UP TO FORTY NINE AND NINE-TENTHS
PERCENT (49.9%) OF DIRECT OR INDIRECT BENEFICIAL INTERESTS IN BORROWER SHALL BE
PERMITTED WITHOUT REQUISITE LENDERS’ OR ADMINISTRATIVE AGENT’S CONSENT PROVIDED
(A) ADMINISTRATIVE AGENT RECEIVES THIRTY (30) DAYS PRIOR WRITTEN NOTICE THEREOF,
(B) IMMEDIATELY PRIOR TO SUCH TRANSFER OR AS A RESULT OF SUCH TRANSFER, NO EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR SHALL OCCUR, (C) SUBSEQUENT
TO SUCH TRANSFER, BORROWER WILL CONTINUE TO BE A SINGLE PURPOSE ENTITY, (D)
SUBSEQUENT TO SUCH TRANSFER, GUARANTOR SHALL DIRECTLY OR INDIRECTLY OWN A
MINIMUM OF TWENTY-FIVE PERCENT (25%) OF THE DIRECT OR INDIRECT EQUITY INTERESTS
IN BORROWER AND CONTROL BORROWER, AND (E) SUCH TRANSFER SHALL NOT RESULT IN A
VIOLATION OF ANY APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, ERISA, AND SUCH
TRANSFER DOES NOT RESULT IN A VIOLATION OF SECTIONS 3.28 OR 3.29 OF THIS
AGREEMENT.


(B)               BORROWER SHALL OBTAIN REQUISITE LENDERS’ PRIOR WRITTEN CONSENT
TO A TRANSFER OF (BUT NOT A MORTGAGE, PLEDGE, HYPOTHECATION, ENCUMBRANCE OR
GRANT OF A SECURITY INTEREST IN) MORE THAN FORTY NINE AND NINE-TENTHS PERCENT
(49.9%) AND UP TO SEVENTY-FIVE PERCENT (75%) OF DIRECT OR INDIRECT BENEFICIAL
INTERESTS IN BORROWER, SUCH CONSENT OF REQUISITE LENDERS NOT TO BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED, PROVIDED (A) ADMINISTRATIVE AGENT RECEIVES
THIRTY (30) DAYS PRIOR WRITTEN REQUEST FOR CONSENT TO SUCH TRANSFER, (B)
IMMEDIATELY PRIOR TO SUCH TRANSFER OR AS A RESULT OF SUCH TRANSFER, NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR SHALL OCCUR, (C) SUBSEQUENT TO
SUCH TRANSFER, BORROWER WILL CONTINUE TO BE A SINGLE PURPOSE ENTITY, (D)
SUBSEQUENT TO SUCH TRANSFER, GUARANTOR SHALL DIRECTLY OR INDIRECTLY OWN A
MINIMUM OF TWENTY-FIVE PERCENT (25%) OF THE DIRECT OR INDIRECT EQUITY INTERESTS
IN BORROWER AND CONTROL BORROWER, AND (E) SUCH TRANSFER SHALL NOT RESULT IN A
VIOLATION OF ANY APPLICABLE LAW,

74

 

--------------------------------------------------------------------------------

 

 

including, without limitation, ERISA, and such Transfer does not result in a
violation of Sections 3.28 or 3.29 of this Agreement.


(C)                NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, NO
NOTICE TO, OR CONSENT OF, REQUISITE LENDERS OR ADMINISTRATIVE AGENT SHALL BE
REQUIRED IN CONNECTION WITH ANY OF THE FOLLOWING, PROVIDED THE SAME SHALL NOT
RESULT IN A VIOLATION OF APPLICABLE LAW, INCLUDING WITHOUT LIMITATION, ERISA OR
A VIOLATION OF SECTIONS 3.28 OR 3.29 OF THIS AGREEMENT:

                                                  (I)                ANY PLEDGE
OF DIRECT OR INDIRECT EQUITY INTERESTS IN AND/OR RIGHT TO DISTRIBUTIONS BY
GUARANTOR OR ANY MULTI-ASSET PERSON TO SECURE A LOAN TO ANY SUCH PERSON THAT IS
SECURED BY ALL OR A SUBSTANTIAL PORTION OF ANY OF SUCH PERSON’S ASSETS;

                                                (II)                THE SALE OR
PLEDGE OR ISSUANCE OF ANY SECURITIES OR ANY DIRECT OR INDIRECT INTERESTS IN (A)
GUARANTOR OR ANY INDIRECT OWNER OF BORROWER, IN EITHER CASE, WHOSE SECURITIES
ARE PUBLICLY TRADED ON A NATIONAL EXCHANGE (INCLUDING GUARANTOR) (REGARDLESS OF
WHETHER SUCH SALE OR PLEDGE OR ISSUANCE IS OF PUBLICLY TRADED SECURITIES OR
INTERESTS), (B) ANY PERSON WHO DIRECTLY OR INDIRECTLY HOLDS SUCH SECURITIES OR
INTERESTS OR (C) ANY MULTI-ASSET PERSON; PROVIDED, THAT AFTER SUCH SALE OR
PLEDGE, GUARANTOR (OR ITS SUCCESSOR PURSUANT TO CLAUSE (III) BELOW) SHALL
CONTINUE TO CONTROL BORROWER; OR

                                              (III)                THE MERGER OR
CONSOLIDATION OF GUARANTOR OR ANY OTHER MULTI-ASSET PERSON WITH OR INTO ANY
OTHER PERSON OR SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF GUARANTOR OR
ANY OTHER SUCH OTHER MULTI-ASSET PERSON (EACH, A “GUARANTOR SALE OR PLEDGE” AND,
COLLECTIVELY, “GUARANTOR SALES OR PLEDGES”); PROVIDED, HOWEVER, THAT IF ANY
GUARANTOR SALE OR PLEDGE OR SERIES OF GUARANTOR SALES OR PLEDGES (OTHER THAN THE
SALE OF PUBLICLY TRADED SECURITIES IN GUARANTOR) SHALL RESULT IN A CHANGE IN
CONTROL OF GUARANTOR, THEN ADMINISTRATIVE AGENT’S AND LENDER’S PRIOR WRITTEN
CONSENT (WHICH SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED) SHALL
BE REQUIRED IN CONNECTION WITH SUCH GUARANTOR SALE OR PLEDGE UNLESS AFTER GIVING
EFFECT TO SUCH GUARANTOR SALE OR PLEDGE, GUARANTOR (OR THE SUCCESSOR ENTITY
THERETO) SHALL BE A PERSON THAT HAS AND PROVIDES SUBSTANTIALLY THE SAME OR
BETTER EXPERIENCE AND EXPERTISE AS GUARANTOR PRIOR TO SUCH SALE OR PLEDGE,
MERGER OR CONSOLIDATION IN CONDUCTING BUSINESS OF THE NATURE CURRENTLY CONDUCTED
BY GUARANTOR IN RESPECT OF THE PROPERTY’S TYPE.


SECTION 6.4            ASSIGNMENT BY BORROWER. WITHOUT THE PRIOR WRITTEN CONSENT
OF LENDERS, BORROWER SHALL NOT ASSIGN BORROWER’S INTEREST IN THE PROPERTY OR
UNDER ANY OF THE LOAN DOCUMENTS, OR IN ANY MONIES DUE OR TO BECOME DUE
THEREUNDER, AND ANY ASSIGNMENT WITHOUT SUCH CONSENT SHALL BE VOID.  BORROWER
ACKNOWLEDGES AND AGREES THAT THE LOAN MAY NOT BE ASSUMED BY ANY PERSON.  IN THIS
REGARD, BORROWER ACKNOWLEDGES THAT LENDERS WOULD NOT MAKE THE LOAN EXCEPT IN
RELIANCE ON BORROWER’S EXPERTISE, REPUTATION, PRIOR EXPERIENCE IN THE OWNERSHIP,
OPERATION, MANAGEMENT, AND MAINTENANCE OF COMMERCIAL REAL PROPERTY AND LENDERS’
KNOWLEDGE OF BORROWER.


SECTION 6.5            IMMATERIAL TRANSFERS AND EASEMENTS, ETC.  BORROWER MAY,
WITHOUT THE CONSENT OF ADMINISTRATIVE AGENT, (A) MAKE IMMATERIAL TRANSFERS OF
PORTIONS OF THE PROPERTY TO GOVERNMENTAL AUTHORITIES FOR DEDICATION OR PUBLIC
USE OR IMMATERIAL PORTIONS OF THE PROPERTY TO THIRD PARTIES FOR THE PURPOSE OF
ERECTING AND OPERATING ADDITIONAL STRUCTURES WHOSE USE IS

75

 

--------------------------------------------------------------------------------

 

 

 integrated with the use of the Property, and (b) grant easements, restrictions,
covenants, reservations and rights of way in the ordinary course of business for
access, water and sewer lines, telephone or other fiber optic or other data
transmission lines, electric lines or other utilities or for other similar
purposes, provided that no such transfer, conveyance or encumbrance set forth in
the foregoing clauses (a) or (b) shall materially impair the utility and
operation of the Property or be reasonably expected to have a Material Adverse
Effect.  In connection with any Transfer permitted pursuant to this Section 6.5,
Administrative Agent shall execute and deliver any instrument reasonably
necessary or appropriate, in the case of the transfers referred to in clause (a)
above, to release the portion of the Property affected by such Taking or such
transfer from the Lien of the Security Instrument or, in the case of clause (b)
above, to subordinate the Lien of the Security Instrument to such easements,
restrictions, covenants, reservations and rights of way or other similar grants
upon receipt by Administrative Agent of:

(A)             FIFTEEN (15) DAYS’ PRIOR WRITTEN NOTICE THEREOF;

(B)              A COPY OF THE INSTRUMENT OR INSTRUMENTS EFFECTING SUCH TRANSFER
OR OTHER GRANT;

(C)              A BORROWER’S CERTIFICATE STATING (A) WITH RESPECT TO ANY
TRANSFER, THE CONSIDERATION, IF ANY, BEING PAID FOR THE TRANSFER, AND (B) THAT
SUCH TRANSFER DOES NOT MATERIALLY IMPAIR THE UTILITY AND OPERATION OF THE
PROPERTY OR WOULD REASONABLY BE EXPECTED TO HAVE OR DOES HAVE A MATERIAL ADVERSE
EFFECT; AND

(D)             REIMBURSEMENT OF ALL OF ADMINISTRATIVE AGENT’S REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS) INCURRED IN CONNECTION WITH SUCH TRANSFER OR GRANT.


ARTICLE VII - INSURANCE; CASUALTY; CONDEMNATION; RESTORATION


SECTION 7.1            INSURANCE. 


(A)                BORROWER SHALL OBTAIN AND MAINTAIN, OR CAUSE TO BE OBTAINED
AND MAINTAINED, INSURANCE FOR BORROWER AND THE PROPERTY PROVIDING AT LEAST THE
FOLLOWING COVERAGES:

                                                  (I)                INSURANCE
WITH RESPECT TO THE IMPROVEMENTS AND THE PERSONAL PROPERTY INSURING AGAINST ANY
PERIL NOW OR HEREAFTER INCLUDED WITHIN THE CLASSIFICATION “ALL RISK”, “SPECIAL
CAUSE OF LOSS” OR “SPECIAL PERILS” (WHICH SHALL NOT EXCLUDE FIRE, LIGHTNING,
WINDSTORM, HAIL, EXPLOSION, RIOT, RIOT ATTENDING A STRIKE, CIVIL COMMOTION,
AIRCRAFT, VEHICLES AND SMOKE), IN EACH CASE (A) IN AN AMOUNT EQUAL TO 100% OF
THE “FULL REPLACEMENT COST”, WHICH FOR PURPOSES OF THIS AGREEMENT SHALL MEAN
ACTUAL REPLACEMENT VALUE EXCLUSIVE OF COSTS OF EXCAVATIONS, FOUNDATIONS,
UNDERGROUND UTILITIES AND FOOTINGS (NOTWITHSTANDING THE FOREGOING OR ANYTHING TO
THE CONTRARY CONTAINED HEREIN, INCLUSIVE OF LOSS OF RENTS AND/OR BUSINESS
INTERRUPTION INSURANCE REQUIRED PURSUANT TO SUBSECTION 7.1(A)(III) HEREIN), WITH
A WAIVER OF DEPRECIATION; (B) CONTAINING AN AGREED AMOUNT ENDORSEMENT WITH
RESPECT TO THE IMPROVEMENTS AND PERSONAL PROPERTY WAIVING ALL CO-INSURANCE
PROVISIONS; (C) PROVIDING FOR NO DEDUCTIBLE IN EXCESS OF $100,000, EXCLUDING

76

 

--------------------------------------------------------------------------------

 

 

            WINDSTORM AND EARTHQUAKE INSURANCE WHICH MAY HAVE A DEDUCTIBLE OF
FIVE PERCENT (5%) OF THE “FULL REPLACEMENT COST” AND FLOOD WHICH MAY HAVE A
DEDUCTIBLE OF $500,000; (D) AT ALL TIMES INSURING AGAINST AT LEAST THOSE HAZARDS
THAT ARE COMMONLY INSURED AGAINST UNDER A “SPECIAL CAUSES OF LOSS” FORM OF
POLICY, AS THE SAME SHALL EXIST ON THE DATE HEREOF, AND TOGETHER WITH ANY
INCREASE IN THE SCOPE OF COVERAGE PROVIDED UNDER SUCH FORM AFTER THE DATE
HEREOF; AND (E) PROVIDING COVERAGE FOR CONTINGENT LIABILITY FROM OPERATION OF
BUILDING LAWS, DEMOLITION COSTS AND INCREASED COST OF CONSTRUCTION ENDORSEMENTS
TOGETHER WITH AN “ORDINANCE OR LAW COVERAGE” OR “ENFORCEMENT” ENDORSEMENT.  THE
FULL REPLACEMENT COST SHALL BE REDETERMINED FROM TIME TO TIME (BUT NOT MORE
FREQUENTLY THAN ONCE IN ANY TWENTY-FOUR (24) CALENDAR MONTHS) AT THE REQUEST OF
ADMINISTRATIVE AGENT BY AN APPRAISER OR CONTRACTOR DESIGNATED AND PAID BY
BORROWER AND APPROVED BY ADMINISTRATIVE AGENT, OR BY AN ENGINEER OR APPRAISER IN
THE REGULAR EMPLOY OF THE INSURER.  AFTER THE FIRST APPRAISAL, ADDITIONAL
APPRAISALS MAY BE BASED ON CONSTRUCTION COST INDICES CUSTOMARILY EMPLOYED IN THE
TRADE.  NO OMISSION ON THE PART OF ADMINISTRATIVE AGENT TO REQUEST ANY SUCH
ASCERTAINMENT SHALL RELIEVE BORROWER OF ANY OF ITS OBLIGATIONS UNDER THIS
SUBSECTION;

                                                (II)                COMMERCIAL
GENERAL LIABILITY INSURANCE AGAINST ALL CLAIMS FOR PERSONAL INJURY, BODILY
INJURY, DEATH OR PROPERTY DAMAGE OCCURRING UPON, IN OR ABOUT THE PROPERTY, SUCH
INSURANCE (A) TO BE ON THE SO-CALLED “OCCURRENCE” FORM WITH A GENERAL AGGREGATE
LIMIT OF NOT LESS THAN $2,000,000 AND A PER OCCURRENCE LIMIT OF NOT LESS THAN
$1,000,000; (B) TO COVER AT LEAST THE FOLLOWING HAZARDS: (1) PREMISES AND
OPERATIONS; AND (2) PRODUCTS AND COMPLETED OPERATIONS ON AN “IF ANY” BASIS; AND
(C) HAVE NO EXCLUSIONS OR LIMITATIONS FOR CONTRACTUAL LIABILITY COVERED UNDER AN
INSURED CONTRACT;

                                              (III)                LOSS OF RENTS
AND/OR BUSINESS INTERRUPTION INSURANCE (A) WITH LOSS PAYABLE TO ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF LENDERS; (B) COVERING ALL RISKS REQUIRED TO BE COVERED
BY THE INSURANCE PROVIDED FOR IN SUBSECTIONS 7.1(A)(I), (IV) AND (VI) THROUGH
(VIII); (C) IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE PROJECTED
GROSS INCOME FROM THE PROPERTY (ON AN ACTUAL LOSS SUSTAINED BASIS) FOR A PERIOD
CONTINUING UNTIL THE RESTORATION OF THE PROPERTY IS COMPLETED; THE AMOUNT OF
SUCH BUSINESS INTERRUPTION/LOSS OF RENTS INSURANCE SHALL BE DETERMINED PRIOR TO
THE CLOSING DATE AND AT LEAST ONCE EACH YEAR THEREAFTER BASED ON THE GREATEST
OF: (X) BORROWER’S REASONABLE ESTIMATE OF THE GROSS INCOME FROM THE PROPERTY AND
(Y) THE HIGHEST GROSS INCOME RECEIVED DURING THE TERM OF THE LOAN FOR ANY FULL
CALENDAR YEAR PRIOR TO THE DATE THE AMOUNT OF SUCH INSURANCE IS BEING
DETERMINED, IN EACH CASE FOR THE SUCCEEDING TWENTY-FOUR (24) MONTH PERIOD AND
(D) CONTAINING AN EXTENDED PERIOD OF INDEMNITY ENDORSEMENT WHICH PROVIDES THAT
AFTER THE PHYSICAL LOSS TO THE IMPROVEMENTS AND THE PERSONAL PROPERTY HAS BEEN
REPAIRED, THE CONTINUED LOSS OF INCOME WILL BE INSURED UNTIL SUCH INCOME EITHER
RETURNS TO THE SAME LEVEL IT WAS AT PRIOR TO THE LOSS, OR THE EXPIRATION OF
EIGHTEEN (18) MONTHS FROM THE DATE THAT THE PROPERTY IS REPAIRED OR REPLACED AND
OPERATIONS ARE RESUMED, WHICHEVER FIRST OCCURS, AND NOTWITHSTANDING THAT THE
POLICY MAY EXPIRE PRIOR TO THE END OF SUCH PERIOD.  ALL NET PROCEEDS PAYABLE TO
ADMINISTRATIVE AGENT PURSUANT TO THIS SUBSECTION (THE “RENT LOSS PROCEEDS”)
SHALL BE HELD BY ADMINISTRATIVE AGENT, FOR THE BENEFIT OF LENDERS, AND SHALL BE
APPLIED TO THE OBLIGATIONS SECURED HEREUNDER FROM TIME TO TIME DUE AND PAYABLE
HEREUNDER AND UNDER THE NOTE; PROVIDED, HOWEVER, THAT (I) NOTHING HEREIN
CONTAINED SHALL BE DEEMED TO RELIEVE BORROWER OF ITS OBLIGATIONS TO PAY THE
OBLIGATIONS

77

 

--------------------------------------------------------------------------------

 

 

            SECURED HEREUNDER ON THE RESPECTIVE DATES OF PAYMENT PROVIDED FOR IN
THE NOTE EXCEPT TO THE EXTENT SUCH AMOUNTS ARE ACTUALLY PAID OUT OF THE RENT
LOSS PROCEEDS AND (II) IN THE EVENT THE RENT LOSS PROCEEDS ARE PAID IN A LUMP
SUM IN ADVANCE AND BORROWER IS ENTITLED TO DISBURSEMENT OF SUCH RENT LOSS
PROCEEDS IN ACCORDANCE WITH THE TERMS HEREOF, ADMINISTRATIVE AGENT SHALL HOLD
SUCH RENT LOSS PROCEEDS IN A SEGREGATED INTEREST-BEARING ELIGIBLE ACCOUNT AND
ADMINISTRATIVE AGENT SHALL ESTIMATE THE NUMBER OF MONTHS REQUIRED FOR BORROWER
TO RESTORE THE DAMAGE CAUSED BY THE APPLICABLE CASUALTY, SHALL DIVIDE THE
APPLICABLE AGGREGATE RENT LOSS PROCEEDS BY SUCH NUMBER OF MONTHS AND SHALL
DISBURSE SUCH MONTHLY INSTALLMENT OF RENT LOSS PROCEEDS FROM SUCH ELIGIBLE
ACCOUNT INTO THE RESTRICTED ACCOUNT EACH MONTH DURING THE PERFORMANCE OF SUCH
RESTORATION/TO BORROWER AFTER ADMINISTRATIVE AGENT’S DEDUCTION THEREFROM OF THE
AMOUNT OF DEBT SERVICE AND DEPOSITS TO THE RESERVE ACCOUNTS THEN DUE AND PAYABLE
HEREUNDER;

                                              (IV)                AT ALL TIMES
DURING WHICH STRUCTURAL CONSTRUCTION, REPAIRS OR ALTERATIONS ARE BEING MADE WITH
RESPECT TO THE IMPROVEMENTS (A) OWNER’S CONTINGENT OR PROTECTIVE LIABILITY
INSURANCE COVERING CLAIMS NOT COVERED BY OR UNDER THE TERMS OR PROVISIONS OF THE
ABOVE MENTIONED COMMERCIAL GENERAL LIABILITY INSURANCE POLICY; AND (B) THE
INSURANCE PROVIDED FOR IN SUBSECTION 7.1(A)(I) WRITTEN IN A SO-CALLED BUILDER’S
RISK COMPLETED VALUE FORM (1) ON A NON-REPORTING BASIS, (2) AGAINST ALL RISKS
INSURED AGAINST PURSUANT TO SUBSECTION 7.1(A)(I), (3) INCLUDING PERMISSION TO
OCCUPY THE PROPERTY, AND (4) WITH AN AGREED AMOUNT ENDORSEMENT WAIVING
CO-INSURANCE PROVISIONS;

                                                (V)                WORKER’S
COMPENSATION, SUBJECT TO THE STATUTORY LIMITS OF THE STATE, AND EMPLOYER’S
LIABILITY INSURANCE WITH A LIMIT OF AT LEAST $1,000,000 PER ACCIDENT AND PER
DISEASE PER EMPLOYEE, AND $1,000,000 FOR DISEASE AGGREGATE IN RESPECT OF ANY
WORK OR OPERATIONS ON OR ABOUT THE PROPERTY, OR IN CONNECTION WITH THE PROPERTY
OR ITS OPERATION (IF APPLICABLE);

                                              (VI)                BOILER AND
MACHINERY INSURANCE COVERING ALL MECHANICAL AND ELECTRICAL EQUIPMENT IN SUCH
AMOUNTS AS SHALL BE REASONABLY BE REQUIRED BY ADMINISTRATIVE AGENT, AND, IF
PRESSURE VESSELS AND BOILERS ARE IN OPERATION, AMOUNTS OF INSURANCE MUST BE ON
TERMS CONSISTENT WITH THE COMMERCIAL PROPERTY INSURANCE POLICY REQUIRED UNDER
SUBSECTION 7.1(A)(I) ABOVE OR IN SUCH OTHER AMOUNT AS SHALL BE REASONABLY
REQUIRED BY ADMINISTRATIVE AGENT;

                                            (VII)                IF ANY PORTION
OF THE IMPROVEMENTS IS AT ANY TIME LOCATED IN AN AREA IDENTIFIED BY THE
SECRETARY OF HOUSING AND URBAN DEVELOPMENT OR ANY SUCCESSOR THERETO AS AN AREA
HAVING SPECIAL FLOOD HAZARDS PURSUANT TO THE NATIONAL FLOOD INSURANCE ACT OF
1968, THE FLOOD DISASTER PROTECTION ACT OF 1973 OR THE NATIONAL FLOOD INSURANCE
REFORM ACT OF 1994, AS EACH MAY BE AMENDED, OR ANY SUCCESSOR LAW (THE “FLOOD
INSURANCE ACTS”), FLOOD HAZARD INSURANCE IN AN AMOUNT EQUAL TO THE PRINCIPAL
BALANCE OF THE NOTE, OR SUCH OTHER AMOUNT AS LENDER MAY PERMIT IN THEIR
REASONABLE DISCRETION; PROVIDED, THAT, THE INSURANCE PROVIDED PURSUANT TO THIS
CLAUSE (VII) SHALL BE ON TERMS CONSISTENT WITH THE “ALL RISK” INSURANCE POLICY
REQUIRED IN SECTION 7.1(A)(I) ABOVE;

                                          (VIII)                EARTHQUAKE,
SINKHOLE AND MINE SUBSIDENCE INSURANCE, IF REQUIRED, IN AMOUNTS EQUAL TO ONE
TIME (1X) THE PROBABLE MAXIMUM LOSS OF THE PROPERTY IN FORM AND

78

 

--------------------------------------------------------------------------------

 

 

            SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT, PROVIDED
THAT THE INSURANCE PURSUANT TO THIS SUBSECTION (VIII) SHALL BE ON TERMS
CONSISTENT WITH THE ALL RISK INSURANCE POLICY REQUIRED UNDER SECTION 7.1(A)(I),
INCLUSIVE OF LOSS OF RENTS AND/OR BUSINESS INTERRUPTION INSURANCE REQUIRED
PURSUANT TO SUBSECTION 7.1(A)(III) ABOVE WITH A DEDUCTIBLE OF 5% OF THE TOTAL
INSURED VALUE;

                                              (IX)                UMBRELLA
LIABILITY INSURANCE IN AN AMOUNT NOT LESS THAN $50,000,000 PER OCCURRENCE ON
TERMS CONSISTENT WITH THE COMMERCIAL GENERAL LIABILITY INSURANCE POLICY REQUIRED
UNDER SUBSECTION (II) ABOVE;

                                                (X)                A BLANKET
FIDELITY BOND OR CRIME INSURANCE POLICY INSURING AGAINST LOSSES RESULTING FROM
DISHONEST OR FRAUDULENT ACTS COMMITTED BY (A) BORROWER’S PERSONNEL; (B) ANY
EMPLOYEES OF OUTSIDE FIRMS THAT PROVIDE APPRAISAL, LEGAL, DATA PROCESSING OR
OTHER SERVICES FOR BORROWER OR (C) TEMPORARY CONTRACT EMPLOYEES OR STUDENT
INTERNS;

                                              (XI)                MOTOR VEHICLE
LIABILITY COVERAGE FOR ALL OWNED AND NON-OWNED VEHICLES, INCLUDING RENTED AND
LEASED VEHICLES CONTAINING MINIMUM LIMITS PER OCCURRENCE, INCLUDING UMBRELLA
COVERAGE, OF $1,000,000;

                                            (XII)                SUCH INSURANCE
AS MAY BE REQUIRED PURSUANT TO THE TERMS OF THE PROPERTY DOCUMENTS, IF ANY;

                                          (XIII)                AN ENVIRONMENTAL
INSURANCE POLICY IN THE AMOUNT OF $10,000,000 PER OCCURRENCE AND IN THE POLICY
AGGREGATE WITH A $100,000 DEDUCTIBLE AND PROVIDING POLLUTION LEGAL LIABILITY
APPLICABLE TO BODILY INJURY; PROPERTY DAMAGE, INCLUDING LOSS OF USE OF DAMAGED
PROPERTY OR OF PROPERTY THAT HAS NOT BEEN PHYSICALLY INJURED OR DESTROYED;
CLEANUP COSTS; AND DEFENSE, INCLUDING COSTS AND EXPENSES INCURRED IN THE
INVESTIGATION, DEFENSE, OR SETTLEMENT OF CLAIMS WHICH POLICY MUST (A) HAVE AN
EXPIRATION DATE NO EARLIER THAN THE MATURITY DATE AND (B) NAME ADMINISTRATIVE
AGENT AS AN ADDITIONAL INSURED BY A MORTGAGEE ASSIGNMENT ENDORSEMENT, IF THE
POLICY IS NOT RENEWED AFTER THE MATURITY DATE FOR A PERIOD OF AT LEAST 40
MONTHS, BORROWER MUST PURCHASE EXTENDED REPORTING PERIOD PRIOR TO THE POLICY
EXPIRATION DATE TO PROVIDE EXTENDED REPORTING FOR UP TO 40 MONTHS AFTER THE
MATURITY DATE; AND

                                          (XIV)                SUCH OTHER
INSURANCE AND IN SUCH AMOUNTS AS ADMINISTRATIVE AGENT FROM TIME TO TIME MAY
REASONABLY REQUEST AGAINST SUCH OTHER INSURABLE HAZARDS WHICH AT THE TIME IS
COMMERCIALLY AVAILABLE AND ARE COMMONLY INSURED AGAINST BY OTHER SIMILAR OWNERS
OF SIMILAR PROPERTIES TO THE PROPERTY LOCATED IN OR AROUND THE REGION IN WHICH
THE PROPERTY IS LOCATED.


(B)               ALL INSURANCE PROVIDED FOR IN SUBSECTION 7.1(A) HEREOF SHALL
BE OBTAINED UNDER VALID AND ENFORCEABLE POLICIES (THE “POLICIES” OR IN THE
SINGULAR, THE “POLICY”), IN SUCH FORMS AND, FROM TIME TO TIME AFTER THE DATE
HEREOF, IN SUCH AMOUNTS AS MAY BE REASONABLY SATISFACTORY TO ADMINISTRATIVE
AGENT, ISSUED BY FINANCIALLY SOUND AND RESPONSIBLE INSURANCE COMPANIES ELIGIBLE
TO DO BUSINESS IN THE STATE IN WHICH THE PROPERTY IS LOCATED.  THE INSURANCE
COMPANIES MUST HAVE A GENERAL POLICY RATING OF A OR BETTER AND A FINANCIAL CLASS
OF X OR BETTER BY A.M. BEST COMPANY, INC., AND A CLAIMS PAYING ABILITY/FINANCIAL
STRENGTH RATING OF “A-” OR BETTER

79

 

--------------------------------------------------------------------------------

 

 

by S&P, and each such insurer shall be referred to below as a “Qualified
Insurer”) or by a syndicate of insurers pursuant to which (A) if more than one
(1) but less than five (5) insurance companies issue the policies required
hereunder, then at least seventy-five percent (75%) of the applicable insurance
coverages represented by the policies required hereunder must be provided by
insurance companies having a credit rating of “A-” or better by S&P and the
balance of the applicable insurance coverages represented by the policies
required hereunder must be provided by insurance companies having a credit
rating of “BBB” or better by S&P or (B) if five (5) or more insurance companies
issue the policies required hereunder, then at least sixty percent (60%) of the
applicable insurance coverages required hereunder must be provided by insurance
companies having a credit rating of “A-” or better by S&P and the balance of the
applicable insurance coverages required hereunder must be provided by insurance
companies having a credit rating of “BBB” or better by S&P.  Notwithstanding the
foregoing, Borrower shall be permitted to maintain the Policies required
hereunder with insurance companies which do not meet the foregoing requirements
(an “Otherwise Rated Insurer”), provided Borrower obtains a “cut-through”
endorsement (that is, an endorsement which permits recovery against the provider
of such endorsement) in form and substance acceptable to Administrative Agent or
a contingent property policy (that is, a credit wrap with respect to an
Otherwise Rated Insurer) reasonably acceptable to Lender with respect to any
Otherwise Rated Insurer from an insurance company or companies that meet the
claims paying ability ratings required above.  Notwithstanding anything to the
contrary contained in this Section 7.1 any terrorism insurance required to be
maintained by Borrower hereunder may be provided by a captive insurance company
provided that such policies issued by the captive insurance company shall be
reinsured by an insurance company having a claims paying ability rating of “A”
or better with S&P, and all policy forms and endorsement re-insurance agreements
between such Captive Insurance Company and all such re-insurance companies
providing the referenced re-insurance shall be reasonably acceptable to Agent,
and Borrower shall provide copies of same to Administrative Agent and shall
cause such re-insurance agreements to provide a cut-through endorsement
acceptable to Administrative Agent;


(C)                NOT LESS THAN THREE (3) BUSINESS DAYS PRIOR TO THE EXPIRATION
DATES OF THE POLICIES THERETOFORE FURNISHED TO ADMINISTRATIVE AGENT PURSUANT TO
SUBSECTION 7.1(A), BORROWER SHALL DELIVER CERTIFICATES OF INSURANCE WHICH
REFLECT THE RENEWAL THEREOF TO BE FOLLOWED BY COPIES OF POLICIES WHEN ISSUED
ALONG WITH REASONABLY SATISFACTORY EVIDENCE THAT PREMIUMS HAVE BEEN PAID AS DUE.


(D)               ANY UMBRELLA OR BLANKET LIABILITY OR CASUALTY POLICY UNLESS,
IN EACH CASE, SUCH POLICY IS APPROVED IN ADVANCE IN WRITING BY ADMINISTRATIVE
AGENT, (I) MUST HAVE ADMINISTRATIVE AGENT’S INTEREST, FOR THE BENEFIT OF
LENDERS, INCLUDED THEREIN AS PROVIDED IN THIS AGREEMENT AND (II) BE ISSUED BY A
QUALIFIED INSURER AND IN THE EVENT BORROWER OBTAINS (OR CAUSES TO BE OBTAINED)
SEPARATE INSURANCE OR AN UMBRELLA OR A BLANKET POLICY, BORROWER SHALL NOTIFY
ADMINISTRATIVE AGENT OF THE SAME AND SHALL CAUSE CERTIFIED COPIES OF EACH POLICY
TO BE DELIVERED AS REQUIRED IN SUBSECTION 7.1(A). 


(E)                ANY BLANKET INSURANCE POLICY SHALL PROVIDE THE SAME
PROTECTION AS WOULD A SEPARATE INSURANCE POLICY INSURING ONLY THE PROPERTY IN
COMPLIANCE WITH THE PROVISIONS OF THIS SECTION 7.1.  AGENT, IN ITS REASONABLE
DISCRETION, SHALL DETERMINE WHETHER SUCH BLANKET POLICIES PROVIDE SUFFICIENT
LIMITS OF INSURANCE.


 

80

 

--------------------------------------------------------------------------------

 

 


(F)                ALL POLICIES OF INSURANCE PROVIDED FOR OR CONTEMPLATED BY
SUBSECTION 7.1(A), EXCEPT FOR THE POLICY REFERENCED IN SUBSECTION 7.1(A)(V),
SHALL NAME ADMINISTRATIVE AGENT, FOR THE BENEFIT OF LENDERS, AND BORROWER AS AN
ADDITIONAL INSURED, AS THEIR RESPECTIVE INTERESTS MAY APPEAR, AND IN THE CASE OF
PROPERTY DAMAGE, RENT LOSS, BUSINESS INTERRUPTION, BOILER AND MACHINERY,
EARTHQUAKE AND FLOOD INSURANCE, SHALL CONTAIN A SO-CALLED NEW YORK STANDARD
NONCONTRIBUTING MORTGAGEE CLAUSE (OR ITS EQUIVALENT) IN FAVOR OF ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF LENDERS, PROVIDING THAT THE LOSS THEREUNDER SHALL BE
PAYABLE TO ADMINISTRATIVE AGENT FOR THE ACCOUNT OF LENDERS.


(G)               ALL PROPERTY POLICIES OF INSURANCE PROVIDED FOR IN
SUBSECTION 7.1(A) SHALL CONTAIN CLAUSES OR ENDORSEMENTS TO THE EFFECT THAT:

                                                  (I)                NO (A) ACT,
FAILURE TO ACT, VIOLATION OF WARRANTIES, DECLARATIONS OR CONDITIONS, OR
NEGLIGENCE BY BORROWER, OR ANYONE ACTING FOR BORROWER, OR BY ANY TENANT UNDER
ANY LEASE OR OTHER OCCUPANT, (B) OCCUPANCY OR USE OF THE PROPERTY FOR PURPOSES
MORE HAZARDOUS THAN THOSE PERMITTED, (C) EXERCISE BY ADMINISTRATIVE AGENT OF ANY
OF ITS RIGHTS OR REMEDIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (D)
FAILURE TO COMPLY WITH THE PROVISIONS OF ANY POLICY WHICH MIGHT OTHERWISE RESULT
IN A FORFEITURE OF THE INSURANCE OR ANY PART THEREOF, SHALL IN ANY WAY AFFECT
THE VALIDITY OR ENFORCEABILITY OF THE INSURANCE INSOFAR AS ADMINISTRATIVE AGENT
AND LENDERS ARE CONCERNED.  ALL POLICIES SHALL NOT BE TERMINATED OR CANCELLED
WITHOUT AT LEAST THIRTY (30) DAYS’ (EXCEPT TEN (10) DAYS FOR NON-PAYMENT OF
PREMIUM) WRITTEN NOTICE TO ADMINISTRATIVE AGENT;

                                                (II)                EACH POLICY
SHALL PROVIDE THAT (A) THE ISSUERS THEREOF SHALL GIVE WRITTEN NOTICE TO
ADMINISTRATIVE AGENT IF THE POLICY HAS NOT BEEN RENEWED THREE (3) BUSINESS DAYS
PRIOR TO ITS EXPIRATION AND (B) ADMINISTRATIVE AGENT IS PERMITTED TO MAKE
PAYMENTS TO EFFECT THE CONTINUATION OF SUCH POLICY UPON NOTICE OF CANCELLATION
DUE TO NON-PAYMENT OF INSURANCE PREMIUMS;

                                              (III)                NEITHER
ADMINISTRATIVE AGENT NOR ANY LENDER SHALL BE LIABLE FOR ANY INSURANCE PREMIUMS
THEREON OR SUBJECT TO ANY ASSESSMENTS THEREUNDER; AND

                                              (IV)                THE POLICIES
SHALL NOT EXCLUDE COVERAGE FOR ACTS OF TERROR OR SIMILAR ACTS OF TERRORISM.


(H)               IF AT ANY TIME ADMINISTRATIVE AGENT IS NOT IN RECEIPT OF
WRITTEN EVIDENCE THAT ALL INSURANCE REQUIRED HEREUNDER IS IN FULL FORCE AND
EFFECT, ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT, WITH CONCURRENT NOTICE TO
BORROWER TO TAKE SUCH ACTION AS ADMINISTRATIVE AGENT DEEMS NECESSARY TO PROTECT
THE LENDERS’ INTEREST IN THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
OBTAINING OF SUCH INSURANCE COVERAGE AS ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION DEEMS APPROPRIATE (PROVIDED THAT ADMINISTRATIVE AGENT AGREES TO USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SUCH INSURANCE PURSUANT TO A
CANCELLABLE POLICY, THE PREMIUMS FOR WHICH WILL BE REFUNDABLE FOR THE PORTION OF
SUCH POLICY THAT IS TERMINATED), AND ALL OUT-OF-POCKET EXPENSES INCURRED BY
ADMINISTRATIVE AGENT IN CONNECTION WITH SUCH ACTION OR IN OBTAINING SUCH
INSURANCE AND KEEPING IT IN EFFECT SHALL BE PAID BY BORROWER TO ADMINISTRATIVE
AGENT UPON DEMAND AND UNTIL PAID SHALL BE SECURED BY THE SECURITY INSTRUMENT AND
SHALL BEAR INTEREST AT THE DEFAULT RATE.


 

81

 

--------------------------------------------------------------------------------

 

 


(I)                 IN THE EVENT OF A FORECLOSURE OF THE SECURITY INSTRUMENT OR
OTHER TRANSFER OF TITLE TO THE PROPERTY IN EXTINGUISHMENT IN WHOLE OR IN PART OF
THE DEBT, ALL RIGHT, TITLE AND INTEREST OF BORROWER IN AND TO THE POLICIES THEN
IN FORCE CONCERNING THE PROPERTY AND ALL PROCEEDS (EXCEPT FOR PROCEEDS FROM
LIABILITY AND WORKER’S COMPENSATION POLICIES) PAYABLE THEREUNDER SHALL THEREUPON
VEST EXCLUSIVELY IN ADMINISTRATIVE AGENT, FOR THE BENEFIT OF LENDERS, OR THE
PURCHASER AT SUCH FORECLOSURE OR OTHER TRANSFEREE IN THE EVENT OF SUCH OTHER
TRANSFER OF TITLE.


(J)                 AS AN ALTERNATIVE TO THE POLICIES REQUIRED TO BE MAINTAINED
PURSUANT TO THE PRECEDING PROVISIONS OF THIS SECTION 7.1, BORROWER WILL NOT BE
IN DEFAULT UNDER THIS SECTION 7.1 IF BORROWER MAINTAINS (OR CAUSES TO BE
MAINTAINED) POLICIES WHICH (I) HAVE COVERAGES, DEDUCTIBLES AND/OR OTHER RELATED
PROVISIONS OTHER THAN THOSE SPECIFIED ABOVE AND/OR (II) ARE PROVIDED BY
INSURANCE COMPANIES NOT MEETING THE CREDIT RATINGS REQUIREMENTS SET FORTH ABOVE
(ANY SUCH POLICY, A “NON-CONFORMING POLICY”), PROVIDED, THAT, PRIOR TO OBTAINING
SUCH NON-CONFORMING POLICIES (OR PERMITTING SUCH NON-CONFORMING POLICIES TO BE
OBTAINED), BORROWER SHALL HAVE  RECEIVED ADMINISTRATIVE AGENT’S PRIOR WRITTEN
CONSENT THERETO.


(K)               BORROWER HEREBY REPRESENTS THAT, AS OF THE DATE HEREOF, NONE
OF THE INSURANCE POLICIES REQUIRED IN THIS SECTION 7.1 WHICH REQUIRE COVERAGE
FOR TERRORISM (SUCH INSURANCE POLICIES, THE “APPLICABLE POLICIES”) EXCLUDE
COVERAGE FOR ACTS OF TERRORISM (DEFINED BELOW).  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, IN THE EVENT THAT, AFTER THE DATE HEREOF, ANY
APPLICABLE POLICY EXCLUDES COVERAGE FOR ACTS OF TERRORISM, BORROWER SHALL OBTAIN
AND MAINTAIN (OR CAUSE TO BE OBTAINED AND MAINTAINED) COVERAGE FOR SUCH EXCLUDED
ACTS OF TERRORISM (THE “TERRORISM COVERAGE”), WHICH SUCH TERRORISM COVERAGE
SHALL COMPLY WITH EACH OF THE APPLICABLE REQUIREMENTS FOR POLICIES SET FORTH
ABOVE (INCLUDING, WITHOUT LIMITATION, THOSE RELATING TO DEDUCTIBLES). 
NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL BORROWER BE REQUIRED TO PAY
ANNUAL PREMIUMS IN EXCESS OF THE TC CAP (DEFINED BELOW) IN ORDER TO OBTAIN THE
TERRORISM COVERAGE (BUT BORROWER SHALL BE OBLIGATED TO PURCHASE SUCH PORTION OF
THE TERRORISM COVERAGE AS IS OBTAINABLE BY PAYMENT OF ANNUAL PREMIUMS EQUAL TO
THE TC CAP).  AS USED ABOVE, “ACTS OF TERRORISM” SHALL MEAN ACTS OF TERRORISM
PROVIDED, THAT, FOR SO LONG AS THE TERRORISM RISK INSURANCE ACT OF 2002, AS
EXTENDED AND MODIFIED BY THE TERRORISM RISK INSURANCE PROGRAM REAUTHORIZATION
ACT OF 2007 (AS THE SAME MAY BE FURTHER MODIFIED, AMENDED, OR EXTENDED, “TRIA”)
(I) REMAINS IN FULL FORCE AND EFFECT AND (II) CONTINUES TO COVER BOTH FOREIGN
AND DOMESTIC ACTS OF TERRORISM, THE PROVISIONS OF TRIA SHALL DETERMINE WHAT IS
DEEMED TO BE INCLUDED WITHIN THIS DEFINITION OF “ACTS OF TERRORISM”.  AS USED
ABOVE, “TC CAP” SHALL MEAN FOR EACH CALENDAR YEAR, AN ANNUAL INSURANCE PREMIUM
THAT IS EQUAL TO $0.125 PER $100 OF THE “TOTAL INSURED VALUE” OF THE PROPERTY
(WHERE “TOTAL INSURED VALUE” SHALL MEAN THE 100% REPLACEMENT COST OF THE
IMPROVEMENTS AND THE PERSONAL PROPERTY ON THE PROPERTY AND THE REQUIRED BUSINESS
INCOME VALUE).


(L)                 BORROWER SHALL CAUSE KINGS PLAZA JV, LLC, IN ITS CAPACITY AS
OWNER AND OPERATOR OF THE POWER PLANT LOCATED ON THE ROOF OF THE IMPROVEMENTS,
TO MAINTAIN INSURANCE IN AMOUNTS AND COVERAGES EQUAL TO OR BETTER THAN THE
INSURANCE COVERAGE REQUIRED PURSUANT TO THE ENERGY SERVICES AGREEMENT AND SUCH
INSURANCE SHALL NAME BORROWER AND ADMINISTRATIVE AGENT AS ADDITIONAL INSUREDS.


SECTION 7.2            CASUALTY.   IF THE PROPERTY SHALL BE DAMAGED OR
DESTROYED, IN WHOLE OR IN PART, BY FIRE OR OTHER CASUALTY (A “CASUALTY”),
BORROWER SHALL GIVE PROMPT NOTICE OF SUCH

82

 

--------------------------------------------------------------------------------

 

 

damage to Administrative Agent and shall promptly commence and diligently
prosecute the completion of the repair and restoration of the Property as nearly
as possible to the condition the Property was in immediately prior to such
Casualty, with such alterations as may be reasonably approved by Administrative
Agent (a “Restoration”) and otherwise in accordance with Section 7.4.  Borrower
shall pay all costs of such Restoration whether or not such costs are covered by
insurance.  Administrative Agent may, but shall not be obligated to make proof
of loss if not made promptly by Borrower.


SECTION 7.3            CONDEMNATION.   BORROWER SHALL PROMPTLY GIVE
ADMINISTRATIVE AGENT NOTICE OF THE ACTUAL OR THREATENED COMMENCEMENT OF ANY
PROCEEDING FOR THE CONDEMNATION OF THE PROPERTY (OR ANY PORTION THEREOF) OF
WHICH BORROWER HAS KNOWLEDGE AND SHALL DELIVER TO ADMINISTRATIVE AGENT COPIES OF
ANY AND ALL PAPERS SERVED IN CONNECTION WITH SUCH PROCEEDINGS.  DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT OR IF ADMINISTRATIVE AGENT REASONABLY
BELIEVES SUCH CONDEMNATION IS REASONABLY LIKELY TO RESULT, OR DOES RESULT IN, A
MATERIAL ADVERSE EFFECT, ADMINISTRATIVE AGENT MAY PARTICIPATE IN ANY SUCH
PROCEEDINGS, AND BORROWER SHALL FROM TIME TO TIME DELIVER TO ADMINISTRATIVE
AGENT ALL INSTRUMENTS REQUESTED BY IT TO PERMIT SUCH PARTICIPATION.  BORROWER
SHALL, AT ITS EXPENSE, DILIGENTLY PROSECUTE ANY SUCH PROCEEDINGS, AND SHALL
CONSULT WITH ADMINISTRATIVE AGENT, ITS ATTORNEYS AND EXPERTS, AND COOPERATE WITH
THEM IN THE CARRYING ON OR DEFENSE OF ANY SUCH PROCEEDINGS.  NOTWITHSTANDING ANY
TAKING BY ANY PUBLIC OR QUASI-PUBLIC AUTHORITY THROUGH CONDEMNATION OR OTHERWISE
(INCLUDING BUT NOT LIMITED TO ANY TRANSFER MADE IN LIEU OF OR IN ANTICIPATION OF
THE EXERCISE OF SUCH TAKING), BORROWER SHALL CONTINUE TO PAY THE DEBT AT THE
TIME AND IN THE MANNER PROVIDED FOR ITS PAYMENT IN THE NOTE AND IN THIS
AGREEMENT AND THE DEBT SHALL NOT BE REDUCED UNTIL ANY AWARD SHALL HAVE BEEN
ACTUALLY RECEIVED AND APPLIED BY ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE
PROVISIONS HEREIN, AFTER THE DEDUCTION OF EXPENSES OF COLLECTION, TO THE
REDUCTION OR DISCHARGE OF THE DEBT.  ADMINISTRATIVE AGENT SHALL NOT BE LIMITED
TO THE INTEREST PAID ON THE AWARD BY THE CONDEMNING AUTHORITY BUT SHALL BE
ENTITLED TO RECEIVE OUT OF THE AWARD INTEREST AT THE RATE OR RATES PROVIDED
HEREIN OR IN THE NOTE.  IF THE PROPERTY OR ANY PORTION THEREOF IS TAKEN BY A
CONDEMNING AUTHORITY, BORROWER SHALL PROMPTLY COMMENCE AND DILIGENTLY PROSECUTE
THE RESTORATION OF THE PROPERTY AND OTHERWISE COMPLY WITH THE PROVISIONS OF
SECTION 7.4.  IF THE PROPERTY (OR ANY PORTION THEREOF) IS SOLD, THROUGH
FORECLOSURE OR OTHERWISE, PRIOR TO THE RECEIPT BY ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF LENDERS, OF THE AWARD, ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT,
WHETHER OR NOT A DEFICIENCY JUDGMENT ON THE NOTE SHALL HAVE BEEN SOUGHT,
RECOVERED OR DENIED, TO RECEIVE THE AWARD, OR A PORTION THEREOF SUFFICIENT TO
PAY THE DEBT.


SECTION 7.4            RESTORATION.   THE FOLLOWING PROVISIONS SHALL APPLY IN
CONNECTION WITH THE RESTORATION OF THE PROPERTY:


(A)                IF THE NET PROCEEDS SHALL BE LESS THAN THE RESTORATION
THRESHOLD AND THE COSTS OF COMPLETING THE RESTORATION SHALL BE LESS THAN THE
RESTORATION THRESHOLD, THE NET PROCEEDS WILL BE DISBURSED BY ADMINISTRATIVE
AGENT TO BORROWER UPON RECEIPT, PROVIDED THAT ALL OF THE CONDITIONS SET FORTH IN
SECTION 7.4(B)(I) ARE MET.


(B)               IF THE NET PROCEEDS ARE EQUAL TO OR GREATER THAN THE
RESTORATION THRESHOLD OR THE COSTS OF COMPLETING THE RESTORATION ARE EQUAL TO OR
GREATER THAN THE RESTORATION THRESHOLD, ADMINISTRATIVE AGENT SHALL HOLD ALL NET
PROCEEDS AND MAKE THE NET PROCEEDS AVAILABLE FOR THE RESTORATION IN ACCORDANCE
WITH THE PROVISIONS OF THIS SECTION 7.4.

 

83

 

--------------------------------------------------------------------------------

 

 

                                                  (I)                THE NET
PROCEEDS SHALL BE MADE AVAILABLE FOR RESTORATION PROVIDED THAT EACH OF THE
FOLLOWING CONDITIONS ARE MET:

(A)             NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

(B)              (1)        IN THE EVENT THE NET PROCEEDS ARE INSURANCE
PROCEEDS, NOT MORE THAN FORTY PERCENT (40%) OF THE RENTABLE SQUARE FOOTAGE OF
THE PROPERTY HAS BEEN DAMAGED, DESTROYED OR RENDERED UNUSABLE AS A RESULT OF A
CASUALTY OR (2) IN THE EVENT THE NET PROCEEDS ARE CONDEMNATION PROCEEDS, NOT
MORE THAN FIFTEEN PERCENT (15%) OF THE LAND CONSTITUTING THE PROPERTY IS TAKEN,
NO MATERIAL PORTION OF THE IMPROVEMENTS IS LOCATED ON SUCH LAND AND SUCH TAKING
DOES NOT IMPEDE ACCESS TO THE PROPERTY IN A MANNER THAT INTERFERES WITH THE
OPERATION OF THE PROPERTY;

(C)              THE PORTION OF THE PROPERTY WHICH HAS BEEN THE SUBJECT OF SUCH
CASUALTY OR CONDEMNATION REPRESENTS NOT MORE THAN TWENTY-FIVE PERCENT (25%) OF
THE GROSS REVENUES OF THE PROPERTY;

(D)             BORROWER SHALL COMMENCE THE RESTORATION AS SOON AS REASONABLY
PRACTICABLE (BUT IN NO EVENT LATER THAN THIRTY (30) DAYS AFTER THE ISSUANCE OF A
BUILDING PERMIT WITH RESPECT THERETO) AND SHALL DILIGENTLY PURSUE THE SAME TO
SATISFACTORY COMPLETION IN COMPLIANCE WITH ALL APPLICABLE LAWS, INCLUDING,
WITHOUT LIMITATION, ALL APPLICABLE ENVIRONMENTAL LAWS;

(E)              ADMINISTRATIVE AGENT SHALL BE REASONABLY SATISFIED THAT THE
PROPERTY IS CAPABLE OF BEING RESTORED SUBSTANTIALLY TO ITS CONDITION PRIOR TO
SUCH CASUALTY OR CONDEMNATION;

(F)               SUBJECT TO BORROWER’S RIGHTS UNDER SECTION 2.7(E), BORROWER
DELIVERS EVIDENCE REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT THAT UPON THE
COMPLETION OF THE RESTORATION THE INCOME FROM THE PROPERTY WILL BE SUFFICIENT TO
RESULT IN A DEBT YIELD OF NOT LESS THAN 9.0%, WHICH DEBT YIELD SHALL BE
CONFIRMED BY ADMINISTRATIVE AGENT IN ITS REASONABLE DISCRETION;

(G)             ADMINISTRATIVE AGENT SHALL BE SATISFIED THAT THE RESTORATION
WILL BE COMPLETED ON OR BEFORE THE EARLIEST TO OCCUR OF (1) NINETY (90) DAYS
PRIOR TO THE MATURITY DATE, (2) THE EXPIRATION OF THE INSURANCE COVERAGE
REFERRED TO IN SECTION 7.1(A)(III) ABOVE, (3) THE TIME REQUIRED FOR COMPLETION
UNDER ANY AFFECTED MAJOR LEASE, OR (4) SUCH TIME AS MAY BE REQUIRED UNDER
APPLICABLE ZONING LAW, ORDINANCE, RULE OR REGULATION IN ORDER TO REPAIR AND
RESTORE THE PROPERTY TO THE CONDITION IT WAS IN IMMEDIATELY PRIOR TO SUCH FIRE
OR OTHER CASUALTY OR TAKING;

(H)             THE PROPERTY AND THE USE THEREOF AFTER THE RESTORATION WILL BE
IN COMPLIANCE WITH AND PERMITTED UNDER THE LEASES, PROPERTY DOCUMENTS AND ALL
APPLICABLE LAW;

(I)                THE PROPERTY DOCUMENTS WILL REMAIN IN FULL FORCE AND EFFECT
DURING AND AFTER THE RESTORATION AND A PROPERTY DOCUMENT EVENT SHALL NOT OCCUR
AS A RESULT OF THE APPLICABLE CASUALTY, CONDEMNATION AND/OR RESTORATION; AND

 

84

 

--------------------------------------------------------------------------------

 

 

(J)                SUBJECT TO EXCUSABLE DELAY, THE RESTORATION SHALL BE DONE AND
COMPLETED IN AN EXPEDITIOUS AND DILIGENT FASHION AND IN COMPLIANCE WITH THE
PROPERTY DOCUMENTS AND ALL APPLICABLE LAW.

                                                (II)                THE NET
PROCEEDS SHALL BE HELD BY ADMINISTRATIVE AGENT, FOR THE BENEFIT OF LENDERS, AND,
UNTIL DISBURSED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 7.4(B), SHALL
CONSTITUTE ADDITIONAL SECURITY FOR THE DEBT AND OTHER OBLIGATIONS UNDER THIS
AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS.  THE
NET PROCEEDS (OTHER THAN THE RENT LOSS PROCEEDS) SHALL BE DISBURSED BY
ADMINISTRATIVE AGENT TO, OR AS DIRECTED BY, BORROWER FROM TIME TO TIME DURING
THE COURSE OF THE RESTORATION, UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY
TO ADMINISTRATIVE AGENT THAT (A) ALL MATERIALS INSTALLED AND WORK AND LABOR
PERFORMED (EXCEPT TO THE EXTENT THAT THEY ARE TO BE PAID FOR OUT OF THE
REQUESTED DISBURSEMENT) IN CONNECTION WITH THE RELATED RESTORATION ITEM HAVE
BEEN PAID FOR IN FULL, AND (B) THERE EXIST NO NOTICES OF PENDENCY, STOP ORDERS,
MECHANIC’S OR MATERIALMAN’S LIENS OR NOTICES OF INTENTION TO FILE SAME, OR ANY
OTHER LIENS OR ENCUMBRANCES OF ANY NATURE WHATSOEVER ON THE PROPERTY (OTHER THAN
PERMITTED ENCUMBRANCES) WHICH HAVE NOT EITHER BEEN FULLY BONDED TO THE
REASONABLE SATISFACTION OF ADMINISTRATIVE AGENT AND DISCHARGED OF RECORD OR IN
THE ALTERNATIVE FULLY INSURED TO THE REASONABLE SATISFACTION OF ADMINISTRATIVE
AGENT BY THE TITLE COMPANY ISSUING THE TITLE INSURANCE POLICY.

                                              (III)                ALL PLANS AND
SPECIFICATIONS REQUIRED IN CONNECTION WITH THE RESTORATION SHALL BE SUBJECT TO
PRIOR REVIEW AND ACCEPTANCE IN ALL REASONABLE RESPECTS BY ADMINISTRATIVE AGENT
AND BY AN INDEPENDENT CONSULTING ENGINEER SELECTED BY ADMINISTRATIVE AGENT (THE
“CASUALTY CONSULTANT”).  ADMINISTRATIVE AGENT SHALL HAVE THE USE OF THE PLANS
AND SPECIFICATIONS AND ALL PERMITS, LICENSES AND APPROVALS REQUIRED OR OBTAINED
IN CONNECTION WITH THE RESTORATION.  THE IDENTITY OF THE CONTRACTORS,
SUBCONTRACTORS AND MATERIALMEN ENGAGED IN THE RESTORATION SHALL BE SUBJECT TO
PRIOR REVIEW AND REASONABLE ACCEPTANCE BY ADMINISTRATIVE AGENT.  ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY ADMINISTRATIVE AGENT IN CONNECTION
WITH MAKING THE NET PROCEEDS AVAILABLE FOR THE RESTORATION INCLUDING, WITHOUT
LIMITATION, REASONABLE COUNSEL FEES AND DISBURSEMENTS AND THE CASUALTY
CONSULTANT’S FEES, SHALL BE PAID BY BORROWER.  BORROWER SHALL HAVE THE RIGHT TO
SETTLE ALL CLAIMS UNDER THE POLICIES, PROVIDED THAT (A) NO EVENT OF DEFAULT
EXISTS, (B) BORROWER PROMPTLY AND WITH COMMERCIALLY REASONABLE DILIGENCE
NEGOTIATES A SETTLEMENT OF ANY SUCH CLAIMS, (C) THE INSURER WITH RESPECT TO THE
POLICY UNDER WHICH SUCH CLAIM IS BROUGHT HAS NOT RAISED ANY ACT OF THE INSURED
AS A DEFENSE TO THE PAYMENT OF SUCH CLAIM AND (D) IF SUCH CLAIM EXCEEDS THE
RESTORATION THRESHOLD, BORROWER SHALL NOT SETTLE SUCH CLAIM WITHOUT THE
ADMINISTRATIVE AGENT’S APPROVAL, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED, AND ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT
TO PARTICIPATE IN ANY SUCH SETTLEMENT DISCUSSIONS.  IF AN EVENT OF DEFAULT
EXISTS, ADMINISTRATIVE AGENT SHALL, AT ITS ELECTION, HAVE THE EXCLUSIVE RIGHT TO
SETTLE OR ADJUST ANY CLAIMS MADE UNDER THE POLICIES IN THE EVENT OF A CASUALTY.

                                              (IV)                IN NO EVENT
SHALL ADMINISTRATIVE AGENT BE OBLIGATED TO MAKE DISBURSEMENTS OF THE NET
PROCEEDS IN EXCESS OF AN AMOUNT EQUAL TO THE COSTS ACTUALLY INCURRED FROM TIME
TO TIME FOR WORK IN PLACE AS PART OF THE RESTORATION, AS CERTIFIED BY THE

85

 

--------------------------------------------------------------------------------

 

 

            CASUALTY CONSULTANT, MINUS THE RESTORATION RETAINAGE. THE TERM
“RESTORATION RETAINAGE” AS USED IN THIS SUBSECTION 7.4(B) SHALL MEAN AN AMOUNT
EQUAL TO TEN PERCENT (10%) OF THE COSTS ACTUALLY INCURRED FOR WORK IN PLACE AS
PART OF THE RESTORATION, AS CERTIFIED BY THE CASUALTY CONSULTANT, UNTIL SUCH
TIME AS THE CASUALTY CONSULTANT CERTIFIES TO ADMINISTRATIVE AGENT THAT NET
PROCEEDS REPRESENTING FIFTY PERCENT (50%) OF THE REQUIRED RESTORATION HAVE BEEN
DISBURSED.  THERE SHALL BE NO RESTORATION RETAINAGE WITH RESPECT TO COSTS
ACTUALLY INCURRED BY BORROWER FOR WORK IN PLACE IN COMPLETING THE LAST FIFTY
PERCENT (50%) OF THE REQUIRED RESTORATION.  THE RESTORATION RETAINAGE SHALL IN
NO EVENT, AND NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH ABOVE IN THIS
SUBSECTION 7.4(B), BE LESS THAN THE AMOUNT ACTUALLY HELD BACK BY BORROWER FROM
CONTRACTORS, SUBCONTRACTORS AND MATERIALMEN ENGAGED IN THE RESTORATION.  THE
RESTORATION RETAINAGE SHALL NOT BE RELEASED UNTIL THE CASUALTY CONSULTANT
CERTIFIES TO ADMINISTRATIVE AGENT THAT THE RESTORATION HAS BEEN COMPLETED IN
ACCORDANCE WITH THE PROVISIONS OF THIS SUBSECTION 7.4(B) AND THAT ALL APPROVALS
NECESSARY FOR THE RE-OCCUPANCY AND USE OF THE PROPERTY HAVE BEEN OBTAINED FROM
ALL APPROPRIATE GOVERNMENTAL AND QUASI-GOVERNMENTAL AUTHORITIES, AND
ADMINISTRATIVE AGENT RECEIVES EVIDENCE REASONABLY SATISFACTORY TO ADMINISTRATIVE
AGENT THAT THE COSTS OF THE RESTORATION HAVE BEEN PAID IN FULL OR WILL BE PAID
IN FULL OUT OF THE RESTORATION RETAINAGE, PROVIDED, HOWEVER, THAT ADMINISTRATIVE
AGENT WILL RELEASE THE PORTION OF THE RESTORATION RETAINAGE BEING HELD WITH
RESPECT TO ANY CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN ENGAGED IN THE
RESTORATION AS OF THE DATE UPON WHICH THE CASUALTY CONSULTANT CERTIFIES TO
ADMINISTRATIVE AGENT THAT THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN HAS
REASONABLY SATISFACTORILY COMPLETED ALL WORK AND HAS SUPPLIED ALL MATERIALS IN
ACCORDANCE WITH THE PROVISIONS OF THE CONTRACTOR’S, SUBCONTRACTOR’S OR
MATERIALMAN’S CONTRACT, AND THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN
DELIVERS THE LIEN WAIVERS AND EVIDENCE OF PAYMENT IN FULL OF ALL SUMS DUE TO THE
CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN AS MAY BE REASONABLY REQUESTED BY
ADMINISTRATIVE AGENT OR BY THE TITLE COMPANY INSURING THE LIEN OF THE SECURITY
INSTRUMENT.  IF REASONABLY REQUIRED BY ADMINISTRATIVE AGENT, THE RELEASE OF ANY
SUCH PORTION OF THE RESTORATION RETAINAGE SHALL BE APPROVED BY THE SURETY
COMPANY, IF ANY, WHICH HAS ISSUED A PAYMENT OR PERFORMANCE BOND WITH RESPECT TO
THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN.

                                                (V)               
ADMINISTRATIVE AGENT SHALL NOT BE OBLIGATED TO MAKE DISBURSEMENTS OF THE NET
PROCEEDS MORE FREQUENTLY THAN ONCE EVERY CALENDAR MONTH.

                                              (VI)                IF AT ANY TIME
THE NET PROCEEDS OR THE UNDISBURSED BALANCE THEREOF SHALL NOT, IN THE REASONABLE
OPINION OF ADMINISTRATIVE AGENT IN CONSULTATION WITH THE CASUALTY CONSULTANT, BE
SUFFICIENT TO PAY IN FULL THE BALANCE OF THE COSTS WHICH ARE ESTIMATED BY THE
CASUALTY CONSULTANT TO BE INCURRED IN CONNECTION WITH THE COMPLETION OF THE
RESTORATION, BORROWER SHALL DEPOSIT THE DEFICIENCY (THE “NET PROCEEDS
DEFICIENCY”) WITH ADMINISTRATIVE AGENT, FOR THE BENEFIT OF LENDERS, BEFORE ANY
FURTHER DISBURSEMENT OF THE NET PROCEEDS SHALL BE MADE.  BORROWER SHALL HAVE THE
RIGHT, IN LIEU OF DEPOSITING THE NET PROCEEDS DEFICIENCY, OF PROVIDING
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDER, WITH A GUARANTY OF THE NET
PROCEEDS DEFICIENCY FROM TIME TO TIME FROM A GUARANTOR REASONABLY ACCEPTABLE TO
ADMINISTRATIVE AGENT, AND SUCH GUARANTY SHALL BE REDUCED AND RELEASED ON THE
SAME TERMS AS HEREINBELOW PROVIDED WITH RESPECT TO A CASH DEPOSIT OF THE NET
PROCEEDS DEFICIENCY.  THE NET PROCEEDS DEFICIENCY DEPOSITED WITH ADMINISTRATIVE
AGENT SHALL BE HELD BY ADMINISTRATIVE AGENT, FOR THE BENEFIT OF LENDERS, AND
SHALL BE

86

 

--------------------------------------------------------------------------------

 

 

            DISBURSED FOR COSTS ACTUALLY INCURRED IN CONNECTION WITH THE
RESTORATION ON THE SAME CONDITIONS APPLICABLE TO THE DISBURSEMENT OF THE NET
PROCEEDS, AND UNTIL SO DISBURSED PURSUANT TO THIS SECTION 7.4(B) SHALL
CONSTITUTE ADDITIONAL SECURITY FOR THE DEBT AND OTHER OBLIGATIONS UNDER THIS
AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS.

                                            (VII)                THE EXCESS, IF
ANY, OF THE INSURANCE PROCEEDS AND THE REMAINING BALANCE, IF ANY, OF THE NET
PROCEEDS DEFICIENCY RELATED TO A CASUALTY DEPOSITED WITH LENDER AFTER THE
CASUALTY CONSULTANT CERTIFIES TO ADMINISTRATIVE AGENT THAT THE RESTORATION HAS
BEEN COMPLETED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 7.4(B), AND THE
RECEIPT BY ADMINISTRATIVE AGENT OF EVIDENCE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT THAT ALL COSTS INCURRED IN CONNECTION WITH THE RESTORATION
HAVE BEEN PAID IN FULL, SHALL BE PROMPTLY REMITTED BY ADMINISTRATIVE AGENT TO
BORROWER, PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND SHALL BE
CONTINUING UNDER THIS AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE OR ANY OF THE
OTHER LOAN DOCUMENTS.  AFTER THE CASUALTY CONSULTANT CERTIFIES TO ADMINISTRATIVE
AGENT THAT THE RESTORATION HAS BEEN COMPLETED IN ACCORDANCE WITH THE PROVISIONS
OF THIS SECTION 7.4(B), AND THE RECEIPT BY ADMINISTRATIVE AGENT OF EVIDENCE
REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT THAT ALL COSTS INCURRED IN
CONNECTION WITH THE RESTORATION HAVE BEEN PAID IN FULL, THE EXCESS, IF ANY, OF
ANY AWARD SHALL BE APPLIED BY ADMINISTRATIVE AGENT TO THE REPAYMENT OF THE DEBT
WITHOUT PREMIUM OR PENALTY.


(C)                ALL NET PROCEEDS NOT REQUIRED (I) TO BE MADE AVAILABLE FOR
THE RESTORATION OR (II) TO BE RETURNED TO BORROWER AS EXCESS NET PROCEEDS
PURSUANT TO SUBSECTION 7.4(B)(VII) SHALL BE RETAINED AND APPLIED BY
ADMINISTRATIVE AGENT TOWARD THE PAYMENT OF THE DEBT WHETHER OR NOT THEN DUE AND
PAYABLE, IN SUCH ORDER, PRIORITY, AND PROPORTIONS AS ADMINISTRATIVE AGENT IN ITS
DISCRETION SHALL DEEM PROPER, BUT WITHOUT ANY REQUIREMENT TO PAY ANY SPREAD
MAINTENANCE PREMIUM OR OTHER PREMIUM OR PENALTY IN CONNECTION THEREWITH.  IF
ADMINISTRATIVE AGENT SHALL RECEIVE AND RETAIN NET PROCEEDS, THE LIEN OF THE
SECURITY INSTRUMENT SHALL BE REDUCED ONLY BY THE AMOUNT THEREOF RECEIVED AND
RETAINED BY ADMINISTRATIVE AGENT AND ACTUALLY APPLIED BY ADMINISTRATIVE AGENT IN
REDUCTION OF THE DEBT.


ARTICLE VIII - RESERVE FUNDS


SECTION 8.1            IMMEDIATE REPAIRS. 


(A)                BORROWER SHALL PERFORM THE REPAIRS AT THE PROPERTY AS SET
FORTH ON SCHEDULE I  HERETO (SUCH REPAIRS HEREINAFTER REFERRED TO AS “IMMEDIATE
REPAIRS”) AND SHALL COMPLETE EACH OF THE IMMEDIATE REPAIRS ON A COMMERCIALLY
REASONABLE BASIS CONSISTENT WITH PAST PRACTICE. 


SECTION 8.2            REPLACEMENT RESERVE FUNDS. 


(A)                DURING THE EXISTENCE OF A RESERVE TRIGGER PERIOD, BORROWER
SHALL DEPOSIT INTO AN ELIGIBLE ACCOUNT HELD BY ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF LENDERS (THE “REPLACEMENT RESERVE ACCOUNT”) ON EACH MONTHLY PAYMENT
DATE DURING SUCH RESERVE TRIGGER PERIOD AN AMOUNT EQUAL TO ONE-TWELFTH OF $0.25
PER RENTABLE SQUARE FOOT PER ANNUM (THE

87

 

--------------------------------------------------------------------------------

 

 


“REPLACEMENT RESERVE MONTHLY DEPOSIT”) FOR THE REPLACEMENTS.  AMOUNTS DEPOSITED
PURSUANT TO THIS SECTION 8.2 ARE REFERRED TO HEREIN AS THE “REPLACEMENT RESERVE
FUNDS”.   


(B)               ADMINISTRATIVE AGENT SHALL DISBURSE REPLACEMENT RESERVE FUNDS
ONLY FOR REPLACEMENTS.  ADMINISTRATIVE AGENT SHALL DISBURSE TO BORROWER THE
REPLACEMENT RESERVE FUNDS UPON SATISFACTION BY BORROWER OF EACH OF THE FOLLOWING
CONDITIONS: (I) BORROWER SHALL SUBMIT A REQUEST FOR PAYMENT TO ADMINISTRATIVE
AGENT AT LEAST TEN (10) DAYS PRIOR TO THE DATE ON WHICH BORROWER REQUESTS SUCH
PAYMENT BE MADE AND SPECIFIES THE REPLACEMENTS TO BE PAID; (II) ON THE DATE SUCH
REQUEST IS RECEIVED BY ADMINISTRATIVE AGENT AND ON THE DATE SUCH PAYMENT IS TO
BE MADE, NO EVENT OF DEFAULT SHALL EXIST AND BE CONTINUING, (III) ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A CERTIFICATE FROM BORROWER (A) SPECIFYING THE
REPLACEMENTS TO BE PAID AND STATING THAT SUCH ITEMS TO BE FUNDED BY THE
REQUESTED DISBURSEMENT ARE REPLACEMENTS, (B) STATING THAT  THE REPLACEMENTS AT
THE PROPERTY TO BE FUNDED BY THE REQUESTED DISBURSEMENT HAVE BEEN PERFORMED IN A
GOOD AND WORKMANLIKE MANNER AND IN ACCORDANCE WITH ALL APPLICABLE LAW, SUCH
CERTIFICATE TO BE ACCOMPANIED BY A COPY OF ANY LICENSE, PERMIT OR OTHER APPROVAL
REQUIRED AS OF SUCH DATE BY ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH THE
REPLACEMENTS, (C) IDENTIFYING EACH PERSON THAT SUPPLIED MATERIALS OR LABOR IN
CONNECTION WITH THE REPLACEMENTS TO BE FUNDED BY THE REQUESTED DISBURSEMENT AND
(D) STATING THAT EACH SUCH PERSON HAS BEEN PAID IN FULL OR WILL BE PAID IN FULL,
TO THE EXTENT OF AMOUNTS THEN DUE AND OWING TO SUCH PERSON, UPON SUCH
DISBURSEMENT, SUCH CERTIFICATE TO BE ACCOMPANIED BY LIEN WAIVERS OR OTHER
EVIDENCE OF PAYMENT REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT; (IV) AT
COMPLETION OF THE REPLACEMENT, AT ADMINISTRATIVE AGENT’S OPTION, IN ITS
REASONABLE DISCRETION, A TITLE SEARCH FOR THE PROPERTY INDICATING THAT THE
PROPERTY IS FREE FROM ALL LIENS, CLAIMS AND OTHER ENCUMBRANCES OTHER THAN
PERMITTED ENCUMBRANCES; (V) UPON COMPLETION OF THE REPLACEMENT, AT
ADMINISTRATIVE AGENT’S OPTION, IF THE COST OF ANY INDIVIDUAL REPLACEMENT EXCEEDS
$250,000, ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A REPORT SATISFACTORY TO
ADMINISTRATIVE AGENT IN ITS REASONABLE DISCRETION FROM AN ARCHITECT OR ENGINEER
APPROVED BY ADMINISTRATIVE AGENT IN RESPECT OF SUCH ARCHITECT OR ENGINEER’S
INSPECTION OF THE APPLICABLE REPLACEMENT; AND (VI) ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED SUCH OTHER EVIDENCE AS ADMINISTRATIVE AGENT SHALL REASONABLY
REQUEST THAT THE REPLACEMENTS AT THE PROPERTY TO BE FUNDED BY THE REQUESTED
DISBURSEMENT HAVE BEEN PERFORMED AND ARE PAID FOR OR WILL BE PAID UPON SUCH
DISBURSEMENT TO BORROWER.  ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO
DISBURSE REPLACEMENT RESERVE FUNDS MORE FREQUENTLY THAN ONCE EACH CALENDAR MONTH
NOR IN AN AMOUNT LESS THAN THE MINIMUM DISBURSEMENT AMOUNT (OR A LESSER AMOUNT
IF THE TOTAL AMOUNT OF REPLACEMENT RESERVE FUNDS IS LESS THAN THE MINIMUM
DISBURSEMENT AMOUNT, IN WHICH CASE ONLY ONE DISBURSEMENT OF THE AMOUNT REMAINING
IN THE ACCOUNT SHALL BE MADE).


(C)                NOTHING IN THIS SECTION 8.2 SHALL (I) MAKE ADMINISTRATIVE
AGENT OR ANY LENDER RESPONSIBLE FOR MAKING OR COMPLETING THE REPLACEMENTS; (II)
REQUIRE ADMINISTRATIVE AGENT OR ANY LENDER TO EXPEND FUNDS IN ADDITION TO THE
REPLACEMENT RESERVE FUNDS TO COMPLETE ANY REPLACEMENTS; (III) OBLIGATE
ADMINISTRATIVE AGENT OR ANY LENDER TO PROCEED WITH THE REPLACEMENTS; OR (IV)
OBLIGATE ADMINISTRATIVE AGENT OR ANY LENDER TO DEMAND FROM BORROWER ADDITIONAL
SUMS TO COMPLETE ANY REPLACEMENTS.


(D)               BORROWER SHALL PERMIT ADMINISTRATIVE AGENT AND ADMINISTRATIVE
AGENT’S AGENTS AND REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION,
ADMINISTRATIVE AGENT’S ENGINEER, ARCHITECT, OR INSPECTOR) OR THIRD PARTIES TO
ENTER ONTO THE PROPERTY DURING NORMAL BUSINESS HOURS WITH REASONABLE NOTICE
(SUBJECT TO THE RIGHTS OF TENANTS UNDER THEIR LEASES) TO INSPECT THE

88

 

--------------------------------------------------------------------------------

 

 

progress of any Replacements and all materials being used in connection
therewith and to examine all plans and shop drawings relating to such
Replacements.  Borrower shall cause all contractors and subcontractors to
reasonably cooperate with Administrative Agent or Administrative Agent’s
representatives or such other Persons described above in connection with
inspections described in this Section.


(E)                IN ADDITION TO ANY INSURANCE REQUIRED UNDER THE LOAN
DOCUMENTS, BORROWER SHALL PROVIDE OR CAUSE TO BE PROVIDED WORKMEN’S COMPENSATION
INSURANCE, BUILDER’S RISK, AND PUBLIC LIABILITY INSURANCE AND OTHER INSURANCE TO
THE EXTENT REQUIRED UNDER APPLICABLE LAW IN CONNECTION WITH THE REPLACEMENTS. 
ALL SUCH POLICIES SHALL BE IN FORM AND AMOUNT REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT.


(F)                NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, AT
SUCH TIME THAT A RESERVE TRIGGER PERIOD NO LONGER EXISTS AND PROVIDED NO EVENT
OF DEFAULT IS THEN CONTINUING, ADMINISTRATIVE AGENT SHALL DISBURSE ALL AMOUNTS
ON DEPOSIT IN THE REPLACEMENT RESERVE ACCOUNT TO BORROWER WITHIN TEN (10) DAYS
OF THE RESERVE TRIGGER PERIOD CEASING TO EXIST.


SECTION 8.3            LEASING RESERVE FUNDS. 


(A)                DURING THE EXISTENCE OF A RESERVE TRIGGER PERIOD, BORROWER
SHALL DEPOSIT INTO AN ELIGIBLE ACCOUNT HELD BY ADMINISTRATIVE AGENT,  FOR THE
BENEFIT OF LENDERS (THE “LEASING RESERVE ACCOUNT”) ON EACH MONTHLY PAYMENT DATE
DURING SUCH RESERVE TRIGGER PERIOD AN AMOUNT EQUAL TO ONE-TWELFTH OF $1.50 PER
RENTABLE SQUARE FOOT PER ANNUM (THE “LEASING RESERVE MONTHLY DEPOSIT”) FOR
TENANT ALLOWANCES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS THAT MAY BE
INCURRED FOLLOWING THE DATE HEREOF.  AMOUNTS DEPOSITED PURSUANT TO THIS
SECTION 8.3 ARE REFERRED TO HEREIN AS THE “LEASING RESERVE FUNDS”. 


(B)               ADMINISTRATIVE AGENT SHALL DISBURSE TO BORROWER THE LEASING
RESERVE FUNDS UPON REASONABLE SATISFACTION BY BORROWER OF EACH OF THE FOLLOWING
CONDITIONS: (I) BORROWER SHALL SUBMIT A REQUEST FOR PAYMENT TO ADMINISTRATIVE
AGENT AT LEAST TEN (10) DAYS PRIOR TO THE DATE ON WHICH BORROWER REQUESTS SUCH
PAYMENT BE MADE AND SPECIFIES THE TENANT IMPROVEMENT COSTS OR ALLOWANCES AND
LEASING COMMISSIONS TO BE PAID; (II) ON THE DATE SUCH REQUEST IS RECEIVED BY
ADMINISTRATIVE AGENT AND ON THE DATE SUCH PAYMENT IS TO BE MADE, NO EVENT OF
DEFAULT SHALL EXIST AND BE CONTINUING; (III) ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED AND APPROVED A BUDGET FOR TENANT IMPROVEMENT COSTS AND A SCHEDULE OF
LEASING COMMISSIONS PAYMENTS AND THE REQUESTED DISBURSEMENT WILL BE USED TO PAY
ALL OR A PORTION OF SUCH COSTS AND PAYMENTS; (IV) ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A CERTIFICATE FROM BORROWER (A) STATING THAT THE TENANT
IMPROVEMENTS AT THE PROPERTY TO BE FUNDED BY THE REQUESTED DISBURSEMENT HAVE
BEEN PERFORMED IN GOOD AND WORKMANLIKE MANNER AND IN ACCORDANCE WITH ALL
APPLICABLE FEDERAL, STATE AND LOCAL LAWS, RULES AND REGULATIONS, SUCH
CERTIFICATE TO BE ACCOMPANIED BY A COPY OF ANY LICENSE, PERMIT OR OTHER APPROVAL
BY ANY GOVERNMENTAL AUTHORITY REQUIRED AS OF SUCH DATE IN CONNECTION WITH THE
TENANT IMPROVEMENTS OR, IF APPLICABLE, THAT THE TENANT ALLOWANCE TO BE FUNDED BY
THE REQUESTED DISBURSEMENT IS DUE AND OWING UNDER THE APPLICABLE LEASE, (B)
IDENTIFYING EACH PERSON THAT SUPPLIED MATERIALS OR LABOR IN CONNECTION WITH THE
TENANT IMPROVEMENTS TO BE FUNDED BY THE REQUESTED DISBURSEMENT AND (C) STATING
THAT EACH SUCH PERSON HAS BEEN PAID IN FULL OR WILL BE PAID IN FULL UPON SUCH
DISBURSEMENT TO THE EXTENT OF AMOUNTS THEN DUE AND OWING TO SUCH

89

 

--------------------------------------------------------------------------------

 

 

Person, such certificate to be accompanied by lien waivers or other evidence of
payment reasonably satisfactory to Administrative Agent; (v) upon completion of
the tenant improvements, at Administrative Agent’s option, in its reasonable
discretion, a title search for the Property indicating that the Property is free
from all liens, claims and other encumbrances not previously approved by
Administrative Agent (other than Permitted Encumbrances); and
(vi) Administrative Agent shall have received such other evidence as
Administrative Agent shall reasonably request that the tenant improvements at
the Property and/or leasing commissions to be funded by the requested
disbursement have been performed by Borrower (to the extent applicable) and are
paid for or will be paid upon such disbursement to Borrower.  Administrative
Agent shall not be required to disburse Leasing Reserve Funds more frequently
than once each calendar month nor in an amount less than the Minimum
Disbursement Amount (or a lesser amount if the total amount of Leasing Reserve
Funds is less than the Minimum Disbursement Amount, in which case only one
disbursement of the amount remaining in the account shall be made).


(C)                NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, AT
SUCH TIME THAT A RESERVE TRIGGER PERIOD NO LONGER EXISTS AND PROVIDED NO EVENT
OF DEFAULT IS THEN CONTINUING, UPON REQUEST OF BORROWER, ADMINISTRATIVE AGENT
SHALL DISBURSE ALL AMOUNTS ON DEPOSIT IN THE LEASING RESERVE ACCOUNT TO BORROWER
WITHIN TEN (10) DAYS OF THE RESERVE TRIGGER PERIOD CEASING TO EXIST.


SECTION 8.4            INTENTIONALLY OMITTED. 


SECTION 8.5            INTENTIONALLY OMITTED. 


SECTION 8.6            TAX AND INSURANCE FUNDS.  (A)  DURING THE EXISTENCE OF A
RESERVE TRIGGER PERIOD, BORROWER SHALL PAY (OR CAUSE TO BE PAID) TO
ADMINISTRATIVE AGENT ON EACH MONTHLY PAYMENT DATE DURING SUCH RESERVE TRIGGER
PERIOD, (I) ONE-TWELFTH OF AN AMOUNT WHICH WOULD BE SUFFICIENT TO PAY THE
PROPERTY TAXES PAYABLE, OR REASONABLY ESTIMATED BY ADMINISTRATIVE AGENT TO BE
PAYABLE, DURING THE NEXT ENSUING TWELVE (12) MONTHS (THE “MONTHLY TAX DEPOSIT”),
EACH OF WHICH SUCH DEPOSITS SHALL BE DEPOSITED INTO AN ELIGIBLE ACCOUNT HELD BY
LENDER (THE “TAX ACCOUNT”), AND (II) AT THE OPTION OF ADMINISTRATIVE AGENT, IF
THE LIABILITY OR CASUALTY POLICY MAINTAINED BY BORROWER COVERING THE PROPERTY
(OR ANY PORTION THEREOF) SHALL NOT CONSTITUTE A BLANKET OR UMBRELLA POLICY
PURSUANT TO SUBSECTION 7.1(C) HEREOF, ONE-TWELFTH OF AN AMOUNT WHICH WOULD BE
SUFFICIENT TO PAY THE INSURANCE PREMIUMS DUE FOR THE RENEWAL OF THE COVERAGE
AFFORDED BY THE POLICIES UPON THE EXPIRATION THEREOF (THE “MONTHLY INSURANCE
DEPOSIT”), EACH OF WHICH SUCH DEPOSITS SHALL BE DEPOSITED INTO AN ELIGIBLE
ACCOUNT HELD BY LENDER (THE “INSURANCE ACCOUNT”) (AMOUNTS HELD IN THE TAX
ACCOUNT AND THE INSURANCE ACCOUNT ARE COLLECTIVELY HEREIN REFERRED TO AS THE
“TAX AND INSURANCE FUNDS”).  BORROWER AGREES TO NOTIFY ADMINISTRATIVE AGENT
IMMEDIATELY OF ANY CHANGES TO THE AMOUNTS, SCHEDULES AND INSTRUCTIONS FOR
PAYMENT OF ANY PROPERTY TAXES AND INSURANCE PREMIUMS OF WHICH IT HAS OR OBTAINS
KNOWLEDGE AND AUTHORIZES ADMINISTRATIVE AGENT OR ITS AGENT TO OBTAIN THE BILLS
FOR PROPERTY TAXES DIRECTLY FROM THE APPROPRIATE TAXING AUTHORITY.  PROVIDED
THERE ARE SUFFICIENT AMOUNTS IN THE TAX ACCOUNT AND INSURANCE ACCOUNT,
RESPECTIVELY, AND NO EVENT OF DEFAULT EXISTS, ADMINISTRATIVE AGENT SHALL PAY THE
PROPERTY TAXES AND INSURANCE PREMIUMS AS THEY BECOME DUE ON THEIR RESPECTIVE DUE
DATES ON BEHALF OF BORROWER BY APPLYING THE TAX AND INSURANCE FUNDS TO THE
PAYMENT OF SUCH PROPERTY TAXES AND INSURANCE PREMIUMS.  IF THE AMOUNT OF THE TAX
AND INSURANCE FUNDS SHALL

90

 

--------------------------------------------------------------------------------

 

 

exceed the amounts due for Property Taxes and Insurance Premiums pursuant to
Sections 4.5 and 7.1 hereof, Administrative Agent shall, in its discretion,
return any excess to Borrower or credit such excess against future payments to
be made to the Tax and Insurance Funds.  If the Tax and Insurance Funds are not
sufficient to pay the amounts set forth above, Borrower shall promptly pay to
Administrative Agent, upon demand, an amount which Administrative Agent shall
reasonably estimate as sufficient to make up the deficiency.


(B)               NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, AT
SUCH TIME THAT A RESERVE TRIGGER PERIOD NO LONGER EXISTS AND PROVIDED NO EVENT
OF DEFAULT IS THEN CONTINUING, UPON REQUEST OF BORROWER, ADMINISTRATIVE AGENT
SHALL DISBURSE ALL AMOUNTS ON DEPOSIT IN THE TAX ACCOUNT AND INSURANCE ACCOUNT
TO BORROWER WITHIN TEN (10) DAYS AFTER THE RESERVE TRIGGER PERIOD CEASES TO
EXIST.


SECTION 8.7            THE ACCOUNTS GENERALLY. 


(A)                BORROWER GRANTS TO ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
LENDERS, A FIRST-PRIORITY PERFECTED SECURITY INTEREST IN EACH OF THE RESERVE
FUNDS AND THE ACCOUNT COLLATERAL AS ADDITIONAL SECURITY FOR PAYMENT OF THE
DEBT.  UNTIL EXPENDED OR APPLIED IN ACCORDANCE HEREWITH, THE RESERVE FUNDS AND
THE FUNDS DEPOSITED THEREIN SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE DEBT. 
THE PROVISIONS OF THIS SECTION 8.7 ARE INTENDED TO GIVE LENDERS AND/OR
ADMINISTRATIVE AGENT “CONTROL” OF THE RESERVE FUNDS AND THE ACCOUNT COLLATERAL
WITHIN THE MEANING OF THE UCC.  BORROWER ACKNOWLEDGES AND AGREES THAT THE
RESERVE FUNDS ARE SUBJECT TO THE SOLE DOMINION, CONTROL AND DISCRETION OF
ADMINISTRATIVE AGENT AND LENDERS, THEIR AUTHORIZED AGENTS OR DESIGNEES, SUBJECT
TO THE TERMS HEREOF, AND BORROWER SHALL HAVE NO RIGHT OF WITHDRAWAL WITH RESPECT
TO ANY RESERVE FUNDS EXCEPT AS PROVIDED HEREIN OR WITH THE PRIOR WRITTEN CONSENT
OF ADMINISTRATIVE AGENT.  THE RESERVE FUNDS SHALL BE HELD IN SEPARATE ACCOUNTS
AND ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY BORROWER OF THE LOCATION AND
ACCOUNT NUMBER WHERE SUCH FUNDS ARE HELD.


(B)               BORROWER SHALL NOT, WITHOUT OBTAINING THE PRIOR WRITTEN
CONSENT OF ADMINISTRATIVE AGENT, FURTHER PLEDGE, ASSIGN OR GRANT ANY SECURITY
INTEREST IN THE RESERVE FUNDS OR PERMIT ANY LIEN TO ATTACH THERETO, OR ANY LEVY
TO BE MADE THEREON, OR ANY UCC-1 FINANCING STATEMENTS, EXCEPT THOSE NAMING
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF LENDERS, AS THE SECURED PARTY, TO BE
FILED WITH RESPECT THERETO.  LENDER SHALL HAVE THE RIGHT TO FILE A FINANCING
STATEMENT OR STATEMENTS UNDER THE UCC IN CONNECTION WITH ANY OF THE RESERVE
FUNDS AND THE ACCOUNT COLLATERAL WITH RESPECT THERETO IN THE FORM REQUIRED TO
PROPERLY PERFECT LENDERS’ SECURITY INTEREST THEREIN.  BORROWER AGREES THAT AT
ANY TIME AND FROM TIME TO TIME, AT THE EXPENSE OF BORROWER, BORROWER WILL
PROMPTLY EXECUTE AND DELIVER ALL FURTHER INSTRUMENTS AND DOCUMENTS, AND TAKE ALL
FURTHER ACTION, THAT MAY BE REASONABLY NECESSARY OR DESIRABLE, OR THAT
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, IN ORDER TO PERFECT AND PROTECT ANY
SECURITY INTEREST GRANTED OR PURPORTED TO BE GRANTED HEREBY OR TO ENABLE
ADMINISTRATIVE AGENT, ON BEHALF OF LENDERS, TO EXERCISE AND ENFORCE THEIR RIGHTS
AND REMEDIES HEREUNDER WITH RESPECT TO ANY RESERVE FUNDS OR THE ACCOUNT
COLLATERAL.


(C)                NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR
IN ANY OTHER LOAN DOCUMENT, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, WITHOUT NOTICE FROM ADMINISTRATIVE AGENT, (I) BORROWER SHALL
HAVE NO RIGHTS IN RESPECT OF THE RESERVE FUNDS, AND (II) ADMINISTRATIVE AGENT
AND EACH LENDER SHALL HAVE ALL RIGHTS AND REMEDIES WITH

91

 

--------------------------------------------------------------------------------

 

 

respect to the Accounts and the amounts on deposit therein and the Account
Collateral as described in this Agreement and in the Security Instrument, in
addition to all of the rights and remedies available to a secured party under
the UCC, and, notwithstanding anything to the contrary contained in this
Agreement or in the Security Instrument, may apply the Reserve Funds  as
Administrative Agent determines in its sole discretion including, but not
limited to, payment of the Debt.


(D)               THE INSUFFICIENCY OF RESERVE FUNDS ON DEPOSIT WITH
ADMINISTRATIVE AGENT SHALL NOT ABSOLVE BORROWER OF THE OBLIGATION TO MAKE ANY
PAYMENTS, AS AND WHEN DUE PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND SUCH OBLIGATIONS SHALL BE SEPARATE AND INDEPENDENT, AND NOT
CONDITIONED ON ANY EVENT OR CIRCUMSTANCE WHATSOEVER.


(E)                BORROWER SHALL INDEMNIFY ADMINISTRATIVE AGENT AND EACH LENDER
AND HOLD ADMINISTRATIVE AGENT AND EACH LENDER HARMLESS FROM AND AGAINST ANY AND
ALL ACTIONS, SUITS, CLAIMS, DEMANDS, LIABILITIES, LOSSES, DAMAGES, OBLIGATIONS
AND COSTS AND EXPENSES (INCLUDING LITIGATION COSTS AND REASONABLE ATTORNEYS FEES
AND EXPENSES) ARISING FROM OR IN ANY WAY CONNECTED WITH THE ACCOUNTS, THE SUMS
DEPOSITED THEREIN OR THE PERFORMANCE OF THE OBLIGATIONS FOR WHICH THE RESERVE
FUNDS WERE ESTABLISHED, EXCEPT TO THE EXTENT ARISING FROM THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF ADMINISTRATIVE AGENT, SUCH LENDER, OR THEIR APPLICABLE
AGENTS OR EMPLOYEES.  BORROWER SHALL ASSIGN TO ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF LENDERS, ALL RIGHTS AND CLAIMS BORROWER MAY HAVE AGAINST ALL PERSONS
SUPPLYING LABOR, MATERIALS OR OTHER SERVICES WHICH ARE TO BE PAID FROM OR
SECURED BY THE RESERVE FUNDS; PROVIDED, HOWEVER, THAT ADMINISTRATIVE AGENT AND
LENDERS MAY NOT PURSUE ANY SUCH RIGHT OR CLAIM UNLESS AN EVENT OF DEFAULT HAS
OCCURRED AND REMAINS UNCURED.


(F)                BORROWER AND ADMINISTRATIVE AGENT SHALL MAINTAIN EACH
APPLICABLE ACCOUNT AS AN ELIGIBLE ACCOUNT, EXCEPT AS OTHERWISE EXPRESSLY AGREED
TO IN WRITING BY ADMINISTRATIVE AGENT. 


(G)               RESERVE FUNDS SHALL BE HELD IN AN INTEREST-BEARING ACCOUNT. 
IN NO EVENT SHALL ADMINISTRATIVE AGENT BE REQUIRED TO SELECT ANY PARTICULAR
INTEREST-BEARING ACCOUNT OR THE ACCOUNT THAT YIELDS THE HIGHEST RATE OF
INTEREST, PROVIDED THAT SELECTION OF THE ACCOUNT SHALL BE CONSISTENT WITH THE
GENERAL STANDARDS AT THE TIME BEING UTILIZED BY ADMINISTRATIVE AGENT IN
ESTABLISHING SIMILAR ACCOUNTS FOR LOANS OF COMPARABLE TYPE.  INTEREST EARNED ON
THE RESERVE FUNDS SHALL BE DEPOSITED INTO THE APPLICABLE RESERVE ACCOUNT.  ALL
SUCH INTEREST THAT SO BECOMES PART OF THE APPLICABLE RESERVE FUNDS SHALL BE
DISBURSED IN ACCORDANCE WITH THE DISBURSEMENT PROCEDURES CONTAINED HEREIN
APPLICABLE TO SUCH RESERVE FUNDS; PROVIDED, HOWEVER, THAT ADMINISTRATIVE AGENT
MAY, AT ITS ELECTION, RETAIN ANY SUCH INTEREST FOR ITS OWN ACCOUNT DURING THE
OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT.


(H)               BORROWER ACKNOWLEDGES AND AGREES THAT IT SOLELY SHALL BE, AND
SHALL AT ALL TIMES REMAIN, LIABLE TO ADMINISTRATIVE AGENT FOR ALL FEES, CHARGES,
COSTS AND EXPENSES IN CONNECTION WITH THE RESERVE FUNDS, THIS AGREEMENT AND THE
ENFORCEMENT HEREOF, INCLUDING, WITHOUT LIMITATION, ANY MONTHLY OR ANNUAL FEES OR
CHARGES AS MAY BE REASONABLY ASSESSED BY ADMINISTRATIVE AGENT IN CONNECTION WITH
THE ADMINISTRATION OF THE ACCOUNTS AND THE RESERVE FUNDS AND THE REASONABLE FEES
AND EXPENSES OF THIRD-PARTY LEGAL COUNSEL TO ADMINISTRATIVE AGENT

92

 

--------------------------------------------------------------------------------

 

 

and the Lenders as needed to enforce, protect or preserve the rights and
remedies of Administrative Agent and the Lenders under this Agreement.


ARTICLE IX - CASH MANAGEMENT


SECTION 9.1            ESTABLISHMENT OF ACCOUNTS.  BORROWER SHALL,
SIMULTANEOUSLY HEREWITH, ESTABLISH AN ELIGIBLE ACCOUNT (THE “RESTRICTED
ACCOUNT”) PURSUANT TO THE RESTRICTED ACCOUNT AGREEMENT IN THE NAME OF THE
BORROWER FOR THE SOLE AND EXCLUSIVE BENEFIT OF ADMINISTRATIVE AGENT (FOR THE
BENEFIT OF LENDERS), TOGETHER WITH THEIR SUCCESSORS AND ASSIGNS, AS SECURED
PARTY, INTO WHICH BORROWER SHALL DEPOSIT, OR CAUSE TO BE DEPOSITED, ALL REVENUE
GENERATED BY THE PROPERTY (INCLUDING, WITHOUT LIMITATION, ALL AMOUNTS PAID BY
THE COUNTERPARTY TO BORROWER UNDER THE INTEREST RATE PROTECTION AGREEMENT). 
PURSUANT TO THE RESTRICTED ACCOUNT AGREEMENT, FUNDS ON DEPOSIT IN THE RESTRICTED
ACCOUNT SHALL BE TRANSFERRED ON EACH BUSINESS DAY TO OR AT THE DIRECTION OF
BORROWER UNLESS AN EVENT OF DEFAULT EXISTS, IN WHICH CASE SUCH FUNDS SHALL BE
TRANSFERRED ON EACH BUSINESS DAY TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
ADMINISTRATIVE AGENT’S WRITTEN DIRECTIONS.


SECTION 9.2            DEPOSITS INTO RESTRICTED ACCOUNT; MAINTENANCE OF
RESTRICTED ACCOUNT. 


(A)                BORROWER REPRESENTS, WARRANTS AND COVENANTS THAT, SO LONG AS
THE DEBT REMAINS OUTSTANDING, (I) BORROWER SHALL, OR SHALL CAUSE MANAGER TO,
PROMPTLY DEPOSIT ALL REVENUE DERIVED FROM THE PROPERTY AND RECEIVED BY BORROWER
OR MANAGER, AS THE CASE MAY BE, INTO THE RESTRICTED ACCOUNT; (II) BORROWER SHALL
INSTRUCT MANAGER TO PROMPTLY DEPOSIT ALL REVENUE DERIVED FROM THE PROPERTY
COLLECTED BY MANAGER, IF ANY, PURSUANT TO THE MANAGEMENT AGREEMENT (OR
OTHERWISE) INTO THE RESTRICTED ACCOUNT; (III) (A) ON OR BEFORE THE CLOSING DATE,
BORROWER SHALL HAVE SENT (AND HEREBY REPRESENTS THAT IT HAS SENT) A NOTICE,
SUBSTANTIALLY IN THE FORM OF EXHIBIT A  ATTACHED HERETO, TO ALL TENANTS NOW
OCCUPYING SPACE AT THE PROPERTY DIRECTING THEM TO PAY ALL RENT AND OTHER SUMS
DUE UNDER THE LEASE TO WHICH THEY ARE A PARTY INTO THE RESTRICTED ACCOUNT (SUCH
NOTICE, THE “TENANT DIRECTION NOTICE”), (B) SIMULTANEOUSLY WITH THE EXECUTION OF
ANY LEASE ENTERED INTO ON OR AFTER THE DATE HEREOF IN ACCORDANCE WITH THE
APPLICABLE TERMS AND CONDITIONS HEREOF, BORROWER SHALL FURNISH EACH TENANT UNDER
EACH SUCH LEASE THE TENANT DIRECTION NOTICE AND (C) BORROWER SHALL CONTINUE TO
SEND THE AFORESAID TENANT DIRECTION NOTICES UNTIL EACH ADDRESSEE THEREOF
COMPLIES WITH THE TERMS THEREOF; (IV) THERE SHALL BE NO OTHER ACCOUNTS
MAINTAINED BY BORROWER OR ANY OTHER PERSON INTO WHICH REVENUES FROM THE
OWNERSHIP AND OPERATION OF THE PROPERTY ARE DEPOSITED; AND (V) NEITHER BORROWER
NOR ANY OTHER PERSON SHALL OPEN ANY OTHER SUCH ACCOUNT WITH RESPECT TO THE
DIRECT DEPOSIT OF INCOME IN CONNECTION WITH THE PROPERTY.  UNTIL DEPOSITED INTO
THE RESTRICTED ACCOUNT, ANY RENTS AND OTHER REVENUES FROM THE PROPERTY HELD BY
BORROWER SHALL BE DEEMED TO BE COLLATERAL AND SHALL BE HELD IN TRUST BY IT FOR
THE BENEFIT, AND AS THE PROPERTY, OF ADMINISTRATIVE AGENT (FOR THE BENEFIT OF
LENDERS) PURSUANT TO THE SECURITY INSTRUMENT AND SHALL NOT BE COMMINGLED WITH
ANY OTHER FUNDS OR PROPERTY OF BORROWER.  BORROWER WARRANTS AND COVENANTS THAT
IT SHALL NOT RESCIND, WITHDRAW OR CHANGE ANY NOTICES OR INSTRUCTIONS REQUIRED TO
BE SENT BY IT PURSUANT TO THIS SECTION 9.2 WITHOUT ADMINISTRATIVE AGENT’S PRIOR
WRITTEN CONSENT.


(B)               BORROWER SHALL MAINTAIN THE RESTRICTED ACCOUNT FOR THE TERM OF
THE LOAN, WHICH RESTRICTED ACCOUNT SHALL BE UNDER THE SOLE DOMINION AND CONTROL
OF ADMINISTRATIVE AGENT

93

 

--------------------------------------------------------------------------------

 

 

(for the benefit of Lenders) (subject to the terms hereof and of the Restricted
Account Agreement).  The Restricted Account shall have a title evidencing the
foregoing in a manner reasonably acceptable to Administrative Agent.  Borrower
hereby grants to Administrative Agent (for the benefit of Lenders) a
first-priority security interest in the Restricted Account and all deposits at
any time contained therein and the proceeds thereof and will take all actions
reasonably necessary to maintain in favor of Administrative Agent (for the
benefit of Lenders) a perfected first priority security interest in the
Restricted Account, including, without limitation, Borrower authorizes Lender to
file UCC Financing Statements and continuations thereof to perfect
Administrative Agent’s (for the benefit of Lenders) security interest in the
same.  All costs and expenses for establishing and maintaining the Restricted
Account (or any successor thereto) shall be paid by Borrower.  All monies now or
hereafter deposited into the Restricted Account shall be additional security for
the Debt.  Borrower shall not alter or modify either the Restricted Account or
the Restricted Account Agreement, in each case without the prior written consent
of Administrative Agent.  Borrower shall not further pledge, assign or grant any
security interest in the Restricted Account or the monies deposited therein or
permit any lien or encumbrance to attach thereto, or any levy to be made
thereon, or any UCC Financing Statements, except those naming Administrative
Agent, for the benefit of Lenders, as the secured party, to be filed with
respect thereto.  The Restricted Account (i) shall be an Eligible Account and
(ii) shall not be commingled with other monies held by Borrower or Bank.  Upon
(A) Bank ceasing to be an Eligible Institution, (B) the Restricted Account
ceasing to be an Eligible Account, (C) any resignation by Bank or termination of
the Restricted Account Agreement by Bank or Administrative Agent and/or (D) the
occurrence and continuance of an Event of Default, Borrower shall, within
fifteen (15) days of Administrative Agent’s request, (1) terminate the existing
Restricted Account Agreement, (2) appoint a new Bank (which such Bank shall (I)
be an Eligible Institution, (II) other than during the continuance of an Event
of Default, be selected by Borrower and approved by Administrative Agent and
(III) during the continuance of an Event of Default, be selected by
Administrative Agent), (3) cause such Bank to open a new Restricted Account
(which such account shall be an Eligible Account) and enter into a new
Restricted Account Agreement with Administrative Agent on substantially the same
terms and conditions as the previous Restricted Account Agreement and (4) send
new Tenant Direction Notices and the other notices required pursuant to the
terms hereof relating to such new Restricted Account Agreement and Restricted
Account.  Borrower constitutes and appoints Administrative Agent its true and
lawful attorney-in-fact with full power of substitution to complete or undertake
the foregoing in the name of Borrower in the event Borrower fails to do the
same.  Such power of attorney shall be deemed to be a power coupled with an
interest and cannot be revoked.


ARTICLE X - EVENTS OF DEFAULT; REMEDIES


SECTION 10.1        EVENT OF DEFAULT.  THE OCCURRENCE OF ANY ONE OR MORE OF THE
FOLLOWING EVENTS SHALL CONSTITUTE AN “EVENT OF DEFAULT”: 


(A)                IF (A) THE PAYMENT DUE ON THE MATURITY DATE IS NOT PAID WHEN
DUE, (B) ANY MONTHLY DEBT SERVICE PAYMENT OR ANY AMOUNT REQUIRED TO BE PAID INTO
THE RESERVE FUNDS IS NOT PAID WHEN DUE AND SUCH NON-PAYMENT REFERRED TO UNDER
THIS CLAUSE (B) CONTINUES FOR FIVE (5) DAYS AFTER SUCH DUE DATE OR (C) ANY OTHER
PORTION OF THE DEBT IS NOT PAID WHEN DUE AND SUCH NON-

94

 

--------------------------------------------------------------------------------

 

 

payment referred to under this clause (C) continues for five (5) days following
notice to Borrower that the same is due and payable;


(B)               SUBJECT TO BORROWER’S CONTEST RIGHTS UNDER SECTION 4.2(C), IF
ANY OF THE PROPERTY TAXES OR OTHER CHARGES ARE NOT PAID WHEN DUE AND PAYABLE
EXCEPT TO THE EXTENT SUMS SUFFICIENT TO PAY SUCH PROPERTY TAXES AND OTHER
CHARGES HAVE BEEN DEPOSITED WITH ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT AND ADMINISTRATIVE AGENT’S ACCESS TO SUCH SUMS IS NOT
RESTRICTED OR CONSTRAINED IN ANY MANNER;


(C)                (A)       IF THE POLICIES REQUIRED BY SECTION 7.1 ARE NOT
KEPT IN FULL FORCE AND EFFECT (EXCEPT TO THE EXTENT ADMINISTRATIVE AGENT IS
OBLIGATED TO DISBURSE FUNDS FROM THE INSURANCE ACCOUNT TO PAY FOR SUCH INSURANCE
POLICIES UNDER THIS AGREEMENT, ADMINISTRATIVE AGENT HAS SUFFICIENT FUNDS IN SUCH
INSURANCE ACCOUNT TO MAKE SUCH PAYMENT AND ADMINISTRATIVE AGENT FAILS TO MAKE
SUCH PAYMENT), OR (B) IF CERTIFICATES OF INSURANCE ARE NOT DELIVERED TO
ADMINISTRATIVE AGENT ON OR BEFORE THE DATE THE SAME ARE TO BE DELIVERED
HEREUNDER;


(D)               (I) IF ANY OF THE REPRESENTATIONS OR COVENANTS CONTAINED IN
SECTION 4.25 OR  ARTICLE 6  HEREOF ARE BREACHED OR VIOLATED OR (II) IF ANY OF
THE REPRESENTATIONS OR COVENANTS CONTAINED IN SECTIONS 5.1 OR 5.2  ARE BREACHED
OR VIOLATED, PROVIDED, THAT, IF SUCH BREACH OR VIOLATION IS OF SECTIONS
5.1(A)(IV) (BUT ONLY WITH RESPECT TO THE PROVISIONS OF THE ORGANIZATIONAL
DOCUMENTS OF BORROWER WHICH SPECIFICALLY ALLOW A VIOLATION OF SUCH PROVISIONS TO
BE CURED), 5.1(A)(V)-(IX), (XIII), (XIV), (XVII) OR (XX), SECTION 5.3 OR SECTION
5.5, AND THE SAME DOES NOT RESULT IN A SUBSTANTIVE CONSOLIDATION, IT SHALL ONLY
BE AN EVENT OF DEFAULT HEREUNDER IF BORROWER FAILS TO CURE SUCH CONDITION WITHIN
THREE (3) BUSINESS DAYS FOLLOWING BORROWER BECOMING AWARE OF SUCH BREACH;


(E)                IF (A) ANY REPRESENTATION OR WARRANTY MADE BY BORROWER HEREIN
OR BY BORROWER OR GUARANTOR IN ANY OTHER LOAN DOCUMENT OR FINANCIAL STATEMENT
FURNISHED TO ADMINISTRATIVE AGENT SHALL HAVE BEEN FALSE OR MISLEADING IN ANY
MATERIAL RESPECT AS OF THE DATE THE REPRESENTATION OR WARRANTY WAS MADE, OR (B)
ANY REPRESENTATION OR WARRANTY MADE BY BORROWER OR GUARANTOR IN ANY REPORT,
CERTIFICATE OR OTHER INSTRUMENT, AGREEMENT OR DOCUMENT FURNISHED TO
ADMINISTRATIVE AGENT, SHALL HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL
RESPECT AS OF THE DATE THE REPRESENTATION OR WARRANTY WAS MADE; PROVIDED,
HOWEVER, WITH RESPECT TO ANY SUCH BREACH IN CLAUSE (A)  OR (B)  WHICH IS NOT THE
SUBJECT OF ANY OTHER SUBSECTION OF THIS SECTION 10.1 AND WHICH IS CAPABLE OF
BEING CURED, IT BEING AGREED BY BORROWER AND LENDER THAT A BREACH OF THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.3, THE LAST TWO SENTENCES
OF 3.4, 3.5 – 3.7, 3.12, 3.13, 3.17(I), (J), (L), (N), (R) AND (S), 3.20,
3.25-3.29, AND 3.31 ARE NOT CAPABLE OF BEING CURED, AND BORROWER FAILS TO REMEDY
SUCH CONDITION WITHIN TEN (10) DAYS FOLLOWING NOTICE TO BORROWER FROM
ADMINISTRATIVE AGENT, IN THE CASE OF ANY SUCH BREACH WHICH CAN BE CURED BY THE
PAYMENT OF A SUM OF MONEY, OR WITHIN THIRTY (30) DAYS FOLLOWING NOTICE FROM
ADMINISTRATIVE AGENT IN THE CASE OF ANY OTHER SUCH BREACH; PROVIDED, HOWEVER,
THAT IF SUCH NON MONETARY BREACH IS SUSCEPTIBLE OF CURE BUT CANNOT REASONABLY BE
CURED WITHIN SUCH THIRTY (30) DAY PERIOD AND PROVIDED  FURTHER  THAT BORROWER
SHALL HAVE COMMENCED TO CURE SUCH BREACH WITHIN SUCH THIRTY (30) DAY PERIOD AND
THEREAFTER DILIGENTLY AND EXPEDITIOUSLY PROCEEDS TO CURE THE SAME, SUCH THIRTY
(30) DAY PERIOD SHALL BE EXTENDED FOR SUCH TIME AS IS REASONABLY NECESSARY FOR
BORROWER IN THE EXERCISE OF DUE DILIGENCE TO CURE SUCH BREACH, SUCH ADDITIONAL
PERIOD NOT TO EXCEED SIXTY (60) DAYS PLUS  TIME PERMITTED FOR EXCUSABLE DELAYS;


 

95

 

--------------------------------------------------------------------------------

 

 


(F)                IF (I) BORROWER, ANY SPE COMPONENT ENTITY OR GUARANTOR SHALL
COMMENCE ANY CASE, PROCEEDING OR OTHER ACTION (A) UNDER ANY CREDITOR’S RIGHTS
LAWS SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED WITH RESPECT TO IT, OR SEEKING
TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR SEEKING REORGANIZATION, OR (B)
SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR OR OTHER
SIMILAR OFFICIAL FOR IT OR FOR ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS, OR
BORROWER OR ANY MANAGING MEMBER OR GENERAL PARTNER OF BORROWER, ANY SPE
COMPONENT ENTITY OR GUARANTOR SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
ITS CREDITORS; (II) THERE SHALL BE COMMENCED AGAINST BORROWER OR ANY MANAGING
MEMBER OR GENERAL PARTNER OF BORROWER, ANY SPE COMPONENT ENTITY OR GUARANTOR ANY
CASE, PROCEEDING OR OTHER ACTION OF A NATURE REFERRED TO IN CLAUSE (I) ABOVE
WHICH (A) RESULTS IN THE ENTRY OF AN ORDER FOR RELIEF OR ANY SUCH ADJUDICATION
OR APPOINTMENT OR (B) REMAINS UNDISMISSED, UNDISCHARGED OR UNBONDED FOR A PERIOD
OF NINETY (90) DAYS; OR (III) BORROWER, ANY SPE COMPONENT ENTITY OR GUARANTOR
SHALL TAKE ANY ACTION IN FURTHERANCE OF, OR INDICATING ITS CONSENT TO, APPROVAL
OF, OR ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN CLAUSE (I) OR (II) ABOVE;
OR (IV) BORROWER, ANY SPE COMPONENT ENTITY OR GUARANTOR SHALL ADMIT IN WRITING
ITS INABILITY TO, PAY ITS DEBTS AS THEY BECOME DUE;


(G)               IF BORROWER SHALL BE IN DEFAULT BEYOND APPLICABLE NOTICE AND
GRACE PERIODS UNDER ANY OTHER MORTGAGE, DEED OF TRUST, DEED TO SECURE DEBT OR
OTHER SECURITY AGREEMENT COVERING ANY PART OF THE PROPERTY WHETHER IT BE
SUPERIOR OR JUNIOR IN LIEN TO THE SECURITY INSTRUMENT;


(H)               SUBJECT TO BORROWER’S CONTEST RIGHTS UNDER SECTION 4.2(C), IF
THE PROPERTY BECOMES SUBJECT TO ANY MECHANIC’S, MATERIALMAN’S OR OTHER LIEN
OTHER THAN A LIEN FOR ANY PROPERTY TAXES NOT THEN DUE AND PAYABLE AND THE LIEN
SHALL REMAIN UNDISCHARGED OF RECORD (BY PAYMENT, BONDING OR OTHERWISE) FOR A
PERIOD OF THIRTY (30) DAYS;


(I)                 SUBJECT TO BORROWER’S CONTEST RIGHTS UNDER SECTION 4.2(C),
IF ANY FEDERAL TAX LIEN IS FILED AGAINST BORROWER, ANY SPE COMPONENT ENTITY,
GUARANTOR OR THE PROPERTY AND SAME IS NOT DISCHARGED OF RECORD (BY PAYMENT,
BONDING OR OTHERWISE) WITHIN THIRTY (30) DAYS AFTER SAME IS FILED;


(J)                 IF BORROWER FAILS TO DELIVER TO ADMINISTRATIVE AGENT, WITHIN
TEN (10) DAYS AFTER REQUEST BY ADMINISTRATIVE AGENT, THE ESTOPPEL CERTIFICATES
REQUIRED BY SECTION 4.13(A) HEREOF;


(K)               IF ANY AMOUNT PAYABLE PURSUANT TO THE GUARANTY OR THE
ENVIRONMENTAL INDEMNITY IS NOT PAID IN FULL WHEN DUE AND PAYABLE IN ACCORDANCE
WITH THE PROVISIONS OF THE GUARANTY OR THE ENVIRONMENTAL INDEMNITY, AS THE CASE
MAY BE, WITH SUCH FAILURE CONTINUING FOR FIVE (5) BUSINESS DAYS AFTER
ADMINISTRATIVE AGENT DELIVERS WRITTEN NOTICE THEREOF PURSUANT TO THE TERMS OF
THE GUARANTY OR THE ENVIRONMENTAL INDEMNITY, AS APPLICABLE;


(L)                 IF BORROWER FAILS TO OBTAIN AND MAINTAIN AN INTEREST RATE
PROTECTION AGREEMENT OR REPLACEMENT INTEREST RATE PROTECTION AGREEMENT AS
REQUIRED PURSUANT TO SECTION 2.8 HEREOF OR IF BORROWER SHALL FAIL TO OBSERVE,
PERFORM OR DISCHARGE ANY OF BORROWER’S OBLIGATIONS, COVENANTS, CONDITIONS OR
AGREEMENTS UNDER THE INTEREST RATE PROTECTION AGREEMENT AND OTHERWISE COMPLY
WITH THE COVENANTS SET FORTH IN SECTION 2.8 HEREOF AND ANY SUCH FAILURE
CONTINUES FOR TEN (10) BUSINESS DAYS AFTER ADMINISTRATIVE AGENT GIVES BORROWER
NOTICE OF SUCH FAILURE;


 

96

 

--------------------------------------------------------------------------------

 

 


(M)             IF BORROWER SHALL FAIL TO DELIVER TO ADMINISTRATIVE AGENT WITHIN
TEN (10) DAYS AFTER REQUEST BY ADMINISTRATIVE AGENT ANY REQUIRED FINANCIAL ITEM
SPECIFICALLY IDENTIFIED IN AND REQUIRED TO BE DELIVERED PURSUANT TO
SECTION 4.12(A);


(N)               IF THE MANAGEMENT AGREEMENT IS CANCELED, TERMINATED OR
SURRENDERED OR EXPIRES PURSUANT TO ITS TERMS, UNLESS IN SUCH CASE BORROWER SHALL
ENTER INTO A NEW MANAGEMENT AGREEMENT WITH A QUALIFIED MANAGER IN ACCORDANCE
WITH THE APPLICABLE TERMS AND PROVISIONS HEREOF;


(O)               IF ANY REPRESENTATION AND/OR COVENANT HEREIN RELATING TO ERISA
MATTERS IS BREACHED;


(P)               IF (I) BORROWER DEFAULTS UNDER THE PROPERTY DOCUMENTS BEYOND
THE EXPIRATION OF APPLICABLE NOTICE AND GRACE PERIODS, IF ANY, THEREUNDER, (II)
ANY OF THE PROPERTY DOCUMENTS ARE AMENDED, SUPPLEMENTED, REPLACED, RESTATED OR
OTHERWISE MODIFIED OR IF BORROWER CONSENTS TO A TRANSFER OF ANY PARTY’S INTEREST
THEREUNDER, IN EACH CASE WITHOUT OBTAINING THE APPLICABLE ADMINISTRATIVE AGENT
AND/OR LENDER CONSENTS REQUIRED HEREUNDER, (III) THE REA IS CANCELED,
TERMINATED, SURRENDERED OR EXPIRES PURSUANT TO ITS TERMS, UNLESS IN SUCH CASE
BORROWER ENTERS INTO A REPLACEMENT THEREOF IN ACCORDANCE WITH THE APPLICABLE
TERMS AND PROVISIONS HEREOF, (IV) THE ENERGY SERVICES AGREEMENT IS CANCELED,
TERMINATED, SURRENDERED OR EXPIRES PURSUANT TO ITS TERMS, UNLESS IN SUCH CASE
BORROWER ENTERS INTO A REPLACEMENT THEREOF ON THEN CURRENT MARKET TERMS AND
PROVISIONS, PROVIDED, THAT, SUCH ACTION SHALL NOT BE AN EVENT OF DEFAULT
HEREUNDER IF ELECTRICAL AND THERMAL ENERGY IS BEING PROVIDED TO THE PROPERTY BY
A PUBLIC UTILITY AND THE PROPERTY IS CONNECTED TO THE GRID AND THERE IS NO
INTERRUPTION OF ELECTRICAL OR THERMAL ENERGY SERVICE TO THE PROPERTY,  OR (V)
ANY OTHER PROPERTY DOCUMENT EVENT OCCURS;


(Q)               IF (A) BORROWER SHALL FAIL IN THE PAYMENT OF ANY RENT,
ADDITIONAL RENT OR OTHER CHARGE MENTIONED IN OR MADE PAYABLE BY THE GROUND LEASE
PRIOR TO THE EXPIRATION OF ANY APPLICABLE NOTICE OR CURE PERIODS UNDER THE
GROUND LEASE (UNLESS WAIVED BY THE LANDLORD UNDER THE GROUND LEASE), (B) THERE
SHALL OCCUR ANY DEFAULT BY BORROWER, AS TENANT UNDER THE GROUND LEASE, IN THE
OBSERVANCE OR PERFORMANCE OF ANY TERM, COVENANT OR CONDITION OF THE GROUND LEASE
ON THE PART OF BORROWER, TO BE OBSERVED OR PERFORMED (UNLESS WAIVED IN WRITING
BY THE LANDLORD UNDER THE GROUND LEASE OR WHICH WOULD NOT ENTITLE THE LANDLORD
TO TERMINATE THE GROUND LEASE), (C) IF ANY ONE OR MORE OF THE EVENTS REFERRED TO
IN THE GROUND LEASE SHALL OCCUR WHICH WOULD CAUSE THE GROUND LEASE TO TERMINATE
WITHOUT NOTICE OR ACTION BY THE LANDLORD UNDER THE GROUND LEASE OR WHICH WOULD
ENTITLE THE LANDLORD TO TERMINATE THE GROUND LEASE AND THE TERM THEREOF BY
GIVING NOTICE TO BORROWER, AS TENANT THEREUNDER (UNLESS WAIVED BY THE LANDLORD
UNDER THE GROUND LEASE), (D) IF THE LEASEHOLD ESTATE CREATED BY THE GROUND LEASE
SHALL BE SURRENDERED OR THE GROUND LEASE SHALL BE TERMINATED OR CANCELED FOR ANY
REASON OR UNDER ANY CIRCUMSTANCES WHATSOEVER OR (E) IF ANY OF THE TERMS,
COVENANTS OR CONDITIONS OF THE GROUND LEASE SHALL IN ANY MANNER BE MODIFIED,
CHANGED, SUPPLEMENTED, ALTERED, OR AMENDED WITHOUT THE CONSENT OF LENDER EXCEPT
AS OTHERWISE PERMITTED BY THIS AGREEMENT;


(R)                 IF BORROWER SHALL CONTINUE TO BE IN DEFAULT UNDER ANY TERM,
COVENANT OR CONDITION OF THIS AGREEMENT NOT SPECIFIED IN SUBSECTIONS (A) THROUGH
(Q) ABOVE OR NOT OTHERWISE SPECIFICALLY SPECIFIED AS AN EVENT OF DEFAULT HEREIN,
(I) FOR MORE THAN TEN (10) DAYS AFTER NOTICE FROM ADMINISTRATIVE AGENT, IN THE
CASE OF ANY DEFAULT WHICH CAN BE CURED BY THE PAYMENT OF A

97

 

--------------------------------------------------------------------------------

 

 

sum of money or (ii) for thirty (30) days after notice from Administrative
Agent, in the case of any other default, provided that if such default cannot
reasonably be cured within such thirty (30) day period and Borrower shall have
commenced to cure such default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for so long as it shall require Borrower in the
exercise of due diligence to cure such default, it being agreed that no such
extension shall be for a period in excess of ninety (90) days (subject to
further extension by Administrative Agent, in Administrative Agent’s sole
discretion); or


(S)                IF THERE SHALL BE DEFAULT UNDER ANY OF THE OTHER LOAN
DOCUMENTS BEYOND ANY APPLICABLE CURE PERIODS CONTAINED IN SUCH LOAN DOCUMENTS
AND TO THE EXTENT NO CURE PERIODS ARE CONTAINED THEREIN THE PROVISIONS OF
CLAUSE (R) IMMEDIATELY PRECEDING SHALL BE APPLICABLE THERETO, WHETHER AS TO
BORROWER OR THE PROPERTY, OR IF ANY OTHER SUCH EVENT SHALL OCCUR OR CONDITION
SHALL EXIST, IF THE EFFECT OF SUCH EVENT OR CONDITION IS TO ACCELERATE THE
MATURITY OF ANY PORTION OF THE DEBT OR TO PERMIT LENDER TO ACCELERATE THE
MATURITY OF ALL OR ANY PORTION OF THE DEBT.


SECTION 10.2        REMEDIES. 


(A)                UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT (OTHER THAN AN EVENT OF DEFAULT DESCRIBED IN SECTION 10.1(F) ABOVE WITH
RESPECT TO BORROWER AND SPE COMPONENT ENTITY ONLY) AND AT ANY TIME THEREAFTER
ADMINISTRATIVE AGENT MAY, AND SHALL AT THE DIRECTION OF REQUISITE LENDERS, IN
ADDITION TO ANY OTHER RIGHTS OR REMEDIES AVAILABLE TO IT AND LENDERS PURSUANT TO
THIS AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
OR AT LAW OR IN EQUITY, TAKE SUCH ACTION, WITHOUT NOTICE OR DEMAND, THAT
ADMINISTRATIVE AGENT OR LENDERS (IF ADMINISTRATIVE AGENT IS SO DIRECTED BY
REQUISITE LENDERS) DEEM ADVISABLE TO PROTECT AND ENFORCE ADMINISTRATIVE AGENT’S
AND LENDERS’ RIGHTS AGAINST BORROWER AND IN THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, DECLARING THE DEBT TO BE IMMEDIATELY DUE AND PAYABLE, AND
ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, MAY ENFORCE OR AVAIL ITSELF OF
ANY OR ALL RIGHTS OR REMEDIES PROVIDED IN THIS AGREEMENT, THE SECURITY
INSTRUMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AGAINST BORROWER AND THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL RIGHTS OR REMEDIES AVAILABLE AT LAW
OR IN EQUITY. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, UNLESS AND UNTIL
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED DIRECTIONS FROM REQUISITE LENDERS AS
SET FORTH ABOVE, ADMINISTRATIVE AGENT MAY TAKE SUCH ACTION, OR REFRAIN FROM
TAKING SUCH ACTION, WITH RESPECT TO ANY DEFAULT OR EVENT OF DEFAULT AS
ADMINISTRATIVE AGENT SHALL DETERMINE IN ITS SOLE DISCRETION.  UPON ANY EVENT OF
DEFAULT DESCRIBED IN SECTION 10.1(F) ABOVE (WITH RESPECT TO BORROWER AND SPE
COMPONENT ENTITY ONLY), THE DEBT AND ALL OTHER OBLIGATIONS OF BORROWER UNDER
THIS AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
SHALL IMMEDIATELY AND AUTOMATICALLY BECOME DUE AND PAYABLE, WITHOUT NOTICE OR
DEMAND, AND BORROWER HEREBY EXPRESSLY WAIVES ANY SUCH NOTICE OR DEMAND, ANYTHING
CONTAINED HEREIN OR IN THE SECURITY INSTRUMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS TO THE CONTRARY NOTWITHSTANDING.


(B)               UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, ALL OR ANY ONE OR MORE OF THE RIGHTS, POWERS, PRIVILEGES AND OTHER
REMEDIES AVAILABLE TO ADMINISTRATIVE AGENT AND LENDERS AGAINST BORROWER UNDER
THIS AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS
EXECUTED AND DELIVERED BY, OR APPLICABLE TO,

98

 

--------------------------------------------------------------------------------

 

 

Borrower or at law or in equity may be exercised by Administrative Agent, on
behalf of the Lenders, and in accordance with Subsection (a) above, at any time
and from time to time, whether or not all or any of the Debt shall be declared
due and payable, and whether or not Administrative Agent on behalf of the
Lenders and in accordance with Subsection (a) above, shall have commenced any
foreclosure proceeding or other action for the enforcement of Administrative
Agent’s and Lenders’ rights and remedies under this Agreement, the Security
Instrument, the Note or the other Loan Documents with respect to the Property. 
Any such actions taken by Administrative Agent, on behalf of the Lenders, and in
accordance with Subsection (a) above, shall be cumulative and concurrent and may
be pursued independently, singularly, successively, together or otherwise, at
such time and in such order as Administrative Agent, on behalf of the Lenders,
has determined, or as Administrative Agent has otherwise been directed by
Requisite Lenders, in their sole discretion, to the fullest extent permitted by
Applicable Law, without impairing or otherwise affecting the other rights and
remedies of Administrative Agent and Lenders permitted by Applicable Law, equity
or contract or as set forth herein or in the Security Instrument, the Note or
the other Loan Documents.  No delay or omission to exercise any remedy, right or
power accruing upon an Event of Default shall impair any such remedy, right or
power or shall be construed as a waiver thereof, but any such remedy, right or
power may be exercised from time to time and as often as may be deemed
expedient.  A waiver of one Default or Event of Default with respect to Borrower
shall not be construed to be a waiver of any subsequent Default or Event of
Default by Borrower or to impair any remedy, right or power consequent thereon.


(C)                ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT FROM TIME TO TIME
TO PARTIALLY FORECLOSE THE SECURITY INSTRUMENT IN ANY MANNER AND FOR ANY AMOUNTS
SECURED BY THE SECURITY INSTRUMENT THEN DUE AND PAYABLE AS DETERMINED BY
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION INCLUDING, WITHOUT LIMITATION, THE
FOLLOWING CIRCUMSTANCES:  (I) IN THE EVENT BORROWER DEFAULTS BEYOND ANY
APPLICABLE GRACE PERIOD IN THE PAYMENT OF ONE OR MORE SCHEDULED PAYMENTS OF
PRINCIPAL AND INTEREST, ADMINISTRATIVE AGENT MAY (OR SHALL AT THE DIRECTION OF
REQUISITE LENDERS) FORECLOSE THE SECURITY INSTRUMENT TO RECOVER SUCH DELINQUENT
PAYMENTS, OR (II) IN THE EVENT ADMINISTRATIVE AGENT ELECTS TO (OR IS DIRECTED BY
REQUISITE LENDERS) TO ACCELERATE LESS THAN THE ENTIRE OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN, ADMINISTRATIVE AGENT MAY FORECLOSE  THE SECURITY INSTRUMENT
TO RECOVER SO MUCH OF THE PRINCIPAL BALANCE OF THE LOAN AS ADMINISTRATIVE AGENT
MAY (OR MAY BE DIRECTED TO PURSUANT TO THE TERMS HEREOF) ACCELERATE AND SUCH
OTHER SUMS SECURED BY  THE SECURITY INSTRUMENT AS ADMINISTRATIVE AGENT MAY ELECT
(OR MAY BE DIRECTED TO ELECT PURSUANT TO THE TERMS HEREOF).  NOTWITHSTANDING ONE
OR MORE PARTIAL FORECLOSURES, THE PROPERTY SHALL REMAIN SUBJECT TO THE SECURITY
INSTRUMENT TO SECURE PAYMENT OF SUMS SECURED BY THE SECURITY INSTRUMENT AND NOT
PREVIOUSLY RECOVERED.  ANY AND ALL SUMS RECEIVED BY ADMINISTRATIVE AGENT ON
BEHALF OF LENDERS UNDER THE LOAN DOCUMENTS FOLLOWING AN EVENT OF DEFAULT SHALL
BE APPLIED TO THE DEBT IN SUCH ORDER AND PRIORITY AS SET FORTH IN SUBSECTION (G)
HEREIN OR AS OTHERWISE DETERMINED BY LENDERS, IN THEIR SOLE DISCRETION.


(D)               UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, ADMINISTRATIVE AGENT UPON APPROVAL FROM EACH OF THE LENDERS, SHALL HAVE
THE RIGHT FROM TIME TO TIME TO SEVER THE NOTE AND THE OTHER LOAN DOCUMENTS INTO
ONE OR MORE SEPARATE NOTES, SECURITY INSTRUMENTS AND OTHER SECURITY DOCUMENTS
(THE “SEVERED LOAN DOCUMENTS”) IN SUCH DENOMINATIONS AS LENDERS SHALL DETERMINE
IN THEIR SOLE DISCRETION FOR PURPOSES OF EVIDENCING AND ENFORCING ITS AND
LENDERS’ RIGHTS AND REMEDIES PROVIDED HEREUNDER.  BORROWER SHALL EXECUTE AND

99

 

--------------------------------------------------------------------------------

 

 

deliver to Administrative Agent, for the benefit of Lenders, from time to time,
promptly after the request of Administrative Agent, a severance agreement and
such other documents as Administrative Agent shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Administrative Agent.  Borrower hereby absolutely and
irrevocably appoints Administrative Agent as its true and lawful attorney,
coupled with an interest, in its name and stead to make and execute all
documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Administrative Agent shall not make or execute any such documents under
such power until three (3) days after notice has been given to Borrower by
Administrative Agent of Administrative Agent’s intent to exercise its rights
under such power.  Borrower shall not be obligated to pay any costs or expenses
incurred in connection with the preparation, execution, recording or filing of
the Severed Loan Documents and the Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrower only as of the Closing Date.


(E)                ANY AMOUNTS RECOVERED FROM THE PROPERTY OR ANY OTHER
COLLATERAL FOR THE LOAN AFTER AN EVENT OF DEFAULT MAY BE APPLIED BY
ADMINISTRATIVE AGENT TOWARD THE PAYMENT OF ANY INTEREST AND/OR PRINCIPAL OF THE
LOAN AND/OR ANY OTHER AMOUNTS DUE UNDER THE LOAN DOCUMENTS IN SUCH ORDER,
PRIORITY AND PROPORTIONS AS SET FORTH IN SUBSECTION (G) HEREIN OR AS LENDERS
SHALL OTHERWISE DETERMINE IN THEIR SOLE DISCRETION.


(F)                ADMINISTRATIVE AGENT MAY, BUT WITHOUT ANY OBLIGATION TO DO SO
AND WITHOUT NOTICE TO OR DEMAND ON BORROWER AND WITHOUT RELEASING BORROWER FROM
ANY OBLIGATION HEREUNDER OR BEING DEEMED TO HAVE CURED ANY EVENT OF DEFAULT
HEREUNDER, MAKE, DO OR PERFORM ANY OBLIGATION OF BORROWER HEREUNDER IN SUCH
MANNER AND TO SUCH EXTENT AS ADMINISTRATIVE AGENT MAY DEEM NECESSARY. 
ADMINISTRATIVE AGENT IS AUTHORIZED TO ENTER UPON THE PROPERTY FOR SUCH PURPOSES,
OR APPEAR IN, DEFEND, OR BRING ANY ACTION OR PROCEEDING TO PROTECT THE LENDERS’
INTEREST IN THE PROPERTY FOR SUCH PURPOSES, AND THE COST AND EXPENSE THEREOF
(INCLUDING REASONABLE ATTORNEYS’ FEES TO THE EXTENT PERMITTED BY APPLICABLE
LAW), WITH INTEREST AS PROVIDED IN THIS SECTION, SHALL CONSTITUTE A PORTION OF
THE DEBT AND SHALL BE DUE AND PAYABLE TO ADMINISTRATIVE AGENT FOR ITSELF OR FOR
THE ACCOUNT OF ANY LENDER, AS APPLICABLE, UPON DEMAND.  ALL SUCH COSTS AND
EXPENSES INCURRED BY ADMINISTRATIVE AGENT AND/OR ANY LENDER IN REMEDYING SUCH
EVENT OF DEFAULT OR SUCH FAILED PAYMENT OR ACT OR IN APPEARING IN, DEFENDING, OR
BRINGING ANY ACTION OR PROCEEDING SHALL BEAR INTEREST AT THE DEFAULT RATE, FOR
THE PERIOD AFTER SUCH COST OR EXPENSE WAS INCURRED THROUGH AND INCLUDING THE
DATE OF PAYMENT TO ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF SUCH LENDER, AS APPLICABLE.  ALL SUCH COSTS AND EXPENSES INCURRED BY
ADMINISTRATIVE AGENT AND/OR ANY LENDER TOGETHER WITH INTEREST THEREON CALCULATED
AT THE DEFAULT RATE SHALL BE DEEMED TO CONSTITUTE A PORTION OF THE DEBT AND BE
SECURED BY THE LIENS, CLAIMS AND SECURITY INTERESTS PROVIDED TO ADMINISTRATIVE
AGENT AND LENDERS UNDER THE LOAN DOCUMENTS AND SHALL BE IMMEDIATELY DUE AND
PAYABLE UPON DEMAND BY ADMINISTRATIVE AGENT THEREFORE.


(G)               IF AN EVENT OF DEFAULT EXISTS AND MATURITY OF THE DEBT HAS
BEEN ACCELERATED, ALL PAYMENTS RECEIVED BY ADMINISTRATIVE AGENT UNDER ANY OF THE
LOAN DOCUMENTS, IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON THE DEBT OR ANY
OTHER AMOUNTS PAYABLE BY THE BORROWER HEREUNDER OR THEREUNDER, SHALL BE APPLIED
IN THE FOLLOWING ORDER AND PRIORITY:

 

100

 

--------------------------------------------------------------------------------

 

 

                                                  (I)                FIRST, TO
ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO ANY PROTECTIVE ADVANCES THAT HAVE NOT
BEEN REIMBURSED TO ADMINISTRATIVE AGENT, ANY ACCRUED AND UNPAID ADMINISTRATIVE
AGENT FEES AND ANY OTHER AMOUNTS DUE TO ADMINISTRATIVE AGENT FROM BORROWER
PURSUANT TO THE TERMS HEREOF AND THE OTHER LOAN DOCUMENTS, INCLUDING, BUT NOT
LIMITED TO, THOSE COSTS AND EXPENSES DUE FROM BORROWER PURSUANT TO SECTIONS 17.7
AND 17.8 HEREOF;

                                                (II)                SECOND, TO
LENDERS (OTHER THAN ANY DEFAULTING LENDER) IN RESPECT OF FEES AND EXPENSES DUE
FROM BORROWER PURSUANT TO THE TERMS HEREOF AND THE OTHER LOAN DOCUMENTS;

                                              (III)                THIRD, TO
LENDERS (OTHER THAN ANY DEFAULTING LENDER) FOR PAYMENTS OF INTEREST (INCLUDING,
BUT NOT LIMITED TO, ANY INTEREST ACCRUED AT THE DEFAULT RATE) ON EACH INDIVIDUAL
LOAN COMMITMENT, TO BE APPLIED FOR THE RATABLE BENEFIT OF THE LENDERS;

                                              (IV)                FOURTH, TO
LENDERS (OTHER THAN ANY DEFAULTING LENDER) FOR PAYMENTS OF PRINCIPAL ON EACH
INDIVIDUAL LOAN COMMITMENT, TO BE APPLIED FOR THE RATABLE BENEFIT OF THE
LENDERS;

                                                (V)                FIFTH, TO
LENDERS (OTHER THAN ANY DEFAULTING LENDER) FOR AMOUNTS DUE TO LENDERS PURSUANT
TO ARTICLE 12  HEREOF;

                                              (VI)                SIXTH, TO
LENDERS (OTHER THAN ANY DEFAULTING LENDER) FOR PAYMENT OF ALL OTHER AMOUNTS DUE
HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS, IF ANY, TO BE APPLIED FOR
THE RATABLE BENEFIT OF THE LENDERS, IN SUCH ORDER AS LENDERS MAY DETERMINE IN
THEIR SOLE DISCRETION;

                                            (VII)                SEVENTH, TO ANY
DEFAULTING LENDER FOR PAYMENT OF ANY AND ALL AMOUNTS DUE TO SUCH DEFAULTING
LENDER HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY PRINCIPAL AND INTEREST DUE AND PAYABLE TO SUCH DEFAULTING
LENDER; AND

                                          (VIII)                EIGHTH, ANY
AMOUNT REMAINING AFTER APPLICATION AS PROVIDED ABOVE SHALL BE PAID TO THE
BORROWER OR WHOEVER ELSE MAY BE LEGALLY ENTITLED THERETO.


ARTICLE XI - ADMINISTRATIVE AGENT; RELATIONS AMONG LENDERS


 


SECTION 11.1        APPOINTMENT AND AUTHORIZATION.  EACH LENDER HEREBY
IRREVOCABLY APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION
AS CONTRACTUAL REPRESENTATIVE ON SUCH LENDER’S BEHALF AND TO EXERCISE SUCH
POWERS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS ARE SPECIFICALLY
DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS HEREOF AND THEREOF, TOGETHER
WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO. NOT IN LIMITATION OF THE
FOREGOING, EACH LENDER AUTHORIZES AND DIRECTS THE ADMINISTRATIVE AGENT TO ENTER
INTO THE LOAN DOCUMENTS FOR THE BENEFIT OF THE LENDERS.  EACH LENDER HEREBY
AGREES THAT, EXCEPT AS OTHERWISE SET FORTH HEREIN, ANY ACTION TAKEN BY THE
REQUISITE LENDERS IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT OR THE
LOAN DOCUMENTS, AND THE EXERCISE BY THE REQUISITE LENDERS

101

 

--------------------------------------------------------------------------------

 

 

of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Administrative
Agent”, “Agent”, “agent” and similar terms in the Loan Documents with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law.  Instead, use of such terms is merely a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by Administrative Agent, copies of each of
the financial statements, certificates, notices and other documents delivered to
Administrative Agent pursuant to the terms hereof.  The Administrative Agent
will furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrower, any Loan Party or
any other Affiliate of the Borrower, pursuant to this Agreement or any other
Loan Document not already delivered to such Lender pursuant to the terms of this
Agreement or any such other Loan Document.  As to any matters not expressly
provided for by the Loan Documents (including, without limitation, enforcement
of the Loan Documents or collection of the Debt, the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Debt; provided, however, that, notwithstanding anything in
this Agreement to the contrary, the Administrative Agent shall not be required
to take any action which exposes the Administrative Agent to personal liability
or which is contrary to this Agreement or any other Loan Document or Applicable
Law.  Not in limitation of the foregoing, the Administrative Agent may exercise
or may refrain from exercising any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise
and unless and until Administrative Agent shall have received directions from
Requisite Lenders, Administrative Agent may take such action, or refrain from
taking such action, with respect to any Default or Event of Default as
Administrative Agent shall determine in its sole discretion. Furthermore, and
without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders
pursuant to the terms hereof, or where applicable, all the Lenders.

 


SECTION 11.2        WELLS FARGO AS LENDER.  WELLS FARGO, OR ANY SUCCESSOR
ADMINISTRATIVE AGENT, AS A LENDER, SHALL HAVE THE SAME RIGHTS AND POWERS UNDER
THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT AS ANY OTHER LENDER AND MAY EXERCISE
THE SAME AS THOUGH IT WERE NOT THE ADMINISTRATIVE AGENT; AND THE TERM “LENDER”
OR “LENDERS” SHALL, UNLESS OTHERWISE EXPRESSLY INDICATED, INCLUDE WELLS FARGO,
OR ANY SUCCESSOR ADMINISTRATIVE AGENT, IN EACH CASE IN ITS INDIVIDUAL CAPACITY. 
WELLS FARGO AND ITS AFFILIATES, OR ANY SUCCESSOR ADMINISTRATIVE AGENT, MAY EACH
ACCEPT DEPOSITS FROM, MAINTAIN DEPOSITS OR CREDIT BALANCES FOR, INVEST IN, LEND
MONEY TO, ACT

102

 

--------------------------------------------------------------------------------

 

 

as trustee under indentures of, serve as financial advisor to, and generally
engage in any kind of business with the Borrower, any other Loan Party or any
other affiliate thereof as if it were any other bank and without any duty to
account therefor to the other Lenders.  Further, the Administrative Agent and
any affiliate may accept fees and other consideration from the Borrower for
services in connection with this Agreement and otherwise without having to
account for the same to the other Lenders.  The Lenders acknowledge that,
pursuant to such activities, Wells Fargo or its affiliates, or any successor
administrative agent, may receive information regarding the Borrower, other Loan
Parties, and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.


SECTION 11.3        COLLATERAL MATTERS; PROTECTIVE ADVANCES. 


(A)                EACH LENDER HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT,
WITHOUT THE NECESSITY OF ANY NOTICE TO OR FURTHER CONSENT FROM ANY LENDER, FROM
TIME TO TIME PRIOR TO AN EVENT OF DEFAULT, TO TAKE ANY ACTION WITH RESPECT TO
THE PROPERTY OR LOAN DOCUMENTS WHICH MAY BE NECESSARY TO PERFECT AND MAINTAIN
PERFECTED THE LIENS UPON THE PROPERTY GRANTED PURSUANT TO ANY OF THE LOAN
DOCUMENTS.


(B)               THE LENDERS HEREBY AUTHORIZE THE ADMINISTRATIVE AGENT, AT ITS
OPTION AND IN ITS DISCRETION, TO RELEASE ANY LIEN GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UPON THE PROPERTY (I) UPON INDEFEASIBLE PAYMENT AND
SATISFACTION IN FULL OF THE DEBT; (II) AS EXPRESSLY PERMITTED BY, BUT ONLY IN
ACCORDANCE WITH, THE TERMS OF THE APPLICABLE LOAN DOCUMENT; AND (III) IF
APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY THE REQUISITE LENDERS (OR SUCH
GREATER NUMBER OF LENDERS AS THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY
EXPRESSLY PROVIDE).  UPON REQUEST BY THE ADMINISTRATIVE AGENT AT ANY TIME, THE
LENDERS WILL CONFIRM IN WRITING THE ADMINISTRATIVE AGENT’S AUTHORITY TO RELEASE
THE PROPERTY PURSUANT TO THIS SECTION.


(C)                UPON ANY SALE OF THE PROPERTY WHICH IS EXPRESSLY PERMITTED
PURSUANT TO THE TERMS OF THIS AGREEMENT, AND UPON AT LEAST FIVE (5) BUSINESS
DAYS’ PRIOR WRITTEN REQUEST BY THE BORROWER, THE ADMINISTRATIVE AGENT SHALL (AND
IS HEREBY IRREVOCABLY AUTHORIZED BY THE LENDERS TO) EXECUTE SUCH DOCUMENTS AS
MAY BE NECESSARY TO EVIDENCE THE RELEASE OF THE LIENS GRANTED TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS HEREIN OR PURSUANT HERETO
UPON THE PROPERTY THAT WAS SOLD OR TRANSFERRED; PROVIDED, HOWEVER, THAT THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO EXECUTE ANY SUCH DOCUMENT ON TERMS
WHICH, IN THE ADMINISTRATIVE AGENT’S OPINION, WOULD EXPOSE THE ADMINISTRATIVE
AGENT TO LIABILITY OR CREATE ANY OBLIGATION OR ENTAIL ANY CONSEQUENCE OTHER THAN
THE RELEASE OF SUCH LIENS WITHOUT RECOURSE OR WARRANTY.  IN THE EVENT OF ANY
SALE OR TRANSFER OF THE PROPERTY, OR ANY FORECLOSURE WITH RESPECT TO THE
PROPERTY, THE ADMINISTRATIVE AGENT SHALL BE AUTHORIZED TO DEDUCT ALL OF THE
EXPENSES REASONABLY INCURRED BY THE ADMINISTRATIVE AGENT FROM THE PROCEEDS OF
ANY SUCH SALE, TRANSFER OR FORECLOSURE.


(D)               THE ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION WHATSOEVER
TO THE LENDERS OR TO ANY OTHER PERSON TO ASSURE THAT THE PROPERTY EXISTS OR IS
OWNED BY THE BORROWER, ANY OTHER LOAN PARTY OR IS CARED FOR, PROTECTED OR
INSURED OR THAT THE LIENS GRANTED TO THE ADMINISTRATIVE AGENT HEREIN OR PURSUANT
HERETO HAVE BEEN PROPERLY OR SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED,
PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY PARTICULAR PRIORITY, OR TO EXERCISE
OR

103

 

--------------------------------------------------------------------------------

 

 

to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Administrative Agent in this Section or in any of the Loan
Documents, it being understood and agreed that in respect of the Property, or
any act, omission or event related thereto, the Administrative Agent may act in
any manner it may deem appropriate, in its sole discretion, and that the
Administrative Agent shall have no duty or liability whatsoever to the Lenders,
except to the extent resulting from its gross negligence or willful misconduct.


(E)                THE ADMINISTRATIVE AGENT MAY MAKE, AND SHALL BE REIMBURSED BY
THE LENDERS (IN ACCORDANCE WITH THEIR PRO RATA SHARES) TO THE EXTENT NOT
REIMBURSED BY THE BORROWER FOR, PROTECTIVE ADVANCES WITH RESPECT TO THE PROPERTY
UP TO THE SUM OF (I) AMOUNTS EXPENDED TO PAY PROPERTY TAXES IMPOSED UPON THE
PROPERTY; (II) AMOUNTS EXPENDED TO PAY INSURANCE PREMIUMS RELATED TO THE
PROPERTY; AND (III) $500,000.  PROTECTIVE ADVANCES IN EXCESS OF SAID SUM FOR THE
PROPERTY SHALL REQUIRE THE CONSENT OF THE REQUISITE LENDERS.  THE BORROWER
AGREES TO PAY ON DEMAND ALL PROTECTIVE ADVANCES.


SECTION 11.4        POST FORECLOSURE PLANS.  IF ALL OR ANY PORTION OF THE
PROPERTY IS ACQUIRED BY THE ADMINISTRATIVE AGENT AS A RESULT OF A FORECLOSURE OR
THE ACCEPTANCE OF A DEED OR ASSIGNMENT IN LIEU OF FORECLOSURE, OR IS RETAINED IN
SATISFACTION OF ALL OR ANY PART OF THE DEBT, THE TITLE TO THE PROPERTY, OR ANY
PORTION THEREOF, SHALL BE HELD IN THE NAME OF THE ADMINISTRATIVE AGENT OR A
NOMINEE OR SUBSIDIARY OF THE ADMINISTRATIVE AGENT, AS AGENT, FOR THE RATABLE
BENEFIT OF ALL LENDERS.  THE ADMINISTRATIVE AGENT SHALL PREPARE A RECOMMENDED
COURSE OF ACTION FOR THE PROPERTY (A “POST-FORECLOSURE PLAN”), WHICH SHALL BE
SUBJECT TO THE APPROVAL OF THE REQUISITE LENDERS.  IN ACCORDANCE WITH THE
APPROVED POST-FORECLOSURE PLAN, THE ADMINISTRATIVE AGENT SHALL MANAGE, OPERATE,
REPAIR, ADMINISTER, COMPLETE, CONSTRUCT, RESTORE OR OTHERWISE DEAL WITH THE
PROPERTY ACQUIRED, AND SHALL ADMINISTER ALL TRANSACTIONS RELATING THERETO,
INCLUDING, WITHOUT LIMITATION, EMPLOYING A PROPERTY MANAGER, LEASING AGENT AND
OTHER AGENTS, CONTRACTORS AND EMPLOYEES, INCLUDING AGENTS FOR THE SALE OF THE
PROPERTY, AND THE COLLECTING OF RENTS AND OTHER SUMS FROM THE PROPERTY AND
PAYING THE EXPENSES OF SUCH PROPERTY.  ACTIONS TAKEN BY THE ADMINISTRATIVE AGENT
WITH RESPECT TO THE PROPERTY, WHICH ARE NOT SPECIFICALLY PROVIDED FOR IN THE
APPROVED POST-FORECLOSURE PLAN OR REASONABLY INCIDENTAL THERETO, SHALL REQUIRE
THE WRITTEN CONSENT OF THE REQUISITE LENDERS BY WAY OF SUPPLEMENT TO SUCH
POST-FORECLOSURE PLAN.  UPON DEMAND THEREFOR FROM TIME TO TIME, EACH LENDER WILL
CONTRIBUTE ITS PRO RATA SHARE OF ALL REASONABLE COSTS AND EXPENSES INCURRED BY
THE ADMINISTRATIVE AGENT PURSUANT TO THE APPROVED POST-FORECLOSURE PLAN IN
CONNECTION WITH THE CONSTRUCTION, OPERATION, MANAGEMENT, MAINTENANCE, LEASING
AND SALE OF THE PROPERTY.  IN ADDITION, THE ADMINISTRATIVE AGENT SHALL RENDER OR
CAUSE TO BE RENDERED TO EACH LENDER, ON A MONTHLY BASIS, AN INCOME AND EXPENSE
STATEMENT FOR THE PROPERTY, AND EACH LENDER SHALL PROMPTLY (BUT NO LATER THAN
FIVE (5) BUSINESS DAYS FROM RECEIPT OF SUCH STATEMENT) CONTRIBUTE ITS PRO RATA
SHARE OF ANY OPERATING LOSS FOR THE PROPERTY, AND SUCH OTHER EXPENSES AND
OPERATING RESERVES AS THE ADMINISTRATIVE AGENT SHALL DEEM REASONABLY NECESSARY
PURSUANT TO AND IN ACCORDANCE WITH THE APPROVED POST-FORECLOSURE PLAN.  TO THE
EXTENT THERE IS NET OPERATING INCOME FROM THE PROPERTY, THE ADMINISTRATIVE AGENT
SHALL, IN ACCORDANCE WITH THE APPROVED POST-FORECLOSURE PLAN, DETERMINE THE
AMOUNT AND TIMING OF DISTRIBUTIONS TO THE LENDERS.  ALL SUCH DISTRIBUTIONS SHALL
BE MADE TO THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES.  THE
LENDERS ACKNOWLEDGE AND AGREE THAT IF TITLE TO THE  PROPERTY IS OBTAINED BY THE
ADMINISTRATIVE AGENT OR ITS NOMINEE, THE PROPERTY WILL NOT BE HELD AS A
PERMANENT INVESTMENT BUT WILL BE LIQUIDATED AS SOON AS PRACTICABLE.  THE
ADMINISTRATIVE AGENT SHALL UNDERTAKE TO SELL THE

104

 

--------------------------------------------------------------------------------

 

 

Property, at such price and upon such terms and conditions as the Requisite
Lenders reasonably shall determine to be most advantageous to the Lenders.  Any
purchase money mortgage or deed of trust taken in connection with the
disposition of the Property in accordance with the immediately preceding
sentence shall name the Administrative Agent, as agent for the Lenders, as the
beneficiary or mortgagee.  In such case, the Administrative Agent and the
Lenders shall enter into an agreement with respect to such purchase money
mortgage or deed of trust defining the rights of the Lenders in the same Pro
Rata Shares as provided hereunder, which agreement shall be in all material
respects similar to this Article 11  insofar as the same is appropriate or
applicable.


SECTION 11.5        APPROVALS OF LENDERS.  ALL COMMUNICATIONS FROM THE
ADMINISTRATIVE AGENT TO ANY LENDER REQUESTING SUCH LENDER’S DETERMINATION,
CONSENT, APPROVAL OR DISAPPROVAL (A) SHALL BE GIVEN IN THE FORM OF A WRITTEN
NOTICE TO SUCH LENDER, (B) SHALL BE ACCOMPANIED BY A DESCRIPTION OF THE MATTER
OR ISSUE AS TO WHICH SUCH DETERMINATION, APPROVAL, CONSENT OR DISAPPROVAL IS
REQUESTED, OR SHALL ADVISE SUCH LENDER WHERE INFORMATION, IF ANY, REGARDING SUCH
MATTER OR ISSUE MAY BE INSPECTED, OR SHALL OTHERWISE DESCRIBE THE MATTER OR
ISSUE TO BE RESOLVED, (C) SHALL INCLUDE, IF REASONABLY REQUESTED BY SUCH LENDER
AND TO THE EXTENT NOT PREVIOUSLY PROVIDED TO SUCH LENDER, WRITTEN MATERIALS AND
A SUMMARY OF ALL ORAL INFORMATION PROVIDED TO THE ADMINISTRATIVE AGENT BY
BORROWER IN RESPECT OF THE MATTER OR ISSUE TO BE RESOLVED, AND (D) SHALL INCLUDE
THE ADMINISTRATIVE AGENT’S RECOMMENDED COURSE OF ACTION OR DETERMINATION IN
RESPECT THEREOF.  UNLESS A LENDER SHALL GIVE WRITTEN NOTICE TO ADMINISTRATIVE
AGENT THAT IT SPECIFICALLY OBJECTS TO THE RECOMMENDATION OR DETERMINATION OF
ADMINISTRATIVE AGENT (TOGETHER WITH A REASONABLE WRITTEN EXPLANATION OF THE
REASONS BEHIND SUCH OBJECTION) WITHIN TEN (10) BUSINESS DAYS (OR SUCH LESSER OR
GREATER PERIOD AS MAY BE SPECIFICALLY REQUIRED UNDER THE EXPRESS TERMS OF THE
LOAN DOCUMENTS) OF RECEIPT OF SUCH COMMUNICATION, SUCH LENDER SHALL BE DEEMED TO
HAVE CONCLUSIVELY APPROVED OF OR CONSENTED TO SUCH RECOMMENDATION OR
DETERMINATION.


SECTION 11.6        NOTICE OF DEFAULTS.  THE ADMINISTRATIVE AGENT SHALL NOT BE
DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF A DEFAULT OR EVENT OF
DEFAULT UNLESS THE ADMINISTRATIVE AGENT HAS RECEIVED NOTICE FROM A LENDER OR
BORROWER REFERRING TO THIS AGREEMENT, DESCRIBING WITH REASONABLE SPECIFICITY
SUCH DEFAULT OR EVENT OF DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE OF
DEFAULT.”  IF ANY LENDER (EXCLUDING ANY LENDER WHICH IS ALSO SERVING AS THE
ADMINISTRATIVE AGENT) BECOMES AWARE OF ANY DEFAULT OR EVENT OF DEFAULT, IT SHALL
PROMPTLY SEND TO THE ADMINISTRATIVE AGENT SUCH A “NOTICE OF DEFAULT”.  FURTHER,
IF THE ADMINISTRATIVE AGENT RECEIVES SUCH A “NOTICE OF DEFAULT”, THE
ADMINISTRATIVE AGENT SHALL GIVE PROMPT NOTICE THEREOF TO THE LENDERS.


SECTION 11.7        ADMINISTRATIVE AGENT’S RELIANCE.  NOTWITHSTANDING ANY OTHER
PROVISIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS, NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS, EMPLOYEES OR
COUNSEL SHALL BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, EXCEPT FOR ITS OR
THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION WITH ITS DUTIES
EXPRESSLY SET FORTH HEREIN OR THEREIN.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE ADMINISTRATIVE AGENT: MAY CONSULT WITH LEGAL COUNSEL (INCLUDING
ITS OWN COUNSEL OR COUNSEL FOR BORROWER OR ANY OTHER LOAN PARTY), INDEPENDENT
PUBLIC ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT AND SHALL NOT BE LIABLE FOR
ANY ACTION TAKEN OR OMITTED TO BE TAKEN IN GOOD FAITH BY IT IN ACCORDANCE WITH
THE ADVICE OF SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS

105

 

--------------------------------------------------------------------------------

 

 


DIRECTORS, OFFICERS, AGENTS, EMPLOYEES OR COUNSEL: (A) MAKES ANY WARRANTY OR
REPRESENTATION TO ANY LENDER OR ANY OTHER PERSON AND SHALL BE RESPONSIBLE TO ANY
LENDER OR ANY OTHER PERSON FOR ANY STATEMENT, WARRANTY OR REPRESENTATION MADE OR
DEEMED MADE BY BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER PERSON IN OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT; (B) SHALL HAVE ANY
DUTY TO ASCERTAIN OR TO INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY OF
THE TERMS, COVENANTS OR CONDITIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE SATISFACTION OF ANY CONDITIONS PRECEDENT UNDER THIS AGREEMENT OR ANY LOAN
DOCUMENT ON THE PART OF BORROWER OR OTHER PERSONS OR INSPECT THE PROPERTY, BOOKS
OR RECORDS OF BORROWER OR ANY OTHER PERSON; (C) SHALL BE RESPONSIBLE TO ANY
LENDER FOR THE DUE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO OR THE PROPERTY COVERED
THEREBY OR THE PERFECTION OR PRIORITY OF ANY LIEN IN FAVOR OF THE ADMINISTRATIVE
AGENT ON BEHALF OF THE LENDERS IN ANY THE PROPERTY; (D) SHALL HAVE ANY LIABILITY
IN RESPECT OF ANY RECITALS, STATEMENTS, CERTIFICATIONS, REPRESENTATIONS OR
WARRANTIES CONTAINED IN ANY OF THE LOAN DOCUMENTS OR ANY OTHER DOCUMENT,
INSTRUMENT, AGREEMENT, CERTIFICATE OR STATEMENT DELIVERED IN CONNECTION
THEREWITH; AND (E) SHALL INCUR ANY LIABILITY UNDER OR IN RESPECT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ACTING UPON ANY NOTICE, CONSENT,
CERTIFICATE OR OTHER INSTRUMENT OR WRITING (WHICH MAY BE BY TELEPHONE, TELECOPY
OR ELECTRONIC MAIL) BELIEVED BY IT TO BE GENUINE AND SIGNED, SENT OR GIVEN BY
THE PROPER PARTY OR PARTIES.  THE ADMINISTRATIVE AGENT MAY EXECUTE ANY OF ITS
DUTIES UNDER THE LOAN DOCUMENTS BY OR THROUGH AGENTS, EMPLOYEES OR
ATTORNEYS-IN-FACT AND SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT
OF ANY AGENT OR ATTORNEY-IN-FACT THAT IT SELECTS IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.


SECTION 11.8        INDEMNIFICATION OF ADMINISTRATIVE AGENT.  REGARDLESS OF
WHETHER THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE CONSUMMATED, EACH LENDER AGREES TO INDEMNIFY ADMINISTRATIVE AGENT
(TO THE EXTENT NOT REIMBURSED BY BORROWER AND WITHOUT LIMITING THE OBLIGATION OF
BORROWER TO DO SO) PRO RATA IN ACCORDANCE WITH SUCH LENDER’S RESPECTIVE PRO RATA
SHARE, FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY
KIND OR NATURE WHATSOEVER WHICH MAY AT ANY TIME BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST ADMINISTRATIVE AGENT (IN ITS CAPACITY AS ADMINISTRATIVE AGENT
BUT NOT AS A “LENDER”) IN ANY WAY RELATING TO OR ARISING OUT OF THE LOAN
DOCUMENTS, ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR ANY ACTION TAKEN OR
OMITTED BY ADMINISTRATIVE AGENT UNDER THE LOAN DOCUMENTS (COLLECTIVELY,
“INDEMNIFIABLE AMOUNTS”); PROVIDED, HOWEVER, THAT NO LENDER SHALL BE LIABLE FOR
ANY PORTION OF SUCH INDEMNIFIABLE AMOUNTS TO THE EXTENT RESULTING FROM
ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION IN A FINAL, NON-APPEALABLE JUDGMENT; PROVIDED,
HOWEVER, THAT NO ACTION TAKEN IN ACCORDANCE WITH THE DIRECTIONS OF THE REQUISITE
LENDERS (OR ALL OF THE LENDERS, IF EXPRESSLY REQUIRED HEREUNDER) SHALL BE DEEMED
TO CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT FOR PURPOSES OF THIS
SECTION.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH LENDER AGREES
TO REIMBURSE ADMINISTRATIVE AGENT (TO THE EXTENT NOT REIMBURSED BY BORROWER AND
WITHOUT LIMITING THE OBLIGATION OF BORROWER TO DO SO) PROMPTLY UPON DEMAND FOR
ITS PRO RATA SHARE OF ANY OUT-OF-POCKET EXPENSES (INCLUDING THE REASONABLE FEES
AND EXPENSES OF THE COUNSEL TO ADMINISTRATIVE AGENT) INCURRED BY ADMINISTRATIVE
AGENT IN CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION,
ADMINISTRATION, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS,
OR OTHERWISE) OF, OR LEGAL ADVICE WITH RESPECT TO THE RIGHTS OR RESPONSIBILITIES
OF THE PARTIES UNDER, THE LOAN DOCUMENTS, ANY SUIT OR ACTION BROUGHT BY
ADMINISTRATIVE AGENT TO ENFORCE THE TERMS OF THE LOAN DOCUMENTS

106

 

--------------------------------------------------------------------------------

 

 


AND/OR COLLECT THE DEBT, ANY “LENDER LIABILITY” SUIT OR CLAIM BROUGHT AGAINST
ADMINISTRATIVE AGENT AND/OR THE LENDERS, AND ANY CLAIM OR SUIT BROUGHT AGAINST
ADMINISTRATIVE AGENT AND/OR THE LENDERS ARISING UNDER ANY ENVIRONMENTAL LAWS. 
SUCH OUT OF POCKET EXPENSES (INCLUDING COUNSEL FEES) SHALL BE ADVANCED BY THE
LENDERS ON THE REQUEST OF ADMINISTRATIVE AGENT NOTWITHSTANDING ANY CLAIM OR
ASSERTION THAT ADMINISTRATIVE AGENT IS NOT ENTITLED TO INDEMNIFICATION HEREUNDER
UPON RECEIPT OF AN UNDERTAKING BY ADMINISTRATIVE AGENT THAT ADMINISTRATIVE AGENT
WILL REIMBURSE THE LENDERS IF IT IS ACTUALLY AND FINALLY DETERMINED BY A COURT
OF COMPETENT JURISDICTION THAT ADMINISTRATIVE AGENT IS NOT SO ENTITLED TO
INDEMNIFICATION.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE PAYMENT OF
THE LOAN AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS AND THE TERMINATION OF THIS AGREEMENT.  IF BORROWER SHALL REIMBURSE
ADMINISTRATIVE AGENT FOR ANY INDEMNIFIABLE AMOUNT FOLLOWING PAYMENT BY ANY
LENDER TO ADMINISTRATIVE AGENT IN RESPECT OF SUCH INDEMNIFIABLE AMOUNT PURSUANT
TO THIS SECTION, ADMINISTRATIVE AGENT SHALL SHARE SUCH REIMBURSEMENT ON A
RATABLE BASIS WITH EACH LENDER MAKING ANY SUCH PAYMENT.


SECTION 11.9        LENDER CREDIT DECISION, ETC.  EACH LENDER EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, COUNSEL, ATTORNEYS IN FACT OR OTHER
AFFILIATES HAS MADE ANY REPRESENTATIONS OR WARRANTIES TO SUCH LENDER AND THAT NO
ACT BY THE ADMINISTRATIVE AGENT HEREAFTER TAKEN, INCLUDING ANY REVIEW OF THE
AFFAIRS OF THE BORROWER, ANY OTHER LOAN PARTY OR ANY AFFILIATE OF BORROWER
AND/OR ANY LOAN PARTY, SHALL BE DEEMED TO CONSTITUTE ANY SUCH REPRESENTATION OR
WARRANTY BY THE ADMINISTRATIVE AGENT TO ANY LENDER.  EACH LENDER ACKNOWLEDGES
THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT,
ANY OTHER LENDER OR COUNSEL TO THE ADMINISTRATIVE AGENT, OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR COUNSEL, AND BASED ON THE
FINANCIAL STATEMENTS OF THE BORROWER, THE OTHER LOAN PARTIES, AND AFFILIATES OF
BORROWER AND/OR ANY LOAN PARTY, AND INQUIRIES OF SUCH PERSONS, ITS INDEPENDENT
DUE DILIGENCE OF THE BUSINESS AND AFFAIRS OF THE BORROWER, THE OTHER LOAN
PARTIES, AND OTHER PERSONS, ITS REVIEW OF THE LOAN DOCUMENTS, THE LEGAL OPINIONS
REQUIRED TO BE DELIVERED TO IT HEREUNDER, THE ADVICE OF ITS OWN COUNSEL AND SUCH
OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN
CREDIT AND LEGAL ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.  EACH LENDER ALSO ACKNOWLEDGES THAT IT WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT, ANY OTHER
LENDER OR COUNSEL TO THE ADMINISTRATIVE AGENT OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, AND BASED ON SUCH REVIEW, ADVICE,
DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO
MAKE ITS OWN DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THE LOAN DOCUMENTS. 
THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO KEEP ITSELF INFORMED AS TO THE
PERFORMANCE OR OBSERVANCE BY THE BORROWER OR ANY OTHER LOAN PARTY OF THE LOAN
DOCUMENTS OR ANY OTHER DOCUMENT REFERRED TO OR PROVIDED FOR THEREIN OR TO
INSPECT THE PROPERTIES OR BOOKS OF, OR MAKE ANY OTHER INVESTIGATION OF, THE
BORROWER, ANY OTHER LOAN PARTY OR ANY AFFILIATE OF BORROWER AND/OR ANY LOAN
PARTY.  EXCEPT FOR NOTICES, REPORTS AND OTHER DOCUMENTS AND INFORMATION
EXPRESSLY REQUIRED TO BE FURNISHED TO THE LENDERS BY THE ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, THE ADMINISTRATIVE
AGENT SHALL HAVE NO DUTY OR RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT
OR OTHER INFORMATION CONCERNING THE BUSINESS, OPERATIONS, PROPERTY, FINANCIAL
AND OTHER CONDITION OR CREDITWORTHINESS OF THE BORROWER, ANY OTHER LOAN PARTY OR
ANY OTHER AFFILIATE THEREOF WHICH MAY COME INTO POSSESSION OF THE ADMINISTRATIVE
AGENT OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS IN FACT OR
OTHER AFFILIATES.  EACH LENDER ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT’S
LEGAL COUNSEL IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED

107

 

--------------------------------------------------------------------------------

 

 

by this Agreement is only acting as counsel to the Administrative Agent and is
not acting as counsel to such Lender.


SECTION 11.10    SUCCESSOR ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY
RESIGN AT ANY TIME AS ADMINISTRATIVE AGENT UNDER THE LOAN DOCUMENTS BY GIVING
WRITTEN NOTICE THEREOF TO THE LENDERS AND THE BORROWER.  UPON ANY SUCH
RESIGNATION, THE REQUISITE LENDERS SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT WHICH SHALL BE A LENDER AND SHALL, PROVIDED NO EVENT OF
DEFAULT EXISTS, BE SUBJECT TO BORROWER’S APPROVAL, SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, PROVIDED, THAT, BORROWER SHALL
HAVE NO APPROVAL RIGHT IF THE SUCCESSOR ADMINISTRATIVE AGENT IS AN ELIGIBLE
ASSIGNEE AND SATISFIES THE REQUIREMENTS OF SECTION 11.11.  IF NO SUCCESSOR
ADMINISTRATIVE AGENT SHALL HAVE BEEN SO APPOINTED IN ACCORDANCE WITH THE
IMMEDIATELY PRECEDING SENTENCE, AND SHALL HAVE ACCEPTED SUCH APPOINTMENT WITHIN
THIRTY (30) DAYS AFTER THE CURRENT ADMINISTRATIVE AGENT’S GIVING OF NOTICE OF
RESIGNATION, THEN THE CURRENT ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE
LENDERS, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT, WHICH SHALL BE A LENDER, IF
ANY LENDER SHALL BE WILLING TO SERVE, AND OTHERWISE SHALL BE AN ELIGIBLE
ASSIGNEE.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS ADMINISTRATIVE AGENT
HEREUNDER BY A SUCCESSOR ADMINISTRATIVE AGENT, SUCH SUCCESSOR ADMINISTRATIVE
AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS,
PRIVILEGES AND DUTIES OF THE CURRENT ADMINISTRATIVE AGENT, AND THE CURRENT
ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER
THE LOAN DOCUMENTS.  AFTER ANY ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AS
ADMINISTRATIVE AGENT, THE PROVISIONS OF THIS ARTICLE 11  SHALL CONTINUE TO INURE
TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS
ADMINISTRATIVE AGENT UNDER THE LOAN DOCUMENTS.  NOTWITHSTANDING ANYTHING
CONTAINED HEREIN TO THE CONTRARY, THE ADMINISTRATIVE AGENT MAY ASSIGN ITS RIGHTS
AND DUTIES UNDER THE LOAN DOCUMENTS TO ANY OF ITS AFFILIATES BY GIVING THE
BORROWER AND EACH LENDER PRIOR WRITTEN NOTICE.


SECTION 11.11    AGENT MINIMUM HOLD.  SUBJECT TO ADMINISTRATIVE AGENT’S RIGHT TO
RESIGN SET FORTH IN SECTION 11.10 ABOVE, SO LONG AS WELLS FARGO IS THE
ADMINISTRATIVE AGENT, WELLS FARGO AND WELLS FARGO’S AFFILIATES SHALL, IN THE
AGGREGATE, AT ALL TIMES, BE REQUIRED TO MAINTAIN A MINIMUM AND DIRECT INTEREST
IN THE LOAN (AS A LENDER AND NOT AS A PARTICIPANT) EQUAL TO TWELVE AND ONE-HALF
PERCENT (12.5%) OF THE THEN OUTSTANDING PRINCIPAL BALANCE OF THE LOAN (THE
“AGENT MINIMUM HOLD”).  IF WELLS FARGO, OR ANY SUCCESSOR ADMINISTRATIVE AGENT,
DOES NOT MAINTAIN THE AGENT MINIMUM HOLD, WELLS FARGO (OR ANY SUCCESSOR
ADMINISTRATIVE AGENT) SHALL RESIGN AS ADMINISTRATIVE AGENT HEREUNDER, UNLESS THE
BORROWER IN ITS SOLE DISCRETION REQUESTS THAT WELLS FARGO NOT RESIGN BECAUSE OF
ITS FAILURE TO MAINTAIN THE AGENT MINIMUM HOLD, IN WHICH CASE THE RESIGNATION BY
WELLS FARGO SHALL BE IN WELLS FARGO’S DISCRETION.  IN ADDITION, UNLESS THE
BORROWER IN ITS SOLE DISCRETION AGREES OTHERWISE, EACH SUCCESSOR ADMINISTRATIVE
AGENT, APPOINTED IN ACCORDANCE WITH SECTION 11.10 ABOVE, AND ITS AFFILIATES, IN
THE AGGREGATE, SHALL, AT ALL TIMES, MAINTAIN THE AGENT MINIMUM HOLD. IF WELLS
FARGO (OR ANY SUCCESSOR ADMINISTRATIVE AGENT) RESIGNS AS ADMINISTRATIVE AGENT,
WELLS FARGO (OR SUCH SUCCESSOR) SHALL HAVE NO OBLIGATION TO MAINTAIN ANY MINIMUM
INTEREST IN THE LOAN.


SECTION 11.12    AMENDMENT OF ADMINISTRATIVE AGENT’S DUTIES, ETC.  NO AMENDMENT,
WAIVER OR CONSENT UNLESS IN WRITING AND SIGNED BY ADMINISTRATIVE AGENT, IN
ADDITION TO ALL OF THE LENDERS REQUIRED HEREINABOVE TO TAKE SUCH ACTION, SHALL
AFFECT THE RIGHTS OR DUTIES OF ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS.  NO WAIVER

108

 

--------------------------------------------------------------------------------

 

 

shall extend to or affect any obligation not expressly waived or impair any
right consequent thereon and any amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose set forth therein. 
No course of dealing or delay or omission on the part of the Administrative
Agent or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto.  Any Event of Default occurring hereunder
shall continue to exist until such time as such Event of Default is waived in
writing in accordance with the terms of this Section, notwithstanding any
attempted cure or other action by the Borrower, any other Loan Party or any
other Person subsequent to the occurrence of such Event of Default.  Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.


SECTION 11.13    DEFAULTING LENDERS. IF FOR ANY REASON ANY LENDER (A “DEFAULTING
LENDER”) SHALL FAIL OR REFUSE TO PERFORM ANY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY WITHIN THE TIME
PERIOD SPECIFIED FOR PERFORMANCE OF SUCH OBLIGATION OR, IF NO TIME PERIOD IS
SPECIFIED, IF SUCH FAILURE OR REFUSAL CONTINUES FOR A PERIOD OF THREE (3)
BUSINESS DAYS AFTER NOTICE FROM THE ADMINISTRATIVE AGENT, THEN, IN ADDITION TO
THE RIGHTS AND REMEDIES THAT MAY BE AVAILABLE TO THE ADMINISTRATIVE AGENT OR THE
BORROWER UNDER THIS AGREEMENT OR APPLICABLE LAW, SUCH DEFAULTING LENDER’S RIGHT
TO PARTICIPATE IN THE ADMINISTRATION OF THE LOAN, THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, INCLUDING WITHOUT LIMITATION, ANY RIGHT TO VOTE IN RESPECT OF,
TO CONSENT TO OR TO DIRECT ANY ACTION OR INACTION OF THE ADMINISTRATIVE AGENT OR
TO BE TAKEN INTO ACCOUNT IN THE CALCULATION OF REQUISITE LENDERS OR UNANIMOUS
LENDER CONSENT, AS APPLICABLE, SHALL BE SUSPENDED DURING THE PENDENCY OF SUCH
FAILURE OR REFUSAL.  IF FOR ANY REASON A LENDER FAILS TO MAKE TIMELY PAYMENT TO
THE ADMINISTRATIVE AGENT OF ANY AMOUNT REQUIRED TO BE PAID TO THE ADMINISTRATIVE
AGENT HEREUNDER (WITHOUT GIVING EFFECT TO ANY NOTICE OR CURE PERIODS), IN
ADDITION TO OTHER RIGHTS AND REMEDIES WHICH THE ADMINISTRATIVE AGENT OR THE
BORROWER MAY HAVE UNDER THE IMMEDIATELY PRECEDING PROVISIONS OR OTHERWISE, THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED (I) TO COLLECT INTEREST FROM SUCH
DEFAULTING LENDER ON SUCH DELINQUENT PAYMENT FOR THE PERIOD FROM THE DATE ON
WHICH THE PAYMENT WAS DUE UNTIL THE DATE ON WHICH THE PAYMENT IS MADE AT THE
FEDERAL FUNDS RATE, (II) TO WITHHOLD OR SETOFF AND TO APPLY IN SATISFACTION OF
THE DEFAULTED PAYMENT AND ANY RELATED INTEREST, ANY AMOUNTS OTHERWISE PAYABLE TO
SUCH DEFAULTING LENDER UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND (III)
TO BRING AN ACTION OR SUIT AGAINST SUCH DEFAULTING LENDER IN A COURT OF
COMPETENT JURISDICTION TO RECOVER THE DEFAULTED AMOUNT AND ANY RELATED
INTEREST.  ANY AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT IN RESPECT OF A
DEFAULTING LENDER’S INDIVIDUAL LOAN COMMITMENT SHALL NOT BE PAID TO SUCH
DEFAULTING LENDER AND SHALL BE HELD BY THE ADMINISTRATIVE AGENT AND PAID TO SUCH
DEFAULTING LENDER UPON THE DEFAULTING LENDER’S CURING OF ITS DEFAULT. 
FURTHERMORE, A DEFAULTING LENDER SHALL INDEMNIFY AND HOLD HARMLESS BORROWER,
ADMINISTRATIVE AGENT AND EACH OF THE OTHER LENDERS FROM ANY CLAIM, LOSS, OR
COSTS INCURRED BY BORROWER, ADMINISTRATIVE AGENT AND/OR THE OTHER LENDERS AS A
RESULT OF A DEFAULTING LENDER’S FAILURE TO COMPLY WITH THE REQUIREMENTS OF THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY AND ALL ADDITIONAL LOSSES,
DAMAGES, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES)
INCURRED BY BORROWER, ADMINISTRATIVE AGENT AND ANY LENDER AS A RESULT OF AND/OR
IN CONNECTION WITH (I) ANY ENFORCEMENT ACTION BROUGHT BY ADMINISTRATIVE AGENT
AGAINST A DEFAULTING LENDER AND (II) ANY ACTION BROUGHT AGAINST ADMINISTRATIVE
AGENT AND/OR LENDERS. THE INDEMNIFICATION PROVIDED ABOVE SHALL SURVIVE ANY
TERMINATION OF THIS AGREEMENT.


 

109

 

--------------------------------------------------------------------------------

 

 


SECTION 11.14    PARTICIPATIONS.   (A)  ANY LENDER MAY AT ANY TIME GRANT TO AN
AFFILIATE OF SUCH LENDER, OR ONE OR MORE BANKS OR OTHER FINANCIAL INSTITUTIONS
(EACH A “PARTICIPANT”) PARTICIPATING INTERESTS IN THE PORTION OF THE DEBT OWING
TO SUCH LENDER.  EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, NO PARTICIPANT
SHALL HAVE ANY RIGHTS OR BENEFITS UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT.  IN THE EVENT OF ANY SUCH GRANT BY A LENDER OF A PARTICIPATING
INTEREST TO A PARTICIPANT, SUCH LENDER SHALL REMAIN RESPONSIBLE FOR THE
PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, AND THE BORROWER AND THE
ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER
IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.
ANY AGREEMENT PURSUANT TO WHICH ANY LENDER MAY GRANT SUCH A PARTICIPATING
INTEREST SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT AND
RESPONSIBILITY TO ENFORCE THE OBLIGATIONS OF THE BORROWER HEREUNDER INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER
OF ANY PROVISION OF THIS AGREEMENT; PROVIDED, HOWEVER, SUCH LENDER MAY AGREE
WITH THE PARTICIPANT THAT IT WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT,
AGREE TO (I) INCREASE SUCH LENDER’S INDIVIDUAL LOAN COMMITMENT, (II) EXTEND THE
DATE FIXED FOR THE PAYMENT OF PRINCIPAL ON THE LOAN OR PORTIONS THEREOF OWING TO
SUCH LENDER, (III) REDUCE THE RATE AT WHICH INTEREST IS PAYABLE THEREON, (IV)
CHANGE THE AMORTIZATION ON THE LOAN OR (V) RELEASE ANY COLLATERAL FOR THE LOAN. 
AN ASSIGNMENT OR OTHER TRANSFER WHICH IS NOT PERMITTED BY SECTIONS 11.15 BELOW
SHALL BE GIVEN EFFECT FOR PURPOSES OF THIS AGREEMENT ONLY TO THE EXTENT OF A
PARTICIPATING INTEREST GRANTED IN ACCORDANCE WITH THIS SECTION 11.14.  SUBJECT
TO PARAGRAPH (B) OF THIS SECTION 11.14, THE BORROWER AGREES THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SUBSECTIONS 2.5(C)(V), (VI),
(VII), AND (VIII) TO THE SAME EXTENT AS IF IT WERE A LENDER HEREUNDER AND HAD
ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO SECTION 11.15.  TO THE EXTENT
PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF
SECTION 17.6 AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE
SUBJECT TO SECTION 2.12 AS THOUGH IT WERE A LENDER.


(B)               A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SUBSECTION 2.5(C)(VI) OR (VIII) THAN THE APPLICABLE LENDER WOULD
HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE
WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  EACH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 2.5(C)(V)(F) AS THOUGH IT WERE A
LENDER.


SECTION 11.15    ASSIGNMENTS.   ANY LENDER MAY WITH THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT AT ANY TIME ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES
(EACH AN “ASSIGNEE”) ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE NOTES; PROVIDED, HOWEVER, (I) ANY PARTIAL ASSIGNMENT SHALL BE
IN AN AMOUNT AT LEAST EQUAL TO $5,000,000 AND AFTER GIVING EFFECT TO SUCH
ASSIGNMENT THE ASSIGNING LENDER RETAINS AN INDIVIDUAL LOAN COMMITMENT HAVING AN
AGGREGATE OUTSTANDING PRINCIPAL BALANCE, OF AT LEAST $10,000,000, AND (II) EACH
SUCH ASSIGNMENT SHALL BE EFFECTED BY MEANS OF AN ASSIGNMENT AND ASSUMPTION
AGREEMENT.  UPON EXECUTION AND DELIVERY OF SUCH INSTRUMENT AND PAYMENT BY SUCH
ASSIGNEE TO SUCH TRANSFEROR LENDER OF AN AMOUNT EQUAL TO THE PURCHASE PRICE
AGREED BETWEEN SUCH TRANSFEROR LENDER AND SUCH ASSIGNEE, SUCH ASSIGNEE SHALL BE
DEEMED TO BE A LENDER PARTY TO THIS AGREEMENT AND SHALL HAVE ALL THE RIGHTS AND
OBLIGATIONS OF A LENDER WITH AN INDIVIDUAL LOAN COMMITMENT AS SET FORTH IN SUCH
ASSIGNMENT AND ASSUMPTION AGREEMENT, AND THE TRANSFEROR LENDER SHALL BE RELEASED
FROM ITS OBLIGATIONS HEREUNDER TO A CORRESPONDING EXTENT, AND NO FURTHER CONSENT
OR ACTION BY ANY PARTY SHALL BE REQUIRED.  UPON THE CONSUMMATION OF ANY
ASSIGNMENT PURSUANT TO THIS SECTION 11.15 AND IF REQUESTED BY THE TRANSFEREE
LENDER AND/OR THE TRANSFEROR

110

 

--------------------------------------------------------------------------------

 

 

Lender, the transferor Lender, the Administrative Agent and the Borrower shall
make appropriate arrangements so new substitute Notes are issued to the Assignee
and such transferor Lender by Borrower, provided that Borrower shall only be
responsible for the payment of its own costs up to $15,000 and any costs
incurred in excess of $15,000 (when aggregated with those incurred pursuant to
Section 11.20) shall be reimbursed pro rata by the Lenders.  In connection with
any such assignment, the transferor Lender shall pay to the Administrative Agent
an administrative fee for processing such assignment in the amount of $4,500.00
for the account of Administrative Agent.  Notwithstanding anything contained
herein to the contrary, if any Lender assigns or participates any interest in
any Loan held by it hereunder to the Borrower, any Loan Party or any of their
respective affiliates then such Borrower, Loan Party or affiliate Assignee shall
(A) have no right to vote on, or consent to, any action taken by the Borrower,
the Administrative Agent or the Lenders in connection with the Loan, (B) not, in
any event or circumstance, be a successor Administrative Agent, (C) shall have
no voting or consent rights whatsoever as a participant pursuant to any
participation agreement or otherwise, (D) the percentage of the Loan that is
owned by such Assignee shall not be included for the purpose of any calculations
of percentages under the Loan Documents (other than calculations relating to the
distribution of payments of principal, interest and other amounts payable by
Borrower and the other Loan Parties pursuant to the Loan Documents; provided,
however, that during the continuance of an Event of Default, the proviso in this
parenthetical shall not apply and such Assignee shall not receive any such
payments) and (E) the Additional Borrower Debtholder Restrictions shall apply. 
An Assignee shall not be entitled to receive any greater payment under
Subsection 2.5(c)(vi) or (viii) than the applicable assigning Lender would have
been entitled to receive with respect to the interest assigned to such Assignee,
unless the assignment of the interest to such Assignee is made with the
Borrower’s prior written consent.  Each Assignee agrees, for the benefit of the
Borrower, to comply with Section 2.5(c)(v)(F) once it becomes a Lender.


SECTION 11.16    FEDERAL RESERVE BANK ASSIGNMENTS.  IN ADDITION TO THE
ASSIGNMENTS AND PARTICIPATIONS PERMITTED UNDER AND WITHOUT THE NEED TO COMPLY
WITH ANY OF THE FORMAL OR PROCEDURAL REQUIREMENTS OF THIS ARTICLE XI, ANY LENDER
MAY AT ANY TIME AND FROM TIME TO TIME, PLEDGE AND ASSIGN ALL OR ANY PORTION OF
ITS RIGHTS UNDER ALL OR ANY OF THE LOAN DOCUMENTS TO A FEDERAL RESERVE BANK;
PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ITS
OBLIGATIONS THEREUNDER.


SECTION 11.17    INFORMATION TO ASSIGNEE, ETC.  A LENDER MAY FURNISH ANY
INFORMATION CONCERNING THE BORROWER, ANY OTHER LOAN PARTY OR ANY AFFILIATE
THEREOF IN THE POSSESSION OF SUCH LENDER FROM TIME TO TIME TO ASSIGNEES AND
PARTICIPANTS (INCLUDING PROSPECTIVE ASSIGNEES AND PARTICIPANTS).


SECTION 11.18    AMENDMENTS AND WAIVERS. 


(A)                GENERALLY.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, (I) ANY CONSENT OR APPROVAL REQUIRED OR PERMITTED BY THIS AGREEMENT
OR IN ANY LOAN DOCUMENT TO BE GIVEN BY THE LENDERS MAY BE GIVEN, (II) ANY TERM
OF THIS AGREEMENT OR OF ANY OTHER LOAN DOCUMENT (OTHER THAN ANY FEE LETTER
SOLELY BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT) MAY BE AMENDED, (III)
THE PERFORMANCE OR OBSERVANCE BY THE BORROWER OR ANY OTHER LOAN PARTY OF ANY
TERMS OF THIS AGREEMENT OR SUCH OTHER LOAN DOCUMENT (OTHER THAN ANY FEE LETTER
SOLELY

111

 

--------------------------------------------------------------------------------

 

 

between the Borrower and the Administrative Agent) may be waived, (iv) the
acceleration of the maturity of the Loan may be rescinded and (v) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.  Notwithstanding the previous sentence, Administrative Agent,
shall be authorized on behalf of all the Lenders, without the necessity of any
notice to, or further consent from, any Lender, to waive (i) the imposition of
the late fees provided in Section 2.6(c) hereof, up to a maximum of three (3)
times per calendar year and (ii) the requirement that the outstanding principal
balance of the Loan and any overdue interest shall accrue interest at the
Default Rate upon the occurrence and during the continuance of an Event of
Default, pursuant to Section 2.5(d) hereof.


(B)               CERTAIN REQUISITE LENDER CONSENTS.  NOTWITHSTANDING THE
FOREGOING OR ANYTHING HEREIN OR IN THE OTHER LOAN DOCUMENTS TO THE CONTRARY, IN
ADDITION TO THOSE MATTERS HEREIN AND IN THE OTHER LOAN DOCUMENTS THAT EXPRESSLY
REQUIRE THE CONSENT OF REQUISITE LENDERS, NO AMENDMENT, WAIVER OR CONSENT SHALL,
UNLESS IN WRITING, AND SIGNED BY THE REQUISITE LENDERS, DO ANY OF THE FOLLOWING:

                                                  (I)                ALLOW
BORROWER TO ENTER INTO, AMEND OR TERMINATE ANY MANAGEMENT AGREEMENT, ANY OF
BORROWER’S ORGANIZATIONAL DOCUMENTS OR ANY PROPERTY DOCUMENTS (OTHER THAN
AMENDMENTS OR MODIFICATIONS THAT ARE NOT MATERIAL WITH RESPECT TO ANY OF THE
FOREGOING, WHICH SUCH AMENDMENT OR MODIFICATION SHALL REQUIRE ONLY THE CONSENT
OF ADMINISTRATIVE AGENT);

                                                (II)                WAIVE ANY OF
THE REQUIREMENTS OF SECTIONS 5.1 AND/OR 5.2 HEREOF;

                                              (III)                WAIVE ANY
DEFAULT OR EVENT OF DEFAULT;

                                              (IV)                PERMIT ANY
ACTION TO BE TAKEN WITH RESPECT TO THE GROUND LEASE UNDER SECTIONS 4.23(A), (D)
OR (E); OR

                                                (V)                GRANT ANY
CONSENT, APPROVAL OR WAIVERS IN CONNECTION WITH ANY ACTION TAKEN PURSUANT TO
ARTICLE VI.


(C)                UNANIMOUS CONSENT.  NOTWITHSTANDING THE FOREGOING OR ANYTHING
HEREIN OR IN THE OTHER LOAN DOCUMENTS TO THE CONTRARY, IN ADDITION TO THOSE
MATTERS HEREIN AND IN THE OTHER LOAN DOCUMENTS THAT EXPRESSLY REQUIRE THE
UNANIMOUS CONSENT OF ALL OF THE LENDERS, NO AMENDMENT, WAIVER OR CONSENT (EXCEPT
WITH RESPECT TO ANY FEE LETTER SOLELY BETWEEN THE BORROWER AND ADMINISTRATIVE
AGENT REGARDING FEES OWED ONLY TO THE ADMINISTRATIVE AGENT) SHALL, UNLESS IN
WRITING, AND SIGNED BY ALL OF THE LENDERS (OR THE ADMINISTRATIVE AGENT, AT THE
WRITTEN DIRECTION OF THE LENDERS), BUT EXCLUDING ANY DEFAULTING LENDER, DO ANY
OF THE FOLLOWING:

                                                  (I)                INCREASE
THE INDIVIDUAL LOAN COMMITMENTS OF THE LENDERS (EXCLUDING ANY INCREASE AS A
RESULT OF AN ASSIGNMENT OF ANY INDIVIDUAL LOAN COMMITMENTS PERMITTED UNDER
SECTION 11.15 HEREOF) OR SUBJECT THE LENDERS TO ANY ADDITIONAL OBLIGATIONS;

 

112

 

--------------------------------------------------------------------------------

 

 

                                                (II)                REDUCE THE
PRINCIPAL OF, OR INTEREST RATES THAT HAVE ACCRUED OR THAT WILL BE CHARGED ON THE
OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS;

                                              (III)                REDUCE THE
AMOUNT OF ANY FEES PAYABLE TO THE LENDERS HEREUNDER (EXCEPT AS PROVIDED IN
SECTION 11.18(A));

                                              (IV)                POSTPONE ANY
DATE FIXED FOR ANY PAYMENT OF PRINCIPAL AND/OR INTEREST ON THE  LOAN OR FOR THE
PAYMENT OF ANY FEES OR ANY OTHER PAYMENTS DUE AND PAYABLE BY BORROWER HEREUNDER
OR UNDER THE OTHER LOAN DOCUMENTS;

                                                (V)                CHANGE THE
PRO RATA SHARES (EXCLUDING ANY CHANGE AS A RESULT OF AN ASSIGNMENT OF ANY
INDIVIDUAL LOAN COMMITMENT PERMITTED UNDER SECTION 11.15 HEREOF);

                                              (VI)                WAIVE ANY
REQUIREMENT TO DELIVER OR MAINTAIN AN INTEREST RATE PROTECTION AGREEMENT;

                                            (VII)                AMEND THIS
SECTION OR AMEND THE DEFINITIONS OF THE TERMS USED IN THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS INSOFAR AS SUCH DEFINITIONS AFFECT THE SUBSTANCE OF THIS
SECTION;

                                          (VIII)                MODIFY THE
DEFINITION OF THE TERM “REQUISITE LENDERS” OR MODIFY IN ANY OTHER MANNER THE
NUMBER OF PERCENTAGE OF THE LENDERS REQUIRED TO MAKE ANY DETERMINATIONS OR WAIVE
ANY RIGHTS HEREUNDER OR TO MODIFY ANY PROVISION HEREOF;

                                              (IX)                PERMIT ANY
PROHIBITED TRANSFER OR PERMIT ANY ASSIGNMENT BY BORROWER PURSUANT TO SECTION 6.4
HEREOF.

                                                (X)                RELEASE ANY
GUARANTOR FROM ITS OBLIGATIONS UNDER THE GUARANTY UNLESS EXPRESSLY PERMITTED
PURSUANT TO THE TERMS HEREOF OR UNDER THE OTHER LOAN DOCUMENTS;

                                              (XI)                WAIVE A
DEFAULT OR EVENT OF DEFAULT UNDER SECTION 10.1(A) HEREOF;

                                            (XII)                AMEND OR
OTHERWISE WAIVE THE REQUIREMENTS OF SECTION 10.2(G) HEREOF; OR

                                          (XIII)                RELEASE OR
DISPOSE OF THE PROPERTY OR ANY PORTION THEREOF UNLESS RELEASED IN ACCORDANCE
WITH THE EXPRESS TERMS HEREOF.

Wherever any approval, consent or direction herein or in any other Loan Document
is required by “each Lender” or “Lenders” it shall mean that such approval,
consent or direction must be agreed to by the unanimous consent of all of the
Lenders.


(D)               NOTWITHSTANDING THE FOREGOING OR ANYTHING HEREIN OR IN THE
LOAN DOCUMENTS TO THE CONTRARY, TO THE EXTENT THAT THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS CONDITION A CONSENT OR APPROVAL UPON REQUISITE LENDERS’ OR
UNANIMOUS LENDERS’ CONSENT, IT IS AGREED TO HEREUNDER THAT BORROWER SHALL MAKE
ALL REQUESTS OF SUCH CONSENT AND APPROVAL OF ADMINISTRATIVE AGENT
(NOTWITHSTANDING THAT REQUISITE LENDERS’ OR UNANIMOUS LENDERS’ CONSENT IS
REQUIRED).  IT IS EXPRESSLY UNDERSTOOD THAT BORROWER SHALL NOT BE OBLIGATED, BUT
SHALL HAVE THE

113

 

--------------------------------------------------------------------------------

 

 

right, to communicate or interface directly with any Lender or Lenders
concerning any consents, approvals, modifications or amendments or waivers
hereunder.


SECTION 11.19    ARRANGERS AND BOOKRUNNERS.  CO-LEAD ARRANGERS SHALL ACT AS THE
EXCLUSIVE ARRANGERS, ADVISORS AND MANAGERS AND CO-BOOKRUNNERS SHALL ACT AS THE
EXCLUSIVE BOOK MANAGERS IN CONNECTION WITH THE ASSIGNMENT, TRANSFER AND/OR
PARTICIPATION OF THE LOANS AND SHALL MANAGE ALL ASPECTS OF ANY ASSIGNMENT,
TRANSFER AND PARTICIPATION OF THE LOANS, INCLUDING, WITHOUT LIMITATION, THE
TIMING OF ANY ASSIGNMENT, TRANSFER OR PARTICIPATION, AND THE FINAL ALLOCATIONS
AMONG THE LENDERS.  NO ADDITIONAL AGENTS, CO-AGENTS, ARRANGERS OR SYNDICATION
MANAGERS WILL BE APPOINTED, UNLESS THE BORROWER AND THE CO-LEAD ARRANGERS SO
AGREE.  THE LOAN PARTIES ACKNOWLEDGE AND AGREE THAT THE CO-LEAD ARRANGERS AND
CO-BOOKRUNNERS, OR ANY LENDER, MAY DISCLOSE TO ANY PROSPECTIVE OR ACTUAL
ASSIGNEE, TRANSFEREE OR PARTICIPANT FINANCIAL AND OTHER INFORMATION REGARDING
THE LOAN PARTIES AND THE TRANSACTIONS CONTEMPLATED BY THE LOAN PARTIES,
INCLUDING, BUT NOT LIMITED TO, FINANCIAL PROJECTIONS RELATED TO THE FOREGOING,
AND THE LOAN PARTIES AGREE TO REASONABLY COOPERATE WITH THE CO-LEAD ARRANGERS,
THE CO-BOOKRUNNERS AND THE LENDERS IN PROVIDING ANY SUCH INFORMATION TO SUCH
PROSPECTIVE OR ACTUAL ASSIGNEE, TRANSFEREE OR PARTICIPANT IN ORDER TO FACILITATE
THE TRANSFER, ASSIGNMENT OR PARTICIPATION OF ANY LENDER’S INTEREST IN THE LOANS
AND/OR THE LOAN DOCUMENTS, SUBJECT TO THE PROVISIONS HEREIN.  THE LOAN PARTIES
ALSO AGREE TO PROVIDE ANY FURTHER ASSISTANCE THAT THE CO-LEAD ARRANGERS OR
CO-BOOKRUNNERS MAY REASONABLY REQUEST, WHICH ASSISTANCE MAY INCLUDE, WITHOUT
LIMITATION, (A) DIRECT CONTACT BY ANY SUCH PROSPECTIVE OR ACTUAL ASSIGNEE,
TRANSFEREE OR PARTICIPANT WITH THE LOAN PARTIES’ SENIOR OFFICERS,
REPRESENTATIVES AND ADVISORS, AT SUCH TIME AND AT SUCH PLACES AS THE CO-LEAD
ARRANGERS OR CO-BOOKRUNNERS MAY REASONABLY REQUEST WITH REASONABLE ADVANCE
NOTICE, AND (B) REASONABLE COOPERATION IN THE PREPARATION OF A “CONFIDENTIAL
INFORMATION” MEMORANDUM AND OTHER MARKETING MATERIALS TO BE USED IN CONNECTION
WITH ANY SUCH ASSIGNMENT, TRANSFER OR PARTICIPATION.  NONE OF THE LOAN PARTIES
OR THEIR AFFILIATES OR SUBSIDIARIES WILL BE PERMITTED TO PURCHASE OR ACCEPT AN
ASSIGNMENT, TRANSFER OR PARTICIPATION OF ANY INTEREST IN THE LOANS OR THE LOAN
DOCUMENTS.  THE CO-LEAD ARRANGERS AGREED THAT WELLS FARGO WILL RECEIVE FULL
CREDIT AS SOLE LEAD ARRANGER FOR LEAGUE TABLE REPORTING PURPOSES.


SECTION 11.20    SECONDARY MARKET COOPERATION.   


(A)                WITHOUT LIMITING ANY OF THE OTHER PROVISIONS SET FORTH IN
THIS ARTICLE 11, EACH LENDER SHALL HAVE THE RIGHT, IN ITS SOLE DISCRETION, TO
(I) SELL AND/OR OTHERWISE TRANSFER, ENCUMBER, PLEDGE OR OTHERWISE DISPOSE OF ITS
INTEREST IN THE LOAN OR ANY PORTION THEREOF OR INTEREST THEREIN IN WHOLE OR IN
PART, AND/OR (II) FURTHER DIVIDE THE LOAN INTO ADDITIONAL SEPARATE PARI PASSU
NOTES OR COMPONENTS, PROVIDED, HOWEVER, THAT (A) SUCH NOTES MAY NOT EFFECTUATE A
SENIOR/JUNIOR LOAN STRUCTURE OR MORTGAGE/MEZZANINE LOAN STRUCTURE, (B) THE
AGGREGATE PRINCIPAL AMOUNT OF SUCH “COMPONENT” NOTES SHALL EQUAL THE OUTSTANDING
PRINCIPAL BALANCE OF THE LOAN IMMEDIATELY PRIOR TO THE CREATION OF SUCH
“COMPONENT” NOTES, (C) THE WEIGHTED AVERAGE INTEREST RATE OF ALL SUCH
“COMPONENT” NOTES SHALL ON THE DATE CREATED AND AT ALL TIMES THEREAFTER EQUAL
THE INTEREST RATE WHICH WAS APPLICABLE TO THE LOAN IMMEDIATELY PRIOR TO THE
CREATION OF SUCH “COMPONENT” NOTES (I.E., UNDER THIS CLAUSE (C) AND THE
IMMEDIATELY FOLLOWING CLAUSE (D), THE “COMPONENT” NOTES MAY NOT EFFECTUATE A
LOAN STRUCTURE THAT COULD RESULT IN “RATE CREEP”), (D) THE DEBT SERVICE PAYMENTS
ON ALL SUCH “COMPONENT” NOTES SHALL ON THE DATE CREATED AND AT ALL TIMES
THEREAFTER EQUAL THE DEBT SERVICE PAYMENT WHICH WAS DUE UNDER THE LOAN
IMMEDIATELY PRIOR TO THE CREATION OF SUCH COMPONENT NOTES, (E) THE OTHER TERMS
AND PROVISIONS OF EACH OF THE “COMPONENT”

114

 

--------------------------------------------------------------------------------

 

 

notes shall be identical in substance and substantially similar in form to the
Loan Documents, (f) the maturity date of any such component note shall be the
same as the scheduled Maturity Date of the Note immediately prior to the
issuance of such component notes and (g) any prepayments shall be applied pro
rata in accordance with their respective principal balances to the payment of
the outstanding balance of the component notes such that Borrower’s economic
position shall remain the same as if there had been no component notes.  Any of
the foregoing grants, assignments, encumbrances, bifurcations, sales and/or
transfers may be made to any Eligible Assignee in such manner as may be
determined by Lender in its sole discretion and Borrower shall have no consent
or other rights with respect thereto.  The transaction(s) referred to above
shall hereinafter be referred to collectively as “Secondary Market
Transactions”.  As used herein, the term “Lender Party” and “Lender Parties”
shall be deemed to refer to, individually and/or collectively (as the context
requires), Lender and each Eligible Assignee.


(B)               IN CONNECTION WITH ANY SECONDARY MARKET TRANSACTION, IF
REASONABLY REQUESTED BY ANY LENDER PARTY, BORROWER SHALL ASSIST EACH LENDER
PARTY IN SATISFYING THE MARKET STANDARDS WHICH MAY BE REASONABLY REQUIRED IN THE
MARKETPLACE OR WHICH OTHERWISE MAY BE REQUIRED BY ANY LENDER PARTY, INCLUDING,
WITHOUT LIMITATION, TO:

                                                  (I)                WITHIN
FIFTEEN (15) DAYS OF A LENDER PARTY REQUEST, PROVIDE UPDATED FINANCIAL AND OTHER
INFORMATION WITH RESPECT TO THE PROPERTY, THE BUSINESS OPERATED AT THE PROPERTY,
BORROWER, GUARANTOR (IT BEING ACKNOWLEDGED THAT SO LONG AS GUARANTOR IS A
PUBLICLY-TRADED COMPANY, IT SHALL NOT BE REQUIRED TO PROVIDE FINANCIAL
INFORMATION WITH RESPECT TO ITSELF EXCEPT FOR ITS PUBLIC FILINGS) AND MANAGER
(THE “UPDATED INFORMATION”), PROVIDED, THAT BORROWER SHALL NOT BE REQUIRED TO
PROVIDE UPDATED INFORMATION MORE THAN TWICE IN ANY TWELVE (12) MONTH PERIOD AND
SUCH REQUIREMENT TO DELIVER UPDATED INFORMATION SHALL NOT CIRCUMVENT THE
TIMEFRAMES FOR DELIVERY SPECIFICALLY DESIGNATED IN SECTION 4.12(A) FOR THE
DELIVERY OF QUARTERLY AND ANNUAL FINANCIAL INFORMATION;

                                                (II)                PROVIDE (A)
DIRECT CONTACT BETWEEN SENIOR MANAGEMENT AND ADVISORS OF BORROWER AND GUARANTOR,
AND PROPOSED ELIGIBLE ASSIGNEES, (B) ASSISTANCE IN THE PREPARATION OF
INFORMATION MEMORANDA AND OTHER MARKETING MATERIALS TO BE USED IN CONNECTION
WITH SECONDARY MARKET TRANSACTIONS, (C) THE HOSTING, WITH LENDER, OF ONE OR MORE
MEETINGS OF PROSPECTIVE ELIGIBLE ASSIGNEES AND (D) FINANCIAL PROJECTIONS (MADE
IN GOOD FAITH BASED UPON REASONABLE ASSUMPTIONS) AS TO THE FUTURE FINANCIAL
PERFORMANCE OF BORROWER AND THE PROPERTY; AND

                                              (III)                EXECUTE SUCH
AMENDMENTS TO THE LOAN DOCUMENTS AS MAY BE REASONABLY REQUESTED BY ANY LENDER
PARTY OR POTENTIAL ELIGIBLE ASSIGNEE OR AS TO OTHERWISE EFFECT ANY SECONDARY
MARKET TRANSACTION; PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE REQUIRED TO
MODIFY OR AMEND ANY LOAN DOCUMENT IF SUCH MODIFICATION OR AMENDMENT WOULD CHANGE
THE INTEREST RATE, THE STATED MATURITY OR THE AMORTIZATION OF PRINCIPAL SET
FORTH IN THE NOTE OR THAT WOULD IN ANY RESPECT INCREASE BORROWER’S MONETARY
OBLIGATIONS OR INCREASE IN ANY RESPECT (OTHER THAN TO A DE MINIMIS EXTENT)
BORROWER’S OTHER OBLIGATIONS OR REDUCE IN ANY MATERIAL RESPECT BORROWER’S
RIGHTS.  SUBJECT TO THE FOREGOING, THE AFOREMENTIONED AMENDMENTS MAY INCLUDE,
WITHOUT LIMITATION:

 

115

 

--------------------------------------------------------------------------------

 

 

(A)             SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 11.20(A),
SPLITTING THE LOAN INTO TWO OR MORE ADDITIONAL COMPONENTS AND/OR OR NOTES;
AND/OR

(B)              AMENDING THE LOAN DOCUMENTS TO MEMORIALIZE ANY SECONDARY MARKET
TRANSACTION ENTERED INTO IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF
(WHICH SUCH AMENDMENTS MAY INCLUDE, WITHOUT LIMITATION, PROVISIONS RELATING TO
THE RIGHTS AND OBLIGATIONS OF BORROWER, GUARANTOR, LENDER, ADMINISTRATIVE AGENT
AND ELIGIBLE ASSIGNEE(S) AS PROVIDED HEREIN).

LENDER SHALL REIMBURSE BORROWER FOR ALL REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES INCURRED BY BORROWER IN CONNECTION WITH ITS SATISFACTION OF ITS
OBLIGATIONS PURSUANT TO THIS SECTION 11.20.  NOTWITHSTANDING THE PROVISIONS OF
THIS SECTION 11.20, BORROWER SHALL NOT BE RESPONSIBLE FOR ANY ADDITIONAL TAXES,
RESERVES, ADJUSTMENTS, OR ANY COSTS FOR AN ASSIGNMENT OF OR PARTICIPATION IN ALL
OR A PORTION OF THE LOAN (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES), OR OTHER COSTS OR EXPENSES (EXCEPT FOR BORROWER’S OWN COSTS AND EXPENSES,
PROVIDED, THAT, BORROWER SHALL ONLY BE RESPONSIBLE FOR THE PAYMENT OF ITS OWN
COSTS UP TO $15,000 AND ANY COSTS INCURRED IN EXCESS OF $15,000 (WHEN AGGREGATED
WITH THOSE INCURRED PURSUANT TO SECTION 11.15) SHALL BE REIMBURSED PRO RATA BY
THE LENDERS) THAT ARISE AS A RESULT OF ANY TRANSFER OF THE LOAN OR ANY INTEREST
OR PARTICIPATION THEREIN OR FROM THE EXECUTION OF THE COMPONENT NOTES
CONTEMPLATED BY SECTION 11.20, INCLUDING, WITHOUT LIMITATION, ANY MORTGAGE TAX,
EXCEPT TO THE EXTENT OTHERWISE PERMITTED IN THIS ARTICLE XI.


ARTICLE XII - INDEMNIFICATIONS


SECTION 12.1         GENERAL INDEMNIFICATION.

  Except to the extent caused by the actual willful misconduct or gross
negligence of the Indemnified Parties, Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses imposed upon or incurred by or
asserted against any Indemnified Parties and directly or indirectly arising out
of or in any way relating to any one or more of the following: (a) any accident,
injury to or death of persons or loss of or damage to property occurring in, on
or about the Property or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (b) any use,
nonuse or condition in, on or about the Property or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (c) performance of any labor or services or the furnishing of any
materials or other property in respect of the Property or any part thereof; (d)
any failure of the Property or any part thereof to be in compliance with any
Applicable Law; (e) any and all claims and demands whatsoever which may be
asserted against Administrative Agent or any Lender by reason of any alleged
obligations or undertakings on their part to perform or discharge any of the
terms, covenants, or agreements contained in any Lease; (f) the payment of any
commission, charge or brokerage fee to anyone (other than a broker or other
agent retained by Administrative Agent or any Lender) which may be payable in
connection with the funding of the Loan evidenced by the Note and secured by the
Security Instrument; and/or (g) the holding or investing of the funds on deposit
in the Accounts or the performance of any work or the disbursement of funds in
each case in connection with the Reserve Funds.  Any amounts payable to
Indemnified Parties by reason of the application of this Section 12.1 shall be
paid by Borrower within five (5) Business Days after demand therefor and, if not
paid within

116

 

--------------------------------------------------------------------------------

 

 

such period, shall thereafter accrue interest at the Default Rate from the date
loss or damage is sustained by Indemnified Parties until paid.  Notwithstanding
anything to the contrary contained herein, Borrower shall not have any liability
hereunder this Section 12.1 with respect to any acts, events or circumstances
first arising after (i) the date on which Administrative Agent, Lender or a
Person that is not an Affiliate of Borrower or Guarantor acquires title to the
Property, whether through foreclosure, private power of sale or the delivery of
a deed-in-lieu of foreclosure, except with respect to acts taken by Borrower,
Guarantor or any Affiliate of the foregoing prior to or on or after such date or
(ii) the date on which a receiver, trustee, liquidator or conservator, other
than any such Person appointed at the request of Borrower, Guarantor or any
Affiliate of the foregoing, takes control of the Property, except with respect
to acts taken by Borrower, Guarantor or any Affiliate of the foregoing prior to
or on or after such date.  Borrower’s obligations hereunder shall survive the
occurrence of the events described in the immediately preceding sentence.


SECTION 12.2        MORTGAGE AND INTANGIBLE TAX AND TRANSFER TAX
INDEMNIFICATION.  BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT, DEFEND,
INDEMNIFY, RELEASE AND HOLD HARMLESS THE INDEMNIFIED PARTIES FROM AND AGAINST
ANY AND ALL LOSSES IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY
INDEMNIFIED PARTIES AND DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY
RELATING TO (A) ANY TAX ON THE MAKING AND/OR RECORDING OF THE SECURITY
INSTRUMENT, THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER DUE UPON THE
MAKING OF SAME OR UPON THE EXERCISE OF ITS REMEDIES UNDER THE LOAN DOCUMENTS),
AND (B) ANY TRANSFER TAX INCURRED BY INDEMNIFIED PARTIES IN CONNECTION WITH THE
EXERCISE OF REMEDIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENTS.


SECTION 12.3         ERISA INDEMNIFICATION. BORROWER SHALL, AT ITS SOLE COST AND
EXPENSE, PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS THE INDEMNIFIED
PARTIES FROM AND AGAINST ANY AND ALL LOSSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED IN THE INVESTIGATION, DEFENSE, AND
SETTLEMENT OF LOSSES INCURRED IN CORRECTING ANY PROHIBITED TRANSACTION OR IN THE
SALE OF A PROHIBITED LOAN, AND IN OBTAINING ANY INDIVIDUAL PROHIBITED
TRANSACTION EXEMPTION UNDER ERISA THAT MAY BE REQUIRED, IN ADMINISTRATIVE
AGENT’S SOLE DISCRETION) THAT INDEMNIFIED PARTIES MAY INCUR, DIRECTLY OR
INDIRECTLY, AS A RESULT OF A DEFAULT UNDER SECTIONS 3.7 OR 4.19 OF THIS
AGREEMENT.


SECTION 12.4        DUTY TO DEFEND, LEGAL FEES AND OTHER FEES AND EXPENSES.  IN
CASE ANY ACTION, SUIT OR PROCEEDING IS BROUGHT AGAINST THE INDEMNIFIED PARTIES
BY REASON OF ANY SUCH OCCURRENCE DESCRIBED IN SECTION 12.1 ABOVE, BORROWER SHALL
AT BORROWER’S EXPENSE RESIST AND DEFEND SUCH ACTION, SUIT OR PROCEEDING OR WILL
CAUSE THE SAME TO BE RESISTED AND DEFENDED BY COUNSEL AT BORROWER’S REASONABLE
EXPENSE FOR THE INSURER OF THE LIABILITY OR BY COUNSEL DESIGNATED BY BORROWER
(UNLESS REASONABLY DISAPPROVED BY ADMINISTRATIVE AGENT OR LENDER PROMPTLY AFTER
ADMINISTRATIVE AGENT OR LENDER HAS BEEN NOTIFIED OF SUCH COUNSEL, IN WHICH CASE
BORROWER MAY DESIGNATE ALTERNATIVE COUNSEL REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT OR LENDER); PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL
COMPROMISE THE RIGHT OF ADMINISTRATIVE AGENT OR LENDER (OR ANY INDEMNIFIED
PARTY) TO APPOINT ITS OWN COUNSEL AT BORROWER’S EXPENSE FOR ITS DEFENSE WITH
RESPECT TO ANY ACTION WHICH IN ITS REASONABLE OPINION PRESENTS A CONFLICT OR
POTENTIAL CONFLICT BETWEEN ADMINISTRATIVE AGENT OR LENDER AND BORROWER THAT
WOULD MAKE SUCH SEPARATE REPRESENTATION ADVISABLE; AND, PROVIDED, FURTHER, THAT
IF ADMINISTRATIVE AGENT OR LENDER SHALL HAVE APPOINTED SEPARATE COUNSEL PURSUANT
TO THE FOREGOING, BORROWER SHALL NOT BE RESPONSIBLE FOR

117

 

--------------------------------------------------------------------------------

 

 

the expense of additional separate counsel of any Indemnified Party unless in
the reasonable opinion of Administrative Agent or Lender a conflict or potential
conflict exists between such Indemnified Party and Administrative Agent or
Lender.  So long as Borrower is resisting and defending such action, suit or
proceeding as provided above in a prudent and commercially reasonable manner,
Lender and the Indemnified Parties shall not be entitled to settle such action,
suit or proceeding without Borrower’s consent which shall not be unreasonably
withheld or delayed, and Administrative Agent or Lender, as the case may be,
agrees that it will not settle any such action, suit or proceeding without the
consent of Borrower; provided, however, that if Borrower is not diligently
defending such action, suit or proceeding in a prudent and commercially
reasonable manner as provided above, and Administrative Agent or Lender has
provided Borrower with thirty (30) days’ prior written notice, or shorter period
if mandated by the requirements of applicable law, and opportunity to correct
such determination, Administrative Agent or Lender, as the case may be, may
settle such action, suit or proceeding as to the claim against such party and
claim the benefit of this Section 12.4 with respect to settlement of such
action, suit or proceeding.  Any Indemnified Party will give Borrower prompt
notice after such Indemnified Party obtains actual knowledge of any potential
claim by such Indemnified Party for indemnification hereunder.  Borrower shall
have the right to settle or compromise any action, proceeding or claim against
any Indemnified Party so long as the same does not include any admission of
wrongdoing on the part of such Indemnified Party.


SECTION 12.5        SURVIVAL.   THE OBLIGATIONS AND LIABILITIES OF BORROWER
UNDER THIS ARTICLE 12  SHALL FULLY SURVIVE INDEFINITELY NOTWITHSTANDING ANY
TERMINATION, SATISFACTION, ASSIGNMENT, ENTRY OF A JUDGMENT OF FORECLOSURE,
EXERCISE OF ANY POWER OF SALE, OR DELIVERY OF A DEED IN LIEU OF FORECLOSURE OF
THE SECURITY INSTRUMENT.


SECTION 12.6        ENVIRONMENTAL INDEMNITY.  SIMULTANEOUSLY HEREWITH, BORROWER
AND GUARANTOR HAVE EXECUTED AND DELIVERED THE ENVIRONMENTAL INDEMNITY TO
ADMINISTRATIVE AGENT AND LENDERS, WHICH ENVIRONMENTAL INDEMNITY IS NOT SECURED
BY THE SECURITY INSTRUMENT.


ARTICLE XIII - EXCULPATION


SECTION 13.1        EXCULPATION. 


(A)                SUBJECT TO THE QUALIFICATIONS BELOW, ADMINISTRATIVE AGENT, ON
BEHALF OF LENDERS, SHALL NOT ENFORCE THE LIABILITY AND OBLIGATION OF BORROWER TO
PERFORM AND OBSERVE THE OBLIGATIONS CONTAINED IN THE NOTE, THIS AGREEMENT, THE
SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS BY ANY ACTION OR PROCEEDING
WHEREIN A MONEY JUDGMENT OR ANY DEFICIENCY JUDGMENT OR OTHER JUDGMENT
ESTABLISHING PERSONAL LIABILITY SHALL BE SOUGHT AGAINST BORROWER OR ANY
PRINCIPAL, DIRECTOR, OFFICER, EMPLOYEE, BENEFICIARY, SHAREHOLDER, PARTNER,
MEMBER, TRUSTEE, AGENT, OR AFFILIATE OF BORROWER (BUT SPECIFICALLY EXCLUDING
GUARANTOR TO THE EXTENT OF GUARANTOR’S LIABILITY UNDER THE GUARANTY) OR ANY
LEGAL REPRESENTATIVES, SUCCESSORS OR ASSIGNS OF ANY OF THE FOREGOING BUT
EXCLUDING SHAREHOLDERS OF ANY PUBLIC COMPANY (COLLECTIVELY, THE “EXCULPATED
PARTIES”), EXCEPT THAT ADMINISTRATIVE AGENT, ON BEHALF OF LENDERS, MAY BRING A
FORECLOSURE ACTION, AN ACTION FOR SPECIFIC PERFORMANCE OR ANY OTHER APPROPRIATE
ACTION OR PROCEEDING TO ENABLE ADMINISTRATIVE AGENT TO ENFORCE AND REALIZE UPON
LENDERS’ INTEREST UNDER THE NOTE, THIS AGREEMENT, THE SECURITY INSTRUMENT AND
THE OTHER LOAN DOCUMENTS, OR IN THE PROPERTY, THE RENTS, OR ANY OTHER COLLATERAL
GIVEN TO ADMINISTRATIVE AGENT, ON BEHALF OF LENDERS, PURSUANT TO THE LOAN

118

 

--------------------------------------------------------------------------------

 

 

Documents; provided, however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against Borrower
only to the extent of Borrower’s interest in the Property, in the Rents and in
any other collateral given to Lenders and Administrative Agent, on behalf of
Lenders, and Administrative Agent and Lenders, by accepting the Note, this
Agreement, the Security Instrument and the other Loan Documents, shall not sue
for, seek or demand any deficiency judgment against Borrower or any of the
Exculpated Parties in any such action or proceeding under or by reason of or
under or in connection with the Note, this Agreement, the Security Instrument or
the other Loan Documents.  The provisions of this Section shall not, however,
(1) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (2) impair the right of Administrative
Agent, on behalf of Lenders, to name Borrower as a party defendant in any action
or suit for foreclosure and sale under the Security Instrument; (3) affect the
validity or enforceability of any indemnity, guaranty or similar instrument
(including, without limitation, the indemnities set forth in Article 12  hereof,
in the Guaranty and in the Environmental Indemnity) made in connection with the
Loan or any of the rights and remedies of Administrative Agent and Lenders
thereunder (including, without limitation, Lenders’ and Administrative Agent’s
right to enforce said rights and remedies against Borrower and/or Guarantor (as
applicable) personally and without the effect of the exculpatory provisions of
this Article 13); (4) impair the right of Administrative Agent, on behalf of
Lenders, to obtain the appointment of a receiver; (5) impair the enforcement of
the assignment of leases contained in the Security Instrument; (6) constitute a
prohibition against Administrative Agent, on behalf of Lenders, to seek a
deficiency judgment against Borrower in order to fully realize the security
granted by the Security Instrument or to commence any other appropriate action
or proceeding in order for Administrative Agent to exercise Lenders’ remedies
against the Property; or (7) constitute a waiver of the right of Administrative
Agent and Lenders to enforce the liability and obligation of Borrower, by money
judgment or otherwise, to the extent of any Losses incurred by Administrative
Agent and/or Lenders (including attorneys’ fees and costs reasonably incurred)
arising out of or in connection with the following:

                                                  (I)                ANY
INTENTIONAL MISREPRESENTATION OF BORROWER OR GUARANTOR OR ANY OF THE EXCULPATED
PARTIES IN CONNECTION WITH THE LOAN;

                                                (II)                THE
FRAUDULENT ACTS OR WILLFUL MISCONDUCT OF BORROWER OR GUARANTOR OR ANY OF THE
EXCULPATED PARTIES IN CONNECTION WITH THE LOAN;

                                              (III)                ANY WASTE TO
THE PROPERTY FROM INTENTIONAL PHYSICAL DAMAGE OR DESTRUCTION COMMITTED BY
BORROWER, MANAGER, IF MANAGER IS AN AFFILIATE OF BORROWER OR GUARANTOR,
GUARANTOR AND/OR ANY OF THE EXCULPATED PARTIES;

                                              (IV)                THE
MISAPPROPRIATION OF NET PROCEEDS WHICH BORROWER, MANAGER, IF MANAGER IS AN
AFFILIATE OF BORROWER OR GUARANTOR, GUARANTOR AND/OR ANY OF THE EXCULPATED
PARTIES HAS RECEIVED (IT BEING AGREED THAT BORROWER, MANAGER AND GUARANTOR SHALL
NOT BE DEEMED TO HAVE MISAPPLIED NET PROCEEDS UNLESS SAME ARE RECEIVED BY
BORROWER, MANAGER, IF MANAGER IS AN AFFILIATE OF BORROWER OR GUARANTOR, OR
GUARANTOR AND NOT PAID TO ADMINISTRATIVE AGENT, IN A CIRCUMSTANCE IN WHICH
ADMINISTRATIVE AGENT IS EXPRESSLY ENTITLED TO RECEIVE SAME FROM BORROWER
PURSUANT TO THE TERMS OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS TO BE
APPLIED TOWARD PAYMENT OF THE INDEBTEDNESS, OR USED

119

 

--------------------------------------------------------------------------------

 

 

            FOR THE REPAIR OR REPLACEMENT OF THE PROPERTY IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT);

                                                (V)                THE FAILURE
TO PAY FOR ITEMS WHICH RESULT IN LIENS ON THE ACCOUNT COLLATERAL OR ANY OTHER
PORTION OF THE PROPERTY (BUT EXCLUDING ANY MATTER THAT ARISES BY REASON OF LACK
OF CASH FLOW WITH RESPECT TO  THE PROPERTY, EXCEPT TO THE EXTENT THAT SUCH LACK
OF CASH FLOW ARISES FROM THE MISAPPROPRIATION OF REVENUE WITH RESPECT TO THE
PROPERTY);

                                              (VI)                THE
MISAPPROPRIATION OF RENTS, SECURITY DEPOSITS (INCLUDING THE PROCEEDS OF ANY
LETTERS OF CREDIT HELD IN LIEU OF SUCH SECURITY DEPOSITS) AND OTHER PROPERTY
REVENUE WHICH BORROWER, MANAGER, IF MANAGER IS AN AFFILIATE OF BORROWER OR
GUARANTOR, GUARANTOR OR ANY OTHER AFFILIATE OF BORROWER OR GUARANTOR HAS
RECEIVED AND WHICH IS NOT APPLIED TO THE PAYMENT OF AMOUNTS REQUIRED TO BE PAID
UNDER THE LOAN, USED TO PAY OPERATING EXPENSES OR ORDINARY AND CAPITAL
EXPENDITURES AT THE PROPERTY OR OTHERWISE APPLIED IN A MANNER EXPRESSLY
PERMITTED UNDER THE LOAN DOCUMENTS;

                                            (VII)                THE BREACH OF
ANY REPRESENTATION, WARRANTY, COVENANT OR INDEMNIFICATION PROVISION IN THE
ENVIRONMENTAL INDEMNITY, THIS AGREEMENT OR IN THE SECURITY INSTRUMENT CONCERNING
ENVIRONMENTAL LAWS, HAZARDOUS SUBSTANCES AND ASBESTOS AND ANY INDEMNIFICATION OF
LENDER AND/OR ADMINISTRATIVE AGENT WITH RESPECT THERETO IN EITHER DOCUMENT;

                                          (VIII)                THE BORROWER
INCURRING, ASSUMING OR CREATING ANY INDEBTEDNESS, SECURED OR UNSECURED, IN
VIOLATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (BUT EXCLUDING ANY
MATTER THAT ARISES BY REASON OF LACK OF CASH FLOW WITH RESPECT TO THE PROPERTY,
EXCEPT TO THE EXTENT THAT SUCH LACK OF CASH FLOW ARISES FROM THE
MISAPPROPRIATION OF REVENUE WITH RESPECT TO THE PROPERTY);

                                              (IX)                THE MATERIAL
FAILURE BY BORROWER TO COMPLY WITH THE SINGLE PURPOSE ENTITY REQUIREMENTS OF
THIS AGREEMENT INCLUDING THOSE SET FORTH IN SECTION 5.1 HEREOF IF SUCH FAILURE
LEADS TO A SUBSTANTIVE CONSOLIDATION OF THE ASSETS OF BORROWER WITH THE ASSETS
OF ANOTHER PERSON;

                                                (X)                THE FAILURE
TO DELIVER TO ADMINISTRATIVE AGENT ANY SECURITY DEPOSITS, ADVANCE DEPOSITS OR
ANY OTHER DEPOSITS COLLECTED WITH RESPECT TO THE PROPERTY UPON A FORECLOSURE OF
THE PROPERTY OR ACTION IN LIEU THEREOF, EXCEPT TO THE EXTENT ANY SUCH SECURITY
DEPOSITS WERE APPLIED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF ANY OF THE
LEASES OR ANY OTHER AGREEMENT GOVERNING THE APPLICATION OF SUCH DEPOSIT; AND/OR

                                              (XI)                ANY VOLUNTARY
PROHIBITED TRANSFER IN VIOLATION OF THIS AGREEMENT.


(B)               NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
THE NOTE OR ANY OF THE LOAN DOCUMENTS, (A) ADMINISTRATIVE AGENT AND LENDERS
SHALL NOT BE DEEMED TO HAVE WAIVED ANY RIGHT WHICH ADMINISTRATIVE AGENT AND
LENDERS MAY HAVE UNDER SECTION 506(A), 506(B), 1111(B) OR ANY OTHER PROVISIONS
OF THE BANKRUPTCY CODE TO FILE A CLAIM FOR THE FULL AMOUNT OF THE DEBT OR TO
REQUIRE THAT ALL COLLATERAL SHALL CONTINUE TO SECURE ALL OF THE DEBT OWING TO
ADMINISTRATIVE AGENT AND LENDERS IN ACCORDANCE WITH THE LOAN DOCUMENTS, AND (B)
THE DEBT SHALL BE FULLY RECOURSE TO BORROWER IN THE EVENT THAT: (I) BORROWER
FILES A VOLUNTARY PETITION UNDER

120

 

--------------------------------------------------------------------------------

 

 

the Bankruptcy Code or any other Creditors Rights Laws; (ii) an Affiliate,
officer, director, or representative which Controls, directly or indirectly,
Borrower files, or joins in the filing of, an involuntary petition against
Borrower under the Bankruptcy Code or any other Creditors Rights Laws, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition against Borrower from any Person or colludes in the filing of an
involuntary petition against Borrower; (iii) Borrower files an answer consenting
to or otherwise acquiescing in or joining in any involuntary petition filed
against it, by any other Person under the Bankruptcy Code or any other Creditors
Rights Laws, or solicits or causes to be solicited petitioning creditors for any
involuntary petition from any Person; (iv) any Affiliate, officer, director or
representative which Controls Borrower consents to or acquiesces in or joins in
an application for the appointment of a custodian, receiver, trustee, or
examiner for Borrower or any portion of the Property unless such appointment is
requested by Administrative Agent; (v) Borrower makes a general assignment for
the benefit of creditors, or admits, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due unless such
admission is true; or (vi) the voluntary Sale or Pledge of all or substantially
all of the direct or indirect interests in Borrower or the Property in violation
of the provisions of this Agreement, provided, that, Borrower shall be entitled
to notice and ten (10) days to cure the transfer of indirect interests in
Borrower prior to such Sale or Pledge of indirect interests causing the Debt to
be fully recourse to Borrower and Guarantor.


(C)                NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
BORROWER SHALL NOT HAVE ANY LIABILITY HEREUNDER (A) FOR OR AS A RESULT OF ANY
UNPAID OBLIGATION OR LIEN (SUCH AS, WITHOUT LIMITATION, A LIEN FOR UNPAID REAL
ESTATE TAXES) RESULTING FROM INSUFFICIENT CASH FLOW AT THE PROPERTY OR ANY SALE
OR PLEDGE RESULTING FROM ANY SUCH UNPAID OBLIGATION OR LIEN, EXCEPT TO THE
EXTENT THAT SUCH LACK OF CASH FLOW ARISES FROM THE MISAPPROPRIATION OR
CONVERSION OF REVENUE WITH RESPECT TO THE PROPERTY, OR (B) WITH RESPECT TO ANY
ACTS, EVENTS OR CIRCUMSTANCES FIRST ARISING AFTER (I) THE DATE ON WHICH
ADMINISTRATIVE AGENT, LENDER OR A PERSON THAT IS NOT AN AFFILIATE OF BORROWER OR
GUARANTOR ACQUIRES TITLE TO THE PROPERTY, WHETHER THROUGH FORECLOSURE, PRIVATE
POWER OF SALE OR THE DELIVERY OF A DEED-IN-LIEU OF FORECLOSURE, EXCEPT WITH
RESPECT TO ACTS TAKEN BY BORROWER, GUARANTOR OR ANY AFFILIATE OF THE FOREGOING
ON OR AFTER SUCH DATE OR (II) THE DATE ON WHICH A RECEIVER, TRUSTEE, LIQUIDATOR
OR CONSERVATOR, OTHER THAN ANY SUCH PERSON APPOINTED AT THE REQUEST OF BORROWER,
GUARANTOR OR ANY AFFILIATE OF THE FOREGOING, TAKES CONTROL OF THE PROPERTY,
EXCEPT WITH RESPECT TO ACTS TAKEN BY BORROWER, GUARANTOR OR ANY AFFILIATE OF THE
FOREGOING PRIOR TO OR ON OR AFTER SUCH DATE, AND FURTHER PROVIDED THAT THE
APPOINTMENT OF A  RECEIVER, TRUSTEE, LIQUIDATOR OR CONSERVATOR SHALL NOT
DIMINISH OR REDUCE BORROWER’S RECOURSE LIABILITY PURSUANT TO
SECTION 13.1(A)(VII) ABOVE.


(D)               NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
BORROWER SHALL NOT HAVE ANY LIABILITY HEREUNDER WITH RESPECT TO ANY ACTS, EVENTS
OR CIRCUMSTANCES UNTIL SUCH TIME THAT ANY NOTICE AND CURE PERIODS SET FORTH IN
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS APPLICABLE TO THE ACTION, EVENT OR
CIRCUMSTANCE EXPIRE.


SECTION 13.2        SURVIVAL.  THE OBLIGATIONS AND LIABILITIES OF BORROWER UNDER
THIS ARTICLE 13 SHALL FULLY SURVIVE INDEFINITELY NOTWITHSTANDING ANY
TERMINATION, SATISFACTION, ASSIGNMENT, ENTRY OF A JUDGMENT OF FORECLOSURE,
EXERCISE OF ANY POWER OF SALE, OR DELIVERY OF A DEED IN LIEU OF FORECLOSURE OF
THE SECURITY INSTRUMENT.


 

121

 

--------------------------------------------------------------------------------

 

 


ARTICLE XIV - NOTICES; FUNDS TRANSFER DISBURSEMENT; ELECTRONIC DELIVERY OF
CERTAIN INFORMATION


SECTION 14.1        NOTICES.   ALL NOTICES OR OTHER WRITTEN COMMUNICATIONS
HEREUNDER SHALL BE DEEMED TO HAVE BEEN PROPERLY GIVEN (A) UPON DELIVERY, IF
DELIVERED IN PERSON OR BY FACSIMILE TRANSMISSION WITH RECEIPT ACKNOWLEDGED BY
THE RECIPIENT THEREOF AND CONFIRMED BY TELEPHONE BY SENDER, (B) ONE (1) BUSINESS
DAY AFTER HAVING BEEN DEPOSITED FOR OVERNIGHT DELIVERY WITH ANY REPUTABLE
OVERNIGHT COURIER SERVICE WITH OVERNIGHT INSTRUCTION, OR (C) THREE (3) BUSINESS
DAYS AFTER HAVING BEEN DEPOSITED IN ANY POST OFFICE OR MAIL DEPOSITORY REGULARLY
MAINTAINED BY THE U.S.  POSTAL SERVICE AND SENT BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, ADDRESSED AS FOLLOWS:

If to Borrower:                                    c/o Alexander’s, Inc.
210 Route 4 East
Paramus, New Jersey 07652
Attention:  Chief Financial Officer
Facsimile No.:  (201) 843-2198

With a copy to:                                   Vornado Realty Trust
888 Seventh Avenue
New York, New York  10106
Attention: Executive Vice President - Capital Markets
Facsimile No.:  (212) 894-7073

And:                                                    Vornado Realty Trust

888 Seventh Avenue
New York, New York  10106

Attention:  Corporation Counsel
Facsimile No.: (212) 894-7996

And:                                                    Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention:  Arthur Adler, Esq.
Facsimile No.:  (212) 291-9001

If to Administrative Agent:                Wells Fargo Bank, National
Association
Wells Fargo Center
1901 Harrison Street, 2nd Floor
MAC A0227-020
Oakland, California  94612
Attention:  Commercial Mortgage Servicing
Facsimile No.:  (866) 359-5352

122

 

--------------------------------------------------------------------------------

 

 

With a copy to:                                   Cadwalader, Wickersham & Taft
LLP
227 W. Trade Street, Suite 2400
Charlotte, North Carolina 28202
Attention:  James P. Carroll, Esq.
Facsimile No.:  (704) 348-5200

If to any other Lender:                       To such Lender’s address or
telecopy number as set forth on the signature page hereof or in the applicable
Assignment and Assumption Agreement, or to such other address as such Lender may
specify to Administrative Agent and Borrower from time to time.

or addressed as such party may from time to time designate by written notice to
the other parties.

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.


SECTION 14.2        FUNDS TRANSFER DISBURSEMENTS. 


(A)                GENERALLY.  THE BORROWER HEREBY AUTHORIZES ADMINISTRATIVE
AGENT TO DISBURSE THE PROCEEDS OF THE LOAN MADE BY LENDERS AND ANY RESERVE FUNDS
BEING DISBURSED TO BORROWER PURSUANT TO ARTICLE 8  HEREOF AS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF BORROWER TO ANY OF THE ACCOUNTS DESIGNATED IN THE
TRANSFER AUTHORIZER DESIGNATION FORM.  BORROWER AGREES TO BE BOUND BY ANY
TRANSFER REQUEST: (I) AUTHORIZED OR TRANSMITTED BY BORROWER OR (II) MADE IN
BORROWER’S NAME AND ACCEPTED BY THE ADMINISTRATIVE AGENT IN GOOD FAITH AND IN
COMPLIANCE WITH THESE TRANSFER INSTRUCTIONS, EVEN IF NOT PROPERLY AUTHORIZED BY
BORROWER.  BORROWER FURTHER AGREES AND ACKNOWLEDGES THAT ADMINISTRATIVE AGENT
MAY RELY SOLELY ON ANY BANK ROUTING NUMBER OR IDENTIFYING BANK ACCOUNT NUMBER OR
NAME PROVIDED BY BORROWER TO EFFECT A WIRE OR FUNDS TRANSFER EVEN IF THE
INFORMATION PROVIDED BY BORROWER IDENTIFIES A DIFFERENT BANK OR ACCOUNT HOLDER
THAN NAMED BY BORROWER.  ADMINISTRATIVE AGENT IS NOT OBLIGATED OR REQUIRED IN
ANY WAY TO TAKE ANY ACTIONS TO DETECT ERRORS IN INFORMATION PROVIDED BY
BORROWER.  IF ADMINISTRATIVE AGENT TAKES ANY ACTIONS IN AN ATTEMPT TO DETECT
ERRORS IN THE TRANSMISSION OR CONTENT OF TRANSFER OR REQUESTS OR TAKES ANY
ACTIONS IN AN ATTEMPT TO DETECT UNAUTHORIZED FUNDS TRANSFER REQUESTS, BORROWER
AGREES THAT NO MATTER HOW MANY TIMES ADMINISTRATIVE AGENT TAKES THESE ACTIONS
ADMINISTRATIVE AGENT WILL NOT IN ANY SITUATION BE LIABLE FOR FAILING TO TAKE OR
CORRECTLY PERFORM THESE ACTIONS IN THE FUTURE AND SUCH ACTIONS SHALL NOT BECOME
ANY PART OF THE TRANSFER DISBURSEMENT PROCEDURES AUTHORIZED UNDER THIS
PROVISION, THE LOAN DOCUMENTS, OR ANY AGREEMENT BETWEEN ADMINISTRATIVE AGENT AND
BORROWER.


(B)               FUNDS TRANSFER.  ADMINISTRATIVE AGENT WILL, IN ITS SOLE
DISCRETION, DETERMINE THE FUNDS TRANSFER SYSTEM AND THE MEANS BY WHICH EACH
TRANSFER WILL BE MADE.  ADMINISTRATIVE AGENT MAY DELAY OR REFUSE TO ACCEPT A
FUNDS TRANSFER REQUEST IF THE TRANSFER WOULD: (I) VIOLATE THE TERMS OF THIS
AUTHORIZATION (II) REQUIRE USE OF A BANK PROHIBITED BY ANY GOVERNMENTAL
AUTHORITY; (III) CAUSE ADMINISTRATIVE AGENT OR ANY LENDER TO VIOLATE ANY FEDERAL

123

 

--------------------------------------------------------------------------------

 

 

Reserve or other regulatory risk control program or guideline, or (iv) otherwise
cause Administrative Agent or any Lender to violate any Applicable Law or
regulation.


(C)                LIMITATION OF LIABILITY.  NEITHER THE ADMINISTRATIVE AGENT
NOR ANY LENDER SHALL BE LIABLE TO BORROWER OR ANY OTHER PARTIES FOR (I) ERRORS,
ACTS OR FAILURES TO ACT OF OTHERS, INCLUDING OTHER ENTITIES, BANKS,
COMMUNICATIONS CARRIERS OR CLEARINGHOUSES, THROUGH WHICH BORROWER’S TRANSFERS
MAY BE MADE OR INFORMATION RECEIVED OR TRANSMITTED, AND NO SUCH ENTITY SHALL BE
DEEMED AN AGENT OF ADMINISTRATIVE AGENT OR ANY LENDER, (II) ANY LOSS, LIABILITY
OR DELAY CAUSED BY FIRES, EARTHQUAKES, WARS, CIVIL DISTURBANCES, POWER SURGES OR
FAILURES, ACTS OF GOVERNMENT, LABOR DISPUTES, FAILURES IN COMMUNICATIONS
NETWORKS, LEGAL CONSTRAINTS OR OTHER EVENTS BEYOND ADMINISTRATIVE AGENT’S OR ANY
LENDER’S CONTROL, OR (III) ANY SPECIAL, CONSEQUENTIAL, INDIRECT OR PUNITIVE
DAMAGES, WHETHER OR NOT (X) ANY CLAIM FOR THESE DAMAGES IS BASED ON TORT OR
CONTRACT OR (Y) ADMINISTRATIVE AGENT, SUCH LENDER OR THE BORROWER KNEW OR SHOULD
HAVE KNOWN THE LIKELIHOOD OF THESE DAMAGES IN ANY SITUATION.  NEITHER
ADMINISTRATIVE AGENT NOR ANY LENDER MAKES ANY REPRESENTATIONS OR WARRANTIES
OTHER THAN THOSE EXPRESSLY SET FORTH HEREIN.


SECTION 14.3        ELECTRONIC DELIVERY OF CERTAIN INFORMATION.  ADMINISTRATIVE
AGENT MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS
TO IT HEREUNDER BY ELECTRONIC DELIVERY PURSUANT TO PROCEDURES APPROVED BY IT FOR
ALL OR PARTICULAR NOTICES OR COMMUNICATIONS.  DOCUMENTS OR NOTICES DELIVERED
ELECTRONICALLY BY BORROWER MAY BE POSTED BY ADMINISTRATIVE AGENT, AT
ADMINISTRATIVE AGENT’S COST, ON A COMMERCIAL WEBSITE AND ADMINISTRATIVE AGENT
SHALL NOTIFY EACH LENDER OF SAID POSTING AND SHALL PROVIDE A LINK THERETO.  IT
BEING UNDERSTOOD THAT THE POSTING OF SAID DOCUMENTS SHALL CONSTITUTE NOTICE AND
DELIVERY OF SUCH DOCUMENTS TO LENDERS BY ADMINISTRATIVE AGENT AS REQUIRED
HEREUNDER AND DELIVERY SHALL BE DEEMED PROPERLY GIVEN PURSUANT TO SECTION 14.1
AS OF THE DATE OF SAID POSTING BY ADMINISTRATIVE AGENT.  ADMINISTRATIVE AGENT
SHALL HAVE NO OBLIGATION TO MAINTAIN PAPER COPIES OF THE DOCUMENTS DELIVERED
ELECTRONICALLY AND, IN ANY EVENT, SHALL HAVE NO RESPONSIBILITY TO MONITOR
COMPLIANCE BY THE BORROWER WITH ANY SUCH REQUEST FOR DELIVERY.  EACH LENDER
SHALL BE SOLELY RESPONSIBLE FOR REQUESTING DELIVERY TO IT OF PAPER COPIES AND
MAINTAINING ITS PAPER OR ELECTRONIC DOCUMENTS.


SECTION 14.4        POSSESSION OF DOCUMENTS.  EACH LENDER SHALL MAINTAIN
POSSESSION OF ITS OWN NOTE.  ADMINISTRATIVE AGENT SHALL HOLD ALL OTHER LOAN
DOCUMENTS AND RELATED DOCUMENTS IN ITS POSSESSION AND MAINTAIN SEPARATE RECORDS
AND ACCOUNTS WITH RESPECT TO THE LOAN, REFLECTING THE INTERESTS OF LENDERS IN
THE LOAN, AND SHALL PERMIT LENDERS (OTHER THAN ANY DEFAULTING LENDER) AND THEIR
REPRESENTATIVES ACCESS AT ALL REASONABLE TIMES DURING NORMAL BUSINESS HOURS TO
INSPECT SUCH LOAN DOCUMENTS, RELATED DOCUMENTS, RECORDS AND ACCOUNTS.


ARTICLE XV - FURTHER ASSURANCES


SECTION 15.1        REPLACEMENT DOCUMENTS.  UPON RECEIPT OF AN AFFIDAVIT OF AN
OFFICER OF ADMINISTRATIVE AGENT OR ANY LENDER AS TO THE LOSS, THEFT, DESTRUCTION
OR MUTILATION OF THE NOTE, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
WHICH IS NOT OF PUBLIC RECORD, AND, IN THE CASE OF ANY SUCH MUTILATION, UPON
SURRENDER AND CANCELLATION OF THE NOTE, THIS AGREEMENT OR SUCH OTHER LOAN
DOCUMENT, BORROWER WILL ISSUE AT THE EXPENSE OF THE ADMINISTRATIVE AGENT, IN
LIEU THEREOF, A REPLACEMENT THEREOF, DATED THE DATE OF THE NOTE, THIS AGREEMENT
OR SUCH OTHER LOAN DOCUMENT, AS APPLICABLE, IN THE SAME PRINCIPAL AMOUNT THEREOF
AND OTHERWISE OF LIKE TENOR.


 

124

 

--------------------------------------------------------------------------------

 

 


SECTION 15.2        RECORDING OF SECURITY INSTRUMENT, ETC. 


(A)                BORROWER FORTHWITH UPON THE EXECUTION AND DELIVERY OF THE
SECURITY INSTRUMENT AND THEREAFTER, FROM TIME TO TIME, WILL CAUSE THE SECURITY
INSTRUMENT AND ANY OF THE OTHER LOAN DOCUMENTS CREATING A LIEN OR SECURITY
INTEREST OR EVIDENCING THE LIEN HEREOF UPON THE PROPERTY AND EACH INSTRUMENT OF
FURTHER ASSURANCE TO BE FILED, REGISTERED OR RECORDED IN SUCH MANNER AND IN SUCH
PLACES AS MAY BE REQUIRED BY ANY PRESENT OR FUTURE LAW IN ORDER TO PUBLISH
NOTICE OF AND FULLY TO PROTECT AND PERFECT THE LIEN OR SECURITY INTEREST HEREOF
UPON, AND THE INTEREST OF ADMINISTRATIVE AGENT, FOR THE BENEFIT OF LENDERS, IN,
THE PROPERTY.  BORROWER WILL PAY ALL TAXES, FILING, REGISTRATION OR RECORDING
FEES, AND ALL EXPENSES INCIDENT TO THE PREPARATION, EXECUTION, ACKNOWLEDGMENT
AND/OR RECORDING OF THE NOTE, THE SECURITY INSTRUMENT, THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS, ANY NOTE, DEED OF TRUST OR MORTGAGE SUPPLEMENTAL HERETO, ANY
SECURITY INSTRUMENT WITH RESPECT TO THE PROPERTY AND ANY INSTRUMENT OF FURTHER
ASSURANCE, AND ANY MODIFICATION OR AMENDMENT OF THE FOREGOING DOCUMENTS, AND ALL
FEDERAL, STATE, COUNTY AND MUNICIPAL TAXES, DUTIES, IMPOSTS, ASSESSMENTS AND
CHARGES ARISING OUT OF OR IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THE
SECURITY INSTRUMENT, ANY DEED OF TRUST OR MORTGAGE SUPPLEMENTAL HERETO, ANY
SECURITY INSTRUMENT WITH RESPECT TO THE PROPERTY OR ANY INSTRUMENT OF FURTHER
ASSURANCE, AND ANY MODIFICATION OR AMENDMENT OF THE FOREGOING DOCUMENTS, EXCEPT
WHERE PROHIBITED BY APPLICABLE LAW SO TO DO.


(B)               BORROWER REPRESENTS THAT IT HAS PAID ALL STATE, COUNTY AND
MUNICIPAL RECORDING AND ALL OTHER TAXES IMPOSED UPON THE EXECUTION AND
RECORDATION OF EACH SECURITY INSTRUMENT. 


SECTION 15.3        FURTHER ACTS, ETC.  BORROWER WILL, AT THE COST OF BORROWER,
AND WITHOUT EXPENSE TO ADMINISTRATIVE AGENT OR ANY LENDER, DO, EXECUTE,
ACKNOWLEDGE AND DELIVER ALL AND EVERY FURTHER ACTS, DEEDS, CONVEYANCES, DEEDS OF
TRUST, MORTGAGES, ASSIGNMENTS, NOTICES OF ASSIGNMENTS, TRANSFERS AND ASSURANCES
AS ADMINISTRATIVE AGENT SHALL, FROM TIME TO TIME, REASONABLY REQUIRE, FOR THE
BETTER ASSURING, CONVEYING, ASSIGNING, TRANSFERRING, AND CONFIRMING UNTO LENDERS
AND/OR ADMINISTRATIVE AGENT, FOR THE BENEFIT OF LENDERS, THE PROPERTY AND RIGHTS
HEREBY MORTGAGED, DEEDED, GRANTED, BARGAINED, SOLD, CONVEYED, CONFIRMED,
PLEDGED, ASSIGNED, WARRANTED AND TRANSFERRED OR INTENDED NOW OR HEREAFTER SO TO
BE, OR WHICH BORROWER MAY BE OR MAY HEREAFTER BECOME BOUND TO CONVEY OR ASSIGN
TO LENDERS AND/OR ADMINISTRATIVE AGENT, FOR THE BENEFIT OF LENDERS, OR FOR
CARRYING OUT THE INTENTION OR FACILITATING THE PERFORMANCE OF THE TERMS OF THIS
AGREEMENT OR FOR FILING, REGISTERING OR RECORDING THE SECURITY INSTRUMENT, OR
FOR COMPLYING WITH ALL APPLICABLE LAW.  BORROWER HEREBY AUTHORIZES
ADMINISTRATIVE AGENT TO FILE ONE OR MORE FINANCING STATEMENTS TO EVIDENCE MORE
EFFECTIVELY THE SECURITY INTEREST OF ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
LENDERS IN THE PROPERTY.  BORROWER GRANTS TO ADMINISTRATIVE AGENT AN IRREVOCABLE
POWER OF ATTORNEY COUPLED WITH AN INTEREST FOR THE PURPOSE OF EXERCISING AND
PERFECTING ANY AND ALL RIGHTS AND REMEDIES AVAILABLE TO ADMINISTRATIVE AGENT AND
LENDERS AT LAW AND IN EQUITY, INCLUDING WITHOUT LIMITATION, SUCH RIGHTS AND
REMEDIES AVAILABLE TO ADMINISTRATIVE AGENT AND LENDERS PURSUANT TO THIS
SECTION 15.3, PROVIDED, THAT, NEITHER ADMINISTRATIVE AGENT NOR LENDERS SHALL
HAVE THE RIGHT TO EXERCISE SUCH POWER OF ATTORNEY EXCEPT DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT.


 

125

 

--------------------------------------------------------------------------------

 

 


SECTION 15.4        CHANGES IN TAX, DEBT, CREDIT AND DOCUMENTARY STAMP LAWS. 


(A)                IF ANY LAW IS ENACTED OR ADOPTED OR AMENDED AFTER THE DATE OF
THIS AGREEMENT WHICH DEDUCTS THE DEBT FROM THE VALUE OF THE PROPERTY FOR THE
PURPOSE OF TAXATION AND WHICH IMPOSES A TAX, EITHER DIRECTLY OR INDIRECTLY, ON
THE DEBT OR ADMINISTRATIVE AGENT’S, FOR THE BENEFIT OF LENDERS, INTEREST IN THE
PROPERTY, BORROWER WILL PAY THE TAX, WITH INTEREST AND PENALTIES THEREON, IF
ANY.  IF ADMINISTRATIVE AGENT IS ADVISED BY COUNSEL CHOSEN BY IT THAT THE
PAYMENT OF TAX BY BORROWER WOULD BE UNLAWFUL OR TAXABLE TO ADMINISTRATIVE AGENT
OR LENDERS OR UNENFORCEABLE OR PROVIDE THE BASIS FOR A DEFENSE OF USURY THEN
ADMINISTRATIVE AGENT SHALL HAVE THE OPTION BY WRITTEN NOTICE OF NOT LESS THAN
ONE HUNDRED TWENTY (120) DAYS TO DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE. 
NO SPREAD MAINTENANCE PENALTY OR OTHER PENALTY OR PREMIUM SHALL BE PAYABLE IN
CONNECTION WITH ANY PREPAYMENT PURSUANT TO THIS SECTION.


(B)               BORROWER WILL NOT CLAIM OR DEMAND OR BE ENTITLED TO ANY CREDIT
OR CREDITS ON ACCOUNT OF THE DEBT FOR ANY PART OF THE PROPERTY TAXES OR OTHER
CHARGES ASSESSED AGAINST THE PROPERTY, OR ANY PART THEREOF, AND NO DEDUCTION
SHALL OTHERWISE BE MADE OR CLAIMED FROM THE ASSESSED VALUE OF THE PROPERTY, OR
ANY PART THEREOF, FOR REAL ESTATE TAX PURPOSES BY REASON OF THE SECURITY
INSTRUMENT OR THE DEBT.  IF SUCH CLAIM, CREDIT OR DEDUCTION SHALL BE REQUIRED BY
APPLICABLE LAW, ADMINISTRATIVE AGENT SHALL HAVE THE OPTION, BY WRITTEN NOTICE OF
NOT LESS THAN ONE HUNDRED TWENTY (120) DAYS, TO DECLARE THE DEBT IMMEDIATELY DUE
AND PAYABLE.  NO SPREAD MAINTENANCE PENALTY OR OTHER PENALTY OR PREMIUM SHALL BE
PAYABLE IN CONNECTION WITH ANY PREPAYMENT PURSUANT TO THIS SECTION.


(C)                IF AT ANY TIME THE UNITED STATES OF AMERICA, ANY STATE
THEREOF OR ANY SUBDIVISION OF ANY SUCH STATE SHALL REQUIRE REVENUE OR OTHER
STAMPS TO BE AFFIXED TO THE NOTE, THE SECURITY INSTRUMENT, OR ANY OF THE OTHER
LOAN DOCUMENTS OR IMPOSE ANY OTHER SIMILAR TAX OR CHARGE ON THE SAME, BORROWER
WILL PAY FOR THE SAME, WITH INTEREST AND PENALTIES THEREON, IF ANY.


SECTION 15.5        CONVERSION TO REGISTERED FORM.  AT THE REQUEST OF
ADMINISTRATIVE AGENT ON BEHALF OF ANY LENDER AND AT NO COST, EXPENSE OR
INCREASED LIABILITY TO BORROWER, BORROWER SHALL APPOINT, AS ITS AGENT, A
REGISTRAR AND TRANSFER AGENT (THE “REGISTRAR”) REASONABLY ACCEPTABLE TO
ADMINISTRATIVE AGENT WHICH SHALL MAINTAIN, SUBJECT TO SUCH REASONABLE
REGULATIONS AS IT SHALL PROVIDE, SUCH BOOKS AND RECORDS AS ARE NECESSARY FOR THE
REGISTRATION AND TRANSFER OF THE APPLICABLE NOTE IN A MANNER THAT SHALL CAUSE
THE APPLICABLE NOTE TO BE CONSIDERED TO BE IN REGISTERED FORM FOR PURPOSES OF
SECTION 163(F) OF THE IRS CODE.  THE OPTION TO CONVERT THE APPLICABLE NOTE INTO
REGISTERED FORM ONCE EXERCISED MAY NOT BE REVOKED.  ANY AGREEMENT SETTING OUT
THE RIGHTS AND OBLIGATION OF THE REGISTRAR SHALL BE SUBJECT TO THE REASONABLE
APPROVAL OF ADMINISTRATIVE AGENT, FOR THE BENEFIT OF SUCH LENDER.  BORROWER MAY
REVOKE THE APPOINTMENT OF ANY PARTICULAR PERSON AS REGISTRAR, EFFECTIVE UPON THE
EFFECTIVENESS OF THE APPOINTMENT OF A REPLACEMENT REGISTRAR.  THE REGISTRAR
SHALL NOT BE ENTITLED TO ANY FEE FROM BORROWER OR LENDER OR ANY OTHER LENDER IN
RESPECT OF TRANSFERS OF THE APPLICABLE NOTE AND ANY OTHER LOAN DOCUMENTS.


SECTION 15.6        REGISTER.   THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY
OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS AND PRINCIPAL AMOUNTS (AND
STATED INTEREST) OF THE LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE -

126

 

--------------------------------------------------------------------------------

 

 

conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time from time to time upon reasonable prior
notice.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in the Loan or its other obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such interest or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.


ARTICLE XVI - WAIVERS


SECTION 16.1        REMEDIES CUMULATIVE; WAIVERS.  THE RIGHTS, POWERS AND
REMEDIES OF ADMINISTRATIVE AGENT AND LENDERS UNDER THIS AGREEMENT SHALL BE
CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER RIGHT, POWER OR REMEDY WHICH
ADMINISTRATIVE AGENT AND LENDERS MAY HAVE AGAINST BORROWER PURSUANT TO THIS
AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS, OR
EXISTING AT LAW OR IN EQUITY OR OTHERWISE.  ADMINISTRATIVE AGENT’S AND LENDER’S
RIGHTS, POWERS AND REMEDIES MAY BE PURSUED SINGULARLY, CONCURRENTLY OR
OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS ADMINISTRATIVE AGENT AND LENDERS
MAY DETERMINE IN THEIR SOLE DISCRETION.  NO DELAY OR OMISSION TO EXERCISE ANY
REMEDY, RIGHT OR POWER ACCRUING UPON AN EVENT OF DEFAULT SHALL IMPAIR ANY SUCH
REMEDY, RIGHT OR POWER OR SHALL BE CONSTRUED AS A WAIVER THEREOF, BUT ANY SUCH
REMEDY, RIGHT OR POWER MAY BE EXERCISED FROM TIME TO TIME AND AS OFTEN AS MAY BE
DEEMED EXPEDIENT.  A WAIVER OF ONE DEFAULT OR EVENT OF DEFAULT WITH RESPECT TO
BORROWER SHALL NOT BE CONSTRUED TO BE A WAIVER OF ANY SUBSEQUENT DEFAULT OR
EVENT OF DEFAULT BY BORROWER OR TO IMPAIR ANY REMEDY, RIGHT OR POWER CONSEQUENT
THEREON.


SECTION 16.2        MODIFICATION, WAIVER IN WRITING.  NO MODIFICATION,
AMENDMENT, EXTENSION, DISCHARGE, TERMINATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, NOR
CONSENT TO ANY DEPARTURE BY BORROWER THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE
UNLESS THE SAME SHALL BE IN A WRITING SIGNED BY THE PARTY AGAINST WHOM
ENFORCEMENT IS SOUGHT, AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY
IN THE SPECIFIC INSTANCE, AND FOR THE PURPOSE, FOR WHICH GIVEN.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, NO NOTICE TO, OR DEMAND ON BORROWER, SHALL
ENTITLE BORROWER TO ANY OTHER OR FUTURE NOTICE OR DEMAND IN THE SAME, SIMILAR OR
OTHER CIRCUMSTANCES.


SECTION 16.3        DELAY NOT A WAIVER.  NEITHER ANY FAILURE NOR ANY DELAY ON
THE PART OF ADMINISTRATIVE AGENT OR ANY LENDER IN INSISTING UPON STRICT
PERFORMANCE OF ANY TERM, CONDITION, COVENANT OR AGREEMENT, OR EXERCISING ANY
RIGHT, POWER, REMEDY OR PRIVILEGE UNDER THIS AGREEMENT, THE SECURITY INSTRUMENT,
THE NOTE OR THE OTHER LOAN DOCUMENTS, OR ANY OTHER INSTRUMENT GIVEN AS SECURITY
THEREFOR, SHALL OPERATE AS OR CONSTITUTE A WAIVER THEREOF, NOR SHALL A

127

 

--------------------------------------------------------------------------------

 

 

single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege.  In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Security Instrument, the Note or the other
Loan Documents, neither Administrative Agent nor any Lender shall be deemed to
have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Security Instrument, the Note and the
other Loan Documents, or to declare a default for failure to effect prompt
payment of any such other amount.


SECTION 16.4        WAIVER OF TRIAL BY JURY.  TO THE EXTENT PERMITTED BY
APPLICABLE LEGAL REQUIREMENTS, BORROWER, ADMINISTRATIVE AGENT AND LENDERS, BY
ACCEPTANCE OF THIS AGREEMENT, HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THE LOAN, THE APPLICATION FOR THE LOAN, THIS AGREEMENT, THE NOTE,
THE SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF
ADMINISTRATIVE AGENT, ANY LENDER OR BORROWER.


SECTION 16.5        WAIVER OF NOTICE.  BORROWER SHALL NOT BE ENTITLED TO ANY
NOTICES OF ANY NATURE WHATSOEVER FROM ADMINISTRATIVE AGENT OR LENDERS EXCEPT (A)
WITH RESPECT TO MATTERS FOR WHICH THIS AGREEMENT SPECIFICALLY AND EXPRESSLY
PROVIDES FOR THE GIVING OF NOTICE BY ADMINISTRATIVE AGENT OR ANY LENDER TO
BORROWER AND (B) WITH RESPECT TO MATTERS FOR WHICH ADMINISTRATIVE AGENT OR ANY
LENDER ARE REQUIRED BY APPLICABLE LAW TO GIVE NOTICE, AND BORROWER HEREBY
EXPRESSLY WAIVES THE RIGHT TO RECEIVE ANY NOTICE FROM ADMINISTRATIVE AGENT OR
ANY LENDER WITH RESPECT TO ANY MATTER FOR WHICH THIS AGREEMENT DOES NOT
SPECIFICALLY AND EXPRESSLY PROVIDE FOR THE GIVING OF NOTICE BY ADMINISTRATIVE
AGENT OR ANY LENDER TO BORROWER.


SECTION 16.6        REMEDIES OF BORROWER.  IN THE EVENT THAT A CLAIM OR
ADJUDICATION IS MADE THAT ADMINISTRATIVE AGENT, ANY LENDER OR ANY OF THEIR
AGENTS HAVE ACTED UNREASONABLY OR UNREASONABLY DELAYED ACTING IN ANY CASE WHERE
BY APPLICABLE LAW OR UNDER THIS AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE AND
THE OTHER LOAN DOCUMENTS, SUCH LENDER, ADMINISTRATIVE AGENT OR SUCH AGENT, AS
THE CASE MAY BE, HAS AN OBLIGATION TO ACT REASONABLY OR PROMPTLY, BORROWER
AGREES THAT ADMINISTRATIVE AGENT, LENDERS AND THEIR AGENTS SHALL NOT BE LIABLE
FOR ANY MONETARY DAMAGES, AND BORROWER’S SOLE REMEDIES SHALL BE LIMITED TO
COMMENCING AN ACTION SEEKING INJUNCTIVE RELIEF OR DECLARATORY JUDGMENT.  THE
PARTIES HERETO AGREE THAT ANY ACTION OR PROCEEDING TO DETERMINE WHETHER
ADMINISTRATIVE AGENT OR ANY LENDER HAS ACTED REASONABLY SHALL BE DETERMINED BY
AN ACTION SEEKING DECLARATORY JUDGMENT.  EACH OF ADMINISTRATIVE AGENT AND
LENDERS AGREE THAT, IN SUCH EVENT, IT SHALL COOPERATE IN EXPEDITING ANY ACTION
SEEKING INJUNCTIVE RELIEF OR DECLARATORY JUDGMENT.


SECTION 16.7        MARSHALLING AND OTHER MATTERS.  BORROWER HEREBY WAIVES, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE BENEFIT OF ALL APPRAISEMENT,
VALUATION, STAY, EXTENSION, REINSTATEMENT AND REDEMPTION LAWS NOW OR HEREAFTER
IN FORCE AND ALL RIGHTS OF MARSHALLING IN THE EVENT OF ANY SALE UNDER THE
SECURITY INSTRUMENT OF THE PROPERTY OR ANY PART THEREOF OR ANY INTEREST
THEREIN.  FURTHER, BORROWER HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS OF
REDEMPTION FROM SALE UNDER ANY ORDER OR DECREE OF FORECLOSURE OF THE SECURITY
INSTRUMENT ON BEHALF OF BORROWER, AND

128

 

--------------------------------------------------------------------------------

 

 

on behalf of each and every person acquiring any interest in or title to the
Property subsequent to the date of the Security Instrument and on behalf of all
persons to the extent permitted by Applicable Law.


SECTION 16.8        WAIVER OF STATUTE OF LIMITATIONS.  TO THE EXTENT PERMITTED
BY APPLICABLE LAW, BORROWER HEREBY EXPRESSLY WAIVES AND RELEASES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE PLEADING OF ANY STATUTE OF LIMITATIONS
AS A DEFENSE TO PAYMENT OF THE DEBT OR PERFORMANCE OF ITS OBLIGATIONS HEREUNDER,
UNDER THE NOTE, SECURITY INSTRUMENT OR OTHER LOAN DOCUMENTS.


SECTION 16.9        WAIVER OF COUNTERCLAIM.  BORROWER HEREBY WAIVES THE RIGHT TO
ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY ACTION OR
PROCEEDING BROUGHT AGAINST IT BY ADMINISTRATIVE AGENT, ANY LENDER OR ANY OF
THEIR AGENTS.


SECTION 16.10    SOLE DISCRETION OF ADMINISTRATIVE AGENT AND LENDERS.  WHEREVER
PURSUANT TO THIS AGREEMENT (A) ADMINISTRATIVE AGENT AND/OR ANY LENDER EXERCISES
ANY RIGHT GIVEN TO IT TO APPROVE OR DISAPPROVE, (B) ANY ARRANGEMENT OR TERM IS
TO BE SATISFACTORY TO ADMINISTRATIVE AGENT AND/OR ANY LENDER, OR (C) ANY OTHER
DECISION OR DETERMINATION IS TO BE MADE BY ADMINISTRATIVE AGENT AND/OR ANY
LENDER, THE DECISION TO APPROVE OR DISAPPROVE ALL DECISIONS THAT ARRANGEMENTS OR
TERMS ARE SATISFACTORY OR NOT SATISFACTORY, AND ALL OTHER DECISIONS AND
DETERMINATIONS MADE BY ADMINISTRATIVE AGENT AND/OR ANY LENDER, SHALL BE IN THE
SOLE DISCRETION OF ADMINISTRATIVE AGENT AND/OR SUCH LENDER, EXCEPT AS MAY BE
OTHERWISE EXPRESSLY AND SPECIFICALLY PROVIDED HEREIN.


ARTICLE XVII - MISCELLANEOUS


SECTION 17.1        SURVIVAL.   THIS AGREEMENT AND ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE HEREIN AND IN THE CERTIFICATES DELIVERED
PURSUANT HERETO SHALL SURVIVE THE MAKING BY LENDERS OF THE LOAN AND THE
EXECUTION AND DELIVERY TO LENDERS OF THE NOTE, AND SHALL CONTINUE IN FULL FORCE
AND EFFECT SO LONG AS ALL OR ANY OF THE DEBT IS OUTSTANDING AND UNPAID UNLESS A
LONGER PERIOD IS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE SECURITY INSTRUMENT,
THE NOTE OR THE OTHER LOAN DOCUMENTS.  WHENEVER IN THIS AGREEMENT ANY OF THE
PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE
LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF SUCH PARTY.  ALL COVENANTS,
PROMISES AND AGREEMENTS IN THIS AGREEMENT, BY OR ON BEHALF OF BORROWER, SHALL
INURE TO THE BENEFIT OF THE LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF
ADMINISTRATIVE AGENT AND EACH LENDER.


SECTION 17.2        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED, CONSTRUED,
APPLIED AND ENFORCED IN ACCORDANCE WITH THE APPLICABLE LAWS OF THE STATE.


SECTION 17.3        HEADINGS.   THE ARTICLE AND/OR SECTION HEADINGS IN THIS
AGREEMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
CONSTITUTE A PART OF THIS AGREEMENT FOR ANY OTHER PURPOSE.


SECTION 17.4        SEVERABILITY.   WHEREVER POSSIBLE, EACH PROVISION OF THIS
AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH

129

 

--------------------------------------------------------------------------------

 

 

provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.


SECTION 17.5        PREFERENCES.   TO THE EXTENT BORROWER MAKES A PAYMENT OR
PAYMENTS TO ADMINISTRATIVE AGENT OR ANY LENDER, WHICH PAYMENT OR PROCEEDS OR ANY
PART THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR
PREFERENTIAL, SET ASIDE OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY
OTHER PARTY UNDER ANY CREDITORS RIGHTS LAWS, STATE OR FEDERAL LAW, COMMON LAW OR
EQUITABLE CAUSE, THEN, TO THE EXTENT OF SUCH PAYMENT OR PROCEEDS RECEIVED, THE
OBLIGATIONS HEREUNDER OR PART THEREOF INTENDED TO BE SATISFIED SHALL BE REVIVED
AND CONTINUE IN FULL FORCE AND EFFECT, AS IF SUCH PAYMENT OR PROCEEDS HAD NOT
BEEN RECEIVED BY ADMINISTRATIVE AGENT OR SUCH LENDER.


SECTION 17.6        SETOFF.   SUBJECT TO SECTION 2.12 HEREOF AND IN ADDITION TO
ANY RIGHTS NOW OR HEREAFTER GRANTED UNDER APPLICABLE LAW AND NOT BY WAY OF
LIMITATION OF ANY SUCH RIGHTS, THE ADMINISTRATIVE AGENT AND EACH LENDER IS
HEREBY AUTHORIZED BY THE BORROWER, AT ANY TIME OR FROM TIME TO TIME WHILE AN
EVENT OF DEFAULT EXISTS, WITHOUT NOTICE TO THE BORROWER OR TO ANY OTHER PERSON,
ANY SUCH NOTICE BEING HEREBY EXPRESSLY WAIVED, BUT IN THE CASE OF A LENDER
SUBJECT TO RECEIPT OF THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND
THE REQUISITE LENDERS EXERCISED IN THEIR SOLE DISCRETION, TO SET OFF AND TO
APPROPRIATE AND TO APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, INCLUDING,
BUT NOT LIMITED TO, INDEBTEDNESS EVIDENCED BY CERTIFICATES OF DEPOSIT, WHETHER
MATURED OR UNMATURED) AND ANY OTHER INDEBTEDNESS AT ANY TIME HELD OR OWING BY
THE ADMINISTRATIVE AGENT, SUCH LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE
AGENT OR SUCH LENDER, TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER
AGAINST AND ON ACCOUNT OF ANY OF THE DEBT, IRRESPECTIVE OF WHETHER OR NOT ANY OR
ALL OF THE DEBT HAS BEEN DECLARED TO BE, OR HAS OTHERWISE BECOME, DUE AND
PAYABLE AS PERMITTED HEREUNDER, AND ALTHOUGH THE DEBT OR THE APPLICABLE PORTION
THEREOF SHALL BE CONTINGENT OR UNMATURED.


SECTION 17.7        EXPENSES.   BORROWER COVENANTS AND AGREES TO PAY OR, IF
BORROWER FAILS TO PAY, TO REIMBURSE, ADMINISTRATIVE AGENT AND/OR ANY LENDER
WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF WRITTEN NOTICE FROM ADMINISTRATIVE
AGENT (ON ITS OWN BEHALF AND/OR ON BEHALF OF ANY LENDER) FOR ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING REASONABLE, ACTUAL ATTORNEYS’ FEES
AND DISBURSEMENTS) REASONABLY INCURRED BY ADMINISTRATIVE AGENT OR SUCH LENDER IN
ACCORDANCE WITH THIS AGREEMENT IN CONNECTION WITH (I) THE PREPARATION,
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT, THE SECURITY INSTRUMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY AND ALL THE COSTS OF FURNISHING ALL OPINIONS BY
COUNSEL FOR BORROWER (INCLUDING WITHOUT LIMITATION ANY OPINIONS REASONABLY
REQUESTED BY ADMINISTRATIVE AGENT AS TO ANY LEGAL MATTERS ARISING UNDER THIS
AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS WITH
RESPECT TO THE PROPERTY); (II) BORROWER’S ONGOING PERFORMANCE OF AND COMPLIANCE
WITH BORROWER’S RESPECTIVE AGREEMENTS AND COVENANTS CONTAINED IN THIS AGREEMENT,
THE SECURITY INSTRUMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS ON ITS PART TO BE
PERFORMED OR COMPLIED WITH AFTER THE CLOSING DATE, INCLUDING, WITHOUT
LIMITATION, CONFIRMING COMPLIANCE WITH ENVIRONMENTAL AND INSURANCE REQUIREMENTS;
(III) INTENTIONALLY OMITTED; (IV) THE NEGOTIATION, PREPARATION, EXECUTION,
DELIVERY AND ADMINISTRATION OF ANY CONSENTS, AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS TO THIS AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS AND ANY OTHER DOCUMENTS OR MATTERS, IN EACH CASE, TO THE EXTENT
THE SAME IS REQUESTED BY BORROWER; (V) SECURING BORROWER’S COMPLIANCE WITH ANY
REQUESTS MADE PURSUANT TO THE PROVISIONS OF THIS AGREEMENT; (VI) THE FILING

130

 

--------------------------------------------------------------------------------

 

 

and recording fees and expenses, title insurance and reasonable fees and
expenses of counsel for providing to Administrative Agent and Lenders all
required legal opinions, and other similar expenses incurred in creating and
perfecting the lien in favor of Administrative Agent for the benefit of Lenders
pursuant to this Agreement, the Security Instrument, the Note and the other Loan
Documents; (vii) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the Security Instrument, the Note, the other Loan Documents, the Property, or
any other security given for the Loan; and (viii) enforcing any obligations of
or collecting any payments due from Borrower under this Agreement, the Security
Instrument, the Note and the other Loan Documents or with respect to the
Property or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or of
any insolvency or bankruptcy proceedings; provided, however, that Borrower shall
not be liable for the payment of any such costs and expenses to the extent the
same arise (A) by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Administrative Agent or any Lender or (B) in any other instance
herein or in any other Loan Document that provides that the matter in question
is to be “at Lender’s or Administrative Agent’s expense” or “at no cost to
Borrower” or words of similar import.  Borrower also acknowledges and agrees
that formal written appraisals of the Property by a licensed independent
appraiser may be required by Administrative Agent’s and/or Lender’s internal
procedures and/or federal regulatory reporting requirements on an annual and/or
specialized basis and that Administrative Agent and/or Lender may, at its
option, require inspection of the Property by an independent supervising
architect and/or cost engineering specialist at least semiannually.  
Notwithstanding the foregoing, Borrower shall not be required to pay for any
appraisal or any other report (or inspection) unless an Event of Default has
occurred and is continuing or unless required by regulatory requirements.  In
addition, if Borrower is undertaking a Restoration or is performing any work at
the Property that requires the obtaining of a building permit, then Borrower
shall pay the reasonable out-of-pocket costs of architect’s engineers and other
consultants reasonably retained by Administrative Agent to review the
performance of such Restoration or work.  Any amounts payable to Administrative
Agent and any Lender pursuant to this Section 17.7 shall become immediately due
and payable upon written demand and, if the same is not paid within ten (10)
Business Days from such written demand, shall bear interest at the Default Rate
from the date which is ten (10) Business Days from such written demand until the
date such amounts have been paid.  Notwithstanding the foregoing or anything
herein to the contrary, Borrower shall not be obligated to pay any of the
foregoing costs and expenses of any Lender, other than Administrative Agent,
that are incurred prior to an Event of Default.


SECTION 17.8        COST OF ENFORCEMENT.  IN THE EVENT (A) THAT THE SECURITY
INSTRUMENT IS FORECLOSED IN WHOLE OR IN PART, (B) OF THE BANKRUPTCY, INSOLVENCY,
REHABILITATION OR OTHER SIMILAR PROCEEDING IN RESPECT OF BORROWER OR ANY OF ITS
CONSTITUENT PERSONS OR AN ASSIGNMENT BY BORROWER OR ANY OF ITS CONSTITUENT
PERSONS FOR THE BENEFIT OF ITS CREDITORS, OR (C) ANY LENDER AND/OR
ADMINISTRATIVE AGENT EXERCISES ANY OF THEIR OTHER REMEDIES UNDER THIS AGREEMENT,
THE SECURITY INSTRUMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, BORROWER SHALL
BE CHARGEABLE WITH AND AGREES TO PAY ALL COSTS OF COLLECTION AND DEFENSE,
INCLUDING ATTORNEYS’ FEES AND COSTS, INCURRED BY ADMINISTRATIVE AGENT, ANY
LENDER AND BORROWER IN CONNECTION THEREWITH AND IN CONNECTION WITH ANY APPELLATE
PROCEEDING OR POST JUDGMENT ACTION INVOLVED THEREIN, TOGETHER WITH ALL REQUIRED
SERVICE OR USE TAXES.  ANY AMOUNTS PAYABLE TO ADMINISTRATIVE AGENT AND ANY
LENDER

131

 

--------------------------------------------------------------------------------

 

 

pursuant to this Section 17.8 shall become immediately due and payable upon
written demand and, if the  same is not paid within ten (10) Business Days from
such written demand, shall bear interest at the Default Rate from the date which
is ten (10) Business Days from such written demand until the date such amounts
have been paid.


SECTION 17.9        SCHEDULES AND EXHIBITS INCORPORATED.  THE SCHEDULES AND
EXHIBITS ANNEXED HERETO ARE HEREBY INCORPORATED HEREIN AS A PART OF THIS
AGREEMENT WITH THE SAME EFFECT AS IF SET FORTH IN THE BODY HEREOF.


SECTION 17.10    OFFSETS, COUNTERCLAIMS AND DEFENSES.  ANY ASSIGNEE OF LENDERS’
INTEREST IN AND TO THIS AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE AND THE
OTHER LOAN DOCUMENTS SHALL TAKE THE SAME FREE AND CLEAR OF ALL OFFSETS,
COUNTERCLAIMS OR DEFENSES WHICH ARE UNRELATED TO SUCH DOCUMENTS WHICH BORROWER
MAY OTHERWISE HAVE AGAINST ANY ASSIGNOR OF SUCH DOCUMENTS, AND NO SUCH UNRELATED
COUNTERCLAIM OR DEFENSE SHALL BE INTERPOSED OR ASSERTED BY BORROWER IN ANY
ACTION OR PROCEEDING BROUGHT BY ANY SUCH ASSIGNEE UPON SUCH DOCUMENTS AND ANY
SUCH RIGHT TO INTERPOSE OR ASSERT ANY SUCH UNRELATED OFFSET, COUNTERCLAIM OR
DEFENSE IN ANY SUCH ACTION OR PROCEEDING IS HEREBY EXPRESSLY WAIVED BY BORROWER.


SECTION 17.11    NO JOINT VENTURE OR PARTNERSHIP; NO THIRD PARTY BENEFICIARIES;
NON LIABILITY OF ADMINISTRATIVE AGENT AND LENDERS. 


(A)                BORROWER, ADMINISTRATIVE AGENT AND LENDERS INTEND THAT THE
RELATIONSHIPS CREATED UNDER THIS AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS BE SOLELY THAT OF BORROWER AND LENDER.  NOTHING
HEREIN OR THEREIN IS INTENDED TO CREATE A JOINT VENTURE, PARTNERSHIP,
TENANCY-IN-COMMON, OR JOINT TENANCY RELATIONSHIP BETWEEN BORROWER,
ADMINISTRATIVE AGENT AND/OR LENDERS NOR TO GRANT ADMINISTRATIVE AGENT OR ANY
LENDER ANY INTEREST IN THE PROPERTY OTHER THAN THAT OF MORTGAGEE, BENEFICIARY OR
LENDER.


(B)               THIS AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE AND THE
OTHER LOAN DOCUMENTS ARE SOLELY FOR THE BENEFIT OF ADMINISTRATIVE AGENT, LENDERS
AND BORROWER AND NOTHING CONTAINED IN THIS AGREEMENT, THE SECURITY INSTRUMENT,
THE NOTE OR THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO CONFER UPON ANYONE OTHER
THAN ADMINISTRATIVE AGENT,  LENDERS AND BORROWER ANY RIGHT TO INSIST UPON OR TO
ENFORCE THE PERFORMANCE OR OBSERVANCE OF ANY OF THE OBLIGATIONS CONTAINED HEREIN
OR THEREIN.  ALL CONDITIONS TO THE OBLIGATIONS OF LENDERS TO MAKE THE LOAN
HEREUNDER ARE IMPOSED SOLELY AND EXCLUSIVELY FOR THE BENEFIT OF LENDERS AND NO
OTHER PERSON (OTHER THAN ADMINISTRATIVE AGENT) SHALL HAVE STANDING TO REQUIRE
SATISFACTION OF SUCH CONDITIONS IN ACCORDANCE WITH THEIR TERMS OR BE ENTITLED TO
ASSUME THAT LENDERS WILL REFUSE TO MAKE THE LOAN IN THE ABSENCE OF STRICT
COMPLIANCE WITH ANY OR ALL THEREOF AND NO OTHER PERSON SHALL UNDER ANY
CIRCUMSTANCES BE DEEMED TO BE A BENEFICIARY OF SUCH CONDITIONS (OTHER THAN
ADMINISTRATIVE AGENT), ANY OR ALL OF WHICH MAY BE FREELY WAIVED IN WHOLE OR IN
PART BY LENDERS IF, IN LENDERS’ SOLE DISCRETION, LENDERS DEEMS IT ADVISABLE OR
DESIRABLE TO DO SO.


(C)                THE GENERAL PARTNERS, MEMBERS, PRINCIPALS AND (IF BORROWER IS
A TRUST) BENEFICIAL OWNERS OF BORROWER ARE EXPERIENCED IN THE OWNERSHIP AND
OPERATION OF PROPERTIES SIMILAR TO THE PROPERTY, AND ADMINISTRATIVE AGENT AND
LENDERS ARE RELYING SOLELY UPON SUCH EXPERTISE AND BUSINESS PLAN IN CONNECTION
WITH THE OWNERSHIP AND OPERATION OF THE PROPERTY. 

132

 

--------------------------------------------------------------------------------

 

 

Borrower is not relying on Administrative Agent’s or Lenders’ expertise,
business acumen or advice in connection with the Property.


(D)               NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
NEITHER LENDERS NOR ADMINISTRATIVE AGENT ARE UNDERTAKING THE PERFORMANCE OF (I)
ANY OBLIGATIONS UNDER THE LEASES; OR (II) ANY OBLIGATIONS WITH RESPECT TO SUCH
AGREEMENTS, CONTRACTS, CERTIFICATES, INSTRUMENTS, FRANCHISES, PERMITS,
TRADEMARKS, LICENSES AND OTHER DOCUMENTS.


(E)                BY ACCEPTING OR APPROVING ANYTHING REQUIRED TO BE OBSERVED,
PERFORMED OR FULFILLED OR TO BE GIVEN TO ADMINISTRATIVE AGENT AND/OR LENDERS
PURSUANT TO THIS AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE OR THE OTHER LOAN
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY OFFICER’S CERTIFICATE, BALANCE
SHEET, STATEMENT OF PROFIT AND LOSS OR OTHER FINANCIAL STATEMENT, SURVEY,
APPRAISAL, OR INSURANCE POLICY, NEITHER ADMINISTRATIVE AGENT NOR LENDERS SHALL
BE DEEMED TO HAVE WARRANTED, CONSENTED TO, OR AFFIRMED THE SUFFICIENCY, THE
LEGALITY OR EFFECTIVENESS OF SAME, AND SUCH ACCEPTANCE OR APPROVAL THEREOF SHALL
NOT CONSTITUTE ANY WARRANTY OR AFFIRMATION WITH RESPECT THERETO BY
ADMINISTRATIVE AGENT OR ANY LENDER.


(F)                BORROWER RECOGNIZES AND ACKNOWLEDGES THAT IN ACCEPTING THIS
AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS,
ADMINISTRATIVE AGENT AND LENDERS ARE EXPRESSLY AND PRIMARILY RELYING ON THE
TRUTH AND ACCURACY OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE 3 
OF THIS AGREEMENT WITHOUT ANY OBLIGATION TO INVESTIGATE THE PROPERTY AND
NOTWITHSTANDING ANY INVESTIGATION OF THE PROPERTY BY ADMINISTRATIVE AGENT OR ANY
LENDER; THAT SUCH RELIANCE EXISTED ON THE PART OF ADMINISTRATIVE AGENT AND
LENDERS PRIOR TO THE DATE HEREOF, THAT THE WARRANTIES AND REPRESENTATIONS ARE A
MATERIAL INDUCEMENT TO LENDERS IN MAKING THE LOAN; AND THAT LENDERS WOULD NOT BE
WILLING TO MAKE THE LOAN AND ACCEPT THE THIS AGREEMENT, THE NOTE, THE SECURITY
INSTRUMENT AND THE OTHER LOAN DOCUMENTS IN THE ABSENCE OF THE WARRANTIES AND
REPRESENTATIONS AS SET FORTH IN ARTICLE 3  OF THIS AGREEMENT.


(G)               NEITHER ADMINISTRATIVE AGENT NOR ANY LENDER SHALL HAVE ANY
FIDUCIARY RESPONSIBILITIES TO BORROWER AND NO PROVISION IN THIS AGREEMENT OR IN
ANY OF THE OTHER LOAN DOCUMENTS, AND NO COURSE OF DEALING BETWEEN OR AMONG ANY
OF THE PARTIES HERETO, SHALL BE DEEMED TO CREATE ANY FIDUCIARY DUTY OWING BY
ADMINISTRATIVE AGENT OR ANY LENDER TO ANY LENDER, BORROWER, OR ANY OTHER LOAN
PARTY.  NEITHER ADMINISTRATIVE AGENT NOR ANY LENDER UNDERTAKES ANY
RESPONSIBILITY TO BORROWER TO REVIEW OR INFORM BORROWER OF ANY MATTER IN
CONNECTION WITH ANY PHASE OF BORROWER’S BUSINESS OR OPERATIONS.


SECTION 17.12    PUBLICITY; CONFIDENTIALITY. 


(A)                PUBLICITY.  ALL NEWS RELEASES, PUBLICITY OR ADVERTISING BY
BORROWER OR ITS AFFILIATES THROUGH ANY MEDIA INTENDED TO REACH THE GENERAL
PUBLIC WHICH REFERS TO THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT OR THE
OTHER LOAN DOCUMENTS OR THE FINANCING EVIDENCED BY THIS AGREEMENT, THE NOTE, THE
SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS, TO LENDERS, ADMINISTRATIVE
AGENT OR ANY OF THEIR AFFILIATES SHALL BE SUBJECT TO THE PRIOR WRITTEN APPROVAL
OF ADMINISTRATIVE AGENT, NOT TO BE UNREASONABLY WITHHELD, EXCEPT THAT SUCH
APPROVAL SHALL NOT BE REQUIRED FOR NEWS RELEASES, PUBLICITY OR ADVERTISING BY
BORROWER OR ITS AFFILIATES IN CONNECTION WITH ITS PUBLIC FILING REQUIREMENTS. 
BORROWER SHALL HAVE A REASONABLE APPROVAL RIGHT WITH RESPECT TO PUBLICITY BY
ADMINISTRATIVE AGENT OR LENDERS WHICH REFERS TO THE BORROWER, GUARANTOR OR THE

133

 

--------------------------------------------------------------------------------

 

 

Property, except that such approval shall not be required in connection with
Administrative Agent’s or Lenders’ customary marketing materials used for
internal purposes or for client meetings or pitches.


(B)               CONFIDENTIALITY.  EXCEPT AS OTHERWISE PROVIDED BY APPLICABLE
LAW, ADMINISTRATIVE AGENT AND EACH LENDER SHALL UTILIZE ALL NON PUBLIC
INFORMATION OBTAINED PURSUANT TO THE REQUIREMENTS OF THIS AGREEMENT WHICH HAS
BEEN IDENTIFIED AS CONFIDENTIAL OR PROPRIETARY BY THE BORROWER IN ACCORDANCE
WITH ITS CUSTOMARY PROCEDURE FOR HANDLING CONFIDENTIAL INFORMATION OF THIS
NATURE AND IN ACCORDANCE WITH SAFE AND SOUND BANKING PRACTICES BUT IN ANY EVENT
MAY MAKE DISCLOSURE: (A) TO ANY OF THEIR RESPECTIVE AFFILIATES (PROVIDED ANY
SUCH AFFILIATE SHALL AGREE TO KEEP SUCH INFORMATION CONFIDENTIAL IN ACCORDANCE
WITH THE TERMS OF THIS SECTION); (B) AS REASONABLY REQUESTED BY ANY BONA FIDE
ASSIGNEE, PARTICIPANT OR OTHER TRANSFEREE IN CONNECTION WITH THE CONTEMPLATED
TRANSFER OF ANY NOTE OR PARTICIPATIONS THEREIN AS PERMITTED HEREUNDER (PROVIDED
THEY SHALL AGREE TO KEEP SUCH INFORMATION CONFIDENTIAL IN ACCORDANCE WITH THE
TERMS OF THIS SECTION); (C) AS REQUIRED OR REQUESTED BY ANY GOVERNMENTAL
AUTHORITY OR REPRESENTATIVE THEREOF OR PURSUANT TO LEGAL PROCESS OR IN
CONNECTION WITH ANY LEGAL PROCEEDINGS; (D) TO THE ADMINISTRATIVE AGENT’S OR SUCH
LENDER’S INDEPENDENT AUDITORS AND OTHER PROFESSIONAL ADVISORS (PROVIDED THEY
SHALL BE NOTIFIED OF THE CONFIDENTIAL NATURE OF THE INFORMATION); (E) IF AN
EVENT OF DEFAULT EXISTS, TO ANY OTHER PERSON, IN CONNECTION WITH THE EXERCISE BY
THE ADMINISTRATIVE AGENT OR THE LENDERS OF RIGHTS HEREUNDER OR UNDER ANY OF THE
OTHER LOAN DOCUMENTS; AND (F) TO THE EXTENT SUCH INFORMATION (X) BECOMES
PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION OR (Y)
BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT OR ANY LENDER ON A NONCONFIDENTIAL
BASIS FROM A SOURCE OTHER THAN THE BORROWER OR ANY AFFILIATE.


SECTION 17.13    CONFLICT; CONSTRUCTION OF DOCUMENTS; RELIANCE.  IN THE EVENT OF
ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND THE SECURITY
INSTRUMENT, THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, THE PROVISIONS OF THIS
AGREEMENT SHALL CONTROL.  WHEREVER THE PHRASE “DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT” OR THE LIKE APPEARS HEREIN OR IN ANY OTHER LOAN DOCUMENT, SUCH
PHRASE SHALL NOT MEAN OR IMPLY THAT ADMINISTRATIVE AGENT HAS ANY OBLIGATION TO
ACCEPT A CURE OF SUCH EVENT OF DEFAULT.  THE PARTIES HERETO ACKNOWLEDGE THAT
THEY WERE REPRESENTED BY COMPETENT COUNSEL IN CONNECTION WITH THE NEGOTIATION,
DRAFTING AND EXECUTION OF THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT AND
THE OTHER LOAN DOCUMENTS AND THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT
AND THE OTHER LOAN DOCUMENTS SHALL NOT BE SUBJECT TO THE PRINCIPLE OF CONSTRUING
THEIR MEANING AGAINST THE PARTY WHICH DRAFTED SAME.  BORROWER ACKNOWLEDGES THAT,
WITH RESPECT TO THE LOAN, BORROWER SHALL RELY SOLELY ON ITS OWN JUDGMENT AND
ADVISORS IN ENTERING INTO THE LOAN WITHOUT RELYING IN ANY MANNER ON ANY
STATEMENTS, REPRESENTATIONS OR RECOMMENDATIONS OF ADMINISTRATIVE AGENT OR ANY
LENDER OR ANY PARENT, SUBSIDIARY OR AFFILIATE OF ADMINISTRATIVE AGENT OR ANY
LENDER.  ADMINISTRATIVE AGENT AND LENDERS SHALL NOT BE SUBJECT TO ANY LIMITATION
WHATSOEVER IN THE EXERCISE OF ANY RIGHTS OR REMEDIES AVAILABLE TO THEM UNDER
THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS
OR ANY OTHER AGREEMENTS OR INSTRUMENTS WHICH GOVERN THE LOAN BY VIRTUE OF THE
OWNERSHIP BY ADMINISTRATIVE AGENT, LENDERS OR ANY PARENT, SUBSIDIARY OR
AFFILIATE OF ADMINISTRATIVE AGENT OR ANY LENDER OF ANY EQUITY INTEREST ANY OF
THEM MAY ACQUIRE IN BORROWER, AND BORROWER HEREBY IRREVOCABLY WAIVES THE RIGHT
TO RAISE ANY DEFENSE OR TAKE ANY ACTION ON THE BASIS OF THE FOREGOING WITH
RESPECT TO ADMINISTRATIVE AGENT’S AND ANY LENDER’S EXERCISE OF ANY SUCH RIGHTS
OR REMEDIES.  BORROWER ACKNOWLEDGES THAT ADMINISTRATIVE AGENT AND LENDERS ENGAGE

134

 

--------------------------------------------------------------------------------

 

 

in the business of real estate financings and other real estate transactions and
investments which may be viewed as adverse-to or competitive with the business
of Borrower or its Affiliates.


SECTION 17.14    ENTIRE AGREEMENT.  THIS AGREEMENT, THE NOTE, THE SECURITY
INSTRUMENT AND THE OTHER LOAN DOCUMENTS CONTAIN THE ENTIRE AGREEMENT OF THE
PARTIES HERETO AND THERETO IN RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR BETWEEN SUCH PARTIES, WHETHER
ORAL OR WRITTEN BETWEEN BORROWER, ADMINISTRATIVE AGENT, AND LENDERS ARE
SUPERSEDED BY THE TERMS OF THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT AND
THE OTHER LOAN DOCUMENTS.


SECTION 17.15    LIABILITY.   IF BORROWER CONSISTS OF MORE THAN ONE PERSON, THE
OBLIGATIONS AND LIABILITIES OF EACH SUCH PERSON HEREUNDER SHALL BE JOINT AND
SEVERAL.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
BORROWER, ADMINISTRATIVE AGENT, AND LENDERS AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS FOREVER.


SECTION 17.16    DUPLICATE ORIGINALS; COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF DUPLICATE ORIGINALS AND EACH DUPLICATE ORIGINAL SHALL
BE DEEMED TO BE AN ORIGINAL.  THE FAILURE OF ANY PARTY HERETO TO EXECUTE THIS
AGREEMENT, OR ANY COUNTERPART HEREOF, SHALL NOT RELIEVE THE OTHER SIGNATORIES
FROM THEIR OBLIGATIONS HEREUNDER.


SECTION 17.17    DELAY OUTSIDE LENDER’S CONTROL.  NEITHER ADMINISTRATIVE AGENT
NOR ANY LENDER SHALL BE LIABLE IN ANY WAY TO BORROWER OR ANY THIRD PARTY FOR
ADMINISTRATIVE AGENT’S OR SUCH LENDER’S FAILURE TO PERFORM OR DELAY IN
PERFORMING UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (AND ADMINISTRATIVE
AGENT OR ANY LENDER MAY SUSPEND OR TERMINATE ALL OR ANY PORTION OF
ADMINISTRATIVE AGENT’S OR SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT AND ANY
OTHER LOAN DOCUMENTS) IF SUCH FAILURE TO PERFORM OR DELAY IN PERFORMING RESULTS
DIRECTLY OR INDIRECTLY FROM, OR IS BASED UPON, THE ACTION, INACTION, OR
PURPORTED ACTION, OF ANY GOVERNMENTAL OR LOCAL AUTHORITY, OR BECAUSE OF WAR,
REBELLION, INSURRECTION, STRIKE, LOCK-OUT, BOYCOTT OR BLOCKADE (WHETHER
PRESENTLY IN EFFECT, ANNOUNCED OR IN THE SOLE JUDGMENT OF ADMINISTRATIVE AGENT
OR SUCH LENDER DEEMED PROBABLE), OR FROM ANY ACT OF GOD OR OTHER CAUSE OR EVENT
BEYOND ADMINISTRATIVE AGENT’S OR SUCH LENDER’S CONTROL.


SECTION 17.18    INTENTIONALLY OMITTED.


SECTION 17.19    INTENTIONALLY OMITTED.


SECTION 17.20    ADMINISTRATIVE AGENT’S AND LENDERS’ ADMINISTRATIVE AGENTS. 
ADMINISTRATIVE AGENT AND/OR ANY LENDER MAY DESIGNATE AN AGENT OR INDEPENDENT
CONTRACTOR TO EXERCISE ANY OF SUCH PERSON’S RIGHTS UNDER THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS.  ANY REFERENCE TO ADMINISTRATIVE AGENT OR ANY
LENDER HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS SHALL INCLUDE ADMINISTRATIVE
AGENT’S AND SUCH LENDER’S AGENTS, EMPLOYEES OR INDEPENDENT CONTRACTORS.


SECTION 17.21    CONTRIBUTION.    


(A)                AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH BORROWER WILL BENEFIT, DIRECTLY AND
INDIRECTLY, FROM EACH BORROWER’S OBLIGATION TO PAY THE DEBT AND PERFORM ITS
OBLIGATIONS HEREUNDER AND UNDER THE OTHER

135

 

--------------------------------------------------------------------------------

 

 

Loan Documents (collectively, the “Obligations”) and in consideration therefore
each Borrower desires to enter into an allocation and contribution agreement
among themselves as set forth in this Section to allocate such benefits among
themselves and to provide a fair and equitable agreement to make contributions
among each of Borrowers in the event any payment is made by any individual
Borrower hereunder to Administrative Agent  for the benefit of Lenders (such
payment being referred to herein as a “Contribution”, and for purposes of this
Section, includes any exercise of recourse by Administrative Agent or any Lender
against any Property of a Borrower and application of proceeds of such Property
in satisfaction of such Borrower’s obligations, to Lender under the Loan
Documents).


(B)               EACH BORROWER SHALL BE LIABLE HEREUNDER WITH RESPECT TO THE
OBLIGATIONS ONLY FOR SUCH TOTAL MAXIMUM AMOUNT (IF ANY) THAT WOULD NOT RENDER
ITS OBLIGATIONS HEREUNDER OR UNDER ANY OF THE LOAN DOCUMENTS SUBJECT TO
AVOIDANCE UNDER SECTION 548 OF THE BANKRUPTCY CODE OR ANY COMPARABLE PROVISIONS
OF ANY STATE LAW.


(C)                IN ORDER TO PROVIDE FOR A FAIR AND EQUITABLE CONTRIBUTION
AMONG BORROWERS IN THE EVENT THAT ANY CONTRIBUTION IS MADE BY AN INDIVIDUAL
BORROWER (A “FUNDING BORROWER”), SUCH FUNDING BORROWER SHALL BE ENTITLED TO A
REIMBURSEMENT CONTRIBUTION (“REIMBURSEMENT CONTRIBUTION”) FROM ALL OTHER
BORROWERS FOR ALL PAYMENTS, DAMAGES AND EXPENSES INCURRED BY THAT FUNDING
BORROWER IN DISCHARGING ANY OF THE OBLIGATIONS, IN THE MANNER AND TO THE EXTENT
SET FORTH IN THIS SECTION.


(D)               FOR PURPOSES HEREOF, THE “BENEFIT AMOUNT” OF ANY INDIVIDUAL
BORROWER AS OF ANY DATE OF DETERMINATION SHALL BE THE NET VALUE OF THE BENEFITS
TO SUCH BORROWER AND ITS AFFILIATES FROM EXTENSIONS OF CREDIT MADE BY LENDERS TO
(I) SUCH BORROWER AND (II) TO THE OTHER BORROWERS HEREUNDER AND THE LOAN
DOCUMENTS TO THE EXTENT SUCH OTHER BORROWERS HAVE GUARANTEED OR MORTGAGED THEIR
PROPERTY TO SECURE THE OBLIGATIONS OF SUCH BORROWER TO LENDERS.


(E)                EACH BORROWER SHALL BE LIABLE TO A FUNDING BORROWER IN AN
AMOUNT EQUAL TO THE GREATER OF (I) THE (A) RATIO OF THE BENEFIT AMOUNT OF SUCH
BORROWER TO THE TOTAL AMOUNT OF OBLIGATIONS, MULTIPLIED BY (B) THE AMOUNT OF
OBLIGATIONS PAID BY SUCH FUNDING BORROWER, OR (II) NINETY-FIVE PERCENT (95%) OF
THE EXCESS OF THE FAIR SALEABLE VALUE OF THE PROPERTY OF SUCH BORROWER OVER THE
TOTAL LIABILITIES OF SUCH BORROWER (INCLUDING THE MAXIMUM AMOUNT REASONABLY
EXPECTED TO BECOME DUE IN RESPECT OF CONTINGENT LIABILITIES) DETERMINED AS OF
THE DATE ON WHICH THE PAYMENT MADE BY A FUNDING BORROWER IS DEEMED MADE FOR
PURPOSES HEREOF (GIVING EFFECT TO ALL PAYMENTS MADE BY OTHER FUNDING BORROWERS
AS OF SUCH DATE IN A MANNER TO MAXIMIZE THE AMOUNT OF SUCH CONTRIBUTIONS).


(F)                IN THE EVENT THAT AT ANY TIME THERE EXISTS MORE THAN ONE
FUNDING BORROWER WITH RESPECT TO ANY CONTRIBUTION (IN ANY SUCH CASE, THE
“APPLICABLE CONTRIBUTION”), THEN REIMBURSEMENT CONTRIBUTIONS FROM OTHER
BORROWERS PURSUANT HERETO SHALL BE ALLOCATED AMONG SUCH FUNDING BORROWERS IN
PROPORTION TO THE TOTAL AMOUNT OF THE CONTRIBUTION MADE FOR OR ON ACCOUNT OF THE
OTHER BORROWERS BY EACH SUCH FUNDING BORROWER PURSUANT TO THE APPLICABLE
CONTRIBUTION.  IN THE EVENT THAT AT ANY TIME ANY BORROWER PAYS AN AMOUNT
HEREUNDER IN EXCESS OF THE AMOUNT CALCULATED PURSUANT TO THIS SECTION ABOVE,
THAT BORROWER SHALL BE DEEMED TO BE A FUNDING BORROWER TO THE EXTENT OF SUCH
EXCESS AND SHALL BE ENTITLED TO A REIMBURSEMENT CONTRIBUTION FROM THE OTHER
BORROWERS IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION.


 

136

 

--------------------------------------------------------------------------------

 

 


(G)               EACH BORROWER ACKNOWLEDGES THAT THE RIGHT TO REIMBURSEMENT
CONTRIBUTION HEREUNDER SHALL CONSTITUTE AN ASSET IN FAVOR OF BORROWER TO WHICH
SUCH REIMBURSEMENT CONTRIBUTION IS OWING.


(H)               REIMBURSEMENT CONTRIBUTION PAYMENTS PAYABLE BY A BORROWER
PURSUANT TO THE TERMS OF THIS SECTION SHALL BE PAID UNTIL ALL AMOUNTS THEN DUE
AND PAYABLE BY ALL OF BORROWERS TO ADMINISTRATIVE AGENT AND LENDERS, PURSUANT TO
THE TERMS OF THE LOAN DOCUMENTS, ARE PAID IN FULL IN CASH.  NOTHING CONTAINED IN
THIS SECTION SHALL LIMIT OR AFFECT IN ANY WAY THE OBLIGATIONS OF ANY BORROWER TO
ADMINISTRATIVE AGENT AND LENDERS UNDER THE LOAN DOCUMENTS.


(I)                 TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER
WAIVES:

                                                  (I)                ANY RIGHT
TO REQUIRE ADMINISTRATIVE AGENT AND LENDERS TO PROCEED AGAINST ANY OTHER
BORROWER OR ANY OTHER PERSON OR TO PROCEED AGAINST OR EXHAUST ANY SECURITY HELD
BY ADMINISTRATIVE AGENT FOR THE BENEFIT OF LENDERS AT ANY TIME OR TO PURSUE ANY
OTHER REMEDY IN ADMINISTRATIVE AGENT’S OR ANY LENDER’S POWER BEFORE PROCEEDING
AGAINST BORROWER;

                                                (II)                ANY DEFENSE
BASED UPON ANY LEGAL DISABILITY OR OTHER DEFENSE OF ANY OTHER BORROWER, ANY
GUARANTOR OF ANY OTHER PERSON OR BY REASON OF THE CESSATION OR LIMITATION OF THE
LIABILITY OF ANY OTHER BORROWER OR ANY GUARANTOR FROM ANY CAUSE OTHER THAN FULL
PAYMENT OF ALL SUMS PAYABLE UNDER THE LOAN DOCUMENTS;

                                              (III)                ANY DEFENSE
BASED UPON ANY LACK OF AUTHORITY OF THE OFFICERS, DIRECTORS, PARTNERS OR AGENTS
ACTING OR PURPORTING TO ACT ON BEHALF OF ANY OTHER BORROWER OR ANY PRINCIPAL OF
ANY OTHER BORROWER OR ANY DEFECT IN THE FORMATION OF ANY OTHER BORROWER OR ANY
PRINCIPAL OF ANY OTHER BORROWER;

                                              (IV)                ANY DEFENSE
BASED UPON ANY STATUTE OR RULE OF LAW WHICH PROVIDES THAT THE OBLIGATION OF A
SURETY MUST BE NEITHER LARGER IN AMOUNT NOR IN ANY OTHER RESPECTS MORE
BURDENSOME THAN THAT OF A PRINCIPAL;

                                                (V)                ANY DEFENSE
BASED UPON ANY FAILURE BY ADMINISTRATIVE AGENT OR ANY LENDER TO OBTAIN
COLLATERAL FOR THE INDEBTEDNESS OR FAILURE BY ADMINISTRATIVE AGENT OR ANY LENDER
TO PERFECT A LIEN ON ANY COLLATERAL;

                                              (VI)                PRESENTMENT,
DEMAND, PROTEST AND NOTICE OF ANY KIND;

                                            (VII)                ANY DEFENSE
BASED UPON ANY FAILURE OF ADMINISTRATIVE AGENT OR ANY LENDER TO GIVE NOTICE OF
SALE OR OTHER DISPOSITION OF ANY COLLATERAL TO ANY OTHER BORROWER OR TO ANY
OTHER PERSON OR ENTITY OR ANY DEFECT IN ANY NOTICE THAT MAY BE GIVEN IN
CONNECTION WITH ANY SALE OR DISPOSITION OF ANY COLLATERAL;

                                          (VIII)                ANY DEFENSE
BASED UPON ANY FAILURE OF ADMINISTRATIVE AGENT OR ANY LENDER TO COMPLY WITH
APPLICABLE LAWS IN CONNECTION WITH THE SALE OR OTHER DISPOSITION OF ANY
COLLATERAL, INCLUDING ANY FAILURE OF ADMINISTRATIVE AGENT OR ANY LENDER TO
CONDUCT A COMMERCIALLY REASONABLE SALE OR OTHER DISPOSITION OF ANY COLLATERAL;

 

137

 

--------------------------------------------------------------------------------

 

 

                                              (IX)                ANY DEFENSE
BASED UPON ANY USE OF CASH COLLATERAL UNDER SECTION 363 OF THE BANKRUPTCY CODE;

                                                (X)                ANY DEFENSE
BASED UPON ANY AGREEMENT OR STIPULATION ENTERED INTO BY ADMINISTRATIVE AGENT OR
ANY LENDER WITH RESPECT TO THE PROVISION OF ADEQUATE PROTECTION IN ANY
BANKRUPTCY PROCEEDING;

                                              (XI)                ANY DEFENSE
BASED UPON ANY BORROWING OR ANY GRANT OF A SECURITY INTEREST UNDER SECTION 364
OF THE BANKRUPTCY CODE;

                                            (XII)                ANY DEFENSE
BASED UPON THE AVOIDANCE OF ANY SECURITY INTEREST IN FAVOR OF ADMINISTRATIVE
AGENT AND/OR LENDERS FOR ANY REASON;

                                          (XIII)                ANY DEFENSE
BASED UPON ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION, ARRANGEMENT, READJUSTMENT
OF DEBT, LIQUIDATION OR DISSOLUTION PROCEEDING, INCLUDING ANY DISCHARGE OF, OR
BAR OR STAY AGAINST COLLECTING, ALL OR ANY OF THE OBLIGATIONS EVIDENCED BY THE
NOTE OR OWING UNDER ANY OF THE LOAN DOCUMENTS;

                                          (XIV)                ANY DEFENSE OR
BENEFIT BASED UPON BORROWER’S, OR ANY OTHER PARTY’S, RESIGNATION OF THE PORTION
OF ANY OBLIGATION SECURED BY THE SECURITY INSTRUMENT TO BE SATISFIED BY ANY
PAYMENT FROM ANY OTHER BORROWER OR ANY SUCH PARTY;

                                            (XV)                ALL RIGHTS AND
DEFENSES ARISING OUT OF AN ELECTION OF REMEDIES BY ADMINISTRATIVE AGENT AND
LENDERS EVEN THOUGH THE ELECTION OF REMEDIES, SUCH AS NON-JUDICIAL FORECLOSURE
WITH RESPECT TO SECURITY FOR THE LOAN OR ANY OTHER AMOUNTS OWING UNDER THE LOAN
DOCUMENTS, HAS DESTROYED BORROWER’S RIGHTS OF SUBROGATION AND REIMBURSEMENT
AGAINST ANY OTHER BORROWER; AND

                                          (XVI)                ALL RIGHTS AND
DEFENSES THAT BORROWER MAY HAVE BECAUSE ANY OF DEBT IS SECURED BY REAL
PROPERTY.  THIS MEANS, AMONG OTHER THINGS (SUBJECT TO THE OTHER TERMS AND
CONDITIONS OF THE LOAN DOCUMENTS): (1) ADMINISTRATIVE AGENT MAY COLLECT FROM
BORROWER WITHOUT FIRST FORECLOSING ON ANY REAL OR PERSONAL PROPERTY COLLATERAL
PLEDGED BY ANY OTHER BORROWER, AND (2) IF ADMINISTRATIVE AGENT FORECLOSES ON ANY
REAL PROPERTY COLLATERAL PLEDGED BY ANY OTHER BORROWER, (I) THE AMOUNT OF THE
DEBT MAY BE REDUCED ONLY BY THE PRICE FOR WHICH THAT COLLATERAL IS SOLD AT THE
FORECLOSURE SALE, EVEN IF THE COLLATERAL IS WORTH MORE THAN THE SALE PRICE AND
(II) ADMINISTRATIVE AGENT MAY COLLECT FROM BORROWER EVEN IF ANY OTHER BORROWER,
BY FORECLOSING ON THE REAL PROPERTY COLLATERAL, HAS DESTROYED ANY RIGHT BORROWER
MAY HAVE TO COLLECT FROM ANY OTHER BORROWER.  THIS IS AN UNCONDITIONAL AND
IRREVOCABLE WAIVER OF ANY RIGHTS AND DEFENSES BORROWER MAY HAVE BECAUSE ANY OF
THE DEBT IS SECURED BY REAL PROPERTY; AND EXCEPT AS MAY BE EXPRESSLY AND
SPECIFICALLY PERMITTED HEREIN, ANY CLAIM OR OTHER RIGHT WHICH BORROWER MIGHT NOW
HAVE OR HEREAFTER ACQUIRE AGAINST ANY OTHER BORROWER OR ANY OTHER PERSON THAT
ARISES FROM THE EXISTENCE OR PERFORMANCE OF ANY OBLIGATIONS UNDER THE LOAN
DOCUMENTS, INCLUDING ANY OF THE FOLLOWING: (1) ANY RIGHT OF SUBROGATION,
REIMBURSEMENT, EXONERATION, CONTRIBUTION, OR INDEMNIFICATION; OR (2) ANY RIGHT
TO PARTICIPATE IN ANY CLAIM OR REMEDY OF ADMINISTRATIVE AGENT AND/OR LENDERS
AGAINST ANY OTHER BORROWER OR ANY COLLATERAL SECURITY THEREFOR,

138

 

--------------------------------------------------------------------------------

 

 

WHETHER OR NOT SUCH CLAIM, REMEDY OR RIGHT ARISES IN EQUITY OR UNDER CONTRACT,
STATUTE OR COMMON LAW.


(J)                 EACH BORROWER HEREBY RESTATES AND MAKES THE WAIVERS MADE BY
GUARANTOR IN THE GUARANTY FOR THE BENEFIT OF ADMINISTRATIVE AGENT AND EACH
LENDER.  SUCH WAIVERS ARE HEREBY INCORPORATED BY REFERENCE AS IF FULLY SET FORTH
HEREIN (AND AS IF APPLICABLE TO EACH BORROWER) AND SHALL BE EFFECTIVE FOR ALL
PURPOSES UNDER THE LOAN (INCLUDING, WITHOUT LIMITATION, IN THE EVENT THAT ANY
BORROWER IS DEEMED TO BE A SURETY OR GUARANTOR OF THE DEBT (BY VIRTUE OF EACH
BORROWER BEING CO-OBLIGORS AND JOINTLY AND SEVERALLY LIABLE HEREUNDER, BY VIRTUE
OF EACH BORROWER ENCUMBERING ITS INTEREST IN THE PROPERTY FOR THE BENEFIT OR
DEBTS OF THE OTHER BORROWERS IN CONNECTION HEREWITH OR OTHERWISE)).

[NO FURTHER TEXT ON THIS PAGE]

139

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

BORROWER:

ALEXANDER’S OF KINGS, LLC, a Delaware
limited liability company

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Secretary

 

KINGS PARKING, LLC, a Delaware limited
liability company

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Secretary

ALEXANDER’S KINGS PLAZA, LLC, a
Delaware limited liability company

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Secretary

 

 

--------------------------------------------------------------------------------

 

 

 

LENDER:

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

By:

/s/ John G. Nicol

Name:

John G. Nicol

Title:

Director

Address for notices and Lending Office:

WELLS FARGO BANK, NATIONAL
ASSOCIATION
Wells Fargo Center
1901 Harrison Street, 2nd Floor
MAC A0227-020
Oakland, California  94612
Attention:  Commercial Mortgage Servicing
Facsimile No.:  866-359-5352

 

--------------------------------------------------------------------------------

 

 

 

LENDER:

ROYAL BANK OF CANADA, a Canadian
chartered bank

 

By:

/s/ G. David Cole

Name:

G. David Cole

Title:

Authorized Signatory

Address for notices and Lending Office:

Three World Financial Center
12th Floor, 200 Vesey Street
New York, NY  10281-8098

Attention:        Dan LePage
Telephone:       (212) 428-6605
Fax:                 (212) 428-6459

 

 

With a copy to:

Three World Financial Center
12th Floor, 200 Vesey Street
New York, NY  10281-8098

Attention:        GLA Administrator
Telephone:       (877) 332-7455
Fax:                 (212) 428-2372

 

 

and with a copy by fax only:

 

Jamie Cameron

 

Telephone:       (416) 842-1405
Fax:                 (416) 842-4020

 

--------------------------------------------------------------------------------

 

 

 

LENDER:

CRÉDIT AGRICOLE CORPORATE &
INVESTMENT BANK, a banking corporation
organized and existing under the laws of France

 

By:

/s/ Daniel J. Reddy

Name:

Daniel J. Reddy

Title:

Director

 

By:

/s/ Paul T. Ragusin

Name:

Paul T. Ragusin

Title:

Director

 

Address for notices and Lending Office:

1301 Avenue of the Americas, 18th Floor
New York, NY  10019

Attention:        Daniel J. Reddy
Telephone:       (212) 261-3292
Fax:                 (917) 849-5494

 

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

By:

/s/ John G. Nicol

Name:

John G. Nicol

Title:

Director

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

IMMEDIATE REPAIRS

(attached hereto)

 

--------------------------------------------------------------------------------

 

 

SCHEDULE II

REPLACEMENTS

(attached hereto)

 

--------------------------------------------------------------------------------

 

 

SCHEDULE III

ORGANIZATIONAL CHART

(attached hereto)

 

--------------------------------------------------------------------------------

 

 

SCHEDULE IV

DESCRIPTION OF REA

Construction, Operation and Reciprocal Easement Agreement dated February 1, 1970
recorded May 27, 1970 in Reel 413 page 171, as affected by Assignment by
Agreement dated May 31, 1973 recorded June 27, 1973 in Reel 642 page 438, as
affected by Assignment and Assumption Agreement dated July 29, 1976 and recorded
August 2, 1976 in Reel 862 page 1477, as affected by Amended and Restated
Construction, Operation and Reciprocal Easement Agreement dated June 18, 1998
and recorded July 31, 1998 in Reel 4251 page 1565, as affected by Unrecorded
Supplemental Construction, Operation and Reciprocal Easement Agreement dated
June 18, 1998 (included in file), as affected by First Amendment to Supplement,
dated June 18, 2003, as affected by First Amendment to Amended and Restated
Construction, Operation and Reciprocal Easement Agreement dated June 18, 2003
and recorded on October 24, 2003 as CRFN No. 2003000433387, as affected by
Second Amendment to Amended and Restated Construction, Operation and Reciprocal
Easement Agreement dated June 18, 2003 and recorded on October 24, 2003 as CRFN
No. 2003000433388, as affected by Third Amendment to Amended and Restated
Construction, Operation and Reciprocal Easement Agreement dated November 9, 2007
and recorded on July 18, 2008 as CRFN No. 2008000286900.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE V

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Form of Tenant Direction Letter

[BORROWER LETTERHEAD]

____________ ___, 200__

[Tenants under Leases]

•           Lease dated ________ between _______________,
as Landlord, and _______________, as Tenant,
concerning premises known as

Gentlemen:

This letter shall constitute notice to you that the undersigned has granted a
security interest in the captioned lease and all rents, additional rent and all
other monetary obligations to landlord thereunder (collectively, “Rent”) in
favor of Wells Fargo Bank, National Association, as administrative agent
(“Administrative Agent”), for the benefit of various lenders, to secure certain
of the undersigned’s obligations to Administrative Agent and such lenders
pursuant to a loan agreement entered into by landlord with Administrative Agent
and such lenders.  The undersigned hereby irrevocably instructs and authorizes
you to disregard any and all previous notices sent to you in connection with
Rent and hereafter to deliver all Rent to the following address:

______________________________
______________________________
______________________________
______________________________
______________________________

[Borrower Name]
c/o [Restricted Account Address]
Attention:

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of _________, 200___, among [NAME
OF ASSIGNING BANK] (“Assignor”), [NAME OF ASSIGNEE] (“Assignee”) [, NAME OF
BORROWER, a __________________________ (“Borrower”)] and [NAME OF ADMINISTRATIVE
AGENT], as administrative agent for Lenders, as defined below (in such capacity,
together with its successors in such capacity, “Administrative Agent”). 

Preliminary Statement

1.         This Assignment and Assumption Agreement (this “Agreement”) relates
to the Loan Agreement (as the same may be amended from time to time, the “Loan
Agreement”) dated June ____, 2011 among Alexander’s of Kings, LLC, Kings
Parking, LLC and Alexander’s Kings Plaza, LLC (“Borrower”), the lender(s) party
thereto (each a “Lender” and, collectively, “Lenders”) and Administrative
Agent.  All capitalized terms not otherwise defined herein shall have the
respective meanings set forth in the Loan Agreement.

2.         Subject to the terms and conditions set forth in the Loan Agreement,
Assignor has made an Individual Loan Commitment to Borrower in an aggregate
principal amount of $______________ (“Assignor’s Loan Commitment”). 

3.         The aggregate outstanding principal amount under Assignor’s
Individual Loan Commitment at the commencement of business on the date hereof is
$____________.

4.         Assignor desires to assign to Assignee all of the rights of Assignor
under the Loan Agreement in respect of a portion of Assignor’s Individual Loan
Commitment and the loan made pursuant thereto, such portion being in an amount
equal to $ ____________ (the “Assigned Loan and Commitment”), of which $
__________ is currently outstanding and Assignee desires to accept assignment of
such rights and assume the corresponding obligations from Assignor on such
terms.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1.   Assignment.  Assignor hereby assigns and sells to Assignee all of
the rights of Assignor under the Loan Agreement in and to the Assigned Loan and
Commitment, and Assignee hereby accepts such assignment from Assignor and
assumes all of the obligations of Assignor under the Loan Agreement with respect
to the Assigned Loan and Commitment.  Upon the execution and delivery hereof by
Assignor, Assignee, Administrative Agent (and, if applicable, Borrower), and the
payment of the amount specified in Section 2 hereof required to be paid on the
date hereof, (1) Assignee shall, as of the commencement of business on the date
hereof, succeed to the rights and obligations of a Lender under the Loan
Agreement with an Individual Loan Commitment in an amount equal to the Assigned
Loan and Commitment and (2) the Individual Loan Commitment of Assignor shall, as
of the commencement of business on the

                                                                               

--------------------------------------------------------------------------------

 

 

date hereof, be reduced correspondingly and Assignor released from its
obligations under the Loan Agreement to the extent such obligations have been
assumed by Assignee. Assignor represents and warrants that it (x) owns the
Assigned Loan and Commitment free and clear of all liens and other encumbrances
and (y) is legally authorized to enter into and perform this Agreement. Except
as provided in the immediately preceding sentence, the assignment provided for
herein shall be without representation or warranty by, or recourse to, Assignor.

SECTION 2.   Payments.  As consideration for the assignment and sale
contemplated in Section 1 hereof, Assignee shall pay to Assignor on the date
hereof, in immediately available funds, an amount equal to the outstanding
principal amount under the Assigned Loan and Commitment recited in paragraph 4
of the Preliminary Statement above. Each of Assignor and Assignee hereby agrees
that if it receives any amount under the Loan Agreement which is for the account
of the other party hereto, it shall receive the same for the account of such
other party to the extent of such other party’s interest therein and shall
promptly pay the same to such other party.

SECTION 3.   Consents; Execution and Delivery of Note.  This Agreement is
conditioned upon the consent of Administrative Agent pursuant to Section 11.15
of the Loan Agreement. The execution of this Agreement by Borrower (if required)
and Administrative Agent is evidence of this consent.  Pursuant to Section 11.15
of the Loan Agreement, Borrower has agreed to execute and deliver Notes payable
to the respective orders of Assignee and Assignor to evidence the assignment and
assumption provided for herein. Assignee has designated as its Lending Office,
and as its address for notices, the office identified as such below.

SECTION 4.   Non-Reliance on Assignor.  Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of Borrower or any other party
to any Loan Document, or the validity and enforceability of the obligations of
Borrower or any other party to a Loan Document in respect of the Loan Agreement
or any other Loan Document. Assignee acknowledges that it has, independently and
without reliance on Assignor, and based on such documents and information as it
has deemed appropriate, made its own analysis of the collateral for the Loan,
credit analysis of the Loan Parties and decision to enter into this Agreement
and will continue to be responsible for making its own independent appraisal of
the collateral for the Loan and of the business, affairs and financial condition
of Borrower and the other parties to the Loan Documents.

SECTION 5.   Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York (without
giving effect to New York’s principles of conflicts of law).

SECTION 6.   Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

SECTION 7.   Certain Representations and Agreements by Assignee.  Assignee
represents that it is legally authorized to enter into and perform this
Agreement. In addition, Assignee hereby represents that it is entitled to
receive any payments to be made to it under the Loan Agreement or hereunder
without the withholding of any tax and agrees to furnish the evidence of such
exemption as specified therein and otherwise to comply with the provisions of
Section 2.5(c) of the Loan Agreement.

Exh. B-2-

--------------------------------------------------------------------------------

 

 

[NO FURTHER TEXT ON THIS PAGE]

 

Exh. B-3-

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

[NAME OF ASSIGNOR]

By:      _______________________
Name:
Title:    President

By:      _______________________
Name:
Title:    President

[NAME OF ASSIGNEE]

By:      _______________________
Name:
Title:

By:      _______________________
Name:
Title:

Assignee’s Applicable Lending Office and Address for Notices

[Assignee]
[Address]
Attention:________________________
Telephone: (___) ____________________

_______________________
Name:
Title:

[NAME OF ADMINISTRATIVE AGENT]

By:      _______________________
Name:
Title:

Exh. B-4-

--------------------------------------------------------------------------------

 

 

EXHIBIT C

INDIVIDUAL LOAN COMMITMENT/PRO RATA SHARE

 

LENDER

INDIVIDUAL LOAN COMMITMENT

PRO RATA SHARE

WELLS FARGO BANK, NATIONAL ASSOCIATION

$83,333,333.34

33.333333%

ROYAL BANK OF CANADA

$83,333,333.33

33.333333%

CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK

$83,333,333.33

33.333333%

 

                                                                               

--------------------------------------------------------------------------------

 

 

EXHIBIT D

FORM OF NOTE

Wells Fargo Loan No. 33-0911464

PROMISSORY NOTE

$______________                                                                                                                             

New York, New York
                                                                                                                                 
________, ____

FOR VALUE RECEIVED ALEXANDER’S KINGS PLAZA, LLC, KINGS PARKING, LLC, and
ALEXANDER’S OF KINGS, LLC, each a Delaware limited liability company, each
having its principal place of business at c/o Alexander’s Inc., 210 Route 4
East, Paramus, New Jersey  07652 (individually or collectively (as the context
may require) herein referred to as “Borrower”) hereby unconditionally promises
to pay to the order of __________________ (together with its successors and/or
assigns, “Bank”), having an address at _________________, or at such other place
as the holder hereof may from time to time designate in writing for the account
of Bank’s Lending Office, the principal sum of _________________ ($___________),
or so much thereof as is advanced in lawful money of the United States of
America, with interest thereon to be computed from the date of this Note at the
Interest Rate, and to be paid in accordance with the terms of this Note and that
certain Loan Agreement, dated as of the date hereof, between Borrower, the
lenders named therein, as Lenders and Wells Fargo Bank, National Association, as
administrative agent (“Administrative Agent”) for the benefit of Lenders (as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Loan Agreement”).  All capitalized terms not defined herein
shall have the respective meanings set forth in the Loan Agreement.


ARTICLE XVIII -

PAYMENT TERMS

Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article II of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date.


 

 

--------------------------------------------------------------------------------

 

 


ARTICLE XIX -

DEFAULT AND ACCELERATION

The Debt shall without notice become immediately due and payable at the option
of Bank if any payment required in this Note is not paid on or prior to the date
when due (or, if the Loan Agreement provides for any notice or cure periods in
respect of such payment, on or prior to the expiration of such notice or cure
periods) or if not paid on the Maturity Date or on the happening of any other
Event of Default.


ARTICLE XX -

LOAN DOCUMENTS

This Note is secured by the Security Instrument and the other Loan Documents. 
All of the terms, covenants and conditions contained in the Loan Agreement, the
Security Instrument and the other Loan Documents are hereby made part of this
Note to the same extent and with the same force as if they were fully set forth
herein.  In the event of a conflict or inconsistency between the terms of this
Note and the Loan Agreement, the terms and provisions of the Loan Agreement
shall govern.


ARTICLE XXI -

SAVINGS CLAUSE

Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Bank are hereby and shall automatically be limited so that,
after taking into account all amounts deemed interest, the interest contracted
for, charged or received by Bank shall never exceed the Maximum Legal Rate, (b)
in calculating whether any interest exceeds the Maximum Legal Rate, all such
interest shall be amortized, prorated, allocated and spread over the full amount
and term of all principal indebtedness of Borrower to Bank, and (c) if through
any contingency or event, Bank receives or is deemed to receive interest in
excess of the lawful maximum, any such excess shall be deemed to have been
applied toward payment of the principal of any and all then outstanding
indebtedness of Borrower to Bank, or if there is no such indebtedness, shall
immediately be returned to Borrower.


ARTICLE XXII -

NO ORAL CHANGE

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower,
Administrative Agent or Bank, but only by an agreement in writing signed by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.


 

-2-

--------------------------------------------------------------------------------

 

 


ARTICLE XXIII -

WAIVERS

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non‑payment and all other notices of any kind.  No
release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the other Loan Documents made by
agreement between Administrative Agent, Bank or any other Person shall release,
modify, amend, waive, extend, change, discharge, terminate or affect the
liability of Borrower or any other Person who may become liable for the payment
of all or any part of the Debt under this Note, the Loan Agreement or the other
Loan Documents.  No notice to or demand on Borrower shall be deemed to be a
waiver of the obligation of Borrower or of the right of Administrative Agent or
Bank to take further action without further notice or demand as provided for in
this Note, the Loan Agreement or the other Loan Documents.  If Borrower is a
partnership or limited liability company, the agreements herein contained shall
remain in force and be applicable, notwithstanding any changes in the
individuals comprising the partnership or limited liability company, and the
term “Borrower,” as used herein, shall include any alternate or successor
partnership or limited liability company, but any predecessor partnership or
limited liability company and their partners or members shall not thereby be
released from any liability.  If Borrower is a corporation, the agreements
contained herein shall remain in full force and be applicable notwithstanding
any changes in the shareholders comprising, or the officers and directors
relating to, the corporation, and the term “Borrower,” as used herein, shall
include any alternative or successor corporation, but any predecessor
corporation shall not be relieved of liability hereunder.  Nothing in the
foregoing sentence shall be construed as a consent to, or a waiver of, any
prohibition or restriction on transfers of interests in such partnership,
limited liability company or corporation, which may be set forth in the Loan
Agreement, the Security Instrument or any other Loan Document.


ARTICLE XXIV -

TRANSFER

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Bank may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Bank with respect thereto, and Bank shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Bank shall retain all rights hereby given to it with respect to any
liabilities and the collateral not so transferred.


 

-3-

--------------------------------------------------------------------------------

 

 


ARTICLE XXV -

EXCULPATION

The provisions of Article XIII of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.


ARTICLE XXVI -

GOVERNING LAW

This Note shall be governed, construed, applied and enforced in accordance with
the laws of the State and the Applicable Laws of the United States of America.


ARTICLE XXVII -

NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Article XIV of the Loan Agreement.


ARTICLE XXVIII -

JOINT AND SEVERAL LIABILITY

If Borrower consists of more than one Person or party, the obligations and
liabilities of each Person or party shall be joint and several.

[NO FURTHER TEXT ON THIS PAGE]

-4-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

BORROWER:

ALEXANDER’S OF KINGS, LLC, a Delaware limited liability company

By:      _______________________
Name:
Title:

KINGS PARKING, LLC, a Delaware limited liability company

By:      _______________________
Name:
Title:

ALEXANDER’S KINGS PLAZA, LLC, a Delaware limited liability company

By:     
Name:
Title:

                                                                               

--------------------------------------------------------------------------------

 

 

EXHIBIT E

TRANSFER AUTHORIZER DESIGNATION
(For Disbursement of Loan Proceeds and Reserve Funds by Funds Transfer)

 NEW    REPLACE PREVIOUS DESIGNATION    ADD     CHANGE     DELETE LINE
NUMBER  _____

The following representatives of [NAME OF BORROWER] (“Borrower”) are authorized
to request the disbursement of the proceeds of the Loan on the Closing Date (as
defined in the Loan Agreement (defined herein)) and any Reserve Funds (as
defined in the Loan Agreement) in accordance with the terms of the Loan
Agreement and initiate such funds transfers for Loan Number 33-0911464 assigned
to that certain mortgage loan evidenced by that certain Loan Agreement dated
June 10, 2011 among Borrower, each of the financial institutions initially a
signatory thereto together with their permitted assignees (the “Lenders”), Wells
Fargo Bank, National Association, as the administrative agent for the Lenders
(the “Administrative Agent”) and the other parties thereto (the “Loan
Agreement”).  The Administrative Agent is authorized to rely on this Transfer
Authorizer Designation until it has received a new Transfer Authorizer
Designation signed by Borrower, even in the event that any or all of the
foregoing information may have changed.

 

 

Name

Title

1.

 

 

2.

 

 

3.

 

 

4.

 

 

5.

 

 

 

[Continued on next page]

 

                                                                               

--------------------------------------------------------------------------------

 

 

 

Beneficiary Bank and Account Holder Information

1.

Transfer Funds to (Receiving Party Account Name):

Receiving Party Account Number:

Receiving Bank Name, City and State:

 

Receiving Bank Routing (ABA) Number

Maximum Transfer Amount:

Further Credit Information/Instructions:

2.

Transfer Funds to (Receiving Party Account Name):

Receiving Party Account Number:

Receiving Bank Name, City and State:

 

Receiving Bank Routing (ABA) Number

Maximum Transfer Amount:

Further Credit Information/Instructions:

3.

Transfer Funds to (Receiving Party Account Name):

Receiving Party Account Number:

Receiving Bank Name, City and State:

 

Receiving Bank Routing (ABA) Number

Maximum Transfer Amount:

Further Credit Information/Instructions:

 

 

Exh. E-2-

--------------------------------------------------------------------------------

 

 

Date: ___________, 20__

“BORROWER”

[NAME OF BORROWER],
a _____________________________

By:      _____________________________
Name:
Title:

 

Exh. E-3-

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

COLLATERAL ASSIGNMENT OF
INTEREST RATE PROTECTION AGREEMENT

[NOTE: CHANGES MAY BE NECESSARY IF AGREEMENT IS AN INTEREST RATE SWAP ENTERED
INTO BY GUARANTOR]

COLLATERAL ASSIGNMENT OF INTEREST RATE PROTECTION AGREEMENT, dated as of the
[____] day of [_________], 20[__] (this “Assignment”), made by ALEXANDER’S OF
KINGS, LLC, KINGS PARKING, LLC AND ALEXANDER’S KINGS PLAZA, LLC, each having an
address at c/o Alexander’s Inc., 210 Route 4 East, Paramus, New Jersey 07652
(individually and/or collectively (as the context may require) referred to
herein as “Borrower”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, having
its principal place of business at Wells Fargo Center, 1901 Harrison Street, 2nd
Floor, Oakland California 94612, as administrative agent for the ratable benefit
of Lenders (as defined in the Loan Agreement (hereinafter defined)) (in such
capacity, together with its successors and/or assigns in such capacity,
“Administrative Agent”).

Lenders have made a first mortgage loan to Borrower (the “Loan”), which Loan is
(i) secured by, among other things, that certain mortgage, dated as of June 10,
2011 (together with any and all extensions, renewals, substitutions,
replacements, amendments, modifications and/or restatements thereof,
collectively, the “Security Instrument”), which grants Administrative Agent, for
the benefit of Lenders, a first priority lien on the property encumbered thereby
(the “Property”); (ii) evidenced by those certain promissory notes from
Borrower, dated as of June 10, 2011, in the aggregate principal amount of
$250,000,000.00 (as each of the same may hereafter be amended, modified,
extended, severed, assigned, renewed or restated, and including any substitute
or replacement notes executed pursuant to the Loan Agreement, individually
and/or collectively (as the context requires), the “Note”); and (iii) made
pursuant to that certain Loan Agreement, dated as of June 10, 2011 among
Borrower, the lenders named therein, as Lenders and Administrative Agent, as
administrative agent for the benefit of Lenders (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”; the Security Instrument, the Note, the Loan Agreement and any
and all documents or instruments now or hereafter executed in connection with
the Loan are collectively herein referred to as the “Loan Documents”).  All
capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement.

Borrower agrees, as set forth herein, that Borrower shall assign as additional
security for the payment of the Loan and the observance and performance by
Borrower of the terms, covenants and conditions of the Note, the Security
Instrument, the Loan Agreement and the other Loan Documents on the part of
Borrower to be observed and performed, all of Borrower’s right, title and
interest in and to all payments to be made to Borrower pursuant to the Interest
Rate Protection Agreement (as defined herein).

 

--------------------------------------------------------------------------------

 

 

AGREEMENT: 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by Borrower, the parties hereto agree as follows:


1.                  BORROWER HEREBY ASSIGNS, GRANTS, DELIVERS AND TRANSFERS TO
ADMINISTRATIVE AGENT FOR THE BENEFIT OF LENDERS, AS COLLATERAL, ALL OF ITS
RIGHT, TITLE AND INTEREST, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, NOW EXISTING
OR HEREAFTER ARISING, WHEREVER LOCATED, IN, TO AND UNDER THAT CERTAIN
CONFIRMATION TRANSACTION REFERENCE NO. [_______]), WITH A TRADE DATE OF [_____]
[__], 20[__], BETWEEN BORROWER AND [__________], AS THE COUNTERPARTY THEREUNDER
(THE “COUNTERPARTY”) (TOGETHER WITH THAT CERTAIN ISDA MASTER AGREEMENT DATED AS
OF [_____] [__], 20[__] EXECUTED BY BORROWER AND COUNTERPARTY AND ANY ADDITIONAL
DOCUMENTS RELATING THERETO, THE “INTEREST RATE PROTECTION AGREEMENT”),
INCLUDING, BUT NOT LIMITED TO, ANY AND ALL RIGHTS THAT SUCH BORROWER MAY NOW OR
HEREAFTER HAVE TO ANY AND ALL PAYMENTS, DISBURSEMENTS, DISTRIBUTIONS OR PROCEEDS
(COLLECTIVELY, THE “PAYMENTS”) OWING, PAYABLE OR REQUIRED TO BE DELIVERED TO
BORROWER ON ACCOUNT OF THE INTEREST RATE PROTECTION AGREEMENT WITH RESPECT TO
THE PERIOD COMMENCING ON THE DATE HEREOF AND ENDING ON THE DATE ON WHICH
BORROWER SHALL HAVE REPAID THE LOAN IN ITS ENTIRETY, AND ALL PROCEEDS OF ANY OR
ALL OF THE FOREGOING (COLLECTIVELY, THE “CAP COLLATERAL”).  BORROWER HEREBY
GRANTS TO ADMINISTRATIVE AGENT FOR THE BENEFIT OF LENDERS A SECURITY INTEREST IN
AND TO THE INTEREST RATE PROTECTION AGREEMENT, THE CAP COLLATERAL AND ALL
PROCEEDS (AS DEFINED IN THE UNIFORM COMMERCIAL CODE ADOPTED IN THE STATE OF NEW
YORK (THE “UCC”)) THEREOF, TO HAVE AND TO HOLD THE SAME, UNTO ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF LENDERS, THEIR RESPECTIVE SUCCESSORS AND/OR ASSIGNS,
AND BORROWER COVENANTS AND AGREES TO CAUSE ALL PAYMENTS TO BE MADE DIRECTLY TO
ADMINISTRATIVE AGENT ON BEHALF OF LENDERS OR AS DIRECTED BY ADMINISTRATIVE
AGENT.  THIS ASSIGNMENT CONSTITUTES ADDITIONAL SECURITY FOR THE OBLIGATIONS OF
BORROWER SECURED BY THE LOAN AGREEMENT AND SECURED OR EVIDENCED BY THE OTHER
LOAN DOCUMENTS.


2.                  COUNTERPARTY HEREBY CONSENTS TO THE ASSIGNMENT CONTAINED IN
PARAGRAPH 1  HEREOF AND AGREES THAT IT WILL MAKE ANY PAYMENTS THAT BECOME
PAYABLE UNDER OR PURSUANT TO THE INTEREST RATE PROTECTION AGREEMENT DIRECTLY
INTO THE RESTRICTED ACCOUNT (AS DEFINED IN THE LOAN AGREEMENT) UNTIL SUCH TIME
AS THIS ASSIGNMENT IS TERMINATED OR OTHERWISE CANCELED, AT WHICH TIME THE
COUNTERPARTY WILL BE INSTRUCTED TO MAKE PAYMENTS TO OR ON BEHALF OF BORROWER.


3.                  PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT, PAYMENTS
RECEIVED BY ADMINISTRATIVE AGENT SHALL BE DEPOSITED INTO THE RESTRICTED ACCOUNT
AND APPLIED IN ACCORDANCE WITH THE TERMS OF THE LOAN AGREEMENT.  UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, (A) PAYMENTS
RECEIVED BY ADMINISTRATIVE AGENT, ON BEHALF OF LENDERS, MAY BE APPLIED BY
ADMINISTRATIVE AGENT TO ANY PRINCIPAL, INTEREST AND OTHER AMOUNTS OWING BY
BORROWER UNDER THE NOTE AND THE OTHER LOAN DOCUMENTS IN SUCH ORDER AND PRIORITY
AS SET FORTH IN SECTION 10.2(G) OF THE LOAN AGREEMENT OR AS OTHERWISE DETERMINED
BY ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION AND (B) ADMINISTRATIVE AGENT, ON
BEHALF OF LENDERS, SHALL BE ENTITLED TO EXERCISE ALL REMEDIES PROVIDED IN THE
UCC WITH RESPECT TO THE SECURITY INTEREST BEING GRANTED HEREIN.


4.                  BORROWER HEREBY COVENANTS AND AGREES THAT BORROWER SHALL
NOT, WITHOUT FIRST OBTAINING THE WRITTEN CONSENT OF ADMINISTRATIVE AGENT, ON
BEHALF OF LENDERS, WHICH CONSENT

2

 

--------------------------------------------------------------------------------

 

 


MAY BE WITHHELD BY ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, CONVEY, ASSIGN,
SELL, MORTGAGE, ENCUMBER, PLEDGE, HYPOTHECATE, GRANT A SECURITY INTEREST IN,
GRANT AN OPTION OR OPTIONS WITH RESPECT TO, OR OTHERWISE DISPOSE OF (DIRECTLY OR
INDIRECTLY, VOLUNTARILY OR INVOLUNTARILY, BY OPERATION OF LAW OR OTHERWISE, AND
WHETHER OR NOT FOR CONSIDERATION) THE INTEREST RATE PROTECTION AGREEMENT. 
BORROWER AND COUNTERPARTY HEREBY COVENANT AND AGREE THAT NEITHER BORROWER NOR
COUNTERPARTY SHALL, WITHOUT FIRST OBTAINING WRITTEN CONSENT OF ADMINISTRATIVE
AGENT, ON BEHALF OF LENDERS, WHICH CONSENT MAY BE WITHHELD BY ADMINISTRATIVE
AGENT IN ITS SOLE DISCRETION, AMEND, MODIFY, CANCEL OR TERMINATE THE INTEREST
RATE PROTECTION AGREEMENT.  ADMINISTRATIVE AGENT AGREES TO BE BOUND BY ALL OF
THE TERMS, COVENANTS AND CONDITIONS OF THE INTEREST RATE PROTECTION AGREEMENT.


5.                  IN THE EVENT THAT FOR ANY REASON THE INTEREST RATE
PROTECTION AGREEMENT EVER EXPIRES, OR IS TERMINATED, RESCINDED OR REVOKED AND,
AS A RESULT THEREOF, A TERMINATION FEE OR SUCH SIMILAR PAYMENT IS OWING TO
BORROWER BY COUNTERPARTY, SUCH SUM IS AND SHALL BE CONSIDERED A PAYMENT AND A
PART OF THE CAP COLLATERAL AND SHALL BE HELD AND DISBURSED BY ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF LENDERS, IN ACCORDANCE WITH THE TERMS HEREOF;
PROVIDED, HOWEVER, THAT SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, ADMINISTRATIVE AGENT WILL (A) MAKE SUCH TERMINATION FEE OR SIMILAR
PAYMENT AVAILABLE TO BORROWER TO BE APPLIED TO THE REASONABLE AND CUSTOMARY
COSTS AND EXPENSES PAYABLE BY BORROWER IN CONNECTION WITH BORROWER’S REPLACEMENT
OF THE INTEREST RATE PROTECTION AGREEMENT AND (B) DISBURSE THE BALANCE OF SUCH
TERMINATION FEE OR SIMILAR PAYMENT TO BORROWER IF BORROWER IS NOT REQUIRED TO
REPLACE THE INTEREST RATE PROTECTION AGREEMENT AND/OR BORROWER HAS REPLACED THE
INTEREST RATE PROTECTION AGREEMENT, EACH IN ACCORDANCE WITH THE TERMS AND
PROVISIONS OF THIS ASSIGNMENT AND THE OTHER LOAN DOCUMENTS, AND SUCH REPLACEMENT
INTEREST RATE CAP AGREEMENT, IF REQUIRED PURSUANT TO THE TERMS OF THE LOAN
DOCUMENTS, IS IN FACT IN FULL FORCE AND EFFECT.


6.                  BORROWER REPRESENTS AND WARRANTS THAT:  (A) IT HAS THE FULL
POWER, RIGHT AND AUTHORITY TO ASSIGN ITS INTEREST IN THE CAP COLLATERAL,
(B) BORROWER OWNS THE CAP COLLATERAL FREE AND CLEAR OF ALL LIENS AND CLAIMS OF
OTHERS AND BORROWER HAS NOT TRANSFERRED, ASSIGNED, GRANTED A SECURITY INTEREST
IN OR OTHERWISE ENCUMBERED ITS INTEREST IN AND TO THE CAP COLLATERAL OTHER THAN
IN FAVOR OF ADMINISTRATIVE AGENT, FOR THE BENEFIT OF LENDERS, (C) NO SECURITY
AGREEMENT, FINANCING STATEMENT OR OTHER DOCUMENT IS ON FILE OR OF RECORD IN ANY
PUBLIC OFFICE WITH RESPECT TO THE CAP COLLATERAL, OTHER THAN IN FAVOR OF
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF LENDERS, (D) THE OBLIGATION OF THE
COUNTERPARTY UNDER THE INTEREST RATE PROTECTION AGREEMENT TO MAKE PAYMENTS IS
NOT SUBJECT TO ANY DEFENSE OR COUNTERCLAIM ARISING FROM ANY ACT OR OMISSION OF
BORROWER OR ANY AFFILIATE OF BORROWER, (E) THE LOCATION OF ITS CHIEF EXECUTIVE
OFFICE IS THE ADDRESS SET FORTH IN THE CAPTION TO THIS ASSIGNMENT AND (F) UPON
THE FILING OF UCC FINANCING STATEMENTS NAMING BORROWER AS DEBTOR AND
ADMINISTRATIVE AGENT AS SECURED PARTY AND ADEQUATELY DESCRIBING THE CAP
COLLATERAL, ADMINISTRATIVE AGENT, FOR THE BENEFIT OF LENDERS, HAS A FIRST
PRIORITY PERFECTED LIEN ON THE CAP COLLATERAL.


7.                  BORROWER COVENANTS AND AGREES WITH ADMINISTRATIVE AGENT AS
FOLLOWS (A) IT WILL COMPLY WITH ALL TERMS OF THE INTEREST RATE PROTECTION
AGREEMENT, (B) IT WILL NOT WAIVE ANY MATERIAL PROVISION OF THE INTEREST RATE
PROTECTION AGREEMENT, FAIL TO DELIVER A COPY OF ANY NOTICE RECEIVED FROM
COUNTERPARTY TO ADMINISTRATIVE AGENT OR, WITHOUT THE PRIOR WRITTEN CONSENT OF
ADMINISTRATIVE AGENT, WHICH CONSENT MAY BE WITHHELD BY ADMINISTRATIVE AGENT, IN
ITS SOLE DISCRETION, FAIL TO EXERCISE ANY RIGHT THEREUNDER AND (C) IT WILL NOT
CHANGE THE LOCATION OF ITS STATE

3

 

--------------------------------------------------------------------------------

 

 


OF ORGANIZATION FROM THE LOCATION SPECIFIED IN THE CAPTION TO THIS ASSIGNMENT
UNLESS, IN CONJUNCTION THEREWITH, BORROWER EXECUTES AND DELIVERS TO
ADMINISTRATIVE AGENT SUCH ADDITIONAL UCC FINANCING STATEMENTS AS ADMINISTRATIVE
AGENT SHALL REASONABLY REQUEST TO ALLOW FOR ADMINISTRATIVE AGENT’S CONTINUED
PRIOR AND PERFECTED LIEN ON THE CAP COLLATERAL.


8.                  BORROWER FURTHER COVENANTS AND AGREES WITH ADMINISTRATIVE
AGENT THAT IT WILL AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST
OF ADMINISTRATIVE AGENT, AND AT THE SOLE EXPENSE OF BORROWER, PROMPTLY AND DULY
EXECUTE AND DELIVER SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER
ACTION AS ADMINISTRATIVE AGENT MAY REASONABLY REQUEST FOR THE PURPOSE OF
OBTAINING OR PRESERVING THE FULL BENEFITS OF THIS ASSIGNMENT AND OF THE RIGHTS
AND POWERS HEREIN GRANTED, INCLUDING, WITHOUT LIMITATION, THE FILING OF ANY
FINANCING OR CONTINUATION STATEMENTS UNDER THE UCC.  EACH BORROWER ALSO HEREBY
AUTHORIZES ADMINISTRATIVE AGENT TO FILE ANY SUCH FINANCING OR CONTINUATION
STATEMENT WITHOUT THE SIGNATURE OF ANY BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW.  A CARBON, PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS ASSIGNMENT
SHALL BE SUFFICIENT AS A FINANCING STATEMENT FOR FILING IN ANY JURISDICTION.


9.                  THIS ASSIGNMENT DOES NOT INCLUDE THE DELEGATION TO
ADMINISTRATIVE AGENT OR LENDERS OF ANY OF BORROWER’S DUTIES, RESPONSIBILITIES OR
OBLIGATIONS UNDER THE INTEREST RATE PROTECTION AGREEMENT, BORROWER REMAINING
LIABLE TO PERFORM ALL DUTIES, RESPONSIBILITIES AND OBLIGATIONS TO BE PERFORMED
BY BORROWER THEREUNDER, AND ADMINISTRATIVE AGENT AND LENDERS SHALL NOT HAVE ANY
OBLIGATION OR LIABILITY UNDER THE INTEREST RATE PROTECTION AGREEMENT OR BY
REASON OF OR ARISING OUT OF THIS ASSIGNMENT OR THE RECEIPT BY ADMINISTRATIVE
AGENT OF ANY PAYMENT AND BORROWER SPECIFICALLY AGREES TO INDEMNIFY AND FOREVER
HOLD ADMINISTRATIVE AGENT AND LENDERS HARMLESS FROM ANY CLAIM OR LIABILITY ON
ACCOUNT THEREOF, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES
INCURRED, EXCEPT TO THE EXTENT ARISING FROM THE FRAUD, GROSS NEGLIGENCE, ILLEGAL
ACTS OR WILLFUL MISCONDUCT OF ADMINISTRATIVE AGENT OR ANY LENDER, THEIR
RESPECTIVE AGENTS, EMPLOYEES OR CONTRACTORS.


10.              ADMINISTRATIVE AGENT SHALL ONLY BE ACCOUNTABLE FOR PAYMENTS
ACTUALLY RECEIVED BY IT HEREUNDER.  ADMINISTRATIVE AGENT’S SOLE DUTY WITH
RESPECT TO THE CUSTODY, SAFEKEEPING AND PHYSICAL PRESERVATION OF THE CAP
COLLATERAL IN ITS POSSESSION, UNDER SECTION 9‑207 OF THE UCC OR OTHERWISE, SHALL
BE TO DEAL WITH IT IN THE SAME MANNER AS ADMINISTRATIVE AGENT DEALS WITH SIMILAR
PROPERTY FOR ITS OWN ACCOUNT.  NEITHER ADMINISTRATIVE AGENT NOR ANY OF ITS
DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS SHALL BE LIABLE FOR FAILURE TO DEMAND,
COLLECT OR REALIZE UPON ALL OR ANY PART OF THE CAP COLLATERAL OR FOR ANY DELAY
IN DOING SO OR SHALL BE UNDER ANY OBLIGATION TO SELL OR OTHERWISE DISPOSE OF ANY
CAP COLLATERAL UPON THE REQUEST OF ANY BORROWER OR ANY OTHER PERSON OR TO TAKE
ANY OTHER ACTION WHATSOEVER WITH REGARD TO THE CAP COLLATERAL OR ANY PART
THEREOF.  THE POWERS CONFERRED ON ADMINISTRATIVE AGENT HEREUNDER ARE SOLELY TO
PROTECT ADMINISTRATIVE AGENT’S INTERESTS IN THE CAP COLLATERAL AND SHALL NOT
IMPOSE ANY DUTY UPON ADMINISTRATIVE AGENT TO EXERCISE ANY SUCH POWERS. 
ADMINISTRATIVE AGENT SHALL BE ACCOUNTABLE ONLY FOR AMOUNTS THAT THEY ACTUALLY
RECEIVE AS A RESULT OF THE EXERCISE OF SUCH POWERS, AND NEITHER IT NOR ANY OF
ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE RESPONSIBLE TO ANY
BORROWER FOR ANY ACT OR FAILURE TO ACT HEREUNDER, EXCEPT FOR THEIR OWN FRAUD,
GROSS NEGLIGENCE, ILLEGAL ACTS, OR WILLFUL MISCONDUCT.


11.              ANY NOTICES REQUIRED TO BE GIVEN UNDER THIS ASSIGNMENT SHALL BE
GIVEN IN THE MANNER AS PROVIDED IN THE LOAN AGREEMENT.


 

4

 

--------------------------------------------------------------------------------

 

 


12.              THIS ASSIGNMENT MAY NOT BE MODIFIED, AMENDED OR TERMINATED
EXCEPT BY A WRITTEN AGREEMENT EXECUTED BY ALL OF THE PARTIES HERETO.


13.              ANY PROVISION OF THIS ASSIGNMENT WHICH IS PROHIBITED OR
UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE
TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE
REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


14.              ADMINISTRATIVE AGENT SHALL NOT BY ANY ACT (EXCEPT BY A WRITTEN
INSTRUMENT), DELAY, INDULGENCE, OMISSION OR OTHERWISE BE DEEMED TO HAVE WAIVED
ANY RIGHT OR REMEDY HEREUNDER OR TO HAVE ACQUIESCED IN ANY EVENT OF DEFAULT OR
IN ANY BREACH OF ANY OF THE TERMS AND CONDITIONS HEREOF.  NO FAILURE TO
EXERCISE, NOR ANY DELAY IN EXERCISING, ON THE PART OF ADMINISTRATIVE AGENT OR
ANY LENDER ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF.  NO SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE
HEREUNDER SHALL PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  A WAIVER BY ADMINISTRATIVE AGENT, ON
BEHALF OF LENDERS, OF ANY RIGHT OR REMEDY HEREUNDER ON ANY ONE OCCASION SHALL
NOT BE CONSTRUED AS A BAR TO ANY RIGHT OR REMEDY WHICH ADMINISTRATIVE AGENT AND
LENDERS OTHERWISE HAVE ON ANY FUTURE OCCASION.  THE RIGHTS AND REMEDIES HEREIN
PROVIDED ARE CUMULATIVE, MAY BE EXERCISED SINGULARLY OR CONCURRENTLY AND ARE NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY LAW.


15.              THE PARTIES HERETO HEREBY NOTIFY COUNTERPARTY OF THIS
ASSIGNMENT AND THE SECURITY INTERESTS GRANTED TO ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF LENDERS, HEREUNDER AND INSTRUCT COUNTERPARTY TO MAKE ALL PAYMENTS TO
BE MADE UNDER OR PURSUANT TO THE TERMS OF THE INTEREST RATE PROTECTION
AGREEMENT, WITHOUT SET‑OFF, DEFENSE OR COUNTERCLAIM, TO ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF LENDERS, IN ACCORDANCE WITH WRITTEN INSTRUCTIONS (SUBJECT TO
THE TERMS HEREOF) DELIVERED BY ADMINISTRATIVE AGENT, ITS SUCCESSORS OR ASSIGNS,
TO COUNTERPARTY AT THE ADDRESS SET FORTH UNDER ITS SIGNATURE HERETO.


16.              THIS ASSIGNMENT SHALL BE GOVERNED, CONSTRUED, APPLIED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


17.              THIS ASSIGNMENT SHALL TERMINATE UPON THE EARLIER TO OCCUR OF
(A) THE TERMINATION OR EXPIRATION OF THE INTEREST RATE PROTECTION AGREEMENT AND
(B) THE PAYMENT IN FULL OF THE LOAN.


18.              IF BORROWER CONSISTS OF MORE THAN ONE PERSON, THE OBLIGATIONS
AND LIABILITIES OF EACH SUCH PERSON HEREUNDER SHALL BE JOINT AND SEVERAL.  THIS
ASSIGNMENT SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF BORROWER,
LENDERS AND ADMINISTRATIVE AGENT AND THEIR RESPECTIVE SUCCESSORS AND/OR ASSIGNS.


19.              THIS ASSIGNMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS
EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH SHALL CONSTITUTE ONE
INSTRUMENT.


20.              ADMINISTRATIVE AGENT, ON BEHALF OF LENDERS, SHALL HAVE THE
RIGHT TO ASSIGN THIS ASSIGNMENT AND THE OBLIGATIONS HEREUNDER IN CONNECTION WITH
THE ASSIGNMENT OF THE LOAN. 

5

 

--------------------------------------------------------------------------------

 

 


THE PARTIES HERETO ACKNOWLEDGE THAT FOLLOWING THE EXECUTION AND DELIVERY OF THIS
ASSIGNMENT, LENDERS MAY SELL, TRANSFER AND ASSIGN THIS ASSIGNMENT, THE LOAN AND
THE OTHER LOAN DOCUMENTS, SUBJECT TO THE TERMS OF ARTICLE XI OF THE LOAN
AGREEMENT.  ALL REFERENCES TO “ADMINISTRATIVE AGENT” HEREUNDER SHALL BE DEEMED
TO INCLUDE THE SUCCESSORS AND ASSIGNS OF ADMINISTRATIVE AGENT AND THE PARTIES
HERETO ACKNOWLEDGE THAT ACTIONS TAKEN BY ADMINISTRATIVE AGENT HEREUNDER MAY BE
TAKEN BY ADMINISTRATIVE AGENT’S AGENTS AND BY THE AGENTS OF THE SUCCESSORS AND
ASSIGNS OF ADMINISTRATIVE AGENT.


21.              THE PROVISIONS OF SECTION 13.1 OF THE LOAN AGREEMENT ARE HEREBY
INCORPORATED BY REFERENCE AS IF FULLY SET FORTH HEREIN.


22.              IN CONSIDERATION OF THE FOREGOING AGREEMENT BY THE
COUNTERPARTY, BORROWER AGREES THAT (A) COUNTERPARTY SHALL BE ENTITLED TO
CONCLUSIVELY RELY (WITHOUT ANY INDEPENDENT INVESTIGATION) ON ANY NOTICE OR
INSTRUCTIONS FROM ADMINISTRATIVE AGENT IN RESPECT OF THE INTEREST RATE
PROTECTION AGREEMENT AND (B) COUNTERPARTY SHALL BE HELD HARMLESS AND SHALL BE
FULLY INDEMNIFIED BY BORROWER, FROM AND AGAINST ANY AND ALL CLAIMS, OTHER THAN
THOSE ARISING OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF COUNTERPARTY,
AND FROM AND AGAINST ANY DAMAGES, PENALTIES, JUDGMENTS, LIABILITIES, LOSSES OR
EXPENSES (INCLUDING REASONABLE ATTORNEY’S FEES AND DISBURSEMENTS) INCURRED BY
COUNTERPARTY AS A RESULT OF THE ASSERTION OF ANY CLAIM, BY ANY PERSON OR ENTITY,
ARISING OUT OF, OR OTHERWISE RELATED TO, ANY ACTIONS TAKEN OR OMITTED TO BE
TAKEN BY COUNTERPARTY IN RELIANCE UPON ANY SUCH INSTRUCTIONS OR NOTICE PROVIDED
BY ADMINISTRATIVE AGENT.

[NO FURTHER TEXT ON THIS PAGE]

6

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower and Administrative Agent have duly executed this
Collateral Assignment of Interest Rate Protection Agreement on the day and year
first written above.

BORROWER:

ALEXANDER’S OF KINGS, LLC, a Delaware
limited liability company



By:      _______________________
Name:
Title:

 

KINGS PARKING, LLC, a Delaware limited
liability company




By:      _______________________
Name:
Title:

ALEXANDER’S KINGS PLAZA, LLC,
a Delaware limited liability company

By:_________________________
Name:
Title:

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for
the benefit of Lenders

By:____________________________________            
Name:
Title:

 

--------------------------------------------------------------------------------

 

 

THE UNDERSIGNED HEREBY ACKNOWLEDGES RECEIPT OF NOTICE OF THE FOREGOING
ASSIGNMENT AND CONSENTS THERETO AND AGREES THAT THE UNDERSIGNED SHALL CAUSE ALL
PAYMENTS REQUIRED TO BE MADE BY THE UNDERSIGNED PURSUANT TO THE TERMS OF THE
INTEREST RATE PROTECTION AGREEMENT TO BE MADE DIRECTLY TO THE RESTRICTED ACCOUNT
IN ACCORDANCE WITH WRITTEN INSTRUCTIONS (BUT SUBJECT TO THE TERMS OF THE
ASSIGNMENT) TO BE DELIVERED BY ADMINISTRATIVE AGENT, ITS SUCCESSORS AND/OR
ASSIGNS, TO THE UNDERSIGNED AT THE ADDRESS SET FORTH BELOW.  THE UNDERSIGNED
FURTHER AGREES THAT ALL SUCH PAYMENTS SHALL BE MADE TO ADMINISTRATIVE AGENT
WITHOUT SET‑OFF, DEFENSE OR COUNTERCLAIM, PROVIDED THAT, NOTHING HEREIN SHALL BE
CONSTRUED TO WAIVE OR OTHERWISE LIMIT THE NETTING PROVISIONS CONTAINED IN
SECTIONS 2(C) AND 6(E) OF THE INTEREST RATE PROTECTION AGREEMENT.  THE
UNDERSIGNED AGREES THAT IT SHALL NOT AMEND OR MODIFY THE INTEREST RATE
PROTECTION AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF ADMINISTRATIVE AGENT,
ITS SUCCESSORS AND/OR ASSIGNS.

COUNTERPARTY:

[_________________________]

By:____________________________________            
Name:
Title:

Address:

 

 

                                                                               

--------------------------------------------------------------------------------

 

 

EXHIBIT G

FORM OF NOTICE OF BORROWING

June 10, 2011

Wells Fargo Bank, National Association
Wells Fargo Center
1901 Harrison Street, 2nd Floor
MAC A0227-020
Oakland, California  94612
Attention:  Commercial Mortgage Servicing
Facsimile No.:  (866) 359-5352

Ladies and Gentlemen:

Reference is made to that certain Loan Agreement dated as of June 10, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), by and among ALEXANDER’S OF KINGS, LLC, KINGS PARKING, LLC
AND ALEXANDER’S KINGS PLAZA, LLC (collectively, the “Borrower”), the financial
institutions party thereto and their assignees (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the Loan
Agreement.

1.         Borrower hereby requests that the Lenders make the Loan to the
Borrower in an aggregate amount equal to $250,000,000.

2.         Pursuant to Section 2.2 of the Loan Agreement, the Borrower hereby
requests that the Loan consist of the following Tranches:  [DELETE ANY TRANCHES
THAT ARE UNNECESSARY]

Tranche 1:      

LIBOR Loan in the amount of $_____________, with an initial Interest Accrual
Period for a duration of:

[Check one box only] 

o         one month

o         two months

o         three months

Tranche 2:      

LIBOR Loan in the amount of $_____________, with an initial Interest Accrual
Period for a duration of:

[Check one box only] 

o         one month

                                                                               

--------------------------------------------------------------------------------

 

 

o         two months

o         three months

Tranche 3:      

LIBOR Loan in the amount of $_____________, with an initial Interest Accrual
Period for a duration of:

[Check one box only] 

o         one month

o         two months

o         three months

Tranche 4:      

LIBOR Loan in the amount of $_____________, with an initial Interest Accrual
Period for a duration of:

[Check one box only] 

o         one month

o         two months

o         three months

Tranche 5:      

LIBOR Loan in the amount of $_____________, with an initial Interest Accrual
Period for a duration of:

[Check one box only] 

o         one month

o         two months

o         three months

 

 

BORROWER:

ALEXANDER’S OF KINGS, LLC, a Delaware limited liability company

By:      _______________________
Name:
Title:

KINGS PARKING, LLC, a Delaware limited liability company

2

 

--------------------------------------------------------------------------------

 

 

By:      _______________________
Name:
Title:

ALEXANDER’S KINGS PLAZA, LLC, a Delaware limited liability company

By:      _______________________
Name:
Title:

3

 

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

FORM OF NOTICE OF CONTINUATION

[PER TRANCHE]

____________, 20__

Wells Fargo Bank, National Association
Wells Fargo Center
1901 Harrison Street, 2nd Floor
MAC A0227-020
Oakland, California  94612
Attention:  Commercial Mortgage Servicing
Facsimile No.:  (866) 359-5352

Ladies and Gentlemen:

Reference is made to that certain Loan Agreement dated as of June 10, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), by and among ALEXANDER’S OF KINGS, LLC, KINGS PARKING, LLC
AND ALEXANDER’S KINGS PLAZA, LLC (collectively, the “Borrower”), the financial
institutions party thereto and their assignees (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the Loan
Agreement.

Pursuant to Section 2.5(f) of the Loan Agreement, the Borrower hereby requests a
Continuation of a Tranche pursuant to, and in accordance with, the Loan
Agreement, and in that connection sets forth below the information relating to
such Continuation as required by the Loan Agreement:

1.         The requested date of such Continuation is ____________, 20__.

2.         The aggregate principal amount of the Tranche subject to the
requested Continuation is $________________________ .

3.         The current Interest Accrual Period of the Tranche subject to such
Continuation ends on ________________, 20__.

4.         Pursuant to Section 2.5(f) of the Loan Agreement, the Borrower hereby
requests that such Tranche be continued with the following Interest Accrual
Periods:  [NOTE: FILL OUT ONE NOTICE FOR EACH TRANCHE BEING CONTINUED; SHOULD
ONLY HAVE MORE THAN ONE TRANCHE LISTED BELOW IF BORROWER IS SPLITTING AN
EXISTING TRANCHE.]

1

 

--------------------------------------------------------------------------------

 

 

Tranche 1:      

Tranche in the amount of $_____________, with an Interest Accrual Period for a
duration of:

[Check one box only] 

o         one month

o         two months

o         three months

Tranche 2:      

LIBOR Loan in the amount of $_____________, with an Interest Accrual Period for
a duration of:

[Check one box only] 

o         one month

o         two months

o         three months

Tranche 3:      

LIBOR Loan in the amount of $_____________, with an Interest Accrual Period for
a duration of:

[Check one box only] 

o         one month

o         two months

o         three months

Tranche 4:      

LIBOR Loan in the amount of $_____________, with an Interest Accrual Period for
a duration of:

[Check one box only] 

o         one month

o         two months

o         three months

Tranche 5:      

LIBOR Loan in the amount of $_____________, with an Interest Accrual Period for
a duration of:

[Check one box only] 

o         one month

o         two months

o         three months

[Continued on next page]

2

 

--------------------------------------------------------------------------------

 

 

 

BORROWER:

ALEXANDER’S OF KINGS, LLC, a Delaware limited liability company

By:      _______________________
Name:
Title:

KINGS PARKING, LLC, a Delaware limited liability company

By:      _______________________
Name:
Title:

ALEXANDER’S KINGS PLAZA, LLC, a Delaware limited liability company

By:      _______________________
Name:
Title:

 

 

3

 

--------------------------------------------------------------------------------

 

 

EXHIBIT I

Drafted, drawn & prepared for or by,

Recording requested by, and

When recorded return to:

CADWALADER, WICKERSHAM & TAFT LLP
227 W. Trade Street, Suite 2400
Charlotte, NC 28202
Attention: James P. Carroll, Esq.

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

Parties to the Document:

TENANT:                  
____________________________________________________________  

OWNER:                   
____________________________________________________________  

[GUARANTOR:        ___________________________________________________________
] 

AGENT:                     WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Property:                    
____________________________________________________________  

 

USActive 22886557.1                                                     

--------------------------------------------------------------------------------

 

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

Tenant’s Trade Name:
____________________________________________________________  

NOTICE:  THIS SUBORDINATION AGREEMENT RESULTS IN YOUR LEASEHOLD ESTATE IN THE
PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF THE MORTGAGE
(DEFINED BELOW).

This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
made as of May _____, 2011, by and between ______________________________, a
____________________  (“Tenant”), and WELLS FARGO BANK, NATIONAL ASSOCIATION as
administrative agent (“Agent”) for itself in its individual capacity as a lender
and the other co-lenders that may exist from time to time (together with Wells
Fargo Bank, National Association in its individual capacity as a lender,
collectively, “Lenders”), with reference to the following facts and intentions
of the parties: 

R E C I T A L S

1.                  ______________________________, a ____________________ 
(“Owner”) is or is about to become the owner of the land and improvements
commonly known as ____________________  and more specifically described in
Exhibit A  attached hereto (“Property”) and the owner of the landlord’s interest
in the Lease identified in Recital B  below.

2.                  Tenant is the owner of the tenant’s interest in that lease
dated _______________, which has been amended by instrument(s) dated
_______________  and which was originally executed by
______________________________, as landlord, and by
______________________________, as tenant.  (Said lease and the referenced
amendment(s) thereto are collectively referred to herein as the “Lease”).

3.                  Owner, as borrower or as co-borrower with one or more other
co-borrower(s), has applied to Lenders for a loan (“Loan”), which will be
secured by, among other things, a mortgage, deed of trust, trust indenture, or
deed to secure debt encumbering the Property (“Mortgage”) and an assignment of
leases and rents (“Assignment of Leases”) covering the Property.

4.                  As a condition to making the Loan to Owner, Lenders have
required that Tenant furnish certain assurances to, and make certain agreements
with, Lenders, as set forth below.  Tenant has agreed that the Lease shall be
subject and subordinate to the Mortgage held by Agent for the ratable benefit of
the Lenders, provided Tenant is assured of continued occupancy of the Property
under the terms of the Lease as hereinafter provided.

THEREFORE, the parties agree as follows:


ARTICLE XXIX - SUBORDINATION. 


 

USActive 22886557.1                                                     

--------------------------------------------------------------------------------

 

 


SECTION 29.1        SUBORDINATION.  THE LEASE AND ALL OF THE TERMS, COVENANTS,
AND PROVISIONS THEREOF, AND ALL RIGHTS, REMEDIES AND OPTIONS OF TENANT
THEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY PREFERENTIAL RIGHTS CONTAINED IN
THE LEASE, OR OTHERWISE EXISTING, TO ACQUIRE ANY OR ALL OF THE PROPERTY, OR ANY
SUPERIOR LEASEHOLD INTEREST THEREIN) ARE AND SHALL AT ALL TIMES CONTINUE TO BE
SUBJECT AND SUBORDINATE IN ALL RESPECTS TO THE TERMS, COVENANTS, AND PROVISIONS
OF THE MORTGAGE AS OF THE DATE HEREOF, AND TO THE LIEN THEREOF, INCLUDING
WITHOUT LIMITATION, ALL RENEWALS, INCREASES, MODIFICATIONS, SPREADERS,
CONSOLIDATIONS, REPLACEMENTS, AND EXTENSIONS THEREOF AND TO ALL SUMS SECURED
THEREBY AND ADVANCES MADE THEREUNDER WITH THE SAME FORCE AND EFFECT AS IF THE
MORTGAGE HAD BEEN EXECUTED, DELIVERED, AND RECORDED PRIOR TO THE EXECUTION AND
DELIVERY OF THE LEASE.  TENANT ACKNOWLEDGES THAT OWNER WILL EXECUTE AND DELIVER
TO AGENT FOR THE RATABLE BENEFIT OF THE LENDERS AN ASSIGNMENT OF THE LEASE AS
SECURITY FOR THE LOAN, AND TENANT HEREBY EXPRESSLY CONSENTS TO SUCH ASSIGNMENT. 
TENANT AGREES THAT IF THERE IS A DEFAULT BY OWNER IN THE PERFORMANCE AND
OBSERVANCE OF ANY OF THE TERMS OF THE LOAN, AGENT MAY, AT ITS OPTION, DEMAND ALL
RENTS DUE UNDER THE LEASE BE PAID BY TENANT DIRECTLY TO AGENT AT THE ADDRESS
SPECIFIED BY AGENT.  TENANT AGREES THAT UPON AGENT’S WRITTEN REQUEST FOR PAYMENT
OF RENT DIRECTLY TO AGENT, TENANT WILL TIMELY REMIT ANY AND ALL PAYMENTS DUE
UNDER THE LEASE DIRECTLY TO, AND PAYABLE TO THE ORDER OF, AGENT.  SUCH PAYMENTS
TO AGENT WILL CONSTITUTE PERFORMANCE OF TENANT’S PAYMENT OBLIGATIONS UNDER THE
LEASE.  TENANT ACKNOWLEDGES AND AGREES THAT IT HAS NO RIGHT OR OPTION OF ANY
NATURE WHATSOEVER, WHETHER PURSUANT TO THE LEASE OR OTHERWISE, TO PURCHASE THE
LEASED PREMISES OR THE PROPERTY, OR ANY PORTION THEREOF OR ANY INTEREST THEREIN,
AND TO THE EXTENT THAT TENANT HAS HAD, OR HEREAFTER ACQUIRES, ANY SUCH RIGHT OR
OPTION, THE SAME IS HEREBY ACKNOWLEDGED TO BE AND IS HEREBY WAIVED AND RELEASED
AS AGAINST AGENT.


SECTION 29.2        CONDITION PRECEDENT.  LENDERS WOULD NOT MAKE THE LOAN
WITHOUT THIS AGREEMENT.


SECTION 29.3        ENTIRE AGREEMENT.  THIS AGREEMENT SHALL BE THE WHOLE
AGREEMENT AND ONLY AGREEMENT WITH REGARD TO THE SUBORDINATION OF THE LEASE TO
THE MORTGAGE, AND SHALL SUPERSEDE AND CANCEL, BUT ONLY INSOFAR AS WOULD AFFECT
THE PRIORITY BETWEEN THE MORTGAGE AND THE LEASE, ANY PRIOR AGREEMENTS AS TO SUCH
SUBORDINATION, INCLUDING, WITHOUT LIMITATION, THOSE PROVISIONS, IF ANY,
CONTAINED IN THE LEASE WHICH PROVIDE FOR THE SUBORDINATION OF THE LEASE TO A
DEED OR DEEDS OF TRUST, A MORTGAGE OR MORTGAGES, A DEED OR DEEDS TO SECURE DEBT
OR A TRUST INDENTURE OR TRUST INDENTURES.


SECTION 29.4        DISBURSEMENTS.  LENDERS, IN MAKING DISBURSEMENTS PURSUANT TO
THE NOTE, THE MORTGAGE OR ANY LOAN AGREEMENTS WITH RESPECT TO THE PROPERTY, IS
UNDER NO OBLIGATION OR DUTY TO, NOR HAVE ANY LENDERS OR AGENT REPRESENTED THAT
IT WILL, SEE TO THE APPLICATION OF SUCH PROCEEDS BY THE PERSON OR PERSONS TO
WHOM LENDERS DISBURSE SUCH PROCEEDS, AND ANY APPLICATION OR USE OF SUCH PROCEEDS
FOR PURPOSES OTHER THAN THOSE PROVIDED FOR IN SUCH AGREEMENT OR AGREEMENTS SHALL
NOT DEFEAT THIS AGREEMENT TO SUBORDINATE IN WHOLE OR IN PART.


 

2

 

--------------------------------------------------------------------------------

 

 


SECTION 29.5        SUBORDINATION.  TENANT INTENTIONALLY AND UNCONDITIONALLY
WAIVES, RELINQUISHES AND SUBORDINATES ALL OF TENANT’S RIGHT, TITLE AND INTEREST
IN AND TO THE PROPERTY, TO THE MORTGAGE AND UNDERSTANDS THAT IN RELIANCE UPON,
AND IN CONSIDERATION OF, THIS WAIVER, RELINQUISHMENT AND SUBORDINATION, SPECIFIC
LOANS AND ADVANCES ARE BEING AND WILL BE MADE BY LENDERS AND AGENT AND, AS PART
AND PARCEL THEREOF, SPECIFIC MONETARY AND OTHER OBLIGATIONS ARE BEING AND WILL
BE ENTERED INTO WHICH WOULD NOT BE MADE OR ENTERED INTO BUT FOR SAID RELIANCE
UPON THIS WAIVER, RELINQUISHMENT AND SUBORDINATION.


ARTICLE XXX - NON-DISTURBANCE AND ATTORNMENT. 


SECTION 30.1        NON-DISTURBANCE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THE LEASE, SO LONG AS THERE SHALL EXIST NO BREACH, DEFAULT OR EVENT
OF DEFAULT (BEYOND ANY PERIOD GIVEN TO TENANT IN THE LEASE TO CURE SUCH DEFAULT)
ON THE PART OF TENANT UNDER THE LEASE AT THE TIME OF ANY FORECLOSURE OF THE
MORTGAGE, AGENT AGREES THAT THE LEASEHOLD INTEREST OF TENANT UNDER THE LEASE
SHALL NOT BE TERMINATED BY REASON OF SUCH FORECLOSURE, BUT RATHER THE LEASE
SHALL CONTINUE IN FULL FORCE AND EFFECT AND AGENT SHALL RECOGNIZE AND ACCEPT
TENANT AS TENANT UNDER THE LEASE SUBJECT TO THE PROVISIONS OF THE LEASE. 
NOTHING CONTAINED HEREIN SHALL PREVENT AGENT FROM NAMING TENANT IN ANY
FORECLOSURE OR OTHER ACTION OR PROCEEDING INITIATED BY AGENT PURSUANT TO THE
MORTGAGE TO THE EXTENT NECESSARY UNDER APPLICABLE LAW IN ORDER FOR AGENT TO
AVAIL ITSELF OF AND COMPLETE THE FORECLOSURE OR OTHER REMEDY.


SECTION 30.2        ATTORNMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THE LEASE, SHOULD TITLE TO THE LEASED PREMISES AND THE LANDLORD’S
INTEREST IN THE LEASE BE TRANSFERRED TO AGENT FOR THE RATABLE BENEFIT OF LENDERS
OR ANY OTHER PERSON OR ENTITY (“NEW OWNER”) BY FORECLOSURE OF THE MORTGAGE, BY
CONVEYANCE INSTRUMENT IN-LIEU OF FORECLOSURE OF THE MORTGAGE, OR OTHERWISE,
TENANT AGREES, FOR THE BENEFIT OF NEW OWNER AND EFFECTIVE IMMEDIATELY AND
AUTOMATICALLY UPON THE OCCURRENCE OF ANY SUCH TRANSFER, THAT:  (A) TENANT SHALL
PAY TO NEW OWNER ALL RENTAL PAYMENTS REQUIRED TO BE MADE BY TENANT PURSUANT TO
THE TERMS OF THE LEASE FOR THE REMAINDER OF THE TERM OF THE LEASE; (B) TENANT
SHALL BE BOUND TO NEW OWNER IN ACCORDANCE WITH ALL OF THE PROVISIONS OF THE
LEASE FOR THE REMAINDER OF THE TERM OF THE LEASE; (C) TENANT SHALL ATTORN TO NEW
OWNER AS ITS LANDLORD, SUCH ATTORNMENT TO BE EFFECTIVE AND SELF-OPERATIVE
WITHOUT THE EXECUTION OF ANY FURTHER INSTRUMENTS; (D) TENANT SHALL PROMPTLY
EXECUTE AND DELIVER TO NEW OWNER (UPON NEW OWNER’S REQUEST) AN APPROPRIATE
AGREEMENT OF ATTORNMENT TO NEW OWNER AND ANY SUBSEQUENT TITLEHOLDER OF THE
PROPERTY; (E) NEW OWNER SHALL NOT BE SUBJECT TO ANY CLAIMS, OFFSETS OR DEFENSES
WHICH TENANT MIGHT HAVE AGAINST ANY PRIOR LANDLORD (INCLUDING OWNER); (F) NEW
OWNER SHALL NOT BE OBLIGATED TO COMPLETE ANY CONSTRUCTION WORK REQUIRED TO BE
DONE BY ANY PRIOR LANDLORD (INCLUDING OWNER) PURSUANT TO THE PROVISIONS OF THE
LEASE OR TO REIMBURSE TENANT FOR ANY CONSTRUCTION WORK DONE BY TENANT; (G) NEW
OWNER SHALL NOT BE REQUIRED TO MAKE ANY REPAIRS TO THE PROPERTY OR THE LEASED
PREMISES REQUIRED AS A RESULT OF FIRE OR OTHER CASUALTY OR BY REASON OF
CONDEMNATION UNLESS NEW OWNER SHALL BE OBLIGATED UNDER THE LEASE TO MAKE SUCH
REPAIRS AND THEN SHALL BE OBLIGATED TO FINANCE THE

3

 

--------------------------------------------------------------------------------

 

 


COMPLETION OF SUCH REPAIRS ONLY TO THE EXTENT OF CASUALTY INSURANCE PROCEEDS OR
CONDEMNATION AWARDS RECEIVED; (H) NEW OWNER SHALL NOT BE REQUIRED TO MAKE ANY
CAPITAL IMPROVEMENTS TO THE PROPERTY OR TO THE LEASED PREMISES WHICH OWNER MAY
HAVE AGREED TO MAKE, BUT HAD NOT COMPLETED, OR TO PERFORM OR PROVIDE ANY
SERVICES NOT RELATED TO POSSESSION OR QUIET ENJOYMENT OF THE LEASED PREMISES;
(I) NEW OWNER SHALL NOT BE LIABLE FOR ANY ACT, OMISSION OR DEFAULT OF ANY PRIOR
LANDLORD (INCLUDING OWNER); (J) NEW OWNER SHALL NOT BE BOUND BY ANY RENT OR
ADDITIONAL RENT WHICH TENANT MIGHT HAVE PAID FOR MORE THAN THE CURRENT MONTH OR
ANY SECURITY DEPOSIT OR OTHER PREPAID CHARGE PAID TO ANY PRIOR LANDLORD
(INCLUDING OWNER); (K) NEW OWNER SHALL NOT BE BOUND BY ANY AMENDMENT OR
MODIFICATION OF THE LEASE MADE WITHOUT ITS WRITTEN CONSENT; AND (L) NEW OWNER
SHALL NOT BE LIABLE FOR ANY OBLIGATIONS OF LANDLORD (INCLUDING OWNER) ARISING
UNDER THE LEASE FOLLOWING ANY SUBSEQUENT TRANSFER OF THE TITLE TO THE LEASED
PREMISES BY NEW OWNER.


ARTICLE XXXI - LEASE DEFAULTS.  IN THE EVENT OWNER SHALL FAIL TO PERFORM OR
OBSERVE ANY OF THE TERMS, CONDITIONS OR AGREEMENTS IN THE LEASE, TENANT SHALL
GIVE WRITTEN NOTICE THEREOF TO AGENT AND AGENT SHALL HAVE THE RIGHT (BUT NOT THE
OBLIGATION) TO CURE SUCH DEFAULT.  TENANT SHALL NOT TAKE ANY ACTION WITH RESPECT
TO SUCH DEFAULT UNDER THE LEASE, INCLUDING WITHOUT LIMITATION ANY ACTION IN
ORDER TO TERMINATE, RESCIND OR AVOID THE LEASE OR TO WITHHOLD ANY RENT OR OTHER
MONETARY OBLIGATIONS THEREUNDER, FOR A PERIOD OF THIRTY (30) DAYS FOLLOWING
RECEIPT OF SUCH WRITTEN NOTICE BY AGENT; PROVIDED, HOWEVER, THAT IN THE CASE OF
ANY DEFAULT WHICH CANNOT WITH DILIGENCE BE CURED WITHIN SAID THIRTY (30) DAY
PERIOD, IF AGENT SHALL PROCEED PROMPTLY TO CURE SUCH DEFAULT AND THEREAFTER
PROSECUTE THE CURING OF SUCH DEFAULT WITH DILIGENCE AND CONTINUITY, THE TIME
WITHIN WHICH SUCH DEFAULT MAY BE CURED SHALL BE EXTENDED FOR SUCH PERIOD AS MAY
BE NECESSARY TO COMPLETE THE CURING OF SUCH DEFAULT WITH DILIGENCE AND
CONTINUITY.  TENANT WILL ACCEPT PERFORMANCE BY AGENT OF ANY TERM OF THE LEASE
REQUIRED TO BE PERFORMED BY OWNER WITH THE SAME FORCE AND EFFECT AS THOUGH
PERFORMED BY OWNER, ALTHOUGH AGENT SHALL IN NO EVENT BE REQUIRED TO DO SO.


ARTICLE XXXII - OBLIGATIONS AND LIABILITY OF AGENT AND LENDERS.  NEITHER AGENT
NOR LENDERS SHALL HAVE ANY OBLIGATIONS NOR INCUR ANY LIABILITY WITH RESPECT TO
ANY WARRANTIES OF ANY NATURE WHATSOEVER, WHETHER PURSUANT TO THE LEASE OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES RESPECTING USE,
COMPLIANCE WITH ZONING, HAZARDOUS WASTES OR ENVIRONMENTAL LAWS, OWNER’S TITLE,
OWNER’S AUTHORITY, HABITABILITY, FITNESS FOR PURPOSE OR POSSESSION. 
FURTHERMORE, IN THE EVENT THAT AGENT SHALL ACQUIRE, FOR

4

 

--------------------------------------------------------------------------------

 

 


THE RATABLE BENEFIT OF LENDERS, OWNER’S INTEREST IN THE PROPERTY, NEITHER AGENT
NOR LENDERS SHALL HAVE ANY OBLIGATION, NOR INCUR ANY LIABILITY, BEYOND AGENT’S
INTEREST IN THE PROPERTY, AND TENANT SHALL LOOK EXCLUSIVELY TO SUCH INTEREST OF
AGENT IN THE PROPERTY FOR THE PAYMENT AND DISCHARGE OF ANY OBLIGATIONS OR
LIABILITY IMPOSED UPON AGENT HEREUNDER, UNDER THE LEASE (OR UNDER ANY NEW LEASE
WITH TENANT), AND AGENT IS HEREBY RELEASED AND RELIEVED OF ANY OTHER OBLIGATIONS
OR LIABILITY HEREUNDER, UNDER THE LEASE OR UNDER ANY SUCH NEW LEASE.  AGENT
SHALL NOT, EITHER BY VIRTUE OF THE MORTGAGE, THE ASSIGNMENT OF LEASES OR THIS
AGREEMENT, BE OR BECOME A MORTGAGEE IN POSSESSION OR BE OR BECOME SUBJECT TO ANY
LIABILITY OR OBLIGATION UNDER THE LEASE OR OTHERWISE UNTIL AGENT SHALL HAVE
ACQUIRED THE OWNER’S INTEREST IN THE PROPERTY, BY FORECLOSURE OR OTHERWISE, AND
THEN SUCH LIABILITY OR OBLIGATION OF AGENT UNDER THE LEASE (AS MODIFIED BY THE
TERMS OF THIS AGREEMENT) SHALL EXTEND ONLY TO THOSE LIABILITIES OR OBLIGATIONS
ACCRUING SUBSEQUENT TO THE DATE THAT AGENT HAS ACQUIRED OWNER’S INTEREST IN THE
PROPERTY.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NEITHER THE
MORTGAGE, THE ASSIGNMENT OF LEASES NOR THIS AGREEMENT SHALL, PRIOR TO AGENT’S
ACQUISITION OF OWNER’S INTEREST IN THE PROPERTY FOR THE RATABLE BENEFIT OF
LENDERS, BY FORECLOSURE OR OTHERWISE, OPERATE TO PLACE RESPONSIBILITY FOR THE
CONTROL, CARE, MANAGEMENT OR REPAIR OF THE PROPERTY UPON AGENT OR IMPOSE UPON
AGENT RESPONSIBILITY FOR THE CARRYING OUT OF ANY OF THE TERMS OR CONDITIONS OF
THE LEASE, AND AGENT SHALL NOT BE RESPONSIBLE OR LIABLE FOR ANY WASTE COMMITTED
ON EITHER THE LEASED PREMISES OR THE PROPERTY BY ANY PARTY WHATSOEVER, FOR ANY
DANGEROUS OR DEFECTIVE CONDITION OF THE PROPERTY OR FOR ANY NEGLIGENCE IN THE
MANAGEMENT, UPKEEP, REPAIR OR CONTROL OF EITHER THE LEASED PREMISES OR THE
PROPERTY.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT OR THE LEASE TO
THE CONTRARY, UPON AGENT’S TRANSFER OR ASSIGNMENT OF AGENT’S INTERESTS IN THE
LOAN, THE LEASE (OR ANY NEW LEASE EXECUTED PURSUANT TO THIS AGREEMENT), OR THE
PROPERTY, AGENT SHALL BE DEEMED RELEASED AND RELIEVED OF ANY OBLIGATIONS UNDER
THIS AGREEMENT, THE LEASE (OR ANY NEW LEASE EXECUTED PURSUANT TO THIS
AGREEMENT), AND WITH RESPECT TO THE PROPERTY.

[INCLUDE IF LEASE CONTAINS PURCHASE OPTION] 


ARTICLE XXXIII - [TENANT’S PURCHASE OPTION.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THE LEASE OR THIS AGREEMENT:

5

 

--------------------------------------------------------------------------------

 

 


(A) TENANT SHALL DELIVER TO AGENT AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN
NOTICE OF TENANT’S INTENT TO EXERCISE TENANT’S PURCHASE OPTION UNDER
SECTION      OF THE LEASE (“PURCHASE OPTION”); (B) IF TENANT EXERCISES THE
PURCHASE OPTION, TITLE TO THE PROPERTY SHALL NOT BE CONVEYED TO TENANT UNTIL
SUCH TIME AS ALL OBLIGATIONS SECURED BY THE MORTGAGE HAVE BEEN FULLY SATISFIED
OR, IF THE LOAN DOCUMENTS SO PROVIDE, THE LOAN HAS BEEN FULLY DEFEASED; AND
(C) NOTHING CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED TO WAIVE OR MODIFY
THE RESTRICTIONS ON PREPAYMENT SPECIFIED IN THE LOAN DOCUMENTS AND TENANT
ACKNOWLEDGES THAT TENANT IS AWARE OF SUCH RESTRICTIONS.] 

[INCLUDE IF LEASE CONTAINS PREFERENTIAL RIGHT TO PURCHASE] 


ARTICLE XXXIV - [SCOPE OF RIGHT OF PREFERENTIAL RIGHT TO PURCHASE.  TENANT
ACKNOWLEDGES AND AGREES THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE
LEASE, ANY OF THE LOAN DOCUMENTS, OR THIS AGREEMENT, NONE OF THE FOLLOWING
EVENTS (“REMEDIAL ACTIONS”) SHALL BE DEEMED TO CONSTITUTE AN OFFER TO PURCHASE
THE PROPERTY OR ANY PORTION THEREOF FOR PURPOSES OF SECTION      OF THE LEASE
AND TENANT SHALL HAVE NO PREFERENTIAL RIGHT TO PURCHASE OR OTHER RIGHTS UNDER
SECTION      OF THE LEASE AS A RESULT OF ANY SUCH EVENTS:  (A) THE JUDICIAL OR
NONJUDICIAL FORECLOSURE OF THE MORTGAGE; (B) THE DELIVERY OF A DEED IN LIEU OF
JUDICIAL OR NONJUDICIAL FORECLOSURE OF THE MORTGAGE; (C) ANY OFFER, NOTICE,
PLEADING, AGREEMENT, TRANSACTION OR OTHER EVENT OR CONDITION OF ANY KIND ARISING
OUT OF OR RELATING TO ANY OF THE EVENTS REFERRED TO IN FOREGOING CLAUSES (A) OR
(B); OR (D) THE FIRST SUBSEQUENT TRANSFER FOLLOWING ANY OF THE EVENTS REFERRED
TO IN FOREGOING CLAUSE (A) OR (B).  IN ADDITION, TENANT ACKNOWLEDGES AND AGREES
THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE LEASE, NOTHING CONTAINED
THEREIN SHALL BE DEEMED TO RESTRICT AGENT’S PURSUIT OF ANY OF THE REMEDIAL
ACTIONS.] 


ARTICLE XXXV - MISCELLANEOUS. 


SECTION 35.1        RELIANCE BY AGENT.  TENANT ACKNOWLEDGES THAT THE
REPRESENTATIONS AND AGREEMENTS MADE BY TENANT TO AND WITH AGENT HEREIN
CONSTITUTE A MATERIAL INDUCEMENT TO AGENT AND LENDERS TO MAKE THE LOAN, AND THAT
AGENT AND LENDERS WOULD NOT MAKE THE LOAN IN THE ABSENCE OF THIS AGREEMENT.


SECTION 35.2        HEIRS, SUCCESSORS AND ASSIGNS.  THE COVENANTS HEREIN SHALL
BE BINDING UPON, AND INURE TO THE BENEFIT OF, THE HEIRS, SUCCESSORS AND ASSIGNS
OF THE PARTIES HERETO.  WHENEVER NECESSARY OR APPROPRIATE TO GIVE LOGICAL
MEANING TO A PROVISION

6

 

--------------------------------------------------------------------------------

 

 


OF THIS AGREEMENT, THE TERM “OWNER” SHALL BE DEEMED TO MEAN THE THEN CURRENT
OWNER OF THE PROPERTY AND THE LANDLORD’S INTEREST IN THE LEASE.


SECTION 35.3        ADDRESSES; REQUEST FOR NOTICE.  SO LONG AS THE MORTGAGE
REMAINS OUTSTANDING AND UNSATISFIED, TENANT WILL MAIL OR DELIVER TO AGENT, AT
THE ADDRESS AND IN THE MANNER HEREIN BELOW PROVIDED, A COPY OF ALL NOTICES GIVEN
TO THE OWNER BY TENANT UNDER AND PURSUANT TO THE TERMS AND PROVISIONS OF THE
LEASE.  ALL NOTICES AND OTHER COMMUNICATIONS THAT ARE REQUIRED OR PERMITTED TO
BE GIVEN TO A PARTY UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE SENT
TO SUCH PARTY, EITHER BY PERSONAL DELIVERY, BY OVERNIGHT DELIVERY SERVICE, BY
CERTIFIED FIRST CLASS MAIL, RETURN RECEIPT REQUESTED, OR BY FACSIMILE
TRANSMISSION, TO THE ADDRESS OR FACSIMILE NUMBER BELOW.  ALL SUCH NOTICES AND
COMMUNICATIONS SHALL BE EFFECTIVE UPON RECEIPT OF SUCH DELIVERY OR FACSIMILE
TRANSMISSION.  THE ADDRESSES AND FACSIMILE NUMBERS OF THE PARTIES SHALL BE:

 

Owner: 

Tenant: 

Agent: 

[NAME OF LANDLORD HERE:
______________________
______________________
______________________
Tel. No.:  ______________ 
Fax No.:  ______________ 

[NAME OF TENANT
HERE:
______________________
______________________
______________________
Tel. No.:  ______________ 
Fax No.:  ______________ 

Wells Fargo Bank, National Association
Wells Fargo Center
1901 Harrison Street, 2nd Floor
Oakland, California 94612
Attention:  Commercial Mortgage Servicing
Facsimile No.: 1-866-359-5952
Loan No.: [____________]

 

provided, however, any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other party in
the manner set forth in this Agreement.


SECTION 35.4        INVALID OR INOPERATIVE PROVISIONS.  IF ANY PORTION OR
PORTIONS OF THIS AGREEMENT SHALL BE HELD INVALID OR INOPERATIVE, THEN ALL OF THE
REMAINING PORTIONS SHALL REMAIN IN FULL FORCE AND EFFECT, AND, SO FAR AS IS
REASONABLE AND POSSIBLE, EFFECT SHALL BE GIVEN TO THE INTENT MANIFESTED BY THE
PORTION OR PORTIONS HELD TO BE INVALID OR INOPERATIVE.


SECTION 35.5        GOVERNING LAW; JURISDICTION. 


(A)                THE PARTIES AGREE THAT THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, CONSTRUED, APPLIED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE PROPERTY IS LOCATED WITHOUT
REFERENCE TO THE CHOICE OF LAW PRINCIPLES THEREOF, AND ANY APPLICABLE LAW OF THE
UNITED STATES OF AMERICA.  TO THE FULLEST EXTENT PERMITTED

7

 

--------------------------------------------------------------------------------

 

 


BY LAW, OWNER AND TENANT HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM
TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT.


(B)               ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST AGENT, OWNER OR
TENANT ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE COUNTY WHERE THE PROPERTY IS LOCATED, AND EACH
PARTY HERETO WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH PARTY HERETO
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING.


SECTION 35.6        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE AND BE CONSTRUED AS ONE AND THE SAME INSTRUMENT.


SECTION 35.7        SECTION HEADINGS.  SECTION HEADINGS IN THIS AGREEMENT ARE
FOR CONVENIENCE ONLY AND ARE NOT TO BE CONSTRUED AS PART OF THIS AGREEMENT OR IN
ANY WAY LIMITING OR APPLYING THE PROVISIONS HEREOF.


SECTION 35.8        ATTORNEYS’ FEES.  IF ANY LEGAL ACTION, SUIT OR PROCEEDING IS
COMMENCED BETWEEN TENANT AND AGENT REGARDING THEIR RESPECTIVE RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, THE PREVAILING PARTY SHALL BE ENTITLED TO
RECOVER, IN ADDITION TO DAMAGES OR OTHER RELIEF, COSTS AND EXPENSES, REASONABLE
ATTORNEYS’ FEES AND COURT COSTS (INCLUDING, WITHOUT LIMITATION, EXPERT WITNESS
FEES).  AS USED HEREIN, THE TERM “PREVAILING PARTY” SHALL MEAN THE PARTY WHICH
OBTAINS THE PRINCIPAL RELIEF IT HAS SOUGHT, WHETHER BY COMPROMISE SETTLEMENT OR
JUDGMENT.  IF THE PARTY WHICH COMMENCED OR INSTITUTED THE ACTION, SUIT OR
PROCEEDING SHALL DISMISS OR DISCONTINUE IT WITHOUT THE CONCURRENCE OF THE OTHER
PARTY, SUCH OTHER PARTY SHALL BE DEEMED THE PREVAILING PARTY.


SECTION 35.9        BINDING NATURE.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE LEGAL
REPRESENTATIVES, SUCCESSORS, SUCCESSORS-IN-TITLE AND ASSIGNS.  WHEN USED HEREIN,
THE TERM “OWNER” REFERS TO THE LANDLORD UNDER THE LEASE AND OWNER AND TO ANY
SUCCESSOR TO THE INTEREST OF LANDLORD OR OWNER UNDER THE LEASE AND “AGENT”
REFERS TO AGENT AND TO ANY ASSIGNEE OR SUBSEQUENT HOLDER OF THE NOTE SECURED BY
THE MORTGAGE (WHETHER BY ASSIGNMENT, SECONDARY MARKET TRANSACTION, OR OTHERWISE)
AND AGENT’S SERVICER OF THE LOAN, IF ANY.


ARTICLE XXXVI - INCORPORATION.  EXHIBIT A, THE OWNER’S CONSENT AND THE LEASE
GUARANTOR’S CONSENT ARE ATTACHED HERETO AND INCORPORATED HEREIN BY THIS
REFERENCE.

8

 

--------------------------------------------------------------------------------

 

 

[Signature Pages to Follow]

9

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

NOTICE:  THIS AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE OWNER TO OBTAIN A
LOAN, THE PROCEEDS OF WHICH MAY BE EXPENDED FOR PURPOSES OTHER THAN THE
IMPROVEMENT OF THE PROPERTY.

AGENT: 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:____________________________________
Name:_________________________________
                [Authorized Signor]

[Revise State Form Notary per State Requirements (Where Property is Located) for
Each Signature Block] 

STATE OF ______________              §

                                                            §

COUNTY OF ____________             §

The foregoing instrument was acknowledged before me on __________, 20__, by
______________________, as Authorized Signor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, on behalf of said national association.

Given under my hand and official seal, this ____  day of ____________, 20__. 

_______________________________________
NOTARY PUBLIC

My Appointment Expires:                                    [Notarial Seal]

_____________________

10

 

--------------------------------------------------------------------------------

 

 

TENANT: 

______________________________________,
a _____________________________________ 

By:____________________________________  
Name:_________________________________  
Title:__________________________________  

[Revise State Form Notary per State Requirements (Where Property is Located) for
Each Signature Block] 

STATE OF ______________              §

                                                            §

COUNTY OF ____________             §

The foregoing instrument was acknowledged before me on __________, 20__, by
______________________, the ___________________  of
______________________________, a ____________________, on behalf of said
____________. 

_______________________________________
NOTARY PUBLIC, State of_______________  

Printed Name:___________________________  

My Appointment Expires:__________________  

[Notary Seal]

IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.

11

 

--------------------------------------------------------------------------------

 

 

OWNER’S CONSENT

The undersigned, which owns or is about to acquire the Property and the
landlord’s interest in the Lease, hereby consents to the execution of the
foregoing SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT, and to
implementation of the agreements and transactions provided for there-in.

OWNER: 

______________________________________,
a _____________________________________ 

By:____________________________________  
Name:_________________________________  
Title:__________________________________  

[Revise State Form Notary per State Requirements (Where Property is Located) for
Each Signature Block] 

STATE OF ______________              §

                                                            §

COUNTY OF ____________             §

The foregoing instrument was acknowledged before me on __________, 20__, by
______________________, the ___________________  of
______________________________, a ____________________, on behalf of said
____________. 

_______________________________________
NOTARY PUBLIC, State of_______________  

Printed Name:___________________________  

My Appointment Expires:__________________  

[Notary Seal]

12

 

--------------------------------------------------------------------------------

 

 

LEASE GUARANTOR’S CONSENT

[OPTIONAL:  FOR USE WHERE LEASE GUARANTOR HAS EXECUTED A SEPARATE GUARANTY] 

[The undersigned (“Lease Guarantor”) hereby: (a) consents to the foregoing
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT, and to the transactions
contemplated thereby; (b) reaffirms its obligations under the Lease Guaranty
(“Lease Guaranty”) dated _____________ and acknowledges the same to be in full
force and effect; and (c) acknowledges and approves the assignment to Agent of
the Lease Guaranty. Lease Guarantor further reaffirms that its obligations under
the Lease Guaranty are separate and distinct from Tenant’s obligations under the
Lease.] 

[OPTIONAL:  FOR USE WHERE LEASE GUARANTOR EXECUTED THE LEASE UNDER A SIMPLE
LEGEND READING “GUARANTOR”, “LEASE GUARANTIED” OR WORDS OF LIKE IMPORT, WITH NO
FURTHER OR ADDITIONAL PROVISIONS ELABORATING UPON THE NATURE AND EXTENT OF THE
GUARANTY OR THE OBLIGATIONS TO WHICH IT IS INTENDED TO APPLY] 

[The undersigned (“Lease Guarantor”) hereby: (a) consents to the foregoing
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT, and to the transactions
contemplated thereby; (b) acknowledges to Agent that by its separate execution
of the Lease, the undersigned intended to and did give a guaranty (“Lease
Guaranty”) of the due and timely performance by Tenant of each and every
obligation undertaken in the Lease by Tenant; (c) acknowledges and approves the
assignment to Agent for the ratable benefit of Lenders of the Lease Guaranty;
and (d) reaffirms its obligations under the Lease Guaranty and acknowledges the
same to be in full force and effect.  Lease Guarantor further reaffirms that its
obligations under the Lease Guaranty are separate and distinct from Tenant’s
obligations under the Lease.] 

AGREED:

Dated:  ______________, 20__ 

LEASE GUARANTOR: 

______________________________________,
a _____________________________________ 

By:____________________________________  
Name:_________________________________  
Title:__________________________________  

13

 

--------------------------------------------------------------------------------

 

 

[Revise State Form Notary per State Requirements (Where Property is Located) for
Each Signature Block] 

STATE OF ______________              §

                                                            §

COUNTY OF ____________             §

The foregoing instrument was acknowledged before me on __________, 20__, by
______________________, the ___________________  of
______________________________, a ____________________, on behalf of said
____________. 

_______________________________________
NOTARY PUBLIC, State of_______________  

Printed Name:___________________________  

My Appointment Expires:__________________  

[Notary Seal]

14

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

PROPERTY/ADDRESS INFORMATION

Property Address:  ______ 

LEGAL DESCRIPTION OF LAND
[Attached] 

 

 

15

 

--------------------------------------------------------------------------------

 

 

EXHIBIT J

 

FORM OF SECTION 2.5(c)(v) CERTIFICATE

Reference is hereby made to the AGREEMENT, dated as of [__], 20[__], between
Alexander’s of Kings, LLC, Kings Parking, LLC, and Alexander’s Kings Plaza, LLC,
individually or collectively, as the context may require, (the “Borrower”),
Wells Fargo Bank, National Association, as administrative agent (“Agent”)and
[___________] (the “Lender”) (the “Agreement”).  Pursuant to the provisions of
Section 2.5(c)(v) of the Agreement, the undersigned hereby certifies that:

5.                  It is a ___ natural individual person, ____ treated as a
corporation for U.S. federal income tax purposes, ____ disregarded for federal
income tax purposes (in which case a copy of this Section 2.5(c)(v) Certificate
is attached in respect of its sole beneficial owner), or ____ treated as a
partnership for U.S. federal income tax purposes (one must be checked).

6.                  It is the beneficial owner of amounts received pursuant to
the Agreement.

7.                  It is not a bank, as such term is used in
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), or the Agreement is not, with respect to the undersigned, a loan
agreement entered into in the ordinary course of its trade or business, within
the meaning of such section.

8.                  It is not a 10-percent shareholder of Borrower within the
meaning of Section 871(h)(3) or 881(c)(3)(B) of the Code.

9.                  It is not a controlled foreign corporation that is related
to Borrower within the meaning of Section 881(c)(3)(C) of the Code.

10.              Amounts paid to it under the Agreement and the other Loan
Documents (as defined in the Agreement) are not effectively connected with its
conduct of a trade or business in the United States.

[NAME OF UNDERSIGNED]

By: ________________________

Title: _______________________

Date: _______________, ______




--------------------------------------------------------------------------------

                                                                               

--------------------------------------------------------------------------------

 